CONFORMED COPY








                                            
EXHIBIT 10.1












CREDIT AGREEMENT


dated as of January 10, 2017,
among
NOVELIS INC.,
as Borrower,


AV METALS INC.,
as Holdings,
and
THE OTHER GUARANTORS PARTY HERETO,


THE LENDERS PARTY HERETO, and


STANDARD CHARTERED BANK,
as Administrative Agent and Collateral Agent.
______________________________________________________________________
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,
AXIS BANK LIMITED,
BANK OF BARODA,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS ASIA LIMITED,
ICICI BANK LIMITED,
ING BANK N.V., SINGAPORE BRANCH,
KOTAK MAHINDRA BANK LIMITED,
STANDARD CHARTERED BANK,
STATE BANK OF INDIA, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Mandated Lead Arrangers and Bookrunners.








972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 
 
ARTICLE I DEFINITIONS
7
 
 
Section 1.01 Defined Terms
7
Section 1.02 Classification of Loans and Borrowings
94
Section 1.03 Terms Generally; Currency Translation
94
Section 1.04 Accounting Terms; GAAP
96
Section 1.05 Resolutions of Drafting Ambiguities
97
Section 1.06 Pro Forma Calculations
97
Section 1.07 Calculation of Reference Bank Rate and Cost of Funds
97
Section 1.08 Role of Reference Banks
98
Section 1.09 Confidentiality of Funding Rates and Funding Bank Quotations
98
 
 
ARTICLE II THE CREDITS
100
 
 
Section 2.01 Commitments
100
Section 2.02 Loans
100
Section 2.03 Borrowing Procedure
101
Section 2.04 Repayment of Loans; Evidence of Debt
103
Section 2.05 Fees
103
Section 2.06 Interest on Loans
103
Section 2.07 Termination of Commitments
104
Section 2.08 Interest Elections
104
Section 2.09 Amortization of Term Loan Borrowings
106
Section 2.10 Optional and Mandatory Prepayments of Loans
106
Section 2.11 Alternate Rate of Interest
111
Section 2.12 Yield Protection; Change in Law Generally
111
Section 2.13 Breakage Payments
113
Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
113
Section 2.15 Taxes
116
Section 2.16 Mitigation Obligations; Replacement of Lenders
116
Section 2.17 [INTENTIONALLY OMITTED]
125
Section 2.18 [INTENTIONALLY OMITTED]
125
Section 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest
125
Section 2.20 [INTENTIONALLY OMITTED]
126
Section 2.21 [INTENTIONALLY OMITTED]
126
Section 2.22 Cashless Rollover of Term Loans
126
Section 2.23 Incremental Term Loan Commitments
126
Section 2.24 Refinancing Amendments
130
 
 



1
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





ARTICLE III REPRESENTATIONS AND WARRANTIES
131
 
 
Section 3.01 Organization; Powers
131
Section 3.02 Authorization; Enforceability
131
Section 3.03 No Conflicts
132
Section 3.04 Financial Statements; Projections
132
Section 3.05 Properties
133
Section 3.06 Intellectual Property
134
Section 3.07 Equity Interests and Subsidiaries
134
Section 3.08 Litigation; Compliance with Laws
135
Section 3.09 Agreements
136
Section 3.10 Federal Reserve Regulations
136
Section 3.11 Investment Company Act
136
Section 3.12 Use of Proceeds
136
Section 3.13 Taxes
137
Section 3.14 No Material Misstatements
137
Section 3.15 Labor Matters
137
Section 3.16 Solvency
138
Section 3.17 Employee Benefit Plans
138
Section 3.18 Environmental Matters
139
Section 3.19 Insurance
140
Section 3.20 Security Documents
140
Section 3.21 Material Indebtedness Documents
144
Section 3.22 Anti-Terrorism Law
145
Section 3.23 Location of Material Inventory and Equipment
146
Section 3.24 Senior Notes; Material Indebtedness
147
Section 3.25 Senior Notes; Material Indebtedness
147
Section 3.26 Holding and Dormant Companies
147
Section 3.27 Excluded Collateral Subsidiaries
148
Section 3.28 EEA Financial Institutions
148
Section 3.29 Federal Power Act; Etc
148
 
 
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
148
 
 
Section 4.01 Conditions to the Effective Date
148
Section 4.02 Conditions to Initial Credit Extension on the Closing Date
151
Section 4.03 Conditions to Credit Extensions
156
 
 
ARTICLE V AFFIRMATIVE COVENANTS
157
 
 
Section 5.01 Financial Statements, Reports, etc.
157
Section 5.02 Litigation and Other Notices
161
Section 5.03 Existence; Businesses and Properties
161



2
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Section 5.04 Insurance
162
Section 5.05 Taxes
163
Section 5.06 Employee Benefits
163
Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings
164
Section 5.08 Use of Proceeds
165
Section 5.09 Compliance with Environmental Laws; Environmental Reports
165
Section 5.10 [INTENTIONALLY OMITTED]
165
Section 5.11 Additional Collateral; Additional Guarantors
165
Section 5.12 Security Interests; Further Assurances
168
Section 5.13 Information Regarding Collateral
169
Section 5.14 Affirmative Covenants with Respect to Leases
170
Section 5.15 Post-Closing Covenants
170
Section 5.16 Designation of Subsidiaries
170
 
 
ARTICLE VI NEGATIVE COVENANTS
171
 
 
Section 6.01 Indebtedness
171
Section 6.02 Liens
178
Section 6.03 Sale and Leaseback Transaction
183
Section 6.04 Investments, Loan and Advances
183
Section 6.05 Mergers, Amalgamations and Consolidations
187
Section 6.06 Asset Sales
189
Section 6.07 Cash Pooling Arrangements
193
Section 6.08 Dividends
193
Section 6.09 Transactions with Affiliates
196
Section 6.10 Most Favored Nation
197
Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
198
Section 6.12 Limitation on Certain Restrictions on Restricted Subsidiaries
200
Section 6.13 Issuance of Disqualified Capital Stock
201
Section 6.14 Senior Secured Net Leverage Ratio
201
Section 6.15 Business
201
Section 6.16 Limitation on Accounting Changes
202
Section 6.17 Fiscal Year
202
Section 6.18 Margin Rules
202
Section 6.19 No Further Negative Pledge
202
Section 6.20 Anti-Terrorism Law; Anti-Money Laundering
203
Section 6.21 Embargoed Persons
203
 
 
ARTICLE VII GUARANTEE
204
 
 
Section 7.01 The Guarantee
204



3
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Section 7.02 Obligations Unconditional
205
Section 7.03 Reinstatement
206
Section 7.04 Subrogation; Subordination
207
Section 7.05 Remedies
207
Section 7.06 Instrument for the Payment of Money
207
Section 7.07 Continuing Guarantee
207
Section 7.08 General Limitation on Guarantee Obligations
207
Section 7.09 Release of Guarantors
207
Section 7.10 Certain Tax Matters
208
Section 7.11 German Guarantor
208
Section 7.12 Swiss Guarantors
211
Section 7.13 Irish Guarantor
212
Section 7.14 Brazilian Guarantor
212
Section 7.15 French Guarantor
212
Section 7.16 Keepwell
213
 
 
ARTICLE VIII EVENTS OF DEFAULT
213
 
 
Section 8.01 Events of Default
213
Section 8.02 Rescission
217
Section 8.03 Application of Proceeds
217
Section 8.04 Designated Company’s Right to Cure
218
 
 
ARTICLE IX [INTENTIONALLY OMITTED]
219
 
 
ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
219
 
 
Section 10.01 Appointment and Authority
219
Section 10.02 Rights as a Lender
220
Section 10.03 Exculpatory Provisions
220
Section 10.04 Reliance by the Administrative Agent
222
Section 10.05 Delegation of Duties
222
Section 10.06 Resignation of Agent
223
Section 10.07 Non-Reliance on Agent and Other Lenders
224
Section 10.08 No Other Duties, etc
224
Section 10.09 Administrative Agent May File Proofs of Claim
224
Section 10.10 Concerning the Collateral and the Related Loan Documents
225
Section 10.11 Release
225
Section 10.12 Acknowledgment of Security Trust Deed
225
Section 10.13 Secured Hedging Agreements
225
 
 
ARTICLE XI MISCELLANEOUS
226
 
 



4
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Section 11.01 Notices
226
Section 11.02 Waivers; Cumulative Remedies; Amendment
230
Section 11.03 Expenses; Indemnity; Damage Waiver
236
Section 11.04 Successors and Assigns
238
Section 11.05 Survival of Agreement
245
Section 11.06 Counterparts; Integration; Effectiveness
245
Section 11.07 Severability
245
Section 11.08 Right of Setoff
245
Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process
246
Section 11.10 Waiver of Jury Trial
247
Section 11.11 Headings
247
Section 11.12 Treatment of Certain Information; Confidentiality
247
Section 11.13 USA PATRIOT Act Notice
248
Section 11.14 Interest Rate Limitation
249
Section 11.15 Singapore Personal Data Protection Act
249
Section 11.16 Obligations Absolute
249
Section 11.17 Intercreditor Agreement
250
Section 11.18 Judgment Currency
250
Section 11.19 Enforcement
251
Section 11.20 No Advisory or Fiduciary Responsibility
251
Section 11.21 Abstract Acknowledgment of Indebtedness and Joint
Creditorship     
252
Section 11.22 Special Appointment of Collateral Agent for German Security
253
Section 11.23 Special Appointment of Collateral Agent in Relation to South Korea
254
Section 11.24 Special Appointment of Collateral Agent in Relation to France
254
Section 11.25 Swiss Tax Ruling
255
Section 11.26 Designation of Collateral Agent under Civil Code of Quebec
255
Section 11.27 Maximum Liability
256
Section 11.28 NO ORAL AGREEMENT
256
Section 11.29 Collateral Matters
256
Section 11.30 Electronic Execution of Assignments and Certain other Documents
257
Section 11.31 Payments Set Aside
257
Section 11.32 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
258
Section 11.33 Lender Consents and Acknowledgements
258
Section 11.34 Termination
260











5
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





ANNEXES
Annex I    Amortization Table
SCHEDULES
Schedule 1.01(a)    Term Loan Commitments
Schedule 1.01(b)    Subsidiary Guarantors
Schedule 1.01(c)    Excluded Collateral Subsidiaries
Schedule 1.01(d)    Existing Secured Hedge Providers
Schedule 1.01(e)    Administrative Agent’s Office
Schedule 3.06(c)    Violations or Proceedings
Schedule 3.17    Pension Matters
Schedule 3.19    Insurance
Schedule 3.21    Material Documents
Schedule 3.24    Location of Material Inventory
Schedule 4.02(g)    Local and Foreign Counsel
Schedule 5.11(b)    Certain Subsidiaries
Schedule 5.15    Post-Closing Covenants
Schedule 5.15-1    Title Insurance Amounts
Schedule 6.01(b)    Existing Indebtedness
Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments
EXHIBITS
Exhibit A    Form of Administrative Questionnaire
Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement
Exhibit G    Form of Landlord Access Agreement
Exhibit H-1    Form of U.S. Tax Compliance Certificate
Exhibit H-2    Form of U.S. Tax Compliance Certificate
Exhibit H-3    Form of U.S. Tax Compliance Certificate
Exhibit H-4    Form of U.S. Tax Compliance Certificate
Exhibit I    [Intentionally Omitted]
Exhibit J    Form of Mortgage
Exhibit K    Form of Term Loan Note
Exhibit L-1    Form of Perfection Certificate
Exhibit L-2    Form of Perfection Certificate Supplement
Exhibit M    [Intentionally Omitted]
Exhibit N    [Intentionally Omitted]
Exhibit O    Form of Solvency Certificate
Exhibit P    Form of Intercompany Note
Exhibit Q    Form of Secured Hedge Provider Joinder




6
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT (as amended, restated, amended and restated, supplemented
or modified, the “Agreement”), dated as of January 10, 2017, is among NOVELIS
INC., a corporation amalgamated under the Canada Business Corporations Act and
having its corporate office at Two Alliance Center, 3560 Lenox Road, Suite 2000,
Atlanta, GA 30326, USA, as borrower (in such capacity, and together with its
successors in such capacity, the “Borrower”), AV METALS INC., a corporation
formed under the Canada Business Corporations Act and having its corporate
office at Two Alliance Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326,
USA, the Subsidiary Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given to it in Article I), the
Lenders, and Standard Chartered Bank, being a company incorporated in England by
Royal Charter, with reference number ZC18 and whose registered office is 1
Basinghall Avenue, London EC2V 5DD, as administrative agent (in such capacity,
and together with its successors in such capacity, “Administrative Agent”) for
the Lenders and as collateral agent (in such capacity, and together with its
successors in such capacity, “Collateral Agent”) for the Lenders.
WITNESSETH:
WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Term Loans on the Closing Date in an aggregate principal amount not in excess
of $1,800,000,000.
WHEREAS, the proceeds of the Term Loans are to be used in accordance with
Section 3.12.
NOW, THEREFORE, the Lenders are willing to extend such Term Loans to the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:



ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement (including the
preamble), the following terms shall have the meanings specified below:
“Account Debtor” shall mean “Account Debtor,” as such term is defined in the
UCC.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which any Loan Party or any of its Restricted Subsidiaries now or hereafter has
rights.
“Acquisition” shall mean any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting a business unit, line
of business or division of any other Person (other than a Person that is a
Restricted


7
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Subsidiary on the Closing Date), (b) acquisition of in excess of 50% of the
Equity Interests of any Person or otherwise causing a person to become a
Restricted Subsidiary of the acquiring Person (other than in connection with the
formation or creation of a Restricted Subsidiary of the Designated Company by
any Company), or (c) merger, consolidation or amalgamation, whereby a person
becomes a Restricted Subsidiary of the acquiring person, or any other
consolidation with any Person, whereby a Person becomes a Restricted Subsidiary
of the acquiring Person.
“Acquisition Consideration” shall mean the purchase consideration for any
Acquisition, whether paid in cash, properties, any assumption of Indebtedness or
otherwise (other than by the issuance of Qualified Capital Stock of Holdings
permitted to be issued hereunder) and whether payable at or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under US GAAP at the time of such sale to be established in respect
thereof by Holdings, the Designated Company or any of its Restricted
Subsidiaries.
“Additional Lender” shall mean, at any time, any financial institution that is
an Eligible Assignee and that agrees to provide any portion of any (a)
Incremental Term Loans pursuant to an Increase Joinder in accordance with
Section 2.23, (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.24 or (c) new Term Loans
pursuant to the terms of the definition of Permitted Reorganization; provided
that the Designated Company shall have consented to such Additional Lender.
“Additional Senior Secured Indebtedness” shall mean any Indebtedness incurred in
reliance of Section 6.01(u).
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 1.01(e), or such other
address or account as the Administrative Agent may from time to time notify to
the Designated Company and the Lenders.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under


8
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





common Control with the person specified; provided, however, that, for purposes
of Section 6.09, the term “Affiliate” shall also include (i) any person that
directly or indirectly owns more than 10% of the voting power of the total
outstanding Voting Stock of the person specified or (ii) any person that is an
executive officer or director of the person specified.
“Agent Fee Letter” shall mean the fee letter between the Borrower and the
Administrative Agent, dated January 10, 2017.
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Agreement Termination Date” shall mean the date that is seven Business Days
after the Effective Date.
“Alternative Currency” shall mean each of (x) the lawful currency of Canada,
(y) Euros, and (z) the lawful currency of the United Kingdom.
“Annual Credit” shall mean the cumulative amount of (x) $1,100,000,000 plus
(y) $250,000,000 for each fiscal year of the Designated Company commencing after
the Closing Date (beginning with the fiscal year commencing April 1, 2017) minus
(z) in each case from and after the Closing Date until the applicable time of
determination, (and taking into all transactions being consummated concurrently
with the transaction then being measured), (i) the cumulative amount of all
Investments made pursuant to Section 6.04(r)(iii), (ii) the cumulative amount of
all Dividends made pursuant to Section 6.08(d)(ii) and (iii) the cumulative
amount of all payments and redemptions of Indebtedness made pursuant to
Section 6.11(a)(i)(z)(2).
“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.22.
“Anti-Dilution Requirement” shall have the meaning assigned to such term in the
definition of “Permitted Reorganization”.
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22.
“Applicable Margin” shall mean, for any day, 1.85%.
”Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of Inventory, dispositions of cash and Cash Equivalents


9
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and settlements under Hedging Agreements, in each such excluded case, which are
in the ordinary course of business, by Holdings or any of its Restricted
Subsidiaries, or (b) any issuance of any Equity Interests of any Restricted
Subsidiary of the Designated Company.
“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and delivered to the Administrative
Agent, in substantially the form of Exhibit B, or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act.
“AV Minerals” shall mean AV Minerals (Netherlands) N.V., a company organized
under the laws of the Netherlands.
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.


10
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.
“Borrower” shall have the meaning assigned to such term in the preamble hereto
or, following the Permitted Holdings Amalgamation, Successor Borrower.
“Borrowing” shall mean Loans to a Co-Borrower of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Rate
Loans or Fallback Rate Loans, as applicable, as to which a single Interest
Period is in effect.
“Borrowing Base” shall mean, as of any date, an amount equal to: (1) 85% of the
book value of all accounts receivable owned by the Loan Parties as of the end of
the most recent fiscal month for which consolidated financial statements are
available; plus (2) the lesser of (x) 75% of the book value of inventory owned
by the Loan Parties as of the end of the most recent fiscal month for which
consolidated financial statements are available and (y) 85% of the “net recovery
cost percentage” multiplied by the book value of inventory owned by the Loan
Parties as of the end of the most recent fiscal month for which consolidated
financial statements are available. Notwithstanding the foregoing, the Borrowing
Base shall be adjusted to give pro forma effect to any Acquisitions or Asset
Sales by the Designated Company and/or any Restricted Subsidiary since the end
of the most recent fiscal month for which consolidated financial statements are
available, as if such Acquisition or Asset Sale had occurred on the last day of
the end of the most recent fiscal month, with such adjustment to be effective
upon consummation of any such Acquisition or Asset Sale.
“Borrowing Request” shall mean a request by a Co-Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Brazilian Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of
the Designated Company organized in Brazil party hereto as a Guarantor, and each
other Co-Borrower or Restricted Subsidiary of the Designated Company organized
in Brazil that becomes a Guarantor pursuant to the terms hereof.
“Brazilian Security Agreements” shall mean, collectively, (i) any Security
Agreements, including all sub-parts thereto, among any Brazilian Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Brazilian
Guarantor or any Person who is the holder of Equity Interests in any Brazilian
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent, and (iii) any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in each case of clauses (i), (ii) and (iii), that is governed by the
laws of Brazil, securing the Secured Obligations, and entered into pursuant to
the terms of this Agreement


11
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





or any other Loan Document, as the same may be amended, restated or otherwise
modified from time to time.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or London, and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day and, solely for
purposes of determining whether a day is a day on which a Loan can be advanced,
Singapore.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
“Canadian Guarantor” shall mean Holdings and each Restricted Subsidiary of
Holdings organized in Canada party hereto as a Guarantor, and each other
Co-Borrower or Restricted Subsidiary of the Designated Company organized in
Canada that becomes a Guarantor pursuant to the terms hereof.
“Canadian Loan Parties” shall mean Borrower and the Canadian Guarantors.
“Canadian Security Agreement” shall mean, collectively (i) the Security
Agreements, including all sub-parts thereto, among the Canadian Loan Parties
(and such other Persons as may be party thereto) and the Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage, deed
of hypothec, debenture, bond, security agreement, guarantee or other agreement
that is entered into by any Canadian Loan Party or any Person who is the holder
of Equity Interests in any Canadian Loan Party in favor of the Collateral Agent
and/or the Revolving Credit Collateral Agent, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of Canada (or any province thereof), securing the
Secured Obligations, and entered into pursuant to the terms of this Agreement or
any other Loan Document, as the same may be amended, restated or otherwise
modified from time to time.
“Cancellation” shall mean the cancellation, termination and forgiveness by the
applicable Co-Borrowers of all Loans, Commitments and related Obligations
acquired in connection with a Discounted Purchase, which cancellation shall be
consummated as described in Section 11.04(b)(iv)(C) and the definition of
“Eligible Assignee”.
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with US GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Designated Company and its
Restricted Subsidiaries during such period for Capital Assets (whether paid in
cash or other consideration, financed by the incurrence of Indebtedness or
accrued as a liability), together with the applicable Company’s proportionate
share of such amounts for Norf GmbH for such period.


12
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under US GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with US GAAP. It is understood that with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting on
the definitions and covenants herein, US GAAP as in effect on the Closing Date
shall be applied.
“Cash Equivalents” shall mean, as to any person, (a) securities issued or fully
guaranteed or insured by the federal government of the United States, Canada,
Switzerland, any Approved Member State or any agency of the foregoing, (b)
marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets, the Dollar
Equivalent of which exceeds $500,000,000 and (iii) is rated at least “A-2” by
S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating
Service Limited; provided, however, that the maturities of all obligations of
the type specified in clauses (a), (b) and (c) above shall not exceed 365 days;
provided, further, that, to the extent any cash is generated through operations
in a jurisdiction outside of the United States, Canada, Switzerland or an
Approved Member State, such cash may be retained and invested in obligations of
the type described in clause (a), (c) or (d) applicable to such jurisdiction to
the extent that such obligations are customarily used in such other jurisdiction
for short term cash management purposes.
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) of the
definition of “Consolidated Interest Expense” and (c) gross interest income of
the Designated Company and its Restricted Subsidiaries for such period.
“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the Novelis AG Cash Pooling Agreement and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any


13
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Governmental Authority) of, any property of Holdings, the Designated Company or
any of its Restricted Subsidiaries. “Casualty Event” shall include but not be
limited to any taking of all or any part of any Real Property of any person or
any part thereof, in or by expropriation, condemnation or other eminent domain
proceedings pursuant to any Requirement of Law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(i) prior to the consummation of the Permitted Reorganization, Hindalco ceases
to be the Beneficial Owner of Voting Stock representing more than 50% of the
voting power of the total outstanding Voting Stock of Holdings, (ii) following
the consummation of the Permitted Reorganization, Hindalco ceases to be the
Beneficial Owner of Voting Stock representing more than 50% of the voting power
of the total outstanding Voting Stock of each of Holdings and Designated Holdco,
or (iii) following the consummation of the Permitted Reorganization, Holdings
ceases to be the Beneficial Owner of Voting Stock representing more than 50% of
the voting power of the total outstanding Voting Stock of Designated Holdco;
Holdings (or, following the consummation of the Permitted Reorganization,
Designated Holdco) at any time ceases to be the Beneficial Owner and the direct
record owner of 100% of the Equity Interests of Borrower, except as a result of
a Qualified Borrower IPO; provided that Hindalco continues to be the Beneficial
Owner of Voting Stock representing more than 50% of the voting power of the
total outstanding Voting Stock of the Borrower at all times after giving effect
to such Qualified Borrower IPO; and provided, further, that a Permitted Holdings
Amalgamation shall not constitute a Change in Control;
the Designated Company at any time ceases to be the Beneficial Owner and the
direct or indirect owner of 100% of the Equity Interests of each of Novelis
Corporation, Novelis Deutschland GmbH and each Co-Borrower (other than the
Borrower prior to the consummation of the Permitted Reorganization, and the
Designated Company following the consummation of the Permitted Reorganization);
at any time a change in control (or change of control or similar event) with
respect to any Co-Borrower or the U.S. Issuer occurs under (and as defined in)
any Material Indebtedness of any Loan Party; or
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors of Holdings, any Co-Borrower or,
following the consummation of the Permitted Reorganization, Designated Holdco
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by the Specified Holders or by a vote
of at least a


14
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





majority of the members of the Board of Directors of such Person, as the case
may be, which members comprising such majority are then still in office and were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of such Person.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith, (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, and (z) the implementation or compliance with, CRD IV or
CRR, or any law or regulation that implements or applies CRD IV or CRR, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.
“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Chinese Subsidiary Equity Interests” shall mean all Equity Interests of each
Person organized under the laws of the People’s Republic of China that is a
Subsidiary of a Loan Party, in each case that is owned by a Loan Party.
“Class” shall mean (a) when used with respect to Commitments, whether such
Commitments are Term Loan Commitments, Incremental Term Loan Commitments or
Other Term Loan Commitments, as the context may require, and (b) when used with
respect to Loans or a Borrowing, whether such Loans, or the Loans comprising
such Borrowing, are Term Loans, Incremental Term Loans or Other Term Loans.
Other Term Loan Commitments, Other Term Loans and Incremental Term Loans made
pursuant to any Increase Joinder that have different terms and conditions than
the Other Term Loans or Incremental Term Loans shall be construed to be in
different Classes.
“Closing Date” shall mean the date, on or prior to the Agreement Termination
Date, on which the conditions precedent set forth in Section 4.02 and Section
4.03 are satisfied (or waived in accordance with Section 11.02) and the initial
Term Loans are advanced.


15
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.
“Co-Borrowers” shall mean (a) the Borrower, and (b) following the consummation
of the Permitted Reorganization, each Loan Party (other than Holdings)
designated as a Co-Borrower pursuant to the terms of the definition of Permitted
Reorganization.
“Collateral” shall mean, all of the “Collateral”, “Pledged Collateral”, “Secured
Assets” and “Mortgaged Property” referred to in the Security Documents and all
of the other property that is or is intended under the terms of the Security
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
Article X.
“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment, including any Incremental Term Loan Commitment and any Other Term
Loan Commitment, as the context requires.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Companies” shall mean Holdings, the Designated Company and its Restricted
Subsidiaries; and “Company” shall mean any one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Requirement
of Law other than that of the United States.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum of Novelis Inc., dated January 6, 2017.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Designated Company and its Restricted Subsidiaries which may
properly be classified as current assets on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries in accordance with GAAP,
excluding cash and Cash Equivalents.


16
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Designated Company and its Restricted Subsidiaries
which may properly be classified as current liabilities (other than the current
portion of any Loans) on a consolidated balance sheet of the Designated Company
and its Restricted Subsidiaries in accordance with US GAAP, but excluding (a)
the current portion of any Funded Debt of the Designated Company and its
Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Revolving Credit Loans to the extent otherwise
included therein.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated EBITDA” shall mean, for any period, the sum of (A) Consolidated
Net Income for such period, adjusted by (without duplication):
(x)     adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
(a)    Consolidated Interest Expense for such period;
(b)    Consolidated Amortization Expense for such period;
(c)    Consolidated Depreciation Expense for such period;
(d)    Consolidated Tax Expense for such period;
(e)    non-recurring items or unusual charges or expenses, severance, relocation
costs or expenses, other business optimization expenses (including costs and
expenses relating to business optimization programs), new systems design and
implementation costs, project start-up costs, restructuring charges or reserves,
costs related to the closure and/or consolidation of facilities and one-time
costs associated with a Qualified IPO or Qualified Borrower IPO;
(f)    to the extent covered by insurance and actually reimbursed or, so long as
the Designated Company has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (x) not denied by the applicable
carrier in writing within 180 days and (y) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days), losses and expenses with respect to
Casualty Events or business interruption;
(g)    the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period;
(h)    the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income; and


17
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(i)    Management Fees paid in compliance with Section 6.08(c);
(y)     subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period and
(b) interest income; and
(z)     excluding therefrom,
(a)[intentionally omitted];
(b)earnings or losses resulting from any reappraisal, revaluation or write-up or
write-down of assets;
(c)non-recurring or unusual gains; and
(d)any gain or loss relating to cancellation or extinguishment of Indebtedness;
plus
(B) the proportionate interest of the Designated Company and its consolidated
Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for such period;
plus
(C) for purposes of determining compliance with the Financial Performance
Covenant only (solely for the purposes of Section 6.14 and not for determining
whether any action predicated on being in compliance with the Financial
Performance Covenant is permitted), Specified Equity Contributions made pursuant
to Section 8.04 to cure failure to comply with the Financial Performance
Covenant for a fiscal quarter in such period; plus
(D) the annualized amount of net cost savings, operating expense reductions and
synergies reasonably projected by the Designated Company in good faith to be
realized as a result of specified actions (x) taken since the beginning of the
Test Period in respect of which Consolidated EBITDA is being determined or (y)
initiated prior to or during the Test Period (in each case, which cost savings
shall be added to Consolidated EBITDA until fully realized, but in no event for
more than four fiscal quarters) (calculated on a pro forma basis as though such
annualized cost savings, operating expense reductions and synergies had been
realized on the first day of such Test Period, net of the amount of actual
benefits realized during such Test Period from such actions); provided that (1)
such cost savings, operating expense reductions and synergies are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Designated Company, and (2) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (C) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such Test Period;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (C) shall not exceed in the aggregate 15% of Consolidated EBITDA for any
one Test Period; provided, further that projected (and not yet realized) amounts
may no longer be added in calculating Consolidated EBITDA pursuant to this
clause (C) to the extent occurring more than four full fiscal quarters after the
specified action taken or initiated in order to realize such projected cost
savings, operating expense reductions and synergies.


18
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income to compute Consolidated EBITDA only to the
extent (and in the same proportion) that the net income of such Restricted
Subsidiary was included in calculating Consolidated Net Income.
Consolidated EBITDA shall not include the Consolidated EBITDA of any
Non-consolidated Affiliate if such Non-consolidated Affiliate is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Designated Company, to the
extent of such prohibition.
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Designated Company and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with US GAAP plus, without duplication:
(a)imputed interest on Capital Lease Obligations and Attributable Indebtedness
of the Designated Company and its Restricted Subsidiaries for such period;
(b)commissions, discounts and other fees and charges owed by the Designated
Company or any of its Restricted Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period;
(c)amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Designated Company or any of its
Restricted Subsidiaries for such period;
(d)all interest paid or payable with respect to discontinued operations of the
Designated Company or any of its Restricted Subsidiaries for such period; and
(e)the interest portion of any deferred payment obligations of the Designated
Company or any of its Restricted Subsidiaries for such period.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Designated Company and its Restricted Subsidiaries
determined on a consolidated basis in accordance with US GAAP; provided,
however, that the following shall be excluded in the calculation of
“Consolidated Net Income”:
(a)any net income (loss) of any person (other than the Designated Company) if
such person is not a Restricted Subsidiary of the Designated Company, except
that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income up to the aggregate amount of cash distributed by such person during
such period


19
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





to the Designated Company or to a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (b), below); and
(ii)    the equity of the Designated Company and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
(b)any net income (loss) of any Restricted Subsidiary of the Designated Company
if such Restricted Subsidiary is subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, the Designated Company, to the extent of such prohibition, except
that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income up to the aggregate amount of cash distributed by such Restricted
Subsidiary during such period to the Designated Company or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary, to the limitations
contained in this clause (b)); and
(ii)    the equity of the Designated Company and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
(c)any gain or loss realized upon the sale or other disposition of any property
of the Designated Company or Restricted Subsidiaries (including pursuant to any
Sale and Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business (provided that sales or other dispositions of assets
in connection with any Qualified Securitization Transaction permitted hereunder
shall be deemed to be in the ordinary course);
(d)any extraordinary gain or loss;
(e)the cumulative effect of a change in accounting principles;
(f)any non-cash compensation expense realized for grants of performance shares,
stock options or other rights to officers, directors and employees of the
Designated Company or any Restricted Subsidiary; provided that such shares,
options or other rights can be redeemed at the option of the holders only for
Qualified Capital Stock of the Designated Company or Holdings;
(g)any unrealized gain or loss resulting in such period from Hedging Obligations
(other than any unrealized gains or losses resulting from foreign currency
re-measurement hedging activities);


20
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(h)any expenses or charges in such period related to the Transactions, any
premiums, fees, discounts, expenses and losses payable by any Loan Party in such
period in connection with any redemption or tender offer of Indebtedness
permitted hereunder, and any acquisition, disposition, recapitalization or the
incurrence of any Indebtedness permitted hereunder, including such fees,
expenses or charges related to the Transactions; and
(i)the effects of adjustments in the property, plant and equipment, inventories,
goodwill, intangible assets and debt line items in the Designated Company’s
consolidated financial statements pursuant to US GAAP resulting from the
application of purchase accounting in relation to any acquisition or the
amortization or write-off of any amounts thereof, net of taxes.
Notwithstanding the foregoing, for purposes of the calculation of Cumulative
Credit only, there shall be excluded from Consolidated Net Income any dividends,
repayments of loans or advances or other transfers of property from Unrestricted
Subsidiaries to the Designated Company or a Restricted Subsidiary to the extent
such dividends, repayments or transfers increase the amount of Cumulative Credit
pursuant to clause (d) of the definition of Cumulative Credit.
“Consolidated Net Tangible Assets” shall mean, as of any date of determination,
the sum of the amounts that would appear on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries as the total assets (less
accumulated depreciation and amortization, allowances for doubtful receivables,
other applicable reserves and other properly deductible items) of the Designated
Company and its Restricted Subsidiaries, after giving effect to purchase
accounting and after deducting therefrom Consolidated Current Liabilities and,
to the extent otherwise included, the amounts of (without duplication):
(a)     the excess of cost over fair market value of assets or businesses
acquired;
(b)     any revaluation or other write-up in book value of assets subsequent to
March 31, 2016 as a result of a change in the method of valuation in accordance
with US GAAP;
(c)     unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d)     minority interests in consolidated Subsidiaries held by Persons other
than the Designated Company or any Restricted Subsidiary of the Designated
Company;
(e)     treasury stock;
(f)     cash or securities set aside and held in a sinking or other analogous
fund established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g)     Investments in and assets of Unrestricted Subsidiaries.


21
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Designated Company and its Restricted Subsidiaries, for such period determined
on a consolidated basis in accordance with US GAAP.
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of the Designated Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP.
“Consolidated Total Net Debt” shall mean, as of any date of determination and
without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Designated Company and its Restricted Subsidiaries
outstanding on such date of the type referenced in clauses (a), (b) and (f) of
the definition of Indebtedness, and any Contingent Obligations of the Designated
Company and its Restricted Subsidiaries in respect of Indebtedness of any Person
under clauses (a), (b) and (f) of the definition of Indebtedness, minus the
aggregate amount of Unrestricted Cash on such date, plus (B) the proportionate
interest of the Designated Company and its consolidated Restricted Subsidiaries
in the Non-consolidated Affiliate Debt of each of the Non-consolidated
Affiliates at any date of determination. The aggregate principal amount of such
Indebtedness shall be determined according to the face or principal amount
thereof, based on the amount owing under the applicable contractual obligation
(without regard to any election by the Designated Company, Holdings or any other
Person to measure an item of Indebtedness using fair value or any other discount
that may be applicable under GAAP (including the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities) on a consolidated basis with respect
to the Designated Company and its Restricted Subsidiaries in accordance with
consolidation principles utilized in GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor, (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (f) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the


22
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Contribution, Intercompany, Contracting and Offset Agreement dated as of
the Closing Date by and among the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and the Administrative Agent.
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreement” shall mean, with respect to a Deposit Account, Securities
Account, or Commodity Account (each as defined in the UCC), (i) located in the
United States, an agreement in form and substance reasonably satisfactory to the
Collateral Agent establishing the Collateral Agent’s “control” (within the
meaning of the UCC) in such account, or (ii) located in other jurisdictions,
agreements with regard to such accounts establishing and perfecting the First
Priority Lien of the Collateral Agent in such accounts, and otherwise in form
and substance reasonably satisfactory to the Collateral Agent.
“Cost of Funds” shall mean the rate of interest on each Lender’s share of the
relevant Borrowing for the relevant Interest Period, which shall be the
percentage rate per annum which is the sum of the weighted average of the rates
notified to the Administrative Agent by each Lender as soon as practicable and
in any event within two Business Days of the first day of that Interest Period
(or, if earlier, on the date falling two Business Days before the date on which
interest is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select; provided, that if a Lender’s Funding Rate is less than the Eurodollar
Rate or a Lender does not supply a quotation by the time specified in this
definition, the cost to that Lender of funding its participation in that
Borrowing for that Interest Period shall be deemed, for the purposes of this
definition, to be the Eurodollar Rate; provided, further, that if any Lender
does not supply a quotation by the time specified in this definition, the rate
of interest shall be calculated on the basis of the quotations of the remaining
Lenders; provided, further, that if the Cost of Funds shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“CRD IV” means Directive 2013/36/EU of June 26, 2013 on access to the activity
of credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.
“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case,


23
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans (including any successive
Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (except for unpaid accrued interest and premium thereon and
any make-whole payments applicable thereto), (ii) such Indebtedness has a final
maturity date no earlier than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Refinanced Debt and (iii) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.
“Credit Extension” shall mean the making of a Loan by a Lender.
“CRR” shall mean Regulation (EU) no. 575/2013 of June 26, 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) no. 648/2012.
“Cumulative Credit” shall mean, at any date, an amount equal to:
(a)    $328,000,000; plus
(b)    50% of the aggregate Consolidated Net Income accrued during the period
commencing on October 1, 2016 to and including the last day of the fiscal
quarter most recently ended for which the Designated Company has delivered to
the Administrative Agent the financial statements required to be delivered by
Section 5.01(a) or Section 5.01(b), taken as a single accounting period (or, in
the event Consolidated Net Income for such period is a deficit, minus 100% of
such deficit); plus
(c)    100% of the Net Cash Proceeds received by, (w) prior to the consummation
of the Permitted Reorganization, Holdings from the issuance of Qualified Capital
Stock of Holdings or as a capital contribution to Holdings after the Closing
Date to the extent that such Net Cash Proceeds are immediately contributed by
Holdings to the Designated Company following such sale or contribution to
Holdings (including the Net Cash Proceeds of a Qualified IPO), (x) following the
consummation of the Permitted Reorganization, from the issuance of Qualified
Capital Stock of Designated Holdco or as a capital contribution to Designated
Holdco (including the Net Cash Proceeds of a Qualified IPO), (y) Borrower from
the issuance of Qualified Capital Stock of the Borrower in a Qualified Borrower
IPO and (z) Borrower from the issuance of Qualified Capital Stock of Borrower
after a Qualified Borrower IPO; provided that, in each case, no issuances to or
contributions from a Restricted Subsidiary shall be counted for the purposes of
this clause (c); plus
(d)    the aggregate net cash proceeds received by the Designated Company or any
Restricted Subsidiary from the issuance or sale after the Closing Date of
convertible or exchangeable Indebtedness that has been converted into or
exchanged for Qualified Capital Stock of Holdings (prior to the consummation of
the Permitted Reorganization), Designated Holdco (following the


24
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





consummation of the Permitted Reorganization) or of the Borrower after a
Qualified Borrower IPO, excluding:
(i)    any such Indebtedness issued or sold to any Loan Party or a Subsidiary of
any Loan Party or an employee stock ownership plan or trust established by any
Loan Party or any such Subsidiary for the benefit of their employees, and
(ii)    the aggregate amount of any cash or other property distributed by
Holdings, the Designated Company or any Restricted Subsidiary upon any such
conversion or exchange; plus
(e)    the net reduction in Investments made in reliance on the Cumulative
Credit pursuant to Section 6.04(r)(ii) in any person other than the Designated
Company or an Unrestricted Grantor resulting from cash dividends, repayments of
loans or advances or other transfers of property (valued at fair market value),
in each case to the Designated Company or any Unrestricted Grantor; provided
that the foregoing amount shall not exceed, in the case of any person, the
amount of Investments made after the Closing Date by the Designated Company or
any Unrestricted Grantor in such person in reliance on the Cumulative Credit
pursuant to Section 6.04(r)(ii); plus
(f)    the aggregate amount of prepayments refused by Lenders pursuant to
Section 2.10(g)(iii); plus
(g)    upon the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 5.16, the lesser of (i) the fair market value of
the net assets of such Unrestricted Subsidiary at the time of redesignation and
(ii) the aggregate amount of Investments made by the Designated Company or any
of its Restricted Subsidiaries in reliance on the Cumulative Credit pursuant to
Section 6.04(r)(ii) in such Unrestricted Subsidiary after the Closing Date and
prior to such redesignation; minus
(h)    in each case from and after the Closing Date, (x) the cumulative amount
of all Investments made pursuant to Section 6.04(r)(ii), (y) the cumulative
amount of all Dividends made pursuant to Section 6.08(c), Section 6.08(d)(i),
Section 6.08(i) and Section 6.08(j) and (z) the cumulative amount of all
payments and redemptions of Indebtedness made pursuant to Section
6.11(a)(i)(z)(1); minus
(i)    if, at such date of determination, the Total Net Leverage Ratio
determined on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which the Designated Company has delivered to the
Administrative Agent the financial statements required to be delivered by
Section 4.01(e), Section 5.01(a) or Section 5.01(b) would be greater than or
equal to 3.5 to 1.0, the cumulative amount of Recapture Amounts paid since the
Closing Date.
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the Borrower, certain other Loan Parties and Deutsche Bank pursuant to the
Transaction Banking Services Agreement among such parties and any documents
ancillary thereto.


25
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Debt Issuance” shall mean the incurrence by Holdings, the Designated Company or
any of its Restricted Subsidiaries of any Indebtedness after the Closing Date
(other than as permitted by Section 6.01).
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness paid in such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, arrangement, rearrangement, readjustment,
composition, liquidation, receivership, insolvency, reorganization, examination
or similar debtor relief or debt adjustment laws (including any applicable
corporate statute) of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” shall mean an Event of Default or an event, occurrence or condition
which is, or upon notice, lapse of time or both would constitute, an Event of
Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” shall mean, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Designated Company or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, absent a good faith dispute with respect to such obligation, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, other than pursuant to an Undisclosed
Administration, (i) become the subject of any proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, examiner or
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any Receiver.
“Designated Company” shall mean the Borrower or, upon and following the
consummation of the Permitted Reorganization, Designated Holdco.


26
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Designated Holdco” shall mean, upon and following the consummation of the
Permitted Reorganization, a newly formed direct Wholly Owned Subsidiary of AV
Minerals, organized under the laws of England and Wales or the District of
Columbia or any State of the United States and designated by the Borrower as
“Designated Holdco” pursuant to the terms of the definition of Permitted
Reorganization.
“Discount Participation Notice” shall have the meaning assigned to such term in
the definition of “Discounted Purchase”.
“Discounted Purchase” shall mean, commencing with the date that is three months
after the Syndication Termination Date, one or more purchases by a Co-Borrower
(each, a “Purchase”) of Term Loans originally made to such Co-Borrower in
accordance with the provisions of Section 11.04(b)(v); provided that, each such
Purchase is made on the following basis:
(a)    Such Co-Borrower will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that such Co-Borrower wishes to make an offer to
purchase (i) from each Lender on a pro rata basis with respect to any Class of
Term Loans on an individual tranche basis, Term Loans originally made to such
Co-Borrower, in an aggregate principal amount as is specified by such
Co-Borrower (the “Term Loan Purchase Amount”) with respect to each applicable
tranche, subject to a discount to par expressed as a price at which such
Co-Borrower would consummate the Purchase (the “Offer Price”) of such Term Loans
to be purchased (it being understood that different Offer Prices and/or Term
Loan Purchase Amounts may be offered with respect to different Classes of such
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section); provided that the Purchase Notice
shall specify that each Discount Participation Notice (as defined below) must be
submitted by a date and time to be specified in the Purchase Notice, which date
shall be no earlier than the tenth Business Day following the date of the
Purchase Notice and no later than the twentieth Business Day following the date
of the Purchase Notice; (ii) at the time of delivery of the Purchase Notice to
the Administrative Agent, no Default shall have occurred and be continuing or
would result therefrom (which condition shall be certified as being satisfied in
such Purchase Notice) and (iii) the Term Loan Purchase Amount specified in each
Purchase Notice delivered by such Co-Borrower to the Administrative Agent shall
not be less than $25,000,000 in the aggregate;
(b)    Such Co-Borrower will allow each Lender holding the Class of Term Loans
subject to the Purchase Notice to submit a notice of participation (each, a
“Discount Participation Notice”) which shall specify (i) an acceptance of such
Offer Price, and (ii) the principal amount of such Lender’s Class of Term Loans
at which such Lender is willing to permit a purchase of all or a portion of its
Term Loans made to such Co-Borrower to occur at each such Acceptable Price (the
“Reply Amount”); provided that each Lender may elect to accept or reject such
offer in its sole discretion;
(c)    In the event that the aggregate Reply Amounts relating to such Purchase
Notice are insufficient to allow such Co-Borrower to complete a purchase of the
entire Term Loan Purchase Amount, such Co-Borrower may, at its election, either
(x) withdraw the


27
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Purchase Notice and terminate the Purchase or (y) subject to clause (e) below,
complete the Purchase for the aggregate Reply Amounts at the Offer Price for the
Purchase subject to the Purchase Notice;
(d)    In the event that the aggregate Reply Amounts relating to such Purchase
Notice are not less than the Term Loan Purchase Amount, such Co-Borrower shall
purchase Term Loans originally made to such Co-Borrower from each Lender with
one or more Discount Participation Notices at the Offer Price , in an aggregate
principal amount equal to (x) the Term Loan Purchase Amount or (y) such greater
amount, not to exceed the aggregate Reply Amounts relating to such Purchase
Notice, as such Co-Borrower elects in its discretion (such Term Loans, as
applicable, being referred to as “Qualifying Loans” and such Lenders being
referred to as “Qualifying Lenders”), in the case of clauses (x) and (y),
subject to clauses (e), (f) and (g) below; provided that if the aggregate
principal amount required to purchase the Qualifying Loans would exceed the Term
Loan Purchase Amount, such Co-Borrower shall purchase Qualifying Loans ratably
based on the aggregate principal amounts of all such Qualifying Loans tendered
by each such Qualifying Lender;
(e)    subject to Section 2.13, the Purchase shall be consummated pursuant to
and in accordance with Section 11.04 and, to the extent not otherwise provided
herein, shall otherwise be consummated pursuant to procedures (including as to
timing, rounding and minimum amounts, Interest Periods, and other notices by
such Co-Borrower) mutually acceptable to the Administrative Agent and such
Co-Borrower (provided that such Purchase shall be required to be consummated no
later than five Business Days after the time that Discount Participation Notices
are required to be submitted by Lenders pursuant to the applicable Purchase
Notice);
(f)    upon submission by a Lender of a Discount Participation Notice, subject
to the foregoing clause (e), such Lender will be irrevocably obligated to sell
the entirety or its pro rata portion (as applicable pursuant to clause (d)
above) of the Reply Amount at the Offer Price plus accrued and unpaid interest
through the date of purchase to such Co-Borrower pursuant to Section 11.04 and
as otherwise provided herein; and
(g)    purchases by such Co-Borrower of Qualifying Loans shall result in the
immediate cancellation of such Qualifying Loans.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest, or
(c) contains any mandatory repurchase obligation which may come into effect
prior to 180 days after the Latest Maturity Date in effect at the time of
issuance of


28
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





such Equity Interest; provided, however, that any Equity Interests that would
not constitute Disqualified Capital Stock but for provisions thereof giving
holders thereof (or the holders of any security into or for which such Equity
Interests is convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such Equity Interests upon the occurrence of a change
in control or an asset sale occurring prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest shall
not constitute Disqualified Capital Stock if such Equity Interests provide that
the issuer thereof will not redeem any such Equity Interests pursuant to such
provisions prior to the repayment in full of the Obligations.
“Disqualified Institution” shall mean, on any date, (a) any Sanctioned Person
and (b) any other Person that is a direct competitor of the Designated Company
(other than a Person described in clause (a) or (b) of the definition of Known
Affiliate) or a Known Affiliate of a competitor, which Person has been
designated by the Designated Company as a “Disqualified Institution” by written
notice to the Administrative Agent from time to time after the 90th day
following the Closing Date; provided that “Disqualified Institutions” shall
exclude any Person that the Designated Company has designated as no longer being
a “Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Distribution” shall mean, collectively, with respect to each Loan Party, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Loan Party in respect
of or in exchange for any or all of the Pledged Securities or Pledged
Intercompany Notes.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other distribution, payment or delivery of property (other
than Qualified Capital Stock of such person) or cash to the holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income.
“Dividend Recapture Amount” shall have the meaning assigned to such term in
Section 6.08(d)(iii).
“Dollar Equivalent” shall mean, as to any amount denominated in any currency
other than Dollars as of any date of determination, the amount of Dollars that
would be required to purchase the amount of such currency based upon the Spot
Selling Rate as of such date, and as to any amount denominated in Dollars, such
amount in Dollars.


29
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Dollars” or “dollars” or “$” shall mean lawful money of the United States.
“DQ List” shall have the meaning assigned to such term in Section 11.04(g)(iv).
“Dubai Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in the Dubai International Financial Centre party
hereto as a Guarantor, and each other Co-Borrower or Restricted Subsidiary of
the Designated Company organized in the Dubai International Financial Centre
that becomes a Guarantor pursuant to the terms hereof.
“Dubai Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Dubai Guarantors (and such
other Persons as may be party thereto) and the Collateral Agent for the benefit
of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Dubai
Guarantor or any Person who is the holder of Equity Interests in any Dubai
Guarantor in favor of the Collateral Agent and the Secured Parties and, in the
case of an Assignment of Credits Agreement, also in favor of the Revolving
Credit Collateral Agent and the secured parties under the Revolving Credit
Agreement, and (iii) any other pledge agreement, mortgage, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents, in
each case of clauses (i), (ii) and (iii), that is governed by the laws of the
Dubai International Financial Centre (or any subdivision thereof), securing the
Secured Obligations, and entered into pursuant to the terms of this Agreement or
any other Loan Document, as the same may be amended, restated or otherwise
modified from time to time.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean January 10, 2017.
“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund of a Lender and (d) any other person approved, in the case
of this clause (d) only, by the Designated Company (such approval not to be
unreasonably withheld or delayed and such approval shall be deemed given if no
objection is made by the Designated Company within five Business Days after
receipt of a notice of an assignment proposing such person as an assignee of any
interest in any Loans); provided that (x) no approval of the Designated Company
shall be


30
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





required during the continuance of an Event of Default or on or prior to the
Syndication Termination Date, (y) “Eligible Assignee” shall not include Holdings
or any of its Affiliates or Subsidiaries (other than, commencing with the date
that is three months after the Syndication Termination Date, each Co-Borrower,
solely to the extent that such Co-Borrower purchases or acquires Term Loans
originally made to such Co-Borrower pursuant to a Discounted Purchase and
effects a Cancellation immediately upon such purchase or acquisition pursuant to
documentation reasonably satisfactory to the Administrative Agent) or any
natural person and (z) each assignee Lender shall be subject to each other
applicable requirement regarding Lenders hereunder. Any Disqualified Institution
is subject to Section 11.04(g) hereof.
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
“Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
sewer systems, the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other formal communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.
“Environmental Law” shall mean any and all treaties, laws, statutes, ordinances,
regulations, rules, decrees, orders, judgments, consent orders, consent decrees,
code or other legally binding requirements (including the Guide d’Intervention –
Protection des sols et de réhabilitation des terrains contaminés of the Quebec
Ministry of Sustainable Development, Environment and Fight Against Climate
Change), and the common law and civil law, relating to protection of human
health or the Environment, the Release or threatened Release of Hazardous
Material, natural resources or natural resource damages, or occupational safety
or health, and any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights.


31
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Plan whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the occurrence of any event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (h) the incurrence
by any Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal from any Plan subject to Section 4063 of ERISA or a cessation of
operation that is treated as a withdrawal under Section 406(e) of ERISA; (i) a
complete or partial withdrawal by any Company or any ERISA Affiliate from a
Multiemployer Plan resulting in material Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (j) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in a Material
Adverse Effect.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the legislative measures of the European Council
for the introduction of, changeover to or operation of a single unified European
currency.


32
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Eurodollar Base Rate” shall mean, for any Interest Period, the rate per annum
equal to the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates for Dollar deposits, as
published by Reuters or any other service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration Limited as an
authorized information vendor for the purpose of displaying such rates (the
“Screen Rate”), with a term equivalent to such Interest Period; provided that if
no Screen Rate is available for such Interest Period, then the “Eurodollar Base
Rate” for such Interest Period shall be the Interpolated Screen Rate for a
period equal in length to such Interest Period; provided, further, that if the
Interpolated Screen Rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent equal to the average of rates per annum
at which deposits in Dollars are offered for such Interest Period to the
Administrative Agent by three leading banks in the London interbank market in
London, England at approximately 11:00 a.m. (London time) on the date which is
two London Banking Days prior to the commencement of such Interest Period;
provided, further, that if the Eurodollar Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. Each
determination by Administrative Agent pursuant to this definition shall be
conclusive absent manifest error.
“Eurodollar Rate” shall mean for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =
                 Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage




“Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar Rate
Loans.
“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
determined by reference to the Eurodollar Rate.
“Eurodollar Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage, and no
earlier than the date that the Administrative Agent obtains knowledge thereof.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.


33
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:
(a)    Debt Service for such Excess Cash Flow Period;
(b)    the aggregate amount of prepayments, redemptions and repurchases (to the
extent resulting in cancellation of the underlying obligation and in the case of
revolving Indebtedness, a simultaneous permanent reduction in commitments) made
by the Designated Company and its Restricted Subsidiaries from Internally
Generated Cash Flow during such Excess Cash Flow Period in respect of principal
on Capital Lease Obligations, Purchase Money Obligations, Additional Senior
Secured Indebtedness and any Indebtedness of a Restricted Subsidiary that is not
a Loan Party (and, in the case of prepayments of any revolving Indebtedness, to
the extent accompanied by a simultaneous permanent reduction in an equal amount
of the revolving commitments in respect of such Indebtedness), in each case, so
long as such amounts are not already reflected in Debt Service, during such
Excess Cash Flow Period;
(c)    Capital Expenditures during such Excess Cash Flow Period (excluding
Capital Expenditures made in such Excess Cash Flow Period where a certificate in
the form contemplated by the following clause (d) was previously delivered) that
are paid in cash from Internally Generated Cash Flow;
(d)    Capital Expenditures that the Designated Company or any of its Restricted
Subsidiaries shall, during such Excess Cash Flow Period, become obligated to
make but that are not made during such Excess Cash Flow Period; provided that
the Designated Company shall deliver a certificate to the Administrative Agent
not later than 105 days after the end of such Excess Cash Flow Period, signed by
a Responsible Officer of the Designated Company and certifying that such Capital
Expenditures will be made in the following Excess Cash Flow Period from
Internally Generated Cash Flow;
(e)    the aggregate amount of Investments made in cash during such Excess Cash
Flow Period from Internally Generated Cash Flow pursuant to Sections 6.04(e),
(h), (l), (m) and (r)(i), (iii), (iv) and (v);
(f)    (i) taxes of the Designated Company and its Restricted Subsidiaries that
were paid in cash during such Excess Cash Flow Period (excluding taxes paid in
such Excess Cash Flow period where a certificate contemplated by the following
clause (ii) was previously delivered) and (ii) taxes of the Designated Company
and its Restricted Subsidiaries that will be paid within six months after the
end of such Excess Cash Flow Period and for which reserves have been
established; provided that the Designated Company shall deliver a certificate to
the Administrative Agent not later than 105 days after the end of such Excess
Cash Flow Period, signed by a Responsible Officer of the Designated Company and
certifying that such taxes will be paid within such six month period;
(g)    the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or, in the case
of the Excess Cash Flow Period for the first complete fiscal year of the
Designated Company commencing after the Closing Date, at the first day of such
Excess Cash Flow Period) over the amount of Net Working Capital at the end


34
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





of such Excess Cash Flow Period (excluding or removing any impacts from non-cash
currency translation adjustments, non-cash unrealized derivatives, non-cash
reclassifications, interest, income taxes and dividends);
(h)    to the extent added to determine Consolidated EBITDA and paid in cash
during such Excess Cash Flow Period, cash charges referred to in clauses
(x)(e)(i) and (ii) of the definition of Consolidated EBITDA;
(i)    losses excluded from the calculation of Consolidated Net Income by
operation of clause (d) of the definition thereof that are paid or realized in
cash during such Excess Cash Flow Period;
(j)    cash payments made in satisfaction of non-current liabilities reflected
on the balance sheet of the Designated Company (excluding payments of
Indebtedness for borrowed money) paid from Internally Generated Cash Flow;
(k)    cash payments associated with realized currency derivatives hedging
non-current assets and liabilities paid from Internally Generated Cash Flow;
(l)    (i) Dividends paid in cash to Holdings to the extent permitted pursuant
to Section 6.08, (ii) Management Fees paid in cash during such Excess Cash Flow
period in accordance with Section 6.08(c) and (iii) Dividends paid in cash to
holders of Equity Interests of Restricted Subsidiaries other than any Company or
any Unrestricted Subsidiary, in each case, from Internally Generated Cash Flow;
(m)    to the extent added to determine Consolidated EBITDA, all items that did
not result from a cash payment to the Designated Company or any of its
Restricted Subsidiaries on a consolidated basis during such Excess Cash Flow
Period;
(n)    the aggregate amount of any premium, make-whole or penalty payments or
fees actually paid in cash by the Designated Company and its Restricted
Subsidiaries during such Excess Cash Flow Period that are made in connection
with any prepayment of Indebtedness or incurrence of Indebtedness permitted
hereunder, in each case, from Internally Generated Cash Flow; and
(o)    an amount equal to the aggregate non-cash gain on Asset Sales by the
Designated Company and its Restricted Subsidiaries during such Excess Cash Flow
Period;
provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
(i)    the difference, if positive, of the amount of Net Working Capital at the
end of the prior Excess Cash Flow Period (or, in the case of the Excess Cash
Flow Period for the first complete fiscal year of the Designated Company
commencing after the Closing Date, at the first day of such Excess Cash Flow
Period) over the amount of Net Working Capital at


35
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





the end of such Excess Cash Flow Period (excluding or removing any impacts from
non-cash currency translation adjustments, non-cash unrealized derivatives,
non-cash reclassifications, interest, income taxes and dividends);
(ii)    to the extent any permitted Capital Expenditures referred to in clause
(d) above do not occur in the Excess Cash Flow Period specified in the
certificate of the Designated Company provided pursuant to clause (d) above,
such amounts of Capital Expenditures that were not so made in the Excess Cash
Flow Period specified in such certificates;
(iii)    to the extent any tax payments referred to in clause (f)(ii) above do
not occur in the Excess Cash Flow Period specified in the certificate of the
Designated Company provided pursuant to clause (f)(ii) above, such amounts of
tax payments that were not so made in the Excess Cash Flow Period specified in
such certificates;
(iv)    to the extent not reflected in Consolidated EBITDA for such Excess Cash
Flow Period, any return on or in respect of Investments received in cash during
such period, which Investments were made from Internally Generated Cash Flow
pursuant to Sections 6.04(e), (h), (l), (m) and (r)(i), (iii), (iv) and (v);
(v)    income and gains excluded from the calculation of Consolidated Net Income
in any period by operation of clause (d) of the definition thereof or excluded
from the calculation of Consolidated EBITDA by operation of clause (z)(c) of the
definition thereof that are realized in cash during such Excess Cash Flow
Period;
(vi)    cash receipts associated with realized currency derivatives hedging
non-current assets and liabilities;
(vii)    to the extent subtracted in determining Consolidated EBITDA, all items
that did not result from a cash payment by the Designated Company or any of its
Subsidiaries on a consolidated basis during such Excess Cash Flow Period (other
than accruals paid or to be paid in the ordinary course); and
(viii)    an amount equal to the aggregate non-cash loss on Asset Sales by the
Designated Company and its Restricted Subsidiaries during such Excess Cash Flow
Period;
provided, that, notwithstanding anything to the contrary in this definition, if
the Permitted Reorganization occurs during an Excess Cash Flow Period, then
solely for the purposes of calculating Excess Cash Flow for such Excess Cash
Flow Period, each reference in this definition to the Designated Company shall
mean, without duplication, both the Borrower and Designated Holdco.


36
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Excess Cash Flow Percentage” shall have the meaning assigned to such term in
Section 2.10(f).
“Excess Cash Flow Period” shall mean each fiscal year of the Designated Company,
beginning with the fiscal year of the Designated Company ending March 31, 2018.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Collateral Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary designated as such in writing by the Designated Company to
the Administrative Agent that:
(x) (i) contributed 2.5% or less of Consolidated EBITDA for the period of four
fiscal quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (ii) had consolidated assets representing 2.5%
or less of the Consolidated Total Assets of the Designated Company and its
Restricted Subsidiaries on the last day of the most recent fiscal quarter ended
for which financial statements have been or are required to have been delivered
pursuant to Section 5.01(a) or 5.01(b) prior to the date of determination;


(y)    together with all other Restricted Subsidiaries constituting Excluded
Collateral Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA for
the period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, and (ii) had consolidated
assets representing 7.5% or less of the Consolidated Total Assets of the
Designated Company and its Restricted Subsidiaries on the last day of the most
recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination; and


(z) is not a Loan Party on the Closing Date; provided that no Loan Party shall
constitute an Excluded Collateral Subsidiary except to the extent such Loan
Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Collateral Subsidiary under clause (x) and
(y) above.
The Excluded Collateral Subsidiaries as of the Effective Date are listed on
Schedule 1.01(c).
“Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
“Excluded Equity Interests” shall mean, subject to the Anti-Dilution Requirement
following the consummation of the Permitted Reorganization, (a) any Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the


37
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Lenders therefrom as reasonably determined by the Administrative Agent and the
Designated Company, (b) (i) any Equity Interests to the extent the pledge
thereof would be prohibited by any applicable law or contractual obligation
(only to the extent such prohibition is applicable and not rendered ineffective
by any applicable law and, in the case of any such contractual obligation,
permitted under Section 6.19 hereof) and (ii) the Equity Interests of any
Unrestricted Subsidiary and (c) the Chinese Subsidiary Equity Interests, unless
the Required Lenders reasonably determine that the value of the Chinese
Subsidiary Equity Interests, if pledged, would be material to the Collateral,
taken as a whole, and request the pledge of such Chinese Subsidiary Equity
Interests (in which case such Chinese Subsidiary Equity Interests shall cease to
be Excluded Equity Interests sixty days (or such later date agreed by the
Administrative Agent) following receipt of such request).


“Excluded Property” shall mean, subject to the Anti-Dilution Requirement
following the consummation of the Permitted Reorganization, (a) any Excluded
Equity Interests, (b) any property, including the rights under any contract or
agreement (an “Excluded Contract”) to the extent that the grant of a Lien
thereon (i) is prohibited by applicable law or contractual obligation,
(ii) requires a consent not obtained of any governmental authority pursuant to
such applicable law or any third party pursuant to any contract between the
Designated Company or any Subsidiary and such third party or (iii) would trigger
a termination event pursuant to any “change of control” or similar provision, in
each case pursuant to this clause (a), except to the extent such anti-assignment
or negative pledge is not enforceable under the UCC or other applicable
Requirements of Law, or such contractual obligation is prohibited under Section
6.19 hereof, (b) United States intent‑to‑use trademark applications to the
extent that, and solely during the period in which, the grant of a Lien thereon
would impair the validity or enforceability of such intent‑to‑use trademark
applications under applicable United States federal law, (c) local petty cash
deposit accounts maintained by the Designated Company and its Restricted
Subsidiaries in proximity to their operations, (d) payroll accounts maintained
by the Designated Company and its Subsidiaries, (e) Property that is, or is to
become, subject to a Lien securing a Purchase Money Obligation or Capital Lease
Obligation permitted to be incurred pursuant to this Agreement, if the contract
or other agreement in which such Lien is granted (or the documentation providing
for such Purchase Money Obligation or Capital Lease Obligation) validly
prohibits the creation of any other Lien on such Property and such prohibition
is permitted under Section 6.19 hereof, (f)(x) any leasehold real property and
(y) any fee-owned real property having an individual fair market value not
exceeding $10,000,000, (g) any Letter-of-Credit Rights that are not Supporting
Obligations (each as defined in the UCC), (h) the Specified Immaterial Property,
unless the Required Lenders reasonably determine that the value of any portion
of the Specified Immaterial Property, if pledged, would be material to the
Collateral, taken as a whole, and request the pledge of such Specified
Immaterial Property (in which case such material portion of the Specified
Immaterial Property shall cease to be Excluded Property sixty days (or such
later date agreed by the Administrative Agent) following receipt of such
request) and (i) any other property with respect to which the cost or other
consequences (including any materially adverse tax consequences) of pledging
such property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom as reasonably determined by the Administrative Agent.
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings that are
not organized in a Principal Jurisdiction.


38
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Excluded Swap Obligation” shall mean, with respect to any Guarantor (or any
Co-Borrower with respect to the obligations of any other Loan Party under any
Hedging Agreement entered into with a counterparty that is a Secured Party), any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor (or such Co-Borrower as the case may be) of, or the grant by such
Guarantor (or such Co-Borrower as the case may be) of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s (or such
Co-Borrower’s as the case may be) failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (or such
Co-Borrower as the case may be) or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Co-Borrower hereunder, (a) Taxes imposed on or measured by overall net income
(however denominated), franchise Taxes (in lieu of net income taxes), and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) Taxes attributable to such recipient’s failure to comply
with Section 2.15(e), and (c) any U.S. federal withholding Taxes imposed under
FATCA.
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of June 2, 2015, among Novelis Inc., as borrower, the other
loan parties party thereto, the lenders party thereto, Bank of America, N.A., as
administrative agent and as collateral agent, and the other parties thereto, as
amended, restated, supplemented or modified prior to the Closing Date.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Factoring Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, transferred or disposed of pursuant to a
Permitted Factoring Facility permitted under Section 6.06(e), (ii) the Related
Security with respect to the Receivables referred to in clause (i) above, (iii)
the collections and proceeds of the Receivables and Related Security referred to
in clauses (i) and (ii) above, (iv) all lockboxes, lockbox accounts, collection
accounts or other deposit accounts substantially all of the deposits of which
consist of such collections (and in any event excluding any lockboxes, lockbox
accounts, collection accounts or deposit accounts that any Company organized
under the laws of any Principal Jurisdiction has an interest in) and which have
been specifically identified and consented to by the Revolving Credit
Administrative Agent, (v) all


39
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





other rights and payments which relate solely to such Receivables and (vi) all
cash reserves comprising credit enhancements for such Permitted Factoring
Facility.


“Fallback Rate” shall mean, in relation to a Borrowing, subject to Section 1.07,
(a) if no Eurodollar Rate is available for the relevant currency or Interest
Period, the Reference Bank Rate as of the Specified Time for the currency of
that Borrowing and for a period equal in length to the Interest Period of that
Borrowing, or (b) if neither a Eurodollar Rate nor a Reference Bank Rate is
available for the relevant currency or Interest Period, the Cost of Funds shall
apply to that Borrowing for that Interest Period.


“Fallback Rate Borrowing” shall mean a Borrowing comprised of Fallback Rate
Loans.


“Fallback Rate Loan” shall mean a Term Loan that bears interest based on the
Fallback Rate.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean (a) Sections 1471 to 1474 of the Code and any associated
regulations; (b) any treaty, law or regulation of any other jurisdiction, or
relating to any intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of any
law or regulation referred to in clause (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in clauses
(a) or (b) above with the IRS, the U.S. government or any governmental or
taxation authority in any other jurisdiction.
“FATCA Application Date” shall mean (a) in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the United States), July
1, 2014; (b) in relation to a “withholdable payment” described in Section
1473(1)(A)(ii) of the Code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the United States), January 1, 2019; or (c) in relation to a “passthru payment”
described in Section 1471(d)(7) of the Code not falling within paragraphs (a) or
(b) above, January 1, 2019; or, in each case, such other date from which such
payment may become subject to a deduction or withholding required by FATCA as a
result of any change in FATCA after the date of this Agreement.
“FATCA Deduction” shall mean a deduction or withholding from a payment under a
Loan Document required by FATCA.
“FATCA Exempt Party” shall mean a Party that is entitled to receive payments
free from any FATCA Deduction.
“Fee Letters” means the Agent Fee Letter and the Upfront Fee Letter.
“Fees” shall mean the fees and prepayment premiums payable hereunder or under
each Fee Letter.


40
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Financial Performance Covenant” shall mean the covenant set forth in
Section 6.14.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject, other than Permitted Liens of
the type described in Section 6.02(a), (b), (c), (d), (f), (g), (h), (i), (j),
(k) (to the extent provided in the Intercreditor Agreement), (n), (o), (q), (r),
(s), (t) and (y) which have priority over the Liens granted pursuant to the
Security Documents (and in each case, subject to the proviso to Section 6.02).
“Foreign Asset Sale” shall have the meaning assigned to such term in Section
2.10(i).
“Foreign Guarantee” shall have the meaning assigned to such term in Section
7.01.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Plan” shall mean any pension or other employee benefit or retirement
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States, other
than government sponsored pension, healthcare, prescription drugs, employment
insurance, parental insurance or workers compensation plans.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“French Collateral Agent” shall mean Standard Chartered Bank, in its capacity as
security agent (agent des sûretés), under the French Security Agreements and any
of its successors or assigns. For the avoidance of doubt, the French Collateral
Agent is hereby appointed by the Lenders to act on their behalf as security
agent (agent des sûretés) to constitute (constituer), register (inscrire),
manage (gérer) and enforce (réaliser) the security interests contemplated by the
French Security Agreements in order to fully secure and guarantee their
respective rights in each amount payable by each French Guarantor or each Person
who is the holder of Equity Interests in any French Guarantor to each of the
Secured Parties under each of the Loan Documents, and in that capacity to
accomplish all actions and formalities eventually necessary under article 2328-1
of the French code civil. Pursuant to article 1161 of the French code civil, the
Lenders hereby expressly authorize the French Collateral Agent to act on the
behalf and for the account of the Lenders and in its own name and for its own
account as creditor under the Parallel Debt provision set forth in Section
11.24, in connection with the performance of the Loan Documents.


41
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“French Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in France party hereto as a Guarantor, and each
other Co-Borrower or Restricted Subsidiary of the Designated Company organized
in France that becomes a Guarantor pursuant to the terms hereof.
“French Security Agreement” shall mean, collectively, (i) any Security
Agreements, including all sub-parts thereto, among any French Guarantors (and
such other Persons as may be party thereto) and the French Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage,
security agreement, guarantee or other agreement that is entered into by any
French Guarantor or any Person who is the holder of Equity Interests in any
French Guarantor and the French Collateral Agent for the benefit of the Secured
Parties (and such other Persons as may be party thereto), and (iii) any other
pledge agreement, mortgage, security agreement or other agreement entered into
pursuant to the terms of the Loan Documents, in each case of clauses (i), (ii)
and (iii), that is governed by the laws of France (or any subdivision thereof),
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Designated Company and its Subsidiaries,
Indebtedness in respect of the Loans and the Revolving Credit Loans.
“Funding Rate” shall mean any individual rate notified by a Lender to the
Administrative Agent pursuant to the definition of Cost of Funds.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that if the Designated Company converts
its financial reporting from generally accepted accounting principles in the
United States to IFRS as permitted under Section 1.04, “GAAP” shall mean
(subject to the provisions of Section 1.04 hereof) IFRS applied on a consistent
basis.
“German Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in Germany party hereto as a Guarantor, and each
other Co-Borrower or Restricted Subsidiary of the Designated Company organized
in Germany that becomes a Guarantor pursuant to the terms hereof.
“German Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.


42
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“German Security Agreement” shall mean, collectively, (i) any Security
Agreement, including all sub-parts thereto, among any German Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent and/or the
Revolving Credit Collateral Agent, among others, for the benefit of the Secured
Parties, (ii) each pledge agreement, mortgage, security agreement, guarantee or
other agreement that is entered into by any German Guarantor or any Person who
is the holder of Equity Interests in any German Guarantor in favor of the
Collateral Agent and/or the Revolving Credit Collateral Agent, and (iii) any
other pledge agreement, mortgage, security agreement or other agreement entered
into pursuant to the terms of the Loan Documents, in each case of clauses (i),
(ii) and (iii), that is governed by the laws of Germany (or any subdivision
thereof), securing the Secured Obligations, and entered into pursuant to the
terms of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time.
“German Seller” shall mean Novelis Deutschland GmbH, a company organized under
the laws of Germany (including in its roles as seller and collection agent under
the German Receivables Purchase Agreement).
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Guarantee Payment” shall have the meaning assigned to such term in Section
7.12(b).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors (including
Holdings and each other Canadian Guarantor, each U.S. Guarantor, each Swiss
Guarantor, each U.K. Guarantor, each German Guarantor, each Irish Guarantor,
each Brazilian Guarantor, each French Guarantor, the Dubai Guarantor and each
other Restricted Subsidiary of the Designated Company that becomes a Guarantor
hereunder).


43
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation under or which can
give rise to liability (including, but not limited to, due to their
ignitability, corrosivity, reactivity or toxicity) under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hindalco” shall mean Hindalco Industries Limited, a corporation organized under
the laws of India.
“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation and the Permitted Reorganization, AV Metals, (ii) prior to the
consummation of the Permitted Reorganization, upon and after the consummation of
the Permitted Holdings Amalgamation, Successor Holdings, or (iii) upon and after
the consummation of the Permitted Reorganization, AV Minerals.
“IFRS” shall mean International Financial Reporting Standards consistently
applied.
“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
that, together with all other Subsidiaries then constituting Immaterial
Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, (ii) had consolidated assets
representing 5.0% or less of the Consolidated Total Assets on the last day of
the most recent fiscal quarter ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (iii) is not a Loan Party on the Closing Date.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental OID” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental Net Yield” shall have the meaning assigned to such term in
Section 2.23(c).


44
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.23(c).
“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.23(a).
“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.23(c).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than ninety (90) days (other than such overdue trade accounts
payable being contested in good faith and by proper proceedings, for which
appropriate reserves are being maintained with respect to such circumstances in
accordance with US GAAP or other applicable accounting standards)); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease
Obligations, Purchase Money Obligations and Synthetic Lease Obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Attributable Indebtedness of such person;
(i) all obligations of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (j) all obligations of such person under any
Qualified Securitization Transaction; and (k) all Contingent Obligations of such
person in respect of Indebtedness or obligations of others of the kinds referred
to in clauses (a) through (j) above. The Indebtedness of any person shall
include the Indebtedness of any other entity (including any partnership in which
such person is a general partner) to the extent such person is liable therefor
as a result of such person’s ownership interest in or other relationship with
such entity, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor.
“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).
“Information” shall have the meaning assigned to such term in Section 11.12.
“Initial Maturity Date” shall mean June 2, 2022.
“Initial Term Loans” shall mean the Term Loans made on the Closing Date under
Section 2.01(a).


45
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights.
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
“Interbank Rate” shall mean, for any period, the Administrative Agent’s cost of
funds for such period.
“Intercompany Notes” shall mean one or more promissory notes substantially in
the form of Exhibit P, or such other form as may be agreed to by the
Administrative Agent in its sole discretion.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of December 17, 2010 by and among (i) the Companies party thereto, (ii) the
Administrative Agent and the Collateral Agent (each pursuant to an intercreditor
joinder agreement, dated as of the Closing Date, substantially in the form of
Exhibit B to the Intercreditor Agreement), (iii) the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent (each pursuant to
an intercreditor joinder agreement dated as of May 13, 2013), and (iv) such
other persons as may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Interest Election Request” shall mean a request by a Co-Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.
“Interest Payment Date” shall mean, (a) with respect to any Borrowing, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and (b) with respect to any Term Loan, the Maturity Date of such Term
Loan.
“Interest Period” shall mean, with respect to any Eurodollar Rate Borrowing or
Fallback Rate Borrower, as applicable, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is three months thereafter, as the applicable Co-Borrower may elect;
provided that, for any Interest Periods commencing prior to the Syndication
Termination Date, the first two Interest Periods shall each be one month, and
the third Interest Period shall commence upon the expiration of the second
Interest Period and terminate on March 31, 2017; provided, further, that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such


46
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Interest Period shall end on the immediately preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period, (c) such Co-Borrower shall not
select an Interest Period for a Class of Term Loans that would extend beyond the
Latest Maturity Date of the applicable Class of such Term Loan, (d) such
Co-Borrower shall not select an Interest Period for a Class of Term Loans that
would extend beyond the next succeeding Term Loan Repayment Date, and (e) the
Interest Period for any Credit Extension other than the first Credit Extension
shall end on the same day as the then-current Interest Period in relation to the
first Credit Extension under this Agreement. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Internally Generated Cash Flow” shall mean cash generated by the Designated
Company and its Restricted Subsidiaries in the ordinary course of business, and
in any event excluding (i) proceeds of Casualty Events and Asset Sales under
Section 6.06(b), (e), (i), (j), (l), (q), (r) and (s), (ii) proceeds of
Indebtedness other than borrowings under the Revolving Credit Facility and
intercompany loans from another Company funded in the ordinary course of
operations (and not from sources otherwise not constituting Internally Generated
Cash Flow) and (iii) proceeds of issuances of Equity Interests other than to
another Company funded in the ordinary course of operations (and not from
sources otherwise not constituting Internally Generated Cash Flow).
“Interpolated Screen Rate” shall mean, in relation to any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
(a)    the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Interest Period of that Loan; and
(b)    the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan, each as of
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period for the currency of that
Loan.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
“Investment Recapture Amount” shall have the meaning assigned to such term in
Section 6.04(r)(iv).
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Companies Act” shall mean the Companies Act, 2014 of Ireland (as amended,
re-enacted, varied or otherwise modified from time to time).


47
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Irish Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company incorporated in Ireland party hereto as a Guarantor, and each
other Co-Borrower or Restricted Subsidiary of the Designated Company
incorporated in Ireland that becomes a Guarantor pursuant to the terms hereof.
“Irish Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among any Irish Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent, among others, for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee, charge, assignment, deed or other agreement that is
entered into by any Irish Guarantor or any Person who is the holder of Equity
Interests in any Irish Guarantor in favor of the Collateral Agent and/or the
Revolving Credit Collateral Agent, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in each case of clauses (i), (ii) and (iii), that
is governed by the laws of Ireland (or any subdivision thereof), securing the
Secured Obligations (or any part thereof), entered into pursuant to the terms of
this Agreement or any other Loan Document, as the same may be amended, restated
or otherwise modified from time to time.
“IRS” shall mean the United States Internal Revenue Service.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings and (b) in which the Designated Company, in the
aggregate, together with its Subsidiaries, is directly or indirectly, the
beneficial owner of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Designated Company after the Closing Date, Logan and Norf GmbH.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).
“Junior Lien” shall mean a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto.


48
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Junior Secured Indebtedness” shall mean Indebtedness of a Loan Party that is
secured by a Junior Lien.
“Known Affiliate” of any person shall mean, as to such person, known Affiliates
readily identifiable by name, but excluding any Affiliate (a) that is a bona
fide debt fund or investment vehicle that is primarily engaged in, or that
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds or similar
extensions of credit or securities in the ordinary course and with respect to
which the Disqualified Institution does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such entity
or (b) that is a banking or lending institution engaged in the business of
making loans.
“Land Registry” shall mean the Land Registry of England and Wales.
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan,
Incremental Term Loan, Other Term Loan, any Other Term Loan Commitment or
Incremental Term Loan Commitment, in each case as extended in accordance with
this Agreement from time to time.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
“Lenders” shall mean (a) each financial institution that is a party hereto on
the Effective Date, (b) any financial institution that has become a party hereto
pursuant to an Assignment and Assumption, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption and (c) each Additional Lender that executes an
Increase Joinder in accordance with Section 2.23 hereof or an amendment or
joinder agreement in accordance with the definition of Permitted Reorganization
(excluding, in each case, any such financial institution or Additional Lender to
the extent it holds no Commitments and all Obligations owing to it have been
paid).
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, assignment, hypothecation, prior
claim, security interest or similar encumbrance of any kind or any arrangement
to provide priority or preference in respect of such property or any filing of
any financing statement or any financing change statement under the UCC, the
PPSA or any other similar notice of lien under any similar notice or recording
statute of any Governmental Authority (other than any unauthorized notice or
filing filed after the Closing Date for which there is not otherwise any
underlying lien or obligation, so long as the Designated Company


49
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





is (if aware of same) using commercially reasonable efforts to cause the removal
of same), including any easement, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Liquidity” shall mean as of any date of determination, the sum of (i)
Unrestricted Cash of the Designated Company and its Restricted Subsidiaries as
of such date plus (ii) unutilized and available commitments under the Revolving
Credit Agreement.
“Loan Documents” shall mean this Agreement, the Intercreditor Agreement, the
Contribution, Intercompany, Contracting and Offset Agreement, the Subordination
Agreement, the Notes (if any), the Security Documents, each Foreign Guarantee,
each Fee Letter, the Permitted Reorganization Disclosure Letter, each Hedging
Agreement entered into with any Secured Hedge Provider (provided that such
Hedging Agreements shall be deemed not to be Loan Documents for purposes of the
definitions of FATCA Deduction, Indemnified Taxes, Other Connection Taxes, Other
Taxes, Permitted Customer Account Financing, Permitted German Alternative
Financing, Permitted Holdings Amalgamation, Permitted Novelis Switzerland
Financing, Permitted Reorganization, Permitted Revolving Credit Facility
Refinancing Transactions and U.S. Tax Obligor, Sections 1.03 and 1.04 and
Articles II, III, IV, V, VI, VIII and XI hereof), and all other pledges, powers
of attorney, consents, assignments, certificates, agreements or documents,
whether heretofore, now or hereafter executed by or on behalf of any Loan Party
for the benefit of any Agent or any Lender in connection with this Agreement.
“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 11.02(f)(ii).
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(f)(i).
“Loan Parties” shall mean Holdings, the Co-Borrowers, the Subsidiary Guarantors
and, following the consummation of the Permitted Reorganization, Designated
Holdco.
“Loans” shall mean Term Loans.
“Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c)(C).


50
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Mandated Lead Arrangers” shall mean Australia and New Zealand Banking Group
Limited, Axis Bank Limited, Bank of Baroda, Barclays Bank PLC, Citigroup Global
Markets Asia Limited, ICICI Bank Limited and/or its Affiliates, ING Bank N.V.,
Singapore Branch, Kotak Mahindra Bank Limited, Standard Chartered Bank, State
Bank of India and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their capacities as
Mandated Lead Arrangers and Bookrunners under this Agreement.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Collateral Agent
or the Administrative Agent under the Loan Documents, taken as a whole; or
(d)(i) a material adverse effect on the Revolving Credit Priority Collateral or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on such Collateral or the priority of such Liens,
in each case for this clause (d)(i) taken as a whole, or (ii) a material adverse
effect on the Pari Passu Priority Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on such Collateral or the priority of such Liens, in each case for this
clause (d)(ii) taken as a whole.
“Material Indebtedness” shall mean (a) Indebtedness under the Revolving Credit
Loan Documents and any Permitted Revolving Credit Facility Refinancings thereof,
(b) Indebtedness under the Senior Notes, the Additional Senior Secured
Indebtedness, the Junior Secured Indebtedness and any Permitted Refinancings of
any thereof in each case in an aggregate outstanding principal amount exceeding
$100,000,000 and (c) any other Indebtedness (other than the Loans and
intercompany Indebtedness of the Companies permitted hereunder) of the Loan
Parties in an aggregate outstanding principal amount exceeding $100,000,000.
“Material Subsidiary” shall mean any Subsidiary of the Designated Company that
is not an Immaterial Subsidiary.
“Maturity Date” shall mean (i) with respect to the Term Loans made on the
Closing Date, the Initial Maturity Date, (ii) with respect to any tranche of
Other Term Loans (excluding the Term Loans made on the Closing Date), the final
maturity date as specified in the applicable Refinancing Amendment, and (iii)
with respect to any Incremental Term Loans, the final maturity date as specified
in the applicable Increase Joinder; provided that if any such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.
“Maximum Revolving Credit Facility Amount” shall mean, at any time, an amount
equal to the greater of (x) $1,750,000,000 and (y) the Borrowing Base.


51
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Minimum Amount” shall mean an integral multiple of $1,000,000 and not less than
$5,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
charge, deed of trust, deed of hypothec or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be substantially in the
form of Exhibit J or, subject to the terms of the Intercreditor Agreement, other
form reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.
“Mortgaged Property” shall mean, subject to Section 5.15, (a) each Real Property
identified as a Mortgaged Property on Schedule 8(a) to any Perfection
Certificate dated the Closing Date, (b) each future Real Property covered by the
terms of any Mortgage, and (c) each Real Property, if any, which shall be
subject to a Mortgage (or other Lien created by a Security Document) delivered
after the Closing Date pursuant to Section 5.11(c).
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale, the cash proceeds received by Holdings,
the Designated Company or any of its Restricted Subsidiaries (including cash
proceeds subsequently received (as and when received by Holdings, the Designated
Company or any of its Restricted Subsidiaries) in respect of non-cash
consideration initially received) net of (without duplication) (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
the Designated Company’s good faith estimate of income taxes paid or payable in
connection with such sale and repatriation Taxes that are or would be payable in
connection with any sale by a Restricted Subsidiary); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Holdings, the Designated Company or any of its
Restricted Subsidiaries associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) the
Designated Company’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the properties sold within ninety
(90) days of such Asset Sale (provided that, to the extent such cash proceeds
are not used to make payments in respect of such unassumed liabilities within
ninety (90) days of such Asset Sale, such cash proceeds shall constitute Net
Cash Proceeds); (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money (other than the
Revolving Credit Loans or the Loans) which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such


52
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties); and (v) so long as any Revolving Credit Loans
remain outstanding, the proceeds of any Revolving Credit Priority Collateral of
any Loan Party sold in such Asset Sale (which shall include, for the avoidance
of doubt, the portion of the sale price of the Equity Interests or all or
substantially all of the property, assets or business of any Restricted
Subsidiary of Holdings consisting of the net book value of any such Revolving
Credit Priority Collateral);
(b)    with respect to any Debt Issuance or any Disqualified Capital Stock, the
cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith;
(c)    with respect to any issuance of Equity Interests (other than Preferred
Stock) by Holdings, Designated Holdco or the Borrower, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith; and
(d)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event; and (ii) so long as any Revolving Credit Loans remain outstanding, any
such cash insurance proceeds, condemnation awards and other compensation
received in respect of Revolving Credit Priority Collateral of any Loan Party to
the extent such amounts are required to be (and are) applied to the repayment of
the Revolving Credit Loans pursuant to the terms of the Revolving Credit
Agreement;
provided, however, that Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary shall equal the
amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings, the Designated Company and
its Restricted Subsidiaries.
“Net Cash Proceeds Account” shall mean any Deposit Account or Securities Account
established by any Co-Borrower or any Guarantor with one or more financial
institutions which has a credit rating with respect to its long term unsecured
debt of at least “A” by S&P or “A2” by Moody’s that (i) is subject to a Control
Agreement, (ii) is subject to a First Priority security interest in favor of the
Collateral Agent for the ratable benefit of the Secured Parties to secure the
Secured Obligations and (iii) solely contains proceeds of Pari Passu Priority
Collateral (and any products of such proceeds), and which has been designated in
writing to the Revolving Credit Agents as a “Net Cash Proceeds Account” on or
prior to the time that the Net Cash Proceeds from any sale of Pari Passu
Priority Collateral shall be deposited therein, pending application of such
proceeds (and any products of such proceeds) in accordance with the terms
hereof.
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
“NKL” shall mean Novelis Korea Limited.


53
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Non-consolidated Affiliate” shall mean each of Norf GmbH, MiniMRF LLC
(Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so long
as they are not a Subsidiary of the Designated Company.
“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Designated Company
and the Restricted Subsidiaries in the definition of Consolidated Total Net Debt
were references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA of such Non-consolidated Affiliates and their Subsidiaries
(determined as if references to the Designated Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to
Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
Co-Borrowers, to the extent of such prohibition.
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United Kingdom, Switzerland and Germany, (ii) any other
country in which a Loan Party is organized and (iii) any state, province or
other political subdivision of the foregoing.
“Non-Principal Jurisdiction” shall mean each country in which a Loan Party is
organized (and any state, province or other political subdivision thereof) other
than (i) the United States, Canada, the United Kingdom, Switzerland and Germany,
(ii) any other country in which a Loan Party is organized in respect of which
Accounts are included in the borrowing base for purposes of the Revolving Credit
Agreement and (iii) any state, province or other political subdivision of the
foregoing clauses (i) and (ii).
“Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company (GmbH)
organized under the laws of Germany.
“Notes” shall mean any notes evidencing the Terms Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit K.
“Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized under the
laws of Switzerland.
“Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated 1 February 2007, together with all ancillary documentation
thereto.


54
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
“Novelis Switzerland” shall mean Novelis Switzerland SA, a company organized
under the laws of Switzerland.
“Obligation Currency” shall have the meaning assigned to such term in
Section 11.18(a).
“Obligations” shall mean (a) obligations of the Co-Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including obligations under the Guarantees and fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Co-Borrowers and the
other Loan Parties under this Agreement and the other Loan Documents, and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Co-Borrowers and the other Loan Parties under or pursuant
to this Agreement and the other Loan Documents. The Obligations shall not
include any Excluded Swap Obligations.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Offer Price” shall have the meaning set forth in the definition of “Discounted
Purchase”.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.
“Other Connection Taxes” shall mean, with respect to the Agents, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Co-Borrower hereunder, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under,


55
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, recording, court or
documentary, excise, transfer, sales, property, intangible, filing or similar
Taxes arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.16(c)).
“Other Term Loan Commitments” shall mean one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.
“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.
“Pari Passu Priority Collateral” shall mean all “Pari Passu Priority Collateral”
as defined in the Intercreditor Agreement.
“Participant” shall have the meaning assigned to such term in Section 11.04(d).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(c).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Party” shall mean any party to this Agreement.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved by the Collateral Agent in its sole discretion, as
the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.


56
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Permitted Acquisition” shall mean any Acquisition, if each of the following
conditions is met:
(i)    no Default is then continuing or would result therefrom;
(ii)    no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01, and any other such Indebtedness not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;
(iii)    the person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Loan Parties and the Subsidiaries are permitted
to be engaged in under Section 6.15, and the person or business and any property
acquired in connection with any such transaction shall be free and clear of any
Liens, other than Permitted Liens;
(iv)    the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(v)    all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable Requirements of Law;
(vi)    with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, unless the Administrative Agent shall otherwise agree,
the Designated Company shall have provided the Administrative Agent written
notice on or before the consummation of such transaction, which notice shall
describe (A) in reasonable detail the terms and conditions of such transaction
and the person or business to be acquired and (B) all such other information and
data relating to such transaction or the person or business to be acquired as
may be reasonably requested by the Administrative Agent;
(vii)    the property acquired in connection with any such Acquisition shall,
subject to any Permitted Liens, be made subject to the Lien of the Security
Documents, and any person acquired in connection with any such transaction shall
become a Guarantor, in each case, to the extent required under, and within the
relevant time periods provided in, Section 5.11;
(viii)    with respect to any transaction involving Acquisition Consideration
that, when added to the fair market value of Equity Interests, including Equity
Interests of Holdings, constituting purchase consideration, exceeds $50,000,000,
the Designated Company shall have delivered to the Administrative Agent an
Officers’ Certificate on or prior to the consummation of such transaction
certifying that (A) such transaction complies with this definition and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect;


57
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(ix)    [intentionally omitted];
(x)    if any Person so acquired (or any Subsidiary of such Person) is not
required to become a Loan Party pursuant to Section 5.11, the Acquisition
Consideration payable for such Person (or the portion thereof attributable or
allocated by the Designated Company in good faith to each such Subsidiary) in
connection with such Acquisition, and all other Acquisitions of non-Loan Parties
consummated after the Closing Date shall not, unless, on the date of such
Acquisition, the Senior Secured Net Leverage Ratio, determined on a Pro Forma
Basis, after giving effect to such Acquisition shall be no greater than 3.00 to
1.00 determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b) as though such Acquisition had been consummated as of the
first day of the fiscal period covered thereby, exceed an amount equal to the
greater of (x) 2.0% of Consolidated Net Tangible Assets and (y) $100,000,000 in
the aggregate since the Closing Date (provided that such amounts can be exceeded
to the extent of Investments made pursuant to Section 6.04(r));
(xi)    immediately after giving effect to such Acquisition (other than
Acquisitions where the amount of the Acquisition Consideration plus the fair
market value of any Equity Interests which constitutes all or a portion of the
purchase price is less than $15,000,000), the Designated Company shall, on a Pro
Forma Basis, be in compliance with the Financial Performance Covenant, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b) (or for periods prior to the delivery of such financial
information for a four fiscal quarter period, based on financial information
filed with the United States Securities and Exchange Commission) as though such
Acquisition and all other Specified Transactions consummated after the
applicable four quarter period and on or prior to the relevant date of
determination had been consummated as of the first day of the fiscal period
covered thereby;
(xii)    with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, the Designated Company shall have delivered a certificate
from a Financial Officer of the Designated Company on or prior to the
consummation of such transaction (A) as to the matters set forth in clause (i)
above and (B) demonstrating its compliance with clause (xi) above, and (C) to
the extent the person so acquired is not required to become a Loan Party
hereunder pursuant to Section 5.11, demonstrating compliance with clause (x)
above, and in each case accompanied by compliance calculations in reasonable
detail.
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan Parties; provided that (i) no Default exists or
would result therefrom and the representations and warranties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date thereof, with the same effect as though made on such date, except to
the extent such representations and warranties expressly relate to an earlier
date, (ii) the number of Account Debtors whose Accounts are at any time subject
to Permitted Customer Account Financings shall be limited


58
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





to five (excluding any Permitted Customer Account Financings of Accounts of
Subsidiaries of Rexam PLC and Ball Corporation with respect to which the Account
Debtor either (A) does not maintain its Chief Executive Office in an Applicable
Eligible Jurisdiction (as defined in the Revolving Credit Agreement as in effect
on the Closing Date), or (B) is not organized under the laws of an Applicable
Eligible Jurisdiction or any state, territory, province or subdivision thereof;
provided that with respect to such Permitted Customer Account Financings of
Accounts of Subsidiaries of Rexam PLC and Ball Corporation, the sum of the
aggregate outstanding principal amount of the Indebtedness of all Securitization
Entities under all Permitted Customer Account Financings constituting Qualified
Securitization Transactions under Section 6.01(e), plus the aggregate book value
at the time of determination of the then outstanding Receivables that are
subject to Permitted Customer Account Financings constituting sales, transfers
and other dispositions of Receivables in connection with a Permitted Factoring
Facility under Section 6.06(e), shall not at any time exceed €15,000,000), and
(iii) Accounts subject to a Permitted Customer Account Financing must be capable
of being fully segregated from other Accounts (including with respect to
accounts receivable reporting, purchase orders, invoicing, and payments);
provided, further, that notwithstanding any provision of Section 11.02, the
Agents are hereby authorized by the Lenders to make any amendments to the Loan
Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Customer Account Financing.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company, so long as (i) no Loan Party has any obligation,
contingent or otherwise in connection with such sale (other than to deliver the
Receivables purported to be sold free and clear of any encumbrance and other
than as permitted by Section 6.04(n)), and (ii) such sale is for cash and fair
market value.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by any Loan Party in the form of one or more series of senior secured
notes under one or more indentures; provided that (i) such Indebtedness is
secured by the Collateral (or a portion thereof) on a pari passu basis (but
without regard to the control of remedies, which shall be as set forth in the
Intercreditor Agreement) with the Secured Obligations and is not secured by any
property or assets other than the Collateral, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans, Other Term Loans or Incremental Term Loans),
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions, which asset sale
provisions may require the application of proceeds of asset sales and casualty
events co-extensive with those set forth in Section 2.10(c) and 2.10(e), as
applicable, to make mandatory prepayments or prepayment offers out of such
proceeds on a pari passu basis with the Secured Obligations, all other Permitted
First Priority Refinancing Debt and all Additional Senior Secured Indebtedness),
in each case prior to the date that is 181 days after the Latest Maturity Date
at the time such Indebtedness is incurred, (iv) the security agreements relating
to such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Persons other than the Loan
Parties, (vi) the other terms and conditions of such Indebtedness (excluding
pricing, premiums and optional prepayment or optional redemption provisions) are
customary market terms for securities of such type (provided


59
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





that such terms shall in no event include any financial maintenance covenants)
and, in any event, when taken as a whole, are not materially more favorable to
the investors providing such Indebtedness than the terms and conditions of the
applicable Refinanced Debt (except with respect to any terms (including
covenants) and conditions contained in such Indebtedness that are applicable
only after the then Latest Maturity Date) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Designated
Company has determined in good faith that such terms and conditions satisfy the
requirement of this clause (vi) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Designated Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)), (vii) no Default shall exist immediately prior to or after
giving effect to such incurrence and (viii) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to the
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted German Alternative Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e), 6.01(m), 6.06(e), or
6.06(r) with respect to Accounts or Inventory of one or more German Guarantors;
provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) from and after the date
of any Permitted German Alternative Financing, the amount of the German
Borrowing Base (as defined in the Revolving Credit Agreement) shall be deemed to
be zero, and availability under the Swiss Borrowing Base (as defined in the
Revolving Credit Agreement) in respect of Accounts sold pursuant to a German
Receivables Purchase Agreement shall be deemed to be zero, (iii) on or prior to
the date of any Permitted German Alternative Financing, Novelis Deutschland GmbH
shall have prepaid all of its outstanding loans under the Revolving Credit
Agreement in full in cash, in accordance with the terms thereof, (iv) from and
after the date of any Permitted German Alternative Financing, Novelis
Deutschland GmbH shall not be permitted to request or borrow any loans under the
Revolving Credit Agreement and shall be deemed no longer to be a borrower
thereunder, and (v) the applicable Loan Parties shall have terminated the German
Receivables Purchase Agreement; and provided, further, that notwithstanding any
provision of Section 11.02, the Agents are hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary or appropriate in
the judgment of the Administrative Agent to reflect such Permitted German
Alternative Financing.
“Permitted Holdings Amalgamation” shall mean the amalgamation of Holdings and
the Borrower on a single occasion following the Closing Date and prior to or
concurrently with the consummation of the Permitted Reorganization; provided
that (i) no Default exists or would result therefrom and the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of the amalgamation, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all


60
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





material respects as of such earlier date), (ii) the person resulting from such
amalgamation shall be a corporation amalgamated under the Canada Business
Corporations Act (such resulting person, the “Successor Borrower”), and the
Successor Borrower shall expressly assume and confirm its obligations as
Borrower under this Agreement and the other Loan Documents to which Borrower is
a party pursuant to a confirmation in form and substance reasonably satisfactory
to the Administrative Agent, (iii) immediately upon consummation of such
amalgamation, (x) a new holding company with no material assets other than the
Equity Interests in the Successor Borrower or (y) if such amalgamation occurs
concurrently with the consummation of the Permitted Reorganization, Designated
Holdco (such Person, “Successor Holdings”), shall (A) be an entity organized or
existing under the laws of England and Wales, Canada or a province or territory
of Canada (or, in the case of Designated Holdco, organized under the laws of
England and Wales or the District of Columbia or any State of the United
States), (B) directly own 100% of the Equity Interests in the Successor
Borrower, (C) execute a supplement or joinder to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent to become a
Guarantor and execute Security Documents (or supplements or joinder agreements
thereto) in form and substance reasonably satisfactory to the Administrative
Agent, and take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Documents to be a duly perfected First Priority Lien in
accordance with all applicable Requirements of Law, including the filing of
financing statements (or other applicable filings) in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent,
and, prior to the consummation of the Permitted Reorganization, to assume and
confirm its obligations as Holdings under this Agreement and the other Loan
Documents and (D) subject to the terms of the Intercreditor Agreement, pledge
and deliver to the Collateral Agent the certificates, if any, representing all
of the Equity Interests of the Successor Borrower (or, following the
consummation of the Permitted Reorganization, all of the Equity Interests owned
by Successor Holdings), together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of Successor Holdings, (iv) be in compliance with all covenants and
obligations of Holdings (or, following the consummation of the Permitted
Reorganization, Designated Holdco) under this Agreement, (v) immediately after
giving effect to any such amalgamation, the Senior Secured Net Leverage Ratio is
not greater than the Senior Secured Net Leverage Ratio immediately prior to such
amalgamation, which shall be evidenced by a certificate from the chief financial
officer of the Borrower demonstrating such compliance calculation in reasonable
detail, (vi) the Successor Borrower shall have no Indebtedness after giving
effect to the Permitted Holdings Amalgamation other than Indebtedness of the
Borrower in existence immediately prior to the consummation of the Permitted
Holdings Amalgamation, (vii) each other Guarantor, shall have by a confirmation
in form and substance reasonably satisfactory to the Administrative Agent,
confirmed that its guarantee of the Guaranteed Obligations (including its
Guarantee) shall apply to the Successor Borrower’s obligations under this
Agreement, (viii) the Borrower and each other Guarantor shall have by
confirmations and any required supplements to the applicable Security Documents
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent, confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement and (ix) each Loan Party shall have delivered opinions of
counsel and related officers’ certificates reasonably requested by the
Administrative Agent with respect to the execution and delivery and
enforceability of the documents referred to above and the compliance of such
amalgamation with


61
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





the provisions hereof, and all such opinions of counsel shall be satisfactory to
the Administrative Agent; and provided, further, that (x) if the foregoing are
satisfied, (1) (x) prior to the consummation of the Permitted Reorganization,
Successor Holdings, or (y) thereafter, AV Minerals, will be substituted for and
assume all obligations of AV Metals under this Agreement and each of the other
Loan Documents and all references hereunder and under the other Loan Documents
to Holdings shall be references to the such Person and (2) the Successor
Borrower shall be substituted for Novelis Inc. under this Agreement and each of
the other Loan Documents and shall assume all obligations of Novelis Inc. under
this Agreement and each of the other Loan Documents and all references hereunder
and under the other Loan Documents to the Borrower shall be references to the
Successor Borrower and (y) notwithstanding any provision of Section 11.02, the
Administrative Agent is hereby authorized by the Lenders to make any amendments
to the Loan Documents that are necessary to reflect such changes in the parties
to the applicable Loan Documents.
“Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings
(i) with respect to which neither the Designated Company nor any Subsidiary has
any Contingent Obligation, (ii) that will not mature prior to the 180th day
following the Latest Maturity Date, (iii) that has no scheduled amortization of
principal prior to the 180th day following the Latest Maturity Date, (iv) that
does not require any payments in cash of interest or other amounts in respect of
the principal thereof (other than optional redemption provisions customary for
senior discount or “pay-in-kind” notes) for a number of years from the date of
issuance or incurrence thereof equal to at least one-half of the term to
maturity thereof, (v) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount or
“pay-in-kind” notes of an issuer that is the parent of a borrower under senior
secured credit facilities and (vi) that is issued to a person that is not an
Affiliate of the Designated Company or any of Holdings’ Subsidiaries in an
arm’s-length transaction on fair market terms; provided that at least five
Business Days prior to the incurrence of such Indebtedness, a Responsible
Officer of Holdings shall have delivered a certificate to the Administrative
Agent (together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
stating that Holdings has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Novelis Switzerland Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
any Accounts of Novelis Switzerland; provided that (i) after giving effect to
such financing, no Accounts of Novelis Switzerland shall be included in the
borrowing base for purposes of the Revolving Credit Agreement, and (ii) no
Default exists or would result therefrom and the representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date thereof, with the same effect as though made on
such date, except to the extent such representations and warranties expressly
relate to an earlier date and provided, further, that notwithstanding any
provision of Section 11.02, the Agents are hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary or appropriate in
the judgment of the Administrative Agent to reflect such Permitted Novelis
Switzerland Financing.


62
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Permitted Prepayments” shall have the meaning assigned to such term in Section
6.11.
“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing or renewal and by an amount equal to any existing commitments
unutilized thereunder (it being understood that the aggregate principal amount
(or accreted value, if applicable) of the Indebtedness being incurred may be in
excess of the amount permitted under this clause (a) to the extent such excess
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not (or is not required
to be) an obligor under the Indebtedness being so refinanced or renewed (or, in
the case of a Permitted Refinancing of the Senior Notes, such obligors are Loan
Parties (other than Holdings)) and (e) the subordination provisions thereof (if
any) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being so refinanced or renewed; provided that at
least five Business Days prior to the incurrence of such refinancing or renewal,
a Responsible Officer of the Designated Company shall have delivered an
Officers’ Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the Designated
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirements.
“Permitted Reorganization” shall mean, at any time prior to a Qualified Borrower
IPO, an internal reorganization of Holdings and its Subsidiaries, substantially
in the order of, and substantially in compliance with, the steps described in
Annex A of the Permitted Reorganization Disclosure Letter (as amended, restated,
supplemented or otherwise modified in accordance with the definition thereof),
with a resulting organizational structure described in Annex B of the Permitted
Reorganization Disclosure Letter (as amended, restated, supplemented or
otherwise modified in accordance with the definition thereof), subject to the
following terms and conditions:
(a)    both immediately before and immediately after giving effect to the
Permitted Reorganization, and at all times during the Permitted Reorganization:
(i)
the Permitted Reorganization (and all steps taken in furtherance of the
Permitted Reorganization) shall not reduce or impair the value or benefit of the
Guarantee, any Foreign Guarantee, or the Collateral; provided that the
re-starting of any fraudulent conveyance, fraudulent transfer, preference or
hardening period with respect to any Guarantee, Foreign Guarantee or Lien



63
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





under applicable Requirements of Law shall not, in itself, constitute a
reduction or impairment for purposes of this clause (a);
(ii)
no Default shall have occurred and be continuing or would result therefrom, and
each of the representations and warranties made by any Loan Party set forth in
ARTICLE III hereof or in any other Loan Document (other than Hedging Agreements)
shall be true and correct in all material respects on and as of the date of the
completion of the Permitted Reorganization with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date, and a Responsible Officer of the Designated Company (after giving
effect to the Permitted Reorganization) shall have provided an Officer’s
Certificate certifying as to the matters in this clause (ii);

(iii)
no Person involved in any step of the Permitted Reorganization that is not a
Loan Party, solely for the period of time that such Person is not a Loan Party,
shall hold or own any Collateral or any assets that constituted Collateral
immediately prior to or during such step of the Permitted Reorganization;

(iv)
any Collateral shall remain subject to (or, in the case of Collateral created as
part of any step of the Permitted Reorganization, shall become subject to, at or
prior to the time such step is effected) a duly perfected Lien in favor of the
Collateral Agent in accordance with all applicable Requirements of Law,
including the filing of financing statements (or other applicable filings) in
such jurisdictions as may be reasonably requested by the Collateral Agent, in
each case in accordance with the terms of the Loan Documents (without regard to
any grace periods provided for herein or therein);

(v)
the Guarantee and each Foreign Guarantee shall continue to be effective and
fully enforceable in accordance with its terms, it being understood that a Loan
Party shall not be in violation of this clause (v) solely as a result of its
amalgamation, consolidation, merger or dissolution with and into another Loan
Party so long as such amalgamation, consolidation or merger complies with the
requirements of Section 6.05(c); and

(vi)
notwithstanding the foregoing, the Administrative Agent may reasonably require
that any Loan Party enter into a new Guarantee, Foreign Guarantee, and new
Security Documents, as applicable, or reaffirmations of any of the foregoing, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, in connection with any step of the Permitted Reorganization, in order to
reaffirm, preserve or otherwise give effect to the foregoing requirements;



64
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(b)    the Administrative Agent for distribution to the Collateral Agent and the
Lenders shall have received, (i) at least 60 days prior to the first step of the
Permitted Reorganization, written notice of the proposed effective date of the
Permitted Reorganization and of the funding date of the new Term Loans set forth
in clause (j) below (the “Reorganization Funding Date”), together with a
detailed description of steps and the timeline for each step of the Permitted
Reorganization (which dates may be delayed at the sole discretion of the
Borrower by prompt written notice to the Administrative Agent) and (ii) at least
20 days prior to the first step of the Permitted Reorganization, such
documentation and other information that has been requested at least 50 days
prior to the first step of the Permitted Reorganization by any Agent or Lender
in order to enable compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
information described in Section 11.13;
(c)    the Borrower shall have provided all notices and certificates required to
be delivered, within the time period required to be delivered, to the applicable
Agent under the applicable Loan Documents in order to consummate the applicable
steps of the Permitted Reorganization; provided that, without limiting the
notice requirements in this definition, the Administrative Agent may waive in
writing in advance any such notice period, and each Lender hereby authorizes the
Administrative Agent to waive any such notice period;
(d)    the Permitted Reorganization shall be completed no later than the close
of business on the fifth Business Day after the initiation of the first step of
the Permitted Reorganization (or such longer period as may be (x) required by
any Governmental Authority or Requirement of Law to comply with corporate
formalities in order to complete any step of the Permitted Reorganization or (y)
agreed to by the Administrative Agent in its sole discretion);
(e)    the Permitted Reorganization shall be permitted under the documents
evidencing Material Indebtedness;
(f)    the Borrower may designate in a signed written notice delivered to the
Agents a newly formed direct Wholly Owned Subsidiary of AV Minerals, organized
under the laws of England and Wales or the District of Columbia or any State of
the United States, as “Designated Holdco”;
(g)    if Designated Holdco or a Co-Borrower is organized in a jurisdiction of
the United States, any provisions in the Loan Documents that would limit the
obligations of a Company to provide a Guarantee, a Foreign Guarantee, or enter
into any Security Document, or that would have the effect of reducing or
diluting the value or benefit of the Collateral as a result of, or in connection
with, such Company being a Subsidiary of a Co-Borrower or Designated Holdco
organized in a jurisdiction of the United States, shall be disregarded from and
after the date that Designated Holdco is formed (the foregoing, the
“Anti-Dilution Requirement”), and the Administrative Agent may require, in its
discretion, that the Loan Documents be amended, restated, supplemented or
otherwise modified to remove such limitations and to otherwise give effect to
this clause (g);
(h)    in the case of AV Minerals (if Designated Holdco is designated as a
Co-Borrower pursuant to clause (i) below), Designated Holdco, and each new
Subsidiary amalgamated, created or otherwise formed as part of any step of the
Permitted Reorganization, such Person shall become a Loan Party pursuant to the
terms of the Loan Documents (without regard to any grace periods


65
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





provided for herein or therein) and shall become party to and/or execute and
deliver the Guarantee, each applicable Foreign Guarantee, and each applicable
Security Document, at or prior to the time such step is effected;
(i)    the Borrower may designate in a signed written notice delivered to the
Administrative Agent for distribution to the Collateral Agent and each Lender,
one or more Loan Parties (other than Holdings) as a Co-Borrower, so long as:
(i)
such Person satisfies the other requirements of this definition; and

(ii)
such designation specifies the amount of Term Loans to be made to each
additional Co-Borrower, the jurisdiction in which each Co-Borrower is organized,
and the amount of the Initial Term Loans that will be retained by the Borrower;
provided that all Term Loans provided to the Co-Borrowers shall be denominated
in Dollars;

(j)    upon the designation of any additional Co-Borrowers:
(i)
for each Co-Borrower, each Lender shall have the option to participate in the
new Term Loans to be made to such Co-Borrower on a pro rata basis, and shall
have no less than ten Business Days to elect in writing to participate in such
Term Loans to such Co-Borrower; provided that such Lender may elect or decline,
in its sole discretion, to provide such Term Loans; provided, further, that the
Designated Company may extend the deadline for Lender responses by delivering a
written notice of such extension; provided, further, that any Lender failing to
make an election in writing by the response deadline shall be deemed to have
declined to provide Term Loans to such Co-Borrower;

(ii)
each such election pursuant to clause (i) above shall specify the percentage of
such Term Loans of such Co-Borrower in which such Lender agrees to participate,
which amount may not exceed such Lender’s pro rata share of such Term Loans
(determined based on such Lender’s Pro Rata Percentage immediately prior to the
Permitted Reorganization) except as provided in clause (iii)(3) below;

(iii)
if such Lender declines to participate in the Term Loans to be made to such
Co-Borrower, or elects to participate in less than its pro rata share of such
Term Loans (such Lender’s pro rata share of such Term Loans less the amount of
such Term Loans that such Lender elects to participate in (but in any event not
less than zero) being such Lender’s “Declined Amount”), then the Designated
Company shall, at its sole expense and effort, subject to Section 2.13:

(1)
require that the Term Loans held by such Lender be repaid on the Reorganization
Funding Date (as defined below) in an amount equal



66
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





to the product of (x) the Adjustment Amount and (y) the Declined Amount,
together with accrued interest on the Term Loans being repaid and any other
Obligations owing with respect to such Term Loans;
(2)
for the purpose of clause (1) above, the “Adjustment Amount” shall mean:

(A)
100%, if (I) such Co-Borrower is organized in a jurisdiction other than a
Specified Co-Borrower Jurisdiction and such Lender declines to provide Term
Loans to such Co-Borrower at least equal to its pro rata share of such Term
Loans, (II) prior to the date that is 18 months after the Closing Date, such
Co-Borrower is organized in a Specified Co-Borrower Jurisdiction and such Lender
declines to provide Term Loans to such Co-Borrower at least equal to its pro
rata share of such Term Loans or (III) on and after the date that is 18 months
after the Closing Date (a) such Co-Borrower is organized in a Specified
Co-Borrower Jurisdiction, (b) such Lender declines to provide Term Loans to such
Co-Borrower at least equal to its pro rata share of such Term Loans, and (c) in
the reasonable determination of such Lender, as a result of a Change in Law
following the Closing Date for which such Lender has provided the Designated
Company with written advice (which may, but shall not be required to be, in the
form of an opinion) of a nationally recognized (in the applicable jurisdiction)
law firm or external tax advisor supporting such determination, (x) in
connection with the extension of Term Loans to such Co-Borrower, such Lender
would become subject to any material costs that would not otherwise be
reimbursable under the Loan Documents, as amended pursuant to clauses (k) and
(m) of this definition, (y) except as permitted under clause (a)(i) above, the
extension of Term Loans to such Co-Borrower would be disadvantageous to such
Lender in any material respect, or (z) the extension of Term Loans to such
Co-Borrower would give rise to an obligation of such Lender to file any Tax
Return or be subject to licensing requirements, in each case, that could
reasonably be expected to subject such Lender to any additional cost other than
a de minimis cost (whether in payments or compliance expenses) or additional
ongoing reporting obligations in a jurisdiction in which such Lender was not
otherwise required to file the same Tax Return (or equivalent Tax Returns with
changes in name, number or other minor administrative changes) or be so licensed
on the Closing Date; or



67
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(B)
in any other case, 99%;

(3)
offer ratably to each other Lender that has agreed to participate in such Term
Loans to such Co-Borrower the right to participate in an additional amount of
such Term Loans equal to the Declined Amount;

(A)
such other Lenders shall have not less than 5 Business Days to accept or decline
such offer made pursuant to clause (3); provided, that any Lender failing to
accept such offer in writing by such date shall be deemed to have declined to
provide such additional Term Loans to such Co-Borrower; provided further, that
any Lender accepting such offer may elect to participate ratably (based on its
proportion of such Term Loans before giving effect to this clause (4)) in such
declined additional Term Loans; and

(B)
if such other Lenders have not agreed to participate in additional Term Loans to
such Co-Borrower in an aggregate amount equal to the Declined Amount within the
time period required by clause (4) above, the Designated Company may offer to
Additional Lenders the right to participate in the new Term Loans to such
Co-Borrower in an amount equal the difference of (x) the aggregate Declined
Amounts relating to such Co-Borrower minus (y) the amount of additional Term
Loans, if any, that other Lenders agreed to participate in pursuant to
clauses (3) and (4) above;

(iv)
The new Term Loans established pursuant to this definition shall constitute Term
Loans under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, rank pari passu in right of payment and benefit equally and ratably
from the Guarantees, Foreign Guarantees and security interests created by the
Security Documents; provided that a Co-Borrower shall not be required to
guarantee the payment or performance of its own Obligations as a Co-Borrower;

(v)
The terms and provisions of the new Term Loans made pursuant to this definition
shall be as follows:

(1)
subject to changes made pursuant to clauses (j)(vi) and (m) of this definition,
terms and provisions of the new Term Loans made pursuant to this definition
shall be identical to the existing Term Loans;



68
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(2)
the Weighted Average Life to Maturity of all new Term Loans made pursuant to
this definition shall be identical to the Weighted Average Life to Maturity of
the existing Term Loans;

(3)
the maturity date of the new Term Loans made pursuant to this definition shall
be identical to the Latest Maturity Date; and

(4)
the Applicable Margins for the new Term Loans made pursuant to this definition
shall be identical to the Applicable Margins for the existing Term Loans, and
the interest rate applicable to the new Term Loans shall be calculated in the
same manner as the existing Term Loans;

(vi)
the new Term Loans to the additional Co-Borrowers shall be effected by either an
amendment to this Agreement or a joinder agreement executed by the Loan Parties,
the Administrative Agent and each Lender or Additional Lender making such new
Term Loans, in form and substance satisfactory to each of them. Such amendment
or joinder agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this definition. This definition shall supersede any provision in
Section 2.14 or Section 11.02 to the contrary. In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Term Loans
shall be deemed, unless the context otherwise requires, to include references to
Term Loans made pursuant to this definition, and all references in Loan
Documents to Commitments of a Class shall be deemed, unless the context
otherwise requires, to include references to new Commitments of such Class, if
any, made pursuant to this definition;

(vii)
on the Reorganization Funding Date, each Lender and Additional Lender providing
new Term Loans to the applicable Co-Borrower shall make one or more new Term
Loans to such Co-Borrower in an aggregate principal amount not to exceed such
Lender’s Pro Rata Percentage (based on the election of such Lender under clause
(iii) above) of the Terms Loans to be made to such Co-Borrower, unless such
Lender or Additional Lender, as applicable, and the applicable Co-Borrower
mutually agree to provide such Term Loans pursuant to a cashless settlement
mechanism in accordance with Section 2.22; and

(viii)
on the Reorganization Funding Date, unless notionally funded by a cashless
settlement mechanism as described above, the new Term Loans shall be made to the
new Co-Borrowers in Dollars, the proceeds of which would be used, directly or
indirectly, to repay the existing Term Loans on a Dollar Equivalent for Dollar
Equivalent basis, together with all accrued and unpaid interest thereon;
provided, that if a Lender funds such new Term Loan, the proceeds



69
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





of such new Term Loan shall be applied to repay the existing Term Loans owing to
such Lender; provided, further, that if a Person that was not a Lender
immediately prior to the Permitted Reorganization funds such new Term Loan, the
proceeds of such new Term Loan shall be applied to repay the existing Term Loans
on a pro rata basis after giving effect to the application of proceeds pursuant
to the immediately preceding proviso;
(k)    notwithstanding any other provision in any Loan Document to the contrary,
the Loan Parties shall gross-up and otherwise indemnify each Agent and each
other Secured Party for all Taxes incurred by such Agent or Secured Party as a
result of the Permitted Reorganization or any step thereof (including any such
Taxes arising after the consummation of the Permitted Reorganization, whether as
a result of a Person becoming a Co-Borrower, Holdings or otherwise), and this
Agreement shall be amended as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent (and implemented pursuant to documentation
agreed by the Administrative Agent, the Collateral Agent and the Designated
Company, such agreement not to be unreasonably withheld), to give effect to such
gross-up and indemnification (including the addition of gross-up and
indemnification provisions applicable, in the reasonable opinion of the
Administrative Agent, to implement such gross up and indemnity obligations);
provided, however, that solely for purposes of this clause (k), “Taxes” shall
not include any (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income taxes), and branch profits
Taxes, in each case, (i) imposed as a result of such recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
Taxes attributable to such recipient’s failure to comply with Section 2.15(e),
and (c) any U.S. federal withholding Taxes imposed under FATCA;
(l)    prior to or concurrently with the consummation of the Permitted
Reorganization, the Loan Parties shall deliver or cause to be delivered:
(i)
all documents reasonably requested by the Administrative Agent in connection
with the Permitted Reorganization and/or any step thereof, including, but not
limited to, documents consistent with those described in Sections 4.01(k),
4.02(b), (c), (d), (g) through (p), and (s), and Schedule 5.15, in each case in
form and substance reasonably acceptable to the Administrative Agent; and

(ii)
favorable written opinions of Torys, LLP (or other nationally recognized U.S.
counsel) and each local and foreign counsel of the Loan Parties, in each case
reasonably requested by the Administrative Agent, in each applicable
jurisdiction and addressed to the Agents and the Lenders, covering such matters
relating to the Loan Documents and the Permitted Reorganization as the
Administrative Agent shall reasonably request, and in each case in form and
substance reasonably satisfactory to the Administrative Agent, including, but
not limited to, opinions covering:



70
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(1)
creation or continued validity and perfection of the Guarantees, the Foreign
Guarantees, or the Collateral after giving effect to the Permitted
Reorganization;

(2)
such licensing issues relating to Loans to each applicable Co-Borrower as
reasonably requested by the Administrative Agent;

(3)
enforceability of all Loan Documents, and confirmation or similar opinions as to
the validity and enforceability of the Guarantees and the Foreign Guarantees and
all Security Documents;

(4)
validity of debt claims in connection with all Loans and all Guarantees and
Foreign Guarantees; and

(5)
no conflict with organizational documents, Requirements of Law and the
agreements described in clause (e) above;

(m)    notwithstanding any other provision in any Loan Document to the contrary,
the Administrative Agent, the Collateral Agent and the Designated Company may
make (and the Administrative Agent and the Collateral Agent are hereby
authorized by the Lenders to make) such amendments, restatements and other
modifications to the Loan Documents (other than the definition of Permitted
Reorganization and Permitted Reorganization Disclosure Letter except, in each
case, to the extent provided for therein) as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, the Collateral Agent, and
the Designated Company, to effect the terms of the Permitted Reorganization, in
each case in a manner consistent with the terms and conditions set forth in this
definition and in forms mutually agreed by the Agents and the Designated
Company;
(n)     The Co-Borrowers shall pay or cause the applicable Loan Party to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Mandated Lead Arrangers, and their respective Affiliates
(including the reasonable fees, charges and disbursements of one primary
transaction counsel (plus local counsel in each applicable jurisdiction) in
connection with the Permitted Reorganization, and all documents, filings, and
any amendment, amendment and restatement, modification or waiver of the
provisions hereof or of any other Loan Document (whether or not the Permitted
Reorganization shall be consummated); and
(o)    Notwithstanding any provision in any Loan Document to the contrary, the
Administrative Agent may require amendments and modifications to (i) the Loan
Documents (or new Guarantees and Foreign Guarantees) to ensure that the
Guarantees and the Foreign Guarantees effectively result in the Secured
Obligations of each Co-Borrower being guaranteed by each Guarantor (excluding a
guarantee by a Co-Borrower of its own Secured Obligations) upon and after giving
effect to the Permitted Reorganization and (ii) the Loan Documents (or new
Security Documents) to ensure that the Collateral immediately prior to the
Permitted Reorganization which is granted by any Loan Party (and assets required
to be pledged as Collateral) effectively secures the Secured Obligations of such
Loan Party (or any additional Loan Parties) upon and after giving effect to the
Permitted Reorganization. Such amendments, modifications and other Loan
Documents so required by the Administrative Agent shall, notwithstanding any
provision in any


71
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Loan Document to the contrary, become effective upon execution and delivery by
the Administrative Agent, the Collateral Agent and the applicable Loan Party,
and shall not require the approval of any Lenders, and the Loan Parties agree to
execute and deliver such amendments, modifications and other Loan Documents as
may be reasonably requested by the Administrative Agent.
The Collateral Agent is hereby authorized to file UCC or PPSA financing
statements, mortgages, and all other documents, filings and registrations in
each applicable jurisdiction as the Collateral Agent (after consultation with
its counsel) reasonably determines is advisable in connection with the steps
contemplated by the Permitted Reorganization in order to preserve or maintain
the Liens securing the Secured Obligations or the perfection or recordation of
such Liens, or to create or perfect or record Liens granted by Loan Parties in
connection with or following the consummation of the Permitted Reorganization.
“Permitted Reorganization Disclosure Letter” shall mean that certain letter,
originally dated the Effective Date, from Borrower to the Agents and the
Lenders, which letter shall (a) attach as Annex A thereto slides detailing each
then-contemplated step of the Permitted Reorganization and (b) attach as Annex B
thereto the final organizational structure of the Companies as of the date that
the Permitted Reorganization is completed, as such letter may be amended,
restated, supplemented or otherwise modified, in each case with the consent of
the Administrative Agent in its sole discretion, and such letter and any such
amendments, restatements, supplements or other modifications shall be in form
and substance satisfactory to the Administrative Agent in its discretion, and,
except as provided in the following proviso, this sentence shall supersede any
provisions in Section 11.02 to the contrary; provided that no such amendments,
restatements, supplements or other modifications to such letter shall have the
effect of removing, modifying or adding to any of the terms or conditions in the
definition of Permitted Reorganization without the prior written consent of the
requisite Lenders in accordance with Section 11.02.
“Permitted Revolving Credit Facility Refinancing” shall mean any credit facility
that refinances or renews or replaces any of the Indebtedness incurred and
commitments available under the Revolving Credit Loan Documents (which may be an
asset-based or cash flow financing); provided that (a) the aggregate principal
amount (or accreted value, if applicable) of all such Indebtedness, after giving
effect to such refinancing or renewal, shall not exceed the Maximum Revolving
Credit Facility Amount then in effect plus an amount equal to unpaid accrued
interest and premium on the Indebtedness being so refinanced or renewed plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing or renewal, (b) such refinancing or renewal has
a final maturity date equal to or later than the final maturity date of the
Indebtedness being so refinanced or renewed, (c) no Default is existing or would
result therefrom, (d) the collateral securing such refinancing, renewal or
replacement is not greater than the Collateral (but without regard to whether
such collateral is treated as Pari Passu Priority Collateral or Revolving Credit
Priority Collateral for purposes of such credit facility under the Intercreditor
Agreement) and (e) the persons that are (or are required to be) obligors under
such refinancing or renewal do not include any person that is not an obligor
under the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of the
Designated


72
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Company shall have delivered an Officers’ Certificate to the Administrative
Agent (together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the Designated Company has determined in good faith that such
terms and conditions satisfy the foregoing requirements.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Loan Party in the form of one or more series of junior lien
secured notes under one or more indentures or junior lien secured loans under
one or more other debt instruments or facilities; provided that (i) such
Indebtedness is secured by a Junior Lien on the Collateral (or a portion
thereof) and is not secured by any property or assets other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans, Other Term
Loans or Incremental Term Loans), (iii) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions), in each case prior to the date that is 181 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) subject to
clause (vii) below, the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Persons other than the Loan Parties, (vi) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions) are customary market terms for
securities of such type and, in any event, when taken as a whole, are not
materially more favorable to the investors or lenders providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the then Latest Maturity
Date) (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Designated Company has determined in good
faith that such terms and conditions satisfy the requirement of this clause (vi)
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Designated Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) the security agreements relating to such Indebtedness (together with the
Intercreditor Agreement) reflect the Junior Lien nature of the security
interests and are otherwise substantially the same as the applicable Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (viii) no Default shall exist immediately prior to or
after giving effect to such incurrence, and (ix) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
Intercreditor Agreement. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Designated Company or any Loan Party in the form of one or more
series of senior unsecured or subordinated notes or loans under one or more
instruments; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of Classes
of Term Loans, Other Term Loans or Incremental Term Loans), (ii) such


73
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 181 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iii) such Indebtedness is not guaranteed by any
Persons other than the Loan Parties, (iv) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions) are customary market terms for Indebtedness of such type
and, when taken as a whole, are not materially more restrictive (provided that
such terms shall in no event include any financial maintenance covenants) on the
Designated Company and the Restricted Subsidiaries than the terms and conditions
applicable to the Term Loans (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Designated Company has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iv) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Designated
Company within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)) and (v) such Indebtedness (including related guarantees) is not
secured. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
“Pledged Intercompany Notes” shall mean, with respect to each Loan Party, all
intercompany notes described in Schedule 11 to the Perfection Certificate as of
the Closing Date and intercompany notes hereafter acquired by such Loan Party
and all certificates, instruments or agreements evidencing such intercompany
notes, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.
“Pledged Securities” shall mean, collectively, with respect to each Loan Party,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 10 to the Perfection Certificate as of the Closing Date as being owned
by such Loan Party and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such issuer acquired by such Loan
Party (including by issuance), together with all rights, privileges, authority
and powers of such Loan Party relating to such Equity Interests in each such
issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any issuer,


74
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





which Equity Interests are hereafter acquired by such Loan Party or are owned by
a Loan Party as of the Closing Date (including by issuance) and all options,
warrants, rights, agreements and additional Equity Interests of whatever class
of any such issuer acquired by such Loan Party (including by issuance), together
with all rights, privileges, authority and powers of such Loan Party relating to
such Equity Interests or under any Organizational Document of any such issuer,
and the certificates, instruments and agreements representing such Equity
Interests and any and all interest of such Loan Party in the entries on the
books of any financial intermediary pertaining to such Equity Interests, from
time to time acquired by such Loan Party in any manner, and (iii) all Equity
Interests issued in respect of the Equity Interests referred to in clause (i) or
(ii) upon any consolidation or merger of any issuer of such Equity Interests
other than to the extent any of the foregoing constitute Excluded Equity
Interests.
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
“Prepayments Recapture Amount” shall have the meaning assigned to such term in
Section 6.11(a)(i)(z)(C).
“Principal Jurisdiction” shall mean (i) the United States, Canada, the United
Kingdom, Switzerland and Germany, (ii) each other country in which a Restricted
Subsidiary is organized in respect of which Accounts are included in the
borrowing base for purposes of the Revolving Credit Agreement and (iii) and any
state, province or other political subdivision of the foregoing.
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder at any time of determination (excluding any calculation of
the amount of Excess Cash Flow and the amount referred to in clause (a) of the
definition of Cumulative Credit), that all Specified Transactions and the
following transactions in connection therewith (if any) shall be deemed to have
occurred as of the first day of the applicable Test Period or other period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale or other disposition of all or
substantially all Equity Interests in or assets of any Restricted Subsidiary of
the Designated Company or any division, business unit, line of business or
facility used for operations of the Designated Company or any of its Restricted
Subsidiaries, shall be excluded (as if such sale or disposition occurred on the
first day of the applicable Test Period), and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included (as if such Permitted Acquisition or Investment
occurred on the first day of the applicable Test Period), (b) any retirement of
Indebtedness in connection therewith, and (c) any


75
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Indebtedness incurred or assumed by the Designated Company or any of its
Restricted Subsidiaries in connection therewith.
“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
sum of the total outstanding Loans and unused Commitments of all Lenders
represented by such Lender’s outstanding Loans and unused Commitments.
“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Property Material Adverse Effect” shall mean, with respect to any Mortgaged
Property, as of any date of determination and whether individually or in the
aggregate, any event, circumstance, occurrence or condition which has caused or
resulted in (or would reasonably be expected to cause or result in) a material
adverse effect on (a) the business or operations of any Company as presently
conducted at the Mortgaged Property; (b) the value or utility of the Mortgaged
Property; or (c) the legality, priority or enforceability of the Lien created by
the Mortgage or the rights and remedies of the Mortgagee thereunder.
“Public Lender” shall have the meaning assigned to such term in Section
11.01(d).
“Purchase” shall have the meaning assigned to such term in the definition of
“Discounted Purchase”.
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Purchase Notice” shall have the meaning assigned to such term in the definition
of “Discounted Purchase”.
“Qualified Borrower IPO” shall mean, at any time prior to the Permitted
Reorganization, the issuance by the Borrower of its common Equity Interests in
an underwritten primary or secondary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act.


76
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee (or in the case of each Co-Borrower, guarantee) or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified IPO” shall mean the issuance by Holdings (or, following the
consummation of the Permitted Reorganization, Designated Holdco), or any direct
or indirect parent of Holdings (or, following the consummation of the Permitted
Reorganization, Designated Holdco) which, in the case of Holdings, owns no
material assets other that its direct or indirect ownership interest in the
Equity Interests of the Borrower (or, following the consummation of the
Permitted Reorganization, Designated Holdco), of its common Equity Interests in
an underwritten primary or secondary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act.
“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction
(excluding from such requirement as to the absence of Restricted Subsidiaries
organized under the laws of a Principal Jurisdiction, any Permitted German
Alternative Financing, any Permitted Customer Account Financing or any Permitted
Novelis Switzerland Financing)) pursuant to which such Restricted Subsidiary may
sell, convey or otherwise transfer to a Securitization Entity or may grant a
security interest in any Receivables (whether now existing or arising or
acquired in the future) of such Restricted Subsidiary or any Related Security or
Securitization Assets; provided that no Receivables or other property of any
Company organized in a Principal Jurisdiction (excluding from such requirement
as to the absence of property of a Company organized in a Principal
Jurisdiction, any Permitted German Alternative Financing, any Permitted Customer
Account Financing and any Permitted Novelis Switzerland Financing) shall be
subject to a Qualified Securitization Transaction.
“Qualifying Lenders” shall have the meaning assigned to such term in the
definition of “Discounted Purchase”.
“Qualifying Loans” shall have the meaning assigned to such term in the
definition of “Discounted Purchase”.
“Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements


77
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and appurtenant fixtures, all general intangibles and contract rights and other
property and rights incidental to the ownership, lease or operation thereof.
“Recapture Amounts” shall mean, at any time of determination, the cumulative
amount of the Investment Recapture Amount plus the Dividend Recapture Amount
plus the Prepayments Recapture Amount paid since the Closing Date.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such requirement as to the absence of a Company
organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing or any Permitted Novelis
Switzerland Financing)) (at the time such indebtedness and other obligations
arise, and before giving effect to any transfer or conveyance contemplated under
any Qualified Securitization Transaction documentation) arising in connection
with the sale of goods or the rendering of services by such person, including
any indebtedness, obligation or interest constituting an Account, contract
right, payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,
arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto.
“Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement, dated July 6, 2007 (as amended and restated on
December 17, 2010 and as further amended from time to time) and any related
servicing agreements (collectively, the “German Receivables Purchase Agreement”)
between the German Seller, on the one hand, and Novelis AG, on the other hand,
in each case providing, inter alia, for the sale and transfer of Accounts by the
German Seller to Novelis AG, and (b) any other receivables purchase agreement
and related servicing agreements entered into after the Closing Date between a
“Receivables Seller” and a “Borrower” or “Borrowing Base Guarantor” (as each is
defined in the Revolving Credit Agreement and any corresponding term in any
successor agreement), in order that the receivables subject thereto may be
included in the borrowing base established under the Revolving Credit Agreement
and in form and substance reasonably satisfactory to the Revolving Credit
Administrative Agent.
“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.
“Reference Bank Quotation” means any quotation supplied to the Administrative
Agent by a Reference Bank.
“Reference Bank Rate” shall mean the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Administrative Agent at its
request by the Reference Banks, in relation to a Borrowing, as the rate at which
the relevant Reference Bank could borrow funds in the London interbank market in
the relevant currency and for the relevant Interest Period were it to do so by
asking for and then accepting interbank offers for deposits in reasonable market
size in that currency and for that Interest Period; provided, that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


78
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Reference Banks” shall mean, in relation to a Borrowing, the principal London
offices of any financial institution appointed by the Administrative Agent as a
“Reference Bank” in consultation with the Designated Company.
“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Designated
Company executed by each of (a) the Loan Parties, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.24.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(c).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Regulation” shall have the meaning assigned to such term in Section 3.25.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.


79
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction documentation or
Permitted Factoring Facility documentation.
“Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant External Company” shall mean “relevant external company” within the
meaning of the Irish Companies Act.
“Reorganization Plan” shall have the meaning assigned to such term in
Section 11.04(g)(iii).
“Repatriation Limitation” shall have the meaning assigned to such term in
Section 2.10(i).
“Reply Amount” shall have the meaning assigned to such term in the definition of
“Discounted Purchase”.
“Required Lenders” shall mean, as of any date of determination, Lenders holding
more than 50% of the sum of all Loans outstanding and unused Commitments (if
any); provided that the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all legally binding
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law.
“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.


80
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, finance director, treasurer or controller of such person, and, solely
for purposes of notices given under Article II, any other officer or employee
such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of such Person designated
in or pursuant to an agreement between such Person and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Grantor” shall mean a Loan Party that has granted a Guarantee that
is subject to limitations that impair in any material respect the benefit of
such Guarantee (as determined by the Administrative Agent in its reasonable
discretion) (it being expressly understood and agreed that (i) neither the
Borrower nor any Loan Party that is a Canadian Guarantor, a U.K. Guarantor, a
Dubai Guarantor or a U.S. Guarantor shall be a Restricted Grantor and (ii)
except as may be otherwise determined by the Administrative Agent in its
reasonable discretion, each Loan Party that is a German Guarantor, an Irish
Guarantor, a Swiss Guarantor, a French Guarantor or a Brazilian Guarantor shall
be a Restricted Grantor).
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary and (ii) any Subsidiary of the
Designated Company other than an Unrestricted Subsidiary.
“Revolving Credit Administrative Agent” shall mean Wells Fargo Bank, National
Association, in its capacity as administrative agent under the Revolving Credit
Agreement, and its successors and assigns in such capacity.
“Revolving Credit Agents” shall mean the “Agents” (as defined in the Revolving
Credit Loan Documents, including the Revolving Credit Administrative Agent and
the Revolving Credit Collateral Agent).
“Revolving Credit Agreement” shall mean (i) that certain Second Amended and
Restated Credit Agreement, dated as of October 6, 2014, among the Loan Parties,
the Revolving Credit Lenders, Wells Fargo Bank, N.A. (London Branch), as
European swingline lender, Wells Fargo Bank, National Association, as issuing
bank and U.S. swingline lender, the Revolving Credit Collateral Agent, the
Revolving Credit Administrative Agent, Merrill, Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets, Inc., Deutsche Bank Securities Inc.,
J.P. Morgan Securities LLC, The Royal Bank of Scotland plc and UBS Securities
LLC, as co-syndication agents, SunTrust Robinson Humphrey, Inc., as senior
managing agent, and Wells Fargo Bank, National Association, Merrill, Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc., Deutsche
Bank Securities Inc., J.P. Morgan Securities LLC, RBS Securities Inc. and UBS
Securities LLC, as joint lead arrangers and joint bookmanagers, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and the Intercreditor Agreement and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other


81
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the indebtedness and other obligations outstanding under the
(x) credit agreement referred to in clause (i) or (y) any subsequent Revolving
Credit Agreement, in each case which constitutes a Permitted Revolving Credit
Facility Refinancing with respect to the Revolving Credit Loans, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Revolving Credit Agreement hereunder (provided that in connection with
such refinancing, the commitments relating to such indebtedness that has been
refinanced are terminated). Any reference to the Revolving Credit Agreement
hereunder shall be deemed a reference to any Revolving Credit Agreement then in
existence.
“Revolving Credit Collateral Agent” shall mean Wells Fargo Bank, National
Association, in its capacity as collateral agent under the Revolving Credit
Agreement, and its successors and assigns in such capacity.
“Revolving Credit Commitments” shall mean the commitments of the Revolving
Credit Lenders to make Revolving Credit Loans under the Revolving Credit
Agreement.
“Revolving Credit Lenders” shall mean the banks, financial institutions and
other entities from time to time party to the Revolving Credit Agreement as
lenders.
“Revolving Credit Loan Documents” shall mean the Revolving Credit Agreement and
the other “Loan Documents” as defined in the Revolving Credit Agreement and any
corresponding term in any successor Revolving Credit Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.
“Revolving Credit Loans” shall mean the revolving loans and swingline loans
outstanding under the Revolving Credit Agreement.
“Revolving Credit Maturity Date” shall have meaning assigned to the term
“Maturity Date” in the Revolving Credit Agreement (and any corresponding term in
any successor Revolving Credit Agreement permitted hereby).
“Revolving Credit Priority Collateral” shall mean all “Revolving Credit Priority
Collateral” as defined in the Intercreditor Agreement.
“Revolving Credit Secured Parties” shall mean the Revolving Credit
Administrative Agent, the Revolving Credit Collateral Agent and each other
Person that is a “Secured Party” under the Revolving Credit Agreement.
“Revolving Credit Security Documents” shall have the meaning assigned to the
term “Security Documents” in the Revolving Credit Agreement (and any
corresponding term in any successor Revolving Credit Agreement permitted
hereby).
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.


82
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctioned Country” shall have the meaning assigned to such term in Section
3.22.
“Sanctioned Person” shall have the meaning assigned to such term in Section
3.22.
“Sanctions” shall have the meaning assigned to such term in Section 3.22.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
“SCB” shall mean Standard Chartered Bank and its successors.
“Screen Rate” shall have the meaning assigned to such term in the definition of
Eurodollar Base Rate.
“Section 347” shall have the meaning assigned to such term in Section 2.19(a).
“Secured Debt Agreement” shall mean (i) this Agreement and (ii) the other Loan
Documents.
“Secured Hedge Provider” shall mean (i) any person that is a counterparty to a
Hedging Agreement with any Loan Party that was a Lender, Arranger or Agent (or
an Affiliate of a Lender, Arranger or Agent) on the date of entering into such
Hedging Agreement (or, with respect to Hedging Agreements in effect at the
Closing Date, on the Closing Date), (ii) any other person that is counterparty
to a Hedging Agreement with any Loan Party if, at or prior to the time such
Hedging Agreement is entered into, the Designated Company shall designate such
person as a “Secured Hedge Provider” in a notice to the Administrative Agent and
the Collateral Agent, which person shall execute a Secured Hedge Provider
Joinder and (iii) any Person that is a counterparty to a Hedging Agreement with
any Loan Party that is in effect on the Closing Date and was entered into prior
to the Closing Date to the extent that such Person is listed as a “Secured Hedge
Provider” on Schedule 1.01(d), which Person shall become a Secured Hedge
Provider on the day following the Closing Date but shall cease to be a Secured
Hedge Provider if such Person fails to execute a Secured Hedge Provider Joinder
on or prior to the ninetieth (90th) day after the Closing Date.
“Secured Hedge Provider Joinder” shall mean a letter agreement substantially in
the form of Exhibit Q attached hereto or in such other form as may be acceptable
to the Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent and the Collateral Agent as its agent under the applicable
Loan Documents with respect to Collateral, as provided therein, and (ii) agrees
to be bound by the provisions of Section 10.03, Section 10.09, the Intercreditor
Agreement and the Security Documents as if it were a Lender.
“Secured Net Leverage Ratio” shall mean, with respect to any Calculation Date,
the ratio of (a) Consolidated Total Net Debt as of the Calculation Date (other
than any portion of Consolidated Total Net Debt that is unsecured) to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the


83
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Administrative Agent and the Lenders pursuant to Section 4.01(d),
Section 5.01(a) or Section 5.01(b).
“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of the Designated Company
and the other Loan Parties under each Hedging Agreement entered into with any
Secured Hedge Provider. The Secured Obligations shall not include any Excluded
Swap Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, the Lenders and any
Secured Hedge Provider (to the extent such Secured Hedge Provider executes and
delivers to the Administrative Agent and the Collateral Agent a Secured Hedge
Provider Joinder).
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Intercompany Notes and the Distributions.
“Securitization Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, assigned or otherwise transferred pursuant to a
Qualified Securitization Transaction, (ii) the Related Security with respect to
the Receivables referred to in clause (i) above, (iii) the collections and
proceeds of the Receivables and Related Security referred to in clauses (i) and
(ii) above, (iv) all lockboxes, lockbox accounts, collection accounts or other
deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
has an interest in (other than in connection with a Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) and which have been specifically identified and
consented to by the Administrative Agent, (v) all other rights and payments
which relate solely to such Receivables and (vi) all cash reserves comprising
credit enhancements for such Qualified Securitization Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is organized in a Principal
Jurisdiction (excluding from such requirement that such Restricted Subsidiary
not be organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) or any other Securitization Entity transfers Receivables
and Related Security) (a) which engages in no activities other than in
connection with the financing of Receivables or Related Security, (b) which is
designated by the Board of Directors of the Designated Company as a
Securitization Entity, (c) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the
Designated Company or any Restricted Subsidiary (excluding guarantees of such
transferor Restricted Subsidiary of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization Undertakings
and guarantees by the Securitization Entity), (ii) is recourse to or obligates
the Designated Company or any Restricted


84
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Subsidiary (other than the Securitization Entity) in any way other than pursuant
to Standard Securitization Undertakings or (iii) subjects any property or asset
of the Designated Company or any Restricted Subsidiary (other than the
Securitization Entity), directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings and other than any interest in the Receivables and Related Security
being financed (whether in the form of any equity interest in such assets or
subordinated indebtedness payable primarily from such financed assets) retained
or acquired by the transferor Restricted Subsidiary, (d) to which none of the
Designated Company nor any Restricted Subsidiary has any obligation to maintain
or preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results and (e) with which none of Holdings, the
Designated Company nor any Restricted Subsidiary of the Designated Company has
any material contract, agreement, arrangement or understanding other than those
customary for a Qualified Securitization Transaction and, in any event, on terms
no less favorable to the Designated Company or such Restricted Subsidiary that
those that might be obtained at the time from Persons that are not Affiliates of
the Designated Company or such Restricted Subsidiary. Any such designation by
the Board of Directors shall be evidenced to the Administrative Agent by
providing the Administrative Agent with a certified copy of the resolution of
the Board of Directors giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
conditions.
“Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each French Security Agreement, each Dubai Security
Agreement and each other Security Agreement entered into pursuant to Section
5.11(b), individually and collectively, as the context may require.
“Security Agreement Collateral” shall mean all property pledged or granted as
Collateral pursuant to any Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11 or Section 5.15.
“Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured Obligations or to
perfect, obtain control over or otherwise protect the interest of the Collateral
Agent therein.
“Security Trust Deed” shall mean any security trust deed to be executed by,
among others, the Collateral Agent, the Administrative Agent and any Loan Party
granting security over U.K. or Irish assets of any Loan Party.


85
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Senior Note Agreements” shall mean (a) the Indenture, dated as of August 29,
2016, by and among the U.S. Issuer, the guarantors from time to time party
thereto, and Regions Bank, as trustee, and (b) the Indenture, dated as of
September 14, 2016, by and among the U.S. Issuer, the guarantors from time to
time party thereto, and Regions Bank, as trustee, in each case pursuant to which
the applicable Senior Notes were issued.
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreements,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreements.
“Senior Note Guarantees” shall mean the guarantees of the Loan Parties (other
than the U.S. Issuer) pursuant to the Senior Note Agreements.
“Senior Notes” shall mean the U.S. Issuer’s 6.25% Senior Notes due 2024 and
5.875% Senior Notes due 2026, each issued pursuant to the applicable Senior Note
Agreements, and any senior notes issued pursuant to a Permitted Refinancing of
the Senior Notes (and any Registered Equivalent Notes).
“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Secured Obligations pursuant to the Intercreditor
Agreement) (it being understood that Indebtedness under the Revolving Credit
Loan Documents which constitutes Consolidated Total Net Debt will be included in
the Senior Secured Net Leverage Ratio) to (b) Consolidated EBITDA for the Test
Period most recently ended prior to the Calculation Date for which financial
information has been delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or (b); provided that if the Senior Secured Net
Leverage Ratio is being determined for purposes of determining the Excess Cash
Flow Percentage for a particular Excess Cash Flow Period, then Consolidated
EBITDA for such Excess Cash Flow Period shall be utilized in clause (b) of this
ratio.
“Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and Equity Interests or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an "Initiating
Company") to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the


86
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





initiation of such Series of Cash Neutral Transactions), (ii) any Collateral
(including cash or Cash Equivalents of any Loan Party involved in such Series of
Cash Neutral Transactions) shall remain subject to a perfected security interest
of the Collateral Agent, and the validly, perfection and priority of such
security interest shall not be impaired by or in connection with such Series of
Cash Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash
or Cash Equivalents may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions (and any such Company that is not a Loan Party may not
retain any of such cash or Cash Equivalents after giving effect to the Cash
Neutral Transactions), (iv) the fair market value of the assets (other than cash
or Cash Equivalents) that may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions may not exceed $50,000,000 in the aggregate and (v) the
ownership interests of any Unrestricted Grantor in any of its Subsidiaries shall
not be reduced as a result thereof.
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h).
“Similar Business” shall mean any business conducted by the Borrower and the
other Loan Parties on the Effective Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of Directors
of the Designated Company, which is substantially related thereto or is a
reasonable extension thereof).
“Specified Co-Borrower Jurisdictions” shall mean Canada, England and Wales,
Germany, Switzerland and the United States.
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any purchase or investment in an Equity Interest of
Holdings other than Disqualified Capital Stock in each case made pursuant to
Section 8.04.
“Specified Holders” shall mean Hindalco and its Affiliates.
“Specified Time” shall mean, with respect to each Interest Period, at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period.
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than any Permitted Acquisition where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), any Asset Sale (other than (x) any disposition in the ordinary
course of business and (y) any disposition where the fair market value of the
assets disposed of is less than $15,000,000), any Dividend made pursuant to
Section 6.08(d), any designation or redesignation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, any incurrence or
prepayment of Indebtedness (including any transaction under Section 6.11), or
any Incremental Term Loan or Revolving Credit Commitment increase.


87
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Spot Selling Rate” shall mean, on any date of determination for a currency, the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date 2 Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Administrative Agent does not have as of the date of determination a spot
buying rate for any such currency.
“Standard Factoring Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables factoring transaction
so long as none of the same constitute Indebtedness or a Contingent Obligation
(other than in connection with an obligation to repurchase receivables that do
not satisfy related representations and warranties) or otherwise require the
provision of credit support in excess of customary credit enhancement
established upon entering into such Receivables factoring transaction negotiated
in good faith at arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length.
“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
“Subordination Agreement” shall mean that certain Subordination Agreement dated
as of the Closing Date by and among the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and the Administrative Agent.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Holdings. Notwithstanding the foregoing, Logan shall
not be treated as a Subsidiary hereunder or under the other Loan Documents
unless it qualifies as a Subsidiary under clause (i) of this definition.


88
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b), and each other Restricted Subsidiary that is or becomes a
party to this Agreement as a Subsidiary Guarantor pursuant to Section 5.11.
“Successor Borrower” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation.
“Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located,
(ii) current as of a date which shows all exterior construction on the site of
such Mortgaged Property or any easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, unless otherwise acceptable to the Collateral Agent,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 5.15 or
(b) otherwise reasonably acceptable to the Collateral Agent.
“Swap Obligation” shall mean, with respect to any Guarantor (or Co-Borrower with
respect to the obligations of any other Loan Party under any Hedging Agreement
entered into with a counterparty that is a Secured Party), any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swiss Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in Switzerland party hereto as a Guarantor, and
each other Co-Borrower or Restricted Subsidiary of the Designated Company
incorporated in Switzerland that becomes a Guarantor pursuant to the terms
hereof.
“Swiss Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among any Swiss Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any Swiss Guarantor or any
Person who is the holder of Equity Interests in any Swiss Guarantor in favor of
the Collateral Agent and/or the Revolving Credit Collateral Agent, and (iii) any
other pledge agreement, mortgage, security agreement or other agreement entered
into pursuant to the terms of the Loan Documents, in each case of clauses (i),
(ii) and (iii), that is governed by the laws of Switzerland, securing the
Secured Obligations, and entered into pursuant to the terms of this


89
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz uber
die Verrechnungssteuer) and any successor provision, as appropriate.
“Syndication Termination Date” shall mean the earlier to occur of (a) the first
date to occur after the Closing Date on which the Mandated Lead Arrangers and
their Affiliates collectively hold less than 50% of the Term Loans and (b) April
13, 2017.
“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto. For
greater certainty it shall further be specified that Taxes shall also include
any federal, cantonal and municipal direct taxes levied at source in Switzerland
as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal Direct Tax Act
of December 14, 1990 and as per Article 21 § 2 lit. a and Article 35 § lit. e of
the Swiss Federal Harmonization Direct Tax Act of December 14, 1990.
“Taxing Authority” shall mean any Governmental Authority of any jurisdiction or
political subdivision thereof with the authority to impose, assess, and collect
Taxes and engage in activities of a similar nature with respect to such Taxing
Authority.
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Term Loans hereunder up to the amount set forth
on Schedule 1.01(a) to this Agreement directly under the column entitled “Term
Loan Commitment” or in an Increase Joinder. The aggregate amount of the Lenders’
Term Loan Commitments on the Effective Date is $1,800,000,000.
“Term Loan Purchase Amount” shall have the meaning assigned to such term in the
definition of “Discounted Purchase”.
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.
“Term Loans” shall mean the Initial Term Loan, the Other Term Loan and the
Incremental Term Loan, as the context requires.
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Designated Company then last ended (in each case taken as one accounting
period).


90
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Third Lien Administrative Agent” shall mean any Person acting in such capacity
as administrative agent under any Third Lien Credit Agreement and its successors
and assigns in such capacity.
“Third Lien Collateral Agent” shall mean any Person acting in such capacity as
collateral agent under any Third Lien Credit Agreement and its successors and
assigns in such capacity.
“Third Lien Credit Agreement” shall mean any credit agreement among the Loan
Parties, any Third Lien Administrative Agent, any Third Lien Collateral Agent
and the other parties thereto from time to time, as amended, restated,
supplemented or modified from time to time to the extent permitted by this
Agreement and the Intercreditor Agreement; provided that the aggregate principal
amount of Indebtedness incurred thereunder does not exceed $200,000,000.
“Third Lien Security Documents” shall mean any security documents under which a
Lien has been granted in favor of any Third Lien Collateral Agent and/or any
other Person that is a “Secured Party” under the Third Lien Credit Agreement to
secure any obligations under a Third Lien Credit Agreement.
“Title Company” shall mean any title insurance company as shall be retained by
the Designated Company and reasonably acceptable to the Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in Schedule 5.15.
“Total Net Leverage Ratio” shall mean, with respect to any Calculation Date, the
ratio of (a) Consolidated Total Net Debt as of the Calculation Date to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b).
“Trade Date” shall have the meaning assigned to such term in Section
11.04(g)(i).
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a) the execution and delivery of the Loan
Documents and the initial borrowings hereunder, (b) the repayment in full of all
loans and other accrued and outstanding obligations under the Existing Credit
Agreement on the Closing Date, and the release and termination of all security
interests in connection therewith, in each case in a manner satisfactory to the
Mandated Lead Arrangers; and (c) the payment of all fees and expenses to be paid
on or prior to the Closing Date and owing in connection with the foregoing.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Fallback Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect


91
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





in a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.
“U.K. Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company incorporated in England and Wales party hereto as a
Guarantor, and each other Co-Borrower or Restricted Subsidiary of the Designated
Company incorporated in England and Wales that becomes a Guarantor pursuant to
the terms hereof.
“U.K. Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among any U.K. Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
charge, assignment, guarantee or other agreement that is entered into by any
U.K. Guarantor or any Person who is the holder of Equity Interests in any U.K.
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent, and (iii) any other pledge agreement, mortgage, security
agreement, charge, assignment or other agreement entered into pursuant to the
terms of the Loan Documents, in each case of clauses (i), (ii) and (iii), that
is governed by the laws of England and Wales, securing the Secured Obligations,
and entered into pursuant to the terms of this Agreement or any other Loan
Document, as the same may be amended, restated or otherwise modified from time
to time.
“United States” shall mean the United States of America.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Designated
Company and its Restricted Subsidiaries (in each case, free and clear of all
Liens (other than Liens permitted pursuant to Section 6.02(a), (j), and (k)), to
the extent the use thereof for the application to payment of Indebtedness is not
prohibited by law or any contract to which the Designated Company or any of the
Restricted Subsidiaries is a party and excluding cash and Cash Equivalents which
are listed as “restricted” on the consolidated balance sheet of the Designated
Company and its Subsidiaries as of such date.
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
“Unrestricted Subsidiary” shall mean Novelis Services (Europe) Inc., Novelis
Services (North America) Inc. and any Subsidiary of the Designated Company
designated by the Board of Directors of the Designated Company as an
Unrestricted Subsidiary pursuant to Section 5.16 subsequent to the Closing Date.
“Upfront Fee Letter” shall mean the fee letter between the Borrower and the
Lenders, dated January 10, 2017.


92
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





“Upfront Fees” shall have the meaning assigned to such term in the Upfront Fee
Letter.
“US GAAP” shall have the meaning assigned to such term in Section 1.04.
“U.S. Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in the United States, any state thereof or the
District of Columbia, party hereto as a Guarantor, and each other Co-Borrower or
Restricted Subsidiary of the Designated Company incorporated in the United
States, any state thereof or the District of Columbia that becomes a Guarantor
pursuant to the terms hereof.
“U.S. Issuer” shall mean Novelis Corporation, a Texas corporation.
“U.S. Loan Parties” shall mean the U.S. Guarantors.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Security Agreement” shall mean, collectively (i) any Security Agreement
(including all subparts thereto) among any U.S. Loan Parties (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any U.S. Loan Party or any
Person who is the holder of Equity Interests in any U.S. Loan Party in favor of
the Collateral Agent and/or the Revolving Credit Collateral Agent, and (iii) any
other pledge agreement, mortgage, security agreement or other agreement entered
into pursuant to the terms of the Loan Documents, in each case of clauses (i),
(ii) and (iii), that is governed by the laws of the United States (or any
subdivision thereof), securing the Secured Obligations, and entered into
pursuant to the terms of this Agreement or any other Loan Document, as the same
may be amended, restated or otherwise modified from time to time.
“U.S. Tax Obligor” shall mean (a) a Co-Borrower which is resident for tax
purposes in the United States; or (b) a Loan Party some or all of whose payments
under the Loan Documents are from sources within the United States for U.S.
federal income tax purposes.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person


93
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and/or one or more Wholly Owned Subsidiaries of such person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such person and/or one or more Wholly Owned Subsidiaries of such
person have a 100% equity interest at such time.
“Wind-Up” shall have the meaning assigned to such term in Section 6.05(g), and
the term “Winding-Up” shall have a meaning correlative thereto.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan” or an “Incremental Term Loan”) or Type (e.g., a “Eurodollar Rate
Loan”). Borrowings also may be classified and referred to by Class or Type
(e.g., a “Eurodollar Term Borrowing”).

Section 1.03    Terms Generally; Currency Translation. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document (including any Organizational Document) herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference herein to any person shall be construed to include
such person’s successors and assigns, (c) any reference to a Subsidiary of a
Person shall include any direct or indirect Subsidiary of such Person, (d) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference to any law or regulation
herein shall include all statutory and regulatory provisions consolidating,
amendment or interpreting such law or regulation and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (h) “on,” when used with respect to
the Mortgaged Property or


94
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





any property adjacent to the Mortgaged Property, means “on, in, under, above or
about.” For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in dollars, such amounts shall be deemed to refer to Dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate in effect on the Business Day immediately preceding the date
of such transaction or determination and the permissibility of actions taken
under Article VI shall not be affected by subsequent fluctuations in exchange
rates (provided that if Indebtedness is incurred to refinance other
Indebtedness, and such refinancing would cause the applicable dollar denominated
limitation to be exceeded if calculated at the Spot Selling Rate in effect on
the Business Day immediately preceding the date of such refinancing, such dollar
denominated restriction shall be deemed not to have been exceeded so long as (x)
such refinancing Indebtedness is denominated in the same currency as such
Indebtedness being refinanced and (y) the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced except as permitted by the definition of Permitted Refinancing
Indebtedness). For purposes of this Agreement and the other Loan Documents, the
word “foreign” shall refer to jurisdictions other than the United States, the
states thereof and the District of Columbia. From and after the effectiveness of
the Permitted Holdings Amalgamation, all references to Borrower in any Loan
Document shall refer to the Successor Borrower and (ii) all references to
Holdings in any Loan Document shall refer to “Holdings” as defined herein.
Subject to Section 11.17, in the case of a conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall govern and control.
For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) subject to or governed by the
laws of the Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim” and a “resolutory clause”, (f) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code, (g) all references to “perfection” of
or “perfected” Liens shall be deemed to include a reference to an “opposable” or
“set up” Liens as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall be deemed to include a “mandatary” or the
“hypothecary representative of the Secured Parties”, as the case may be, (k)
“construction liens” shall be deemed to include “legal hypothecs”, (l) “joint
and several” shall be deemed to include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (n)
“beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary”, (o) “easement” shall be deemed to include “servitude”,
(p) “priority” shall be deemed to include “prior claim”, (q) “survey” shall be
deemed to include “certificate of location and plan”, and (r) “fee simple title”
shall be deemed to include “absolute ownership”.


95
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“US GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with US GAAP, as in effect from time to
time unless otherwise agreed to by the Designated Company and the Required
Lenders or as set forth below; provided that (i) the Designated Company may
elect to convert from US GAAP for the purposes of preparing its financial
statements and keeping its books and records to IFRS and if the Designated
Company makes such election it shall give prompt written notice to the
Administrative Agent and the Lenders within five Business Days of such election,
along with a reconciliation of the Designated Company’s financial statements
covering the four most recent fiscal quarters for which financial statements are
available (including a reconciliation of the Designated Company’s audited
financial statements prepared during such period), (ii) upon election of any
conversion to IFRS, the Administrative Agent, the Lenders and the Designated
Company shall negotiate in good faith to amend the financial ratios and
requirements and other terms of an accounting or a financial nature in the Loan
Documents to preserve the original intent thereof in light of such conversion to
IFRS (subject to the approval of the Required Lenders); provided that, until so
amended (x) such ratios or requirements (and all terms of an accounting or a
financial nature) shall continue to be computed in accordance with US GAAP prior
to such conversion to IFRS and (y) the Designated Company shall provide to the
Administrative Agent and the Lenders any documents and calculations required
under this Agreement or as reasonably requested hereunder by the Administrative
Agent or any Lender setting forth a reconciliation between calculations of such
ratios and requirements and other terms of an accounting or a financial nature
made before and after giving effect to such conversion to IFRS and (iii) if at
any time any change in US GAAP or change in IFRS would affect the computation of
any financial ratio or requirement or other terms of an accounting or a
financial nature set forth in any Loan Document, and the Designated Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Designated Company shall negotiate in good faith to amend such ratio or
requirement or other terms of an accounting or a financial nature to preserve
the original intent thereof in light of such change in US GAAP or change in IFRS
(subject to the approval of the Required Lenders); provided that, until so
amended, (x) such ratio or requirement or other terms of an accounting or a
financial nature shall continue to be computed in accordance with US GAAP prior
to such change therein or change in IFRS and (y) the Designated Company shall
provide to the Administrative Agent and the Lenders any documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement or other terms
of an accounting or a financial nature made before and after giving effect to
such change in US GAAP or change in IFRS. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant contained herein,
Indebtedness of Holdings, the Designated Company and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded. For
the avoidance of doubt, with respect to the incurrence of any Indebtedness or
the making of any Investment, Asset Sale, Sale Leaseback Transaction or
Restricted Payment in reliance on any provision of Article VI hereof that is
based on a percentage of Consolidated Net Tangible Assets, such provision shall
be deemed to be tested solely upon incurrence of such Indebtedness or the making
of any such Investment, Asset Sale, Sale Leaseback Transaction or Restricted
Payment with respect to Consolidated Net Tangible Assets as of the end


96
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





of the most recent period for which financial statements have been delivered
under Section 5.01(a) or (b).

Section 1.05    Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

Section 1.06    Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Consolidated Interest Coverage Ratio shall be
calculated on a Pro Forma Basis with respect to each Specified Transaction
occurring during the applicable four quarter period to which such calculation
relates, or subsequent to the end of such four-quarter period but not later than
the date of such calculation (such period, the “Measurement Period”); provided
that notwithstanding the foregoing, (a) when calculating the Senior Secured Net
Leverage Ratio for purposes of determining the applicable percentage of Excess
Cash Flow set forth in Section 2.10(f), such calculation shall be made on a Pro
Forma Basis with respect to Specified Transactions shall not give effect to
Specified Transactions occurring subsequent to the applicable four quarter
period and (b) for the purpose of calculating the Total Net Leverage Ratio, the
Senior Secured Net Leverage Ratio, and the Secured Net Leverage Ratio on a Pro
Forma Basis on any date, Consolidated Total Net Debt shall be increased on a
Dollar Equivalent for Dollar Equivalent basis by the lesser of (x) the amount of
cash and Cash Equivalents paid by the Companies subsequent to the end of the
applicable four quarter period and on or prior to the applicable date of
determination, in connection with Specified Transactions and (y) the maximum
amount of cash and Cash Equivalents constituting Unrestricted Cash as of the end
of the applicable four quarter period.

Section 1.07    Calculation of Reference Bank Rate and Cost of Funds.
(a)    Subject to clause (b) below, if the Fallback Rate is to be determined on
the basis of a Reference Bank Rate but a Reference Bank does not supply a
quotation by the Specified Time, the Reference Bank Rate shall be calculated on
the basis of the quotations of the remaining Reference Banks.
(b)    If at or about the Specified Time, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.
(c)    If the Fallback Rate is to be determined on the basis of the Cost of
Funds and the Administrative Agent or the Designated Company so requires, the
Administrative Agent and the Designated Company shall enter into negotiations
(for a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest. Any alternative basis agreed
pursuant to the immediately preceding sentence shall, with the prior consent of
all the Lenders and the Designated Company, be binding on all Parties.


97
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(d)    If the Fallback Rate applies, the Administrative Agent shall, as soon as
is practicable, notify the Designated Company.

Section 1.08    Role of Reference Banks.
(a)    No Reference Bank, in its capacity as such, is under any obligation to
provide a quotation or any other information to any Agent.
(b)    No Reference Bank, in its capacity as such, will be liable for any action
taken by it under or in connection with any Loan Document, or for any Reference
Bank Quotation, unless directly caused by such Reference Bank’s gross negligence
or willful misconduct.
(c)    No Party (other than the relevant Reference Bank) may take any
proceedings against any officer, employee or agent of any Reference Bank in
respect of any claim it might have against that Reference Bank or in respect of
any act or omission of any kind by that officer, employee or agent in relation
to any Loan Document, or to any Reference Bank Quotation, and any officer,
employee or agent of each Reference Bank may rely on this Section 1.08.
(d)     Except as otherwise expressly set forth herein, no Reference Bank that
obtains the benefits of this Section 1.08, shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
(e)    A Reference Bank which is not a Party may rely on this Section 1.08, and
Section 1.09.

Section 1.09    Confidentiality of Funding Rates and Funding Bank Quotations.
(a)    Confidentiality and Disclosure
(i)    The Administrative Agent and each Loan Party agree to keep each Funding
Rate (and, in the case of the Administrative Agent, each Reference Bank
Quotation) confidential and not to disclose it to anyone, save to the extent
permitted by paragraphs (b), (c) and (d) below.
(ii)    The Administrative Agent may disclose:
(1)    any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to any Loan Party; and
(2)    any Funding Rate or any Reference Bank Quotation to any Person appointed
by it to provide administration services in respect of one or more of the Loan
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement in form and substance reasonably
acceptable to the Administrative Agent and the relevant Lender or Reference
Bank, as the case may be.


98
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(iii)    The Administrative Agent may disclose any Funding Rate or any Reference
Bank Quotation, and each Loan Party may disclose any Funding Rate, to:
(1)    any of its Affiliates and any of its or their respective Related Parties
if any Person to whom that Funding Rate or Reference Bank Quotation is to be
given pursuant to this clause (1) is informed in writing of its confidential
nature and that it may be price-sensitive information except that there shall be
no such requirement to so inform if the recipient is subject to professional
obligations to maintain the confidentiality of that Funding Rate or Reference
Bank Quotation or is otherwise bound by requirements of confidentiality in
relation to it;
(2)    any Person to whom information is required or requested to be disclosed
by any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Administrative Agent or the relevant Loan Party, as the case may
be, it is not practicable to do so in the circumstances;
(3)    any Person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the Person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the
Administrative Agent or the relevant Loan Party, as the case may be, it is not
practicable to do so in the circumstances; and
(4)    any Person with the consent of the relevant Lender or Reference Bank, as
the case may be.
(iv)    The Administrative Agent’s obligations in this Section 1.09 relating to
Reference Bank Quotations are without prejudice to any obligation it has to
notify the Loan Parties and the Lenders of the determination of a rate of
interest under this Agreement; provided that (other than pursuant to
clause (ii)(1) above) the Administrative Agent shall not include the details of
any individual Reference Bank Quotation as part of any such notification.
(b)    Related Obligations
(i)    The Administrative Agent and each Loan Party acknowledge that each
Funding Rate (and, in the case of the Agent, each Reference Bank Quotation) is
or may be price-sensitive information and that its use may be regulated or
prohibited by applicable legislation including securities laws relating to
insider dealing and market abuse and the Administrative Agent and each Loan
Party undertake not to use any Funding Rate or, in the case of the
Administrative Agent, any Reference Bank Quotation, for any unlawful purpose.


99
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(ii)    The Administrative Agent and each Loan Party agree (to the extent
permitted by law and regulation) to inform the relevant Lender or Reference
Bank, as the case may be:
(1)    of the circumstances of any disclosure made pursuant to clause (iii)(2)
except where such disclosure is made to any of the persons referred to in that
clause during the ordinary course of its supervisory or regulatory function; and
(2)    upon becoming aware that any information has been disclosed in breach of
this Section 1.09.
(c)    No Event of Default
(i)    No Event of Default shall occur solely as a result of a Loan Party’s
failure to comply with this Section 1.09.

ARTICLE II    

THE CREDITS

Section 2.01    Commitments.
(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
to make a Term Loan in Dollars to the Borrower on the Closing Date as set forth
herein in the principal amount not to exceed its Term Loan Commitment.
(b)    Amounts paid or prepaid in respect of Term Loans may not be reborrowed.

Section 2.02    Loans.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make its Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Borrowing shall be in
an aggregate principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount.
(b)    Subject to Section 2.11 and Section 2.12, each Borrowing shall be
comprised entirely of Eurodollar Rate Loans, in each case as the applicable
Co-Borrower may request pursuant to Section 2.03. Each Lender may at its option
make any Eurodollar Rate Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Co-Borrowers to repay such Loan in
accordance with the terms of this Agreement. No Co-Borrower shall be entitled to
request any Borrowing that, if made, would result in more than three (3)
Eurodollar Rate Borrowings by such Co-Borrower


100
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





hereunder at any one time. For purposes of the foregoing, Borrowings having
different Interest Periods and a different Co-Borrower, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in London as the Administrative Agent may designate not later than 3:00
p.m., London time, and the Administrative Agent shall promptly credit the
amounts so received to an account of the applicable Co-Borrower as directed by
the applicable Co-Borrower in the applicable Borrowing Request maintained with
the Administrative Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Co-Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and such Co-Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Co-Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Co-Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Interbank Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement, and such Co-Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(d) shall cease.
(e)    Notwithstanding anything to the contrary contained herein, the
Co-Borrowers shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date of such Loans.

Section 2.03    Borrowing Procedure.
(a)    To request a Borrowing, the Designated Company shall deliver, by hand
delivery, telecopier or, to the extent separately agreed by the Administrative
Agent, by an electronic communication in accordance with the second sentence of
Section 11.01(b) and the second paragraph of Section 11.01(d), a duly completed
and executed Borrowing Request to the Administrative Agent not later than 10:00
a.m., London time, three (3) Business Days before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:


101
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(i)    the names of the Co-Borrower(s) requesting such Borrowing(s) and the
aggregate amount of such Borrowing(s);
(ii)    the date of such Borrowing(s), which shall be a Business Day;
(iii)    the initial Interest Period to be applicable to each such Borrowing,
which shall be a period contemplated by the definition of the term “Interest
Period”;
(iv)    the location and number of such Co-Borrowers’ account(s) to which funds
are to be disbursed, which shall comply with the requirements of Section
2.02(c); and
(v)    in the case of the initial Credit Extension hereunder or under any
Incremental Term Loan Commitments, that the conditions set forth in Section
4.03(b) - (d) have been satisfied as of the date of the notice.
Subject to the first proviso in the definition of “Interest Period,” if no
Interest Period is specified with respect to any requested Eurodollar Rate
Borrowing, then the Co-Borrowers shall be deemed to have selected an Interest
Period of three month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.
(b)    Appointment of the Designated Company as Administrative Borrower. Each
Co-Borrower hereby irrevocably appoints and constitutes the Designated Company
as its agent to request Loans and give notices pursuant to this Agreement in the
name of or on behalf of such Co-Borrower. The Administrative Agent and Lenders
may disburse the Loans to such bank account of the Designated Company or a
Co-Borrower or otherwise make such Loans to a Co-Borrower as the Designated
Company may designate or direct, without notice to any other Co-Borrower or
Guarantor. Each Loan Party hereby irrevocably appoints and constitutes the
Designated Company as its agent to receive statements of account and all other
notices from the Agents and Lenders with respect to the Secured Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents, including the Intercreditor Agreement. Any notice, election,
representation, warranty, agreement or undertaking by or on behalf of any other
Loan Party by the Designated Company shall be deemed for all purposes to have
been made by such Loan Party, as the case may be, and shall be binding upon and
enforceable against such Loan Party to the same extent as if made directly by
such Loan Party. The Designated Company hereby accepts the appointment by the
Co-Borrowers and the other Loan Parties to act as the agent of the Co-Borrowers
and the other Loan Parties and agrees to ensure that the disbursement of any
Loans to another Co-Borrower requested by or paid to or for the account of such
Co-Borrower shall be paid to or for the account of such Co-Borrower. No
purported termination of the appointment of the Designated Company as agent as
aforesaid shall be effective, except after ten (10) days’ prior written notice
to the Administrative Agent and appointment by the Co-Borrowers of a replacement
agent for such Co-Borrowers.


102
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 2.04    Repayment of Loans; Evidence of Debt.
(a)    Promise to Repay. The Co-Borrowers hereby unconditionally promises to pay
to the Administrative Agent, for the account of each applicable Lender, the then
unpaid principal amount of each Term Loan of such Lender made to such
Co-Borrower on the Maturity Date of such Term Loans, together with all other
Obligations outstanding at such time. All payments or repayments of Loans made
pursuant to this Section 2.04(a) shall be made in Dollars.
(b)    Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Co-Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Co-Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Co-Borrowers to repay the Loans in accordance with their
terms.
(c)    Promissory Notes. Any Lender by written notice to Designated Company
(with a copy to the Administrative Agent) may request that Loans of any Class
made by it be evidenced by a promissory note. In such event, the Co-Borrowers
shall prepare, execute and deliver to such Lender one or more promissory notes
payable to such Lender or its registered assigns in the form of Exhibit K (with,
in the case of Loans other than the Initial Term Loans, such changes as are
appropriate, in the Administrative Agent’s reasonable discretion, to reflect the
terms of such Loans). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to such payee or its registered assigns.

Section 2.05    Fees.
(a)    Fees. The Borrower agrees to pay all Fees payable pursuant to each Fee
Letter, in the amounts and on the dates set forth therein.
(b)    All Fees shall be paid on the dates due, in immediately available funds
in dollars, to the Administrative Agent. Once paid, none of the Fees shall be
refundable under any circumstances.

Section 2.06    Interest on Loans.
(a)    Fallback Rate Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each Fallback Rate Borrowing shall bear interest at a rate per
annum equal to the Fallback Rate plus the Applicable Margin; provided that for
any Interest Period of less than one month, the


103
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Fallback Rate shall be calculated based on an Interest Period of one month;
provided, further, that Incremental Term Loans and Other Term Loans may have a
different Applicable Margin as provided for in Sections 2.23 and 2.24, subject
to the provisions thereof.
(b)    Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each Eurodollar Rate Borrowing shall bear interest at a rate
per annum equal to the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin; provided that for any Interest Period
of less than one month, the Eurodollar Rate shall be calculated based on an
Interest Period of one month; provided, further, that Incremental Term Loans and
Other Term Loans may have a different Applicable Margin as provided for in
Sections 2.23 and 2.24, subject to the provisions thereof.
(c)    Default Rate. Notwithstanding the foregoing, if at any time any principal
of or interest on any Loan or any fee or other amount payable by the Loan
Parties hereunder has not been paid when due, whether at stated maturity, upon
acceleration or otherwise and for so long as such amounts have not been paid,
such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 and of Sections 2.11 and 2.12 or (ii) in the case of any other amount, 2%
plus the rate applicable to Eurodollar Rate Loans as provided in Section 2.06(b)
(in either case, the “Default Rate”).
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Fallback Rate or Eurodollar Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error.
(f)    Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in Dollars.

Section 2.07    Termination of Commitments. Any undrawn Term Loan Commitments
shall automatically terminate at 5:00 p.m., London time, on the earlier to occur
of (i) the Closing Date and (ii) the Agreement Termination Date.

Section 2.08    Interest Elections.


104
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(a)    Generally. Each Borrowing initially shall be a Eurodollar Rate Borrowing
and shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, subject to Sections 2.11 and 2.12, the applicable
Co-Borrower may elect to rollover or continue such Borrowing and the Interest
Periods therefor, all as provided in this Section. Subject to Sections 2.11 and
2.12, the applicable Co-Borrower may elect different options with respect to
different portions (not less than the Minimum Amount) of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, (i) no Co-Borrower shall be entitled to request any conversion,
rollover or continuation that, if made, would result in more than three (3)
Eurodollar Rate Borrowings by such Co-Borrower outstanding hereunder at any one
time and (ii) if two or more Interest Periods relate to Borrowings made to the
same Co-Borrower and end on the same date, those Borrowings will be consolidated
into, and treated as, a single Borrowing on the last day of the Interest Period.
(b)    Interest Election Notice. To make an election pursuant to this Section,
the Designated Company shall deliver, by hand delivery or telecopier, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than 10:00 a.m., London time, four (4) Business Days before the effective
date of such election. Each Interest Election Request shall be irrevocable. Each
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clause (iii) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
(iii)    the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated, as applicable, by the
definition of the term “Interest Period”.
Subject to the first proviso in the definition of “Interest Period”, if any such
Interest Election Request requests a Eurodollar Rate Borrowing but does not
specify an Interest Period, then the Co-Borrowers shall be deemed to have
selected an Interest Period of three month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)    Failure to Select an Interest Period. If an Interest Election Request
with respect to a Eurodollar Rate Borrowing is not timely delivered prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the immediately following Interest Period shall be
three months.


105
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 2.09    Amortization of Term Loan Borrowings.
(a)    The Co-Borrowers shall pay to the Administrative Agent, for the account
of the Lenders, on the dates set forth on Annex I, or if any such date is not a
Business Day, on the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day (each such date, a
“Term Loan Repayment Date”), a principal amount of the Initial Term Loans equal
to the amount set forth on Annex I for such date (as adjusted from time to time
pursuant to Section 2.10(g)), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, all outstanding Initial Term Loans shall be deemed to
constitute Term Loans of the same Class and shall all amortize as set forth on
Annex I.
(b)    The principal amount of Incremental Term Loans and Other Term Loans shall
be repaid by the applicable Co-Borrowers as provided in the applicable Increase
Joinder or Refinancing Amendment, as the case may be, in each case subject to
the requirements of this Agreement.
(c)    To the extent not previously paid, all Term Loans shall be due and
payable on the Maturity Date of such Term Loans.

Section 2.10    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. The Co-Borrowers shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the requirements of this Section 2.10; provided that each partial prepayment
shall be in a principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount or, if less, the outstanding principal
amount of such Borrowing.
(b)    Net Cash Proceeds Account. Subject to the terms of the Intercreditor
Agreement, the Net Cash Proceeds of any Pari Passu Priority Collateral arising
from an Asset Sale or Casualty Event by the Designated Company or any Subsidiary
Guarantor which Net Cash Proceeds are being reinvested in accordance with
Sections 2.10(c) or (e), respectively, shall be deposited in one or more Net
Cash Proceeds Accounts pending final application of such proceeds (and any
products of such proceeds) in accordance with the terms hereof (provided that
prior to such final application, and without affecting the Co-Borrowers’
obligations under Sections 2.10(c) and (e), such proceeds may be utilized to
make repayments of the Revolving Credit Loans without reducing Revolving Credit
Commitments).
(c)    Asset Sales. Not later than three (3) Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale by the Designated Company or any of
its Restricted Subsidiaries, the applicable Co-Borrowers shall make prepayments
of the Term Loans in accordance with Section 2.10(g) and (h) in an aggregate
amount equal to 100% of such Net Cash Proceeds; provided, that if at the time
that any such prepayment would be required, such Co-Borrower is required to
prepay or offer to repurchase Permitted First Priority Refinancing Debt or any
Additional Senior Secured Indebtedness that is secured on a pari passu basis
with the Secured Obligations pursuant to the terms of the documentation
governing such Indebtedness with the Net Cash Proceeds of such Asset Sale


106
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(such Permitted First Priority Refinancing Debt or Additional Senior Secured
Indebtedness required to be prepaid or offered to be so repurchased, “Other
Applicable Indebtedness”), then such Co-Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided, that the portion of such net proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the prepayment or repurchase
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.10(c) shall
be reduced accordingly; provided further, that to the extent the holders of
Other Applicable Indebtedness decline to have such indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; provided further that:
(i)    no such prepayment shall be required under this Section 2.10(c) with
respect to (A) any Asset Sale permitted by Section 6.06 other than clauses (b)
and (i) thereof, (B) the disposition of property which constitutes a Casualty
Event, or (C) Asset Sales for fair market value resulting in less than
$50,000,000 in Net Cash Proceeds in any fiscal year; and
(ii)    so long as no Event of Default shall then exist or would arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that the Designated Company shall have delivered an Officers’
Certificate to the Administrative Agent on or prior to such date stating that
such Net Cash Proceeds are expected to be reinvested in fixed or capital assets
or to make Permitted Acquisitions (and (x) in the case of Net Cash Proceeds
received from the arm's length sale or disposition for cash of Equity Interests
in a Joint Venture Subsidiary for fair market value or the issuance of Equity
Interests in a Joint Venture Subsidiary, in each case as permitted under Section
6.06 hereof, such Net Cash Proceeds may also be used to make investments in
joint ventures so long as a Company owns at least 50% of the Equity Interests in
such joint venture and (y) in the case of Net Cash Proceeds from an Asset Sale
by a Joint Venture Subsidiary, such Net Cash Proceeds may also be used by such
Joint Venture to reinvest in property (other than cash, Cash Equivalents and
securities) to be owned by such Joint Venture and used in an activity permitted
under Section 6.15) within 365 days (or in the event the Designated Company or
any Restricted Subsidiary has entered into a binding agreement to make such
reinvestment within such 365 day period, such period shall be extended for an
additional 365 days with respect to the portion of such Net Cash Proceeds so
committed to be reinvested) following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so reinvested within such 365-day period (as


107
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





such period may be extended pursuant to the foregoing), such unused portion
shall be applied on the last day of such period to mandatory prepayments as
provided in this Section 2.10(c).
(d)    Debt Issuance. Not later than one (1) Business Day following the receipt
of any Net Cash Proceeds of any Debt Issuance or issuance of Disqualified
Capital Stock by Holdings, the Designated Company or any of its Restricted
Subsidiaries (other than in the case of an issuance of Disqualified Capital
Stock, as permitted by Section 6.13), the applicable Co-Borrowers shall make
prepayments in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds.
(e)    Casualty Events. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by the Designated Company
or any of its Restricted Subsidiaries, the applicable Co-Borrowers shall make
prepayments in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided that:
(i)    so long as no Event of Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
the Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are expected to be
used (or have been used) to repair, replace or restore any property in respect
of which such Net Cash Proceeds were paid or to reinvest in other fixed or
capital assets, no later than 365 days (or in the event the Borrower or any
Restricted Subsidiary has entered into a binding agreement to make such repair,
replacement, restoration or reinvestment within such 365 day period, such period
shall be extended for an additional 365 days with respect to the portion of such
Net Cash Proceeds committed for such repair, replacement, restoration or
reinvestment, so long as such binding agreement is in effect at the end of such
additional 365 day period) following the date of receipt of such proceeds; and
(ii)    if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day period (as such period may be extended pursuant to clause (i),
above), such unused portion shall be applied on the last day of such period to
mandatory prepayments as provided in this Section 2.10(e).
(f)    Excess Cash Flow. No later than 105 days after the end of each Excess
Cash Flow Period, the Co-Borrowers shall make prepayments in accordance with
Sections 2.10(g) and (h) in an aggregate amount equal to the amount by which (A)
the Excess Cash Flow Percentage (defined below) of such Excess Cash Flow for
such Excess Cash Flow Period exceeds (B) the aggregate amount of all voluntary
prepayments of Term Loans made pursuant to Section 2.10(a) with Internally
Generated Cash Flow during such Excess Cash Flow Period and voluntary
prepayments of Revolving Credit Loans made with Internally Generated Cash Flow
during such Excess Cash Flow Period (but, in the case of Revolving Credit Loans,
only to the extent such prepayments are accompanied by a simultaneous permanent
reduction of the Revolving Loan Commitments in an


108
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





equal amount (and excluding any such reduction to the extent relating to the
entering into of a replacement Revolving Credit Agreement)). “Excess Cash Flow
Percentage” shall mean 50%. No payment of any Loans shall be required under this
Section 2.10(f) if (i) on the date such prepayment is required to be made, no
Event of Default has occurred and is continuing and (ii) the Senior Secured Net
Leverage Ratio, as of the last day of such Excess Cash Flow Period, is less than
or equal to 3.0:1.0.
(g)    Application of Prepayments. (a) Prior to any optional or mandatory
prepayment hereunder, the Designated Company shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.10(h), subject to the provisions of this
Section 2.10(g); provided that after an Event of Default has occurred and is
continuing or after the acceleration of the Obligations, Section 8.03 shall
apply and provided further, such prepayment under this clause (i) shall be
applied ratably to each Class of Term Loans.
(ii)    Any prepayments of Term Loans (x) pursuant to Section 2.10(a) shall be
applied ratably to each Class of Term Loans, and within each Class, to the
scheduled repayments of Term Loans as directed by the Designated Company and (y)
pursuant to Section 2.10(c), (d), (e), (f) and (i) shall be applied (i) ratably
to each Class of Term Loans, (ii) in direct order of maturity to the next eight
scheduled repayments of such Class of Term Loans and (iii) to the extent of any
excess, ratably to the remaining scheduled repayments of the applicable Class of
Term Loans.
(iii)    Notwithstanding anything herein to the contrary, with respect to each
such prepayment pursuant to Section 2.10(c), (e), (f) or (i), (i) not later than
the date three Business Days prior to the date specified in Section 2.10 for
making such prepayment, the Designated Company shall give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent provide notice of such prepayment to each Lender, (ii) each
Lender will have the right to refuse any such prepayment by giving written
notice of such refusal to the Administrative Agent within three Business Days
after such Lender’s receipt of notice from the Administrative Agent of such
prepayment and (iii) the applicable Co-Borrowers will make all such prepayments
not so refused upon the applicable date specified in Section 2.10 for making
such prepayment.  Any Lender that does not decline such prepayment in writing on
or prior to the date referenced in clause (ii) above shall be deemed to have
accepted such prepayment.
(h)    Notice of Prepayments. (b) The Designated Company shall notify the
Administrative Agent by written notice of any prepayment hereunder not later
than 11:00 a.m., London time, three (3) Business Days before the date of
prepayment. Each such notice shall be irrevocable; provided that if such notice
indicates that it is conditioned upon the effectiveness of other credit
facilities or any other financing, sale or other transaction, such notice of
prepayment may be revoked if such credit facilities, other financing, sale or
other transaction is not consummated. Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be


109
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof.
(ii)    [Intentionally Omitted]
(iii)    Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Credit Extension as provided in Section
2.02(a), except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing and otherwise in accordance with this Section
2.10. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.06.
(i)    Foreign Asset Sales. Notwithstanding any other provisions of
Section 2.10(b), (c) or (e) (i) to the extent that any of or all the Net Cash
Proceeds of any Asset Sale or Casualty Event subject to such sections are
received by a Restricted Subsidiary that is not organized under the United
States or any State or political subdivision thereof or of Canada or any
province or political subdivision thereof (a “Foreign Asset Sale”) and such Net
Cash Proceeds are prohibited, restricted or otherwise delayed (each, a
“Repatriation Limitation”) by applicable local law from being repatriated to the
United States or Canada, the portion of such Net Cash Proceeds so affected will
not be required to be applied to repay Term Loans at the times provided in this
Section 2.10 but may be retained by the applicable Restricted Subsidiary so long
as such Repatriation Limitation exists (provided, that such Restricted
Subsidiary shall use its commercially reasonable efforts to overcome any
Repatriation Limitation) and once such Repatriation Limitation no longer exists,
such Restricted Subsidiary shall promptly repatriate an amount equal to such Net
Cash Proceeds to the applicable Co-Borrower which shall promptly (and in any
event not later than five Business Days after such repatriation) apply such
amount to the repayment of the Term Loans pursuant to this Section 2.10 and
(ii) to the extent that such Co-Borrower has reasonably determined in good faith
that repatriation of any of or all of such Net Cash Proceeds of any Asset Sale
or Casualty Event subject to Section 2.10(c) or (e) would have a material
adverse tax cost consequence with respect to such Net Cash Proceeds for such
Restricted Subsidiary or any other Loan Party, the Net Cash Proceeds so affected
may be retained by the applicable Restricted Subsidiary.
(j)    Prepayment Premium. In the event that there shall occur any amendment,
amendment and restatement or other modification of this Agreement that reduces
the Applicable Margin or interest rate with respect to any Term Loans or any
prepayment or refinancing of any Term Loans, in whole or in part with proceeds
of Indebtedness having lower applicable total yield than the applicable total
yield for the Term Loans as of the Closing Date, then each such amendment,
amendment and restatement, modification, prepayment or refinancing that occurs
on or prior to the six-month anniversary of the Syndication Termination Date, as
the case may be, shall be accompanied by a fee or prepayment premium, as
applicable, equal to 1.00% of the outstanding principal amount of the Term Loans
affected by such amendment, amendment and restatement or modification, or
subject to such prepayment or refinancing. As a condition to effectiveness of
any required assignment by any non-consenting Lender of its Term Loans pursuant
to Section 2.16 in


110
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





respect of any amendment, amendment and restatement or modification to this
Agreement effective prior to the six-month anniversary of the Syndication
Termination Date that has the effect of reducing the Applicable Margin or
interest rate for any Term Loans from the Applicable Margin or interest rate in
effect on the Closing Date, the Co-Borrowers shall pay to such non-consenting
Lender of Term Loans a premium or fee equal to the premium or fee that would
apply pursuant to the preceding sentence if such non-consenting Lender’s Term
Loans being assigned were being prepaid.

Section 2.11    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:
(a)    the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b)    the Administrative Agent is advised in writing by the Required Lenders
that the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the
Designated Company and the Lenders as promptly as practicable thereafter and,
until the Administrative Agent notifies the Designated Company and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Fallback Rate Borrowing.

Section 2.12    Yield Protection; Change in Law Generally.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
(ii)    impose on any Lender or the interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Co-Borrowers will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.


111
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(b)    Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Co-Borrowers will pay to such Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 and delivered to the Designated Company shall be conclusive absent
manifest error. The Co-Borrowers shall pay such Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Co-Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender, as the case may be, notifies the Designated Company
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Change in Legality Generally. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Rate Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Rate Loan, then, upon written
notice by such Lender to the Designated Company and the Administrative Agent:
(i)    the Commitments of such Lender (if any) to fund the affected Type of Loan
shall immediately terminate; and
(ii)    (x) such Lender may declare that Eurodollar Rate Loans will not
thereafter (for the duration of such unlawfulness) be continued for additional
Interest Periods and Fallback Rate Loans will not thereafter (for such duration)
be converted into Eurodollar Rate Loans, whereupon any request to convert a
Fallback Rate Borrowing to a Eurodollar Rate Borrowing or to continue a
Eurodollar Rate Borrowing for an additional Interest Period shall, as to such
Lender only, be deemed a request to continue a Fallback Rate Loan as such, or to
convert a Eurodollar Rate Loan into a Fallback Rate Loan, as the case may be,
unless such declaration shall be subsequently withdrawn


112
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and (y) all such outstanding Eurodollar Rate Loans made by such Lender shall be
automatically converted to Fallback Rate Loans on the last day of the then
current Interest Period therefor or, if earlier, on the date specified by such
Lender in such notice (which date shall be no earlier than the last day of any
applicable grace period permitted by applicable law).
(f)    Increased Tax Costs. If any Change in Law shall subject any Lender to any
(i) Tax of any kind whatsoever with respect to this Agreement or any Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof, or (ii) Tax imposed on it that is specially (but not necessarily
exclusively) applicable to lenders such as such Lender as a result of the
general extent and/or nature of their activities, assets, liabilities, leverage,
other exposures to risk, or other similar factors, including but not limited to
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith, the United Kingdom Tax known as the “bank levy” in such form as it
may be imposed and as amended or reenacted, and similar legislation (except, in
each case of the foregoing clauses (i) and (ii), for (A) Indemnified Taxes, (B)
Taxes described in clauses (b) and (c) of the definition of Excluded Taxes, and
(C) Other Connection Taxes that are imposed on or measured by net income,
however denominated, or that are franchise Taxes or branch profits Taxes), and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, converting to, continuing or maintaining any Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount), then, upon request of such Lender, the Co-Borrowers will
pay to such Lender, as the case may be, such additional amount or amounts as
will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered. For the avoidance of doubt, the Co-Borrowers
shall not be required to compensate a Lender pursuant to this Section 2.12 for
any increased costs incurred or reductions suffered that are attributable to a
FATCA Deduction required to be made by any Party.
(g)    Notwithstanding anything to the contrary contained herein, no Lender
shall be entitled to seek compensation for costs incurred under this Section
2.12 unless it is the general policy or practice of such Lender at such time to
seek compensation from other borrowers whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such costs and
the applicable Lender is generally seeking such compensation from such borrowers
(but no Lender shall be required to disclose any confidential or proprietary
information to confirm the foregoing).

Section 2.13    Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Rate Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Rate Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Term Loan on
the date specified in any notice delivered pursuant hereto, (d) the assignment
of any Eurodollar Rate Loan earlier than the last day of the Interest Period
applicable thereto as a result of a request by the Designated Company pursuant
to Section 2.16(c), or (e) a Discounted Purchase of any Eurodollar Rate Loan
earlier than the last day of an Interest Period applicable thereto, then, in any
such event, the Co-Borrowers shall


113
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





compensate each Lender for the loss, cost and expense attributable to such
event. In the case of any Eurodollar Rate Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan) (excluding, however, the
Applicable Margin included therein, if any, and the effect of clause (ii) of
each of the sentences contained in the “Eurodollar Base Rate” definition), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits of a comparable currency, amount and
period from other banks in the applicable interbank market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.13 shall be delivered to the
Designated Company (with a copy to the Administrative Agent) and shall be
conclusive and binding absent manifest error. The Co-Borrowers shall pay such
Lender the amount shown as due on any such certificate within five (5) days
after receipt thereof.

Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments Generally. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.12, Section 2.13,
Section 2.15, Section 2.16 or Section 11.03, or otherwise) on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 1:00 p.m., London time), on
the date when due, in immediately available funds, without condition or
deduction for any counterclaim, defense, recoupment or setoff. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments by any
Loan Party shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office, except that payments pursuant to Section 2.12, Section 2.13, Section
2.15, Section 2.16, Section 7.10 and Section 11.03 shall be made directly to the
persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof in like funds as
received by the Administrative Agent. If any payment under any Loan Document
shall be due on a day that is not a Business Day, unless specified otherwise,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments under each Loan Document shall be
made in Dollars, except as expressly specified otherwise.
(b)    Pro Rata Treatment.


114
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(i)    Each payment by the Co-Borrowers of interest in respect of the Loans of
any Class shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.
(ii)    Each payment by the Co-Borrowers on account of principal of the
Borrowings of any Class shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.
(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(d)    Sharing of Set-Off. Subject to the terms of the Intercreditor Agreement,
if any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other Obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply);
provided, that this paragraph shall not apply to purchases pursuant to the
Discounted Purchase provisions of Section 11.04(b)(iv).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect


115
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
(e)    Co-Borrower Default. Unless the Administrative Agent shall have received
notice from the Designated Company prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
applicable Co-Borrower will not make such payment, the Administrative Agent may
assume that such Co-Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as the case may be, the amount due. In such event, if such Co-Borrower has not
in fact made such payment, then each of the Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Interbank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Designated Company setting forth in reasonable detail
any amount owing under this Section 2.14(e) shall be conclusive, absent manifest
error.
(f)    Lender Default. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.02(c), Section 2.14(e) or Section 11.03(c),
then the Administrative Agent may, in its discretion following 5 Business Days’
prior written notice to such lender (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Administrative Agent for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid and, upon full
payment of such obligations as provided above, the Administrative Agent shall
promptly issue a written notice to such Lender setting forth in reasonable
detail the application of any amounts on account of such Lender.
(g)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.03 are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.03 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 11.03.
(h)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of


116
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and without reduction or withholding for any Taxes, except as required by
applicable Requirements of Law. If any applicable Requirements of Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Taxing Authority in accordance with applicable
Requirements of Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after all
such required deductions and withholdings (including any such deductions and
withholdings applicable to additional sums payable under this Section) each
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made. For the
avoidance of doubt, each Party may make any FATCA Deduction it is required to
make by FATCA, and any payment required in connection with that FATCA Deduction,
and no Party shall be required to increase any payment in respect of which it
makes such a FATCA Deduction or otherwise compensate the recipient of the
payment for that FATCA Deduction. Each Party shall promptly, upon becoming aware
that it must make a FATCA Deduction (or that there is any change in the rate or
basis of such FATCA Deduction), and in any case at least three (3) Business Days
prior to making a FATCA Deduction, notify the Party to whom it is making the
payment and, on or prior to the day on which it notifies that Party, shall also
notify the Designated Company, the Agents and the other Lenders.
(b)    Payment of Other Taxes by Loan Parties. Without limiting the provisions
of paragraph (a) above, each Loan Party shall timely pay to the relevant Taxing
Authority in accordance with applicable Requirements of Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Agent and each Lender, within ten (10) Business Days
after demand therefor, for the full amount of any Indemnified Taxes imposed or
asserted on or attributable to amounts payable by any of the Loan Parties
hereunder or under any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.15)
payable or paid by such Agent or such Lender or required to be withheld or
deducted from a payment to such Agent or such Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Taxing Authority. A certificate as to the
amount of such payment or liability delivered to the Designated Company by a
Lender (with a copy to the Administrative Agent), or by such Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. No
Loan Party shall be obliged to provide indemnity under this Section to the
extent that the Indemnified Tax in question is compensated for by an increased
payment under Sections 2.12(f), 2.15(a) or 7.10.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Taxing Authority pursuant to this Agreement, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Taxing Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.


117
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Designated Company (with a copy to the
Administrative Agent), at the time or times reasonably requested by the
Designated Company or the Administrative Agent (and from time to time
thereafter, as requested by the Designated Company or Administrative Agent),
such properly completed and executed documentation reasonably requested by the
Designated Company or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Designated Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Designated Company or the Administrative
Agent as will enable the applicable Loan Parties or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation pursuant to this Section 2.15(e) (other than such documentation
set forth in Section 2.15(e)(ii)(A) and (ii)(B) below) shall not be required if,
in the relevant Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Co-Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Designated Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement or, if later, the date on which a U.S.
Person becomes a Co-Borrower (and from time to time thereafter upon the
reasonable request of the Designated Company or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Designated Company and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement or, if later,
the date on which a U.S. Person becomes a Co-Borrower (and from time to time
thereafter upon the reasonable request of the Designated Company or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;


118
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Co-Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner; and
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Designated Company and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement or, if later,
the date on which a U.S. Person becomes a Co-Borrower (and from time to time
thereafter upon the reasonable request of the Designated Company or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Designated
Company or the Administrative Agent to determine the withholding or deduction
required to be made.
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Designated Company and the Administrative Agent in writing of its legal
inability to do so.
(f)    FATCA Information. Notwithstanding Section 2.15(e) or any other provision
of this Agreement to the contrary:
(i)    Subject to paragraph (iii) below, each Party shall, within ten Business
Days of a reasonable request by another Party:
(A)    confirm to that other Party whether it is:
(1)    a FATCA Exempt Party; or
(2)    not a FATCA Exempt Party;


119
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(B)    supply to that other Party such forms, documentation and other
information relating to its status under FATCA as that other Party reasonably
requests for the purposes of that other Party's compliance with FATCA;
(C)    supply to that other Party such forms, documentation and other
information relating to its status as that other Party reasonably requests for
the purposes of that other Party's compliance with any other law, regulation, or
exchange of information regime.
(ii)    If a Party confirms to another Party pursuant to paragraph (i)(A) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that Party shall notify that other
Party reasonably promptly.
(iii)    Paragraph (i) above shall not oblige any Lender or any Agent to do
anything, and paragraph (i)(C) above shall not oblige any other Party to do
anything, which would or might in its reasonable opinion constitute a breach of:
(A)    any law or regulation;
(B)    any fiduciary duty; or
(C)    any duty of confidentiality.
(iv)    If a Party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
paragraph (i)(A) or (B) above (including, for the avoidance of doubt, where
paragraph (iii) above applies), then such Party shall be treated for the
purposes of the Loan Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
(v)    If a Co-Borrower is a US Tax Obligor or the Administrative Agent
reasonably believes that its obligations under FATCA or any other applicable law
or regulation require it, each Lender shall, within ten Business Days of:
(A)    where the Co-Borrower is a US Tax Obligor and the relevant Lender is a
Lender on the date of this Agreement, the date of this Agreement;
(B)    where a Co-Borrower is a US Tax Obligor on a date on which a Lender
becomes a Lender under this Agreement and the relevant Lender was not a Lender
on the date of this Agreement, the relevant date on which such Lender becomes a
Lender under this Agreement;
(C)    the date a new US Tax Obligor accedes as a Co-Borrower; or
(D)    where a Co-Borrower is not a US Tax Obligor, the date of a request from
the Administrative Agent,
supply to the Administrative Agent (to the extent not otherwise supplied
pursuant to Section 2.15(e) above):
(1)    a withholding certificate on Form W-8, Form W-9 or any other relevant
form; or


120
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(2)    any withholding statement or other document, authorization or waiver as
the Administrative Agent may require to certify or establish the status of such
Lender under FATCA or that other law or regulation.
(vi)    The Administrative Agent shall provide any withholding certificate,
withholding statement, document, authorization or waiver it receives from a
Lender pursuant to paragraph (v) above to the Designated Company.
(vii)    If any withholding certificate, withholding statement, document,
authorization or waiver provided to the Administrative Agent by a Lender
pursuant to paragraph (v) above is or becomes materially inaccurate or
incomplete, that Lender shall promptly update it and provide such updated
withholding certificate, withholding statement, document, authorization or
waiver to the Agent unless it is unlawful for the Lender to do so (in which case
the Lender shall promptly notify the Administrative Agent). The Administrative
Agent shall provide any such updated withholding certificate, withholding
statement, document, authorization or waiver to the Designated Company.
(viii)    The Administrative Agent may rely on any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (v) or (vii) above without further verification.
The Administrative Agent shall not be liable for any action taken by it under or
in connection with paragraph (v), (vi) or (vii) above.
(ix)     Without prejudice to any other term of this Agreement, if a Lender
fails to supply any withholding certificate, withholding statement, document,
authorization, waiver or information in accordance with paragraph (v) above, or
any withholding certificate, withholding statement, document, authorization,
waiver or information provided by a Lender to the Administrative Agent is or
becomes materially inaccurate or incomplete, then such Lender shall indemnify
the Administrative Agent, within three Business Days of demand, against any
cost, loss, Tax or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Administrative Agent
(including any related interest and penalties) in acting as Administrative Agent
under the Loan Documents as a result of such failure.
(g)    Treatment of Certain Refunds. If any Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified, or as to which it has received additional
amounts, pursuant to this Section 2.15, Section 7.10, or Section 2.12(f) (such
Party, the “Indemnified Party”), then it shall pay to the Party that made such
indemnity payments or paid such additional amounts pursuant to this Section
2.15, Section 7.10, or Section 2.12(f) (such Party, the “Indemnifying Party”) an
amount equal to such refund (but only to the extent of indemnity payments made
to the Indemnified Party pursuant to this Section 2.15, or additional amounts
paid to the Indemnified Party pursuant to Section 7.10 or Section 2.12(f), with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Indemnified Party, and without interest (other
than any interest paid by the relevant Taxing Authority with respect to such
refund). The Indemnifying Party, upon the request of the Indemnified Party,
agrees to repay to the Indemnified Party the amount paid over to the Indemnified
Party pursuant to this Section 2.15(g) (plus any penalties, interest or other
charges imposed by the relevant Taxing


121
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Authority) in the event the Indemnified Party is required to repay such refund
to such Taxing Authority. Nothing in this Section 2.15(g) shall be construed to
require any Indemnified Party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
Indemnifying Party or any other person. Notwithstanding anything to the contrary
in this Section 2.15(g), in no event will the Indemnified Party be required to
pay any amount to an Indemnifying Party pursuant to this Section 2.15(g) the
payment of which would place the Indemnified Party in a less favorable net
after-Tax position than the Indemnified Party would have been in if the Taxes
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Taxes had never been paid.
(h)    Co-operation. Notwithstanding anything to the contrary in Section 2.15(e)
or paragraph (k) of the definition of Permitted Reorganization, with respect to
non-U.S. withholding taxes, the relevant Agent, the relevant Lender(s) (at the
written request of the relevant Loan Party) and the relevant Loan Party shall,
co-operate in completing any procedural formalities necessary (including
delivering any documentation prescribed by the applicable Requirement of Law and
making any necessary reasonable approaches to the relevant Taxing Authorities)
for the relevant Loan Party to obtain authorization to make a payment to which
such Agent or such Lender(s) is entitled without any, or a reduced rate of,
deduction or withholding for, or on account of, Taxes; provided, however, that
none of the Agents or any Lender shall be required to provide any documentation
that it is not legally entitled to provide, or take any action that, in the
relevant Agent’s or the relevant Lender’s reasonable judgment, would subject
such Agent or such Lender to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
(i)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within three (3) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Taxing Authority. Without limiting the preceding sentence or Section
2.15(f)(ix), each Lender shall indemnify the Administrative Agent (based upon
such Lender’s pro rata share of the sum of the total outstanding Term Loans and
unused Commitments of all Lenders at the time the applicable indemnity payment
is sought (or if the Term Loans have been repaid in full and the Commitments
have been terminated, based upon its share of the Term Loans immediately prior
to such payment)), within three (3) Business Days of demand, against any cost,
loss or liability in relation to any FATCA-related liability incurred by the
Administrative Agent in acting as Administrative Agent under the Loan Documents
(unless the Administrative Agent has been reimbursed by a Loan Party pursuant to
a Loan Document); provided that indemnity pursuant to this sentence shall not be
available to the extent that such cost, loss or liability are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. A certificate as to the amount


122
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





of payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.15(i).
(j)    Tax Returns. If, as a result of executing a Loan Document, entering into
the transactions contemplated thereby or with respect thereto, receiving a
payment or enforcing its rights thereunder, any Agent or any Lender is required
to file a Tax Return in a jurisdiction in which it would not otherwise be
required file, the Loan Parties shall promptly provide such information
necessary for the completion and filing of such Tax Return as the relevant Agent
or Lender shall reasonably request with respect to the completion and filing of
such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03.
(k)    Value Added Tax. All amounts set out, or expressed to be payable under a
Loan Document by any party to a Lender or Agent which (in whole or in part)
constitute the consideration for value added tax purposes shall be deemed to be
exclusive of any applicable value added tax, and accordingly, if value added tax
is chargeable on any supply or service made by any Lender or Agent to any party
under a Loan Document and such value added tax is required to be collected by
such Lender or Agent (or the representative member of any group of which the
relevant Lender or Agent forms a part for purposes of value added tax) pursuant
to applicable Requirements of Law, that party shall pay to the Lender or Agent
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the value added tax (and such Lender or Agent shall
promptly provide an appropriate value added invoice to such party).
Where a Loan Document requires any party to reimburse a Lender or Agent for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender or Agent against all value added tax incurred by the Lender or Agent in
respect of the costs or expenses to the extent that the Lender or Agent
reasonably determines that neither it nor any other member of any group of which
it is a member for value added tax purposes is entitled to credit or repayment
from the relevant Taxing Authority in respect of the value added tax.
If any Lender or Agent requires any Loan Party to pay any additional amount
pursuant to Section 2.15(k), then such Lender or Agent and Loan Party shall use
reasonable efforts to co-operate to minimize the amount such Loan Party is
required to pay if, in the judgment of such Lender or Agent, such co-operation
would not subject such Lender or Agent to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Agent. For the
avoidance of doubt, all references to value added tax in this Section 2.15(k)
include reference to goods and services tax.
(l)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


123
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 2.16    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may at any time or
from time to time designate, by written notice to the Administrative Agent, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made by such Lender; provided that to
the extent such designation shall result, as of the time of such designation, in
increased costs under Section 2.12, Section 2.15 or Section 7.10 in excess of
those which would be charged in the absence of the designation of a different
lending office (including a different Affiliate of the respective Lender), then
the Loan Parties shall not be obligated to pay such excess increased costs
(although the applicable Loan Party, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay the costs which
would apply in the absence of such designation and any subsequent increased
costs of the type described above resulting from changes after the date of the
respective designation). Each lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement, be
treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder). Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the respective Lender (and shall be entitled to all indemnities and
similar provisions in respect of its acting as such hereunder). The proviso to
the first sentence of this Section 2.16(a) shall not apply to changes in a
lending office pursuant to Section 2.16(b) if such change was made upon the
written request of any Loan Party.
(b)    Mitigation Obligations. If any Lender requests compensation under Section
2.12, or requires any Loan Party to pay any additional amount to any Lender or
any Taxing Authority for the account of any Lender pursuant to Section 2.15 or
Section 7.10, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12, Section 2.15 or Section 7.10, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Loan Party hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment. A certificate setting forth such costs
and expenses submitted by such Lender to the Designated Company shall be
conclusive absent manifest error.
(c)    Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Loan Party is required to pay any additional amount to
any Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15 or Section 7.10, or if any Lender is a Defaulting Lender, or if the
Designated Company exercises its replacement rights under Section 11.02(d), then
the Designated Company may, at its sole expense and effort, upon notice by the
Designated Company to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.04), all
of its interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:


124
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(i)    the Co-Borrowers or the assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 11.04(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Co-Borrowers (in the
case of all other amounts, including any amounts under Section 2.10(j));
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15 or Section 7.10, such assignment will result in a reduction in such
compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Designated Company to require such assignment and
delegation cease to apply.

Section 2.17    [INTENTIONALLY OMITTED].

Section 2.18    [INTENTIONALLY OMITTED].

Section 2.19    Interest Act (Canada); Criminal Rate of Interest; Nominal Rate
of Interest.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in Section
347) under this Agreement or such other Loan Document lawfully permitted under
Section 347 and, if any payment, collection or demand pursuant to this Agreement
or any other Loan Document in respect of Interest (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Agents, the Lenders and the Canadian Loan Parties and the amount of such payment
or collection shall be refunded by the relevant Agents and Lenders to the
applicable Canadian Loan Parties. For the purposes of this Agreement and each
other Loan Document to which the Canadian Loan Parties are


125
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





a party, the effective annual rate of interest payable by the Canadian Loan
Parties shall be determined in accordance with generally accepted actuarial
practices and principles over the term of the loans on the basis of annual
compounding for the lawfully permitted rate of interest and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent for the account of the Canadian Loan
Parties will be conclusive for the purpose of such determination in the absence
of evidence to the contrary.
(b)    For the purposes of the Interest Act (Canada) and with respect to
Canadian Loan Parties only:
(i)    whenever any interest or fee payable by the Canadian Loan Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in the calendar year in which such rate is to be ascertained and (z)
divided by 360 or 365, as the case may be; and
(ii)    all calculations of interest payable by the Canadian Loan Parties under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.

Section 2.20    [INTENTIONALLY OMITTED].  

Section 2.21    [INTENTIONALLY OMITTED].

Section 2.22    Cashless Rollover of Term Loans. Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement, or
the addition of any Co-Borrowers in connection with the Permitted
Reorganization, in each case pursuant to a cashless settlement mechanism
approved by the Designated Company, the Administrative Agent and such Lender.

Section 2.23    Incremental Term Loan Commitments.
(a)    Incremental Request. Following the Syndication Termination Date, the
Designated Company may by written notice to the Administrative Agent, elect to
request the establishment of one or more new Term Loan Commitments for one or
more Co-Borrowers (each, an “Incremental Term Loan Commitment”) (x) in an
aggregate principal amount of not less than $25,000,000 (or the Dollar
Equivalent thereof in an Alternative Currency) individually and (y) an integral
multiple


126
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





of $1,000,000 (or the Dollar Equivalent thereof in an Alternative Currency) in
excess thereof. Each such notice shall specify (i) date on which the Designated
Company proposes that such Incremental Term Loan Commitments shall be effective
(each, an “Increase Effective Date”), which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Lender or Additional Lender
to whom the Designated Company proposes any portion of such Incremental Term
Loan Commitments be allocated and the amount of such allocations; provided that
any existing Lender approached to provide all or a portion of any Incremental
Term Loan Commitments may elect or decline, in its sole discretion, to provide
such Incremental Term Loan Commitments.
(b)    Conditions. Such Incremental Term Loan Commitments shall become
effective, as of such Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 4.03 shall be satisfied;
(ii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;
(iii)    the aggregate amount of all Incremental Term Loans permitted to be made
pursuant to such Incremental Term Loan Commitments shall not exceed the sum of
(A) $300,000,000 (or the Dollar Equivalent thereof in other Alternative
Currencies) plus (B) an additional unlimited amount so long as, after giving
effect to the borrowings to be made on the Increase Effective Date and to the
consummation of any Permitted Acquisition or other Investment or application of
funds made with the proceeds of such borrowings, on a Pro Forma Basis, the
Senior Secured Net Leverage Ratio at such date is not greater than 3.00 to 1.0
(provided that in calculating the Senior Secured Net Leverage Ratio, the
proceeds of Incremental Term Loans shall be excluded from Unrestricted Cash) (it
being understood that the Designated Company may elect to utilize amounts under
either clause (A) or (B) (to the extent compliant therewith), and may use
clause (B) (to the extent compliant therewith) prior to utilization of amounts
under clause (A) in the case of a concurrent use);
(iv)    the Loan Parties shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and
(v)    immediately after giving effect to all Incremental Term Loans permitted
to be made pursuant to such Incremental Term Loan Commitments, the Designated
Company shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenant (provided that in calculating the Senior Secured Net
Leverage Ratio, the proceeds of Incremental Term Loans shall be excluded from
Unrestricted Cash), and the Designated Company shall have delivered to the
Administrative Agent a


127
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance;
provided, further that if the proceeds of any Incremental Term Loans are being
used to finance an Acquisition that is not conditioned on the obtaining of any
financing, then, except to the extent otherwise required by the Lenders or
Additional Lenders making such Incremental Term Loans, (x) the representations
and warranties referred to in Section 4.03(c) shall be limited to those
contained in Sections 3.01, 3.02, 3.03(b), 3.03(c), 3.10, 3.11, 3.12, 3.16,
3.20, 3.22 and 3.24, and 3.28 and (y) the Defaults referred to in Section
4.03(b) and Section 2.23(b)(ii) shall be limited to Significant Events of
Default.
(c)    Terms of Incremental Term Loans and Commitments. The terms and provisions
of Loans made pursuant to the new Commitments shall be as follows:
(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the existing Term Loans;
(ii)    the Weighted Average Life to Maturity of all Incremental Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the existing
Term Loans;
(iii)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Latest Maturity Date; and
(iv)    the Applicable Margins for the Incremental Term Loans shall be
determined by the Designated Company and the applicable new Lenders and the
interest rate for the Incremental Term Loans shall be determined by reference to
the Eurodollar Rate (or the applicable alternative interest rate benchmark for
any applicable Alternative Currency in accordance with Section 2.23(f)(i));
provided, however, that with respect to any Incremental Term Loans incurred
prior to the fifteen-month anniversary of the Closing Date, if the initial yield
on such Incremental Term Loans (as determined by the Administrative Agent to be
equal to the sum of (x) the margin above the Eurodollar Rate (or the applicable
alternative interest rate benchmark for any applicable Alternative Currency in
accordance with Section 2.23(f)(i)) on such Incremental Term Loans, (y) if such
Incremental Term Loans are initially made at a discount or the Lenders making
the same receive an upfront fee (other than any customary arrangement,
underwriting or similar fees that are paid to the arranger of such Incremental
Term Loans in its capacity as such) directly or indirectly from Holdings, any
Co-Borrower or any Subsidiary for doing so (the amount of such discount or fee,
expressed as a percentage of the Incremental Term Loans, being referred to
herein as “Incremental OID”), the amount of such Incremental OID divided by the
lesser of (A) the average life


128
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





to maturity of such Incremental Term Loans and (B) four, and (z) any amount by
which the minimum Eurodollar Rate (or the applicable alternative interest rate
benchmark for any applicable Alternative Currency in accordance with Section
2.23(f)(i)) applicable to such Incremental Term Loans exceeds the minimum
Eurodollar Rate then applicable to the Initial Term Loans) exceeds the sum of
(1) the Applicable Margin then in effect for Eurodollar Rate Loans that are
Initial Term Loans, and (2) the Upfront Fees divided by four, by more than 50
basis points (the amount of such excess above 50 basis points being referred to
herein as the “Incremental Net Yield”), then the Applicable Margin then in
effect for Initial Term Loans shall automatically be increased by the
Incremental Net Yield, effective upon the making of the Incremental Term Loans;
provided that to the extent the Applicable Margin applicable to the Initial Term
Loans is so increased, the Applicable Margin on the Term Loans advanced after
the Closing Date but prior to the relevant Increase Effective Date shall be
increased such that the difference between the Applicable Margin applicable to
the Initial Term Loans and such Term Loans remains constant (or, if such
Applicable Margin of both such series of Term Loans was equal, such Applicable
Margin remains equal)). All determinations by the Administrative Agent as to
Incremental Net Yield or other matters contemplated by this Section 2.23 shall
be conclusive absent manifest error.
The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Loan Parties, the Administrative Agent
and each Lender or Additional Lender making such Incremental Term Loan
Commitment, in form and substance satisfactory to each of them. The Increase
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.23. This Section 2.23 (including clause (f) hereof) shall supersede
any provision in Section 2.14 or Section 11.02 to the contrary. In addition,
unless otherwise specifically provided herein, all references in Loan Documents
to Term Loans shall be deemed, unless the context otherwise requires, to include
references to Term Loans made pursuant to Incremental Term Loan Commitments made
pursuant to this Agreement, and all references in Loan Documents to Commitments
of a Class shall be deemed, unless the context otherwise requires, to include
references to new Commitments of such Class made pursuant to this Agreement.
(d)    Making of Incremental Term Loans. On any Increase Effective Date on which
Incremental Term Loan Commitments are effective, subject to the satisfaction of
the terms and conditions of this Section 2.23, each Lender of such Incremental
Term Loan Commitments shall make a Term Loan to the applicable Co-Borrower in an
amount equal to its new Commitment.
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.23 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, rank pari passu with the
other Loans in right of payment and benefit equally and ratably from the
Guarantees, Foreign Guarantees and security interests created by the Security
Documents.


129
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC, the PPSA or otherwise after giving effect to the establishment of any such
Incremental Term Loan Commitments or any such new Term Loans.
(f)    Alternative Currency Term Loans. Subject to the conditions set forth
above, the Designated Company may elect to establish Incremental Term Loan
Commitments denominated in an Alternative Currency. In such event, the Increase
Joinder may additionally effect such amendments and modifications to this
Agreement or the other Loan Documents, and the Administrative Agent and the Loan
Parties may enter into such additional Loan Documents, in each case, deemed
necessary or appropriate by the Administrative Agent in connection with such
Incremental Term Loan Commitments denominated in Alternative Currencies to
modify or add provisions relating to (i) the reference source for the
determination of the Eurodollar Rate applicable to Term Loans made in any
Alternative Currency or alternative interest rate benchmark for any applicable
Alternative Currency, (ii) the notice periods for borrowing requests with
respect to Term Loans made in any Alternative Currency, (iii) the minimum
borrowing or prepayments amounts applicable to any Term Loan denominated in an
Alternative Currency, (iv) the timing and manner of delivery of funds in any
Alternative Currency, (v) gross-up and/or indemnity with respect to withholding
tax matters and (vi) other provisions customarily applicable to loans in an
Alternative Currency, including, but not limited to, Sections 2.11 and 2.12.
With respect to the calculations set for in clause (c)(iv) above for any
Incremental Net Yield with respect to Incremental Term Loans denominated in an
Alternative Currency, such calculations shall be made by the Administrative
Agent based on the margin above the appropriate benchmark component of the
interest rate for the Alternative Currency, as well as any applicable minimum
rates or floors and original issue discount or up front fees (which original
issue discount and upfront fees shall be given effect as provided above).

Section 2.24    Refinancing Amendments.
(a)    At any time after the Closing Date, each Co-Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans made to such Co-Borrower then
outstanding under this Agreement (which will be deemed to include any then
outstanding Other Term Loans), in the form of Other Term Loans or Other Loan
Term Commitments, in each case pursuant to a Refinancing Amendment; provided
that such Credit Agreement Refinancing Indebtedness (i) will rank pari passu in
right of payment and of security with the other Loans and Commitments hereunder,
(ii) will have such pricing and optional prepayment terms as may be agreed by
the Designated Company and the Lenders thereof, (iii) will have a maturity date
that is not prior to the maturity date of, and will have a Weighted Average Life
to Maturity that is not shorter than the Term Loans being refinanced, (iv)
subject to clause (ii) above, will have terms and conditions that are
substantially identical to, or less favorable to the investors providing such
Credit Agreement Refinancing Indebtedness than, the Refinanced Debt and (v) the
proceeds of such Credit Agreement Refinancing Indebtedness shall be applied,
substantially concurrently with the incurrence thereof, to the prepayment of
outstanding Term Loans being so refinanced; provided further that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other


130
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





covenants or other provisions that are agreed between the Designated Company and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.03 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.02. Each Class of Credit Agreement Refinancing Indebtedness
incurred under this Section 2.24 shall be in an aggregate principal amount that
is (x) not less than $50,000,000 in the case of Other Term Loans and (y) an
integral multiple of $1,000,000 in excess thereof. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans and/or Other Term Loan Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Designated Company, to effect the provisions of this Section.
(b)    This Section 2.24 shall supersede any provisions in Section 2.14 or
Section 11.02 to the contrary.

                     ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants (provided that no such representation or
warranty shall be made with respect to Sections 3.05(b), 3.05(d), 3.06(b), 3.07,
3.20, or 3.24 prior to the Closing Date) to the Administrative Agent, the
Collateral Agent and each of the Lenders that:

Section 3.01    Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property, (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (d) except as set forth in
Section 2.03(b), is acting as principal for its own account and not as agent or
trustee in any capacity on behalf of any party in relation to the Loan
Documents.

Section 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s organizational or
constitutional powers and have been duly authorized by all necessary
organizational or constitutional action on the part of such Loan Party.


131
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





This Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03    No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents (as reflected in the applicable Perfection Certificate on and
after the Closing Date) and (iii) consents, approvals, registrations, filings,
permits or actions the failure to obtain or perform which could not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate the
Organizational Documents of any Company, (c) will not violate any material
Requirement of Law, (d) will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon any Company or its property, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any property of any Company, except Liens created by the Loan
Documents and Permitted Liens. The execution, delivery and performance of the
Loan Documents will not violate, or result in a default under, or require any
consent or approval under, the Senior Notes, the Senior Note Documents, or the
Revolving Credit Loan Documents.

Section 3.04    Financial Statements; Projections.
(a)    Historical Financial Statements. The Borrower has heretofore delivered to
the Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower (i) as of and for the fiscal
years ended March 31, 2014, March 31, 2015 and March 31, 2016, audited by and
accompanied by the unqualified opinion of PricewaterhouseCoopers, independent
public accountants, and (ii) as of and for the fiscal quarters ended June 30,
2016 and September 30, 2016, and for the comparable period of the preceding
fiscal year, in each case certified by the chief financial officer of the
Borrower. Such financial statements and all financial statements delivered
pursuant to Section 5.01(a) and Section 5.01(b) have been prepared in accordance
with US GAAP and present fairly in all material respects the financial condition
and results of operations and cash flows of the Designated Company as of the
dates and for the periods to which they relate.
(b)    No Liabilities; No Material Adverse Effect. Except as set forth in the
most recent financial statements referred to in Section 3.04(a), as of the
Effective Date and the Closing Date there are no liabilities of any Company of
any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which could reasonably be expected to result in a Material Adverse
Effect, other than liabilities under the Loan Documents and any Third Lien
Credit Agreement. Since March 31, 2016, there has been no event, change,
circumstance or occurrence


132
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.
(c)    Pro Forma Financial Statements. The Borrower has heretofore delivered to
the Lenders the Borrower’s unaudited pro forma consolidated capitalization table
and balance sheet as of September 30, 2016, after giving effect to the
Transactions as if they had occurred on such date. Such capitalization table and
balance sheet have been prepared in good faith by the Loan Parties, based on the
assumptions stated therein (which assumptions are believed by the Loan Parties
on the Effective Date and the Closing Date to be reasonable), are based on the
best information available to the Loan Parties as of the date of delivery
thereof, accurately reflect all adjustments required to be made to give effect
to the Transactions and present fairly in all material respects the pro forma
capitalization and balance sheet of Holdings as of such date assuming the
Transactions had occurred at such date.
(d)    Forecasts. The forecasts of financial performance of the Companies
covering the period commencing with September 30, 2016 and ending on March 31,
2022, furnished to the Lenders, have been prepared in good faith by the Loan
Parties and based on assumptions believed by the Loan Parties to be reasonable,
it being understood that any such forecasts may vary from actual results and
such variations could be material.

Section 3.05    Properties.
(a)    Generally. Each Company has good title to, valid leasehold interests in,
or license of, all its property material to its business, free and clear of all
Liens except for Permitted Liens (and, prior to the consummation of the
Transactions that occur on the Closing Date, Liens securing obligations under
the Existing Credit Agreement). The property that is material to the business of
the Companies, taken as a whole, (i) is in good operating order, condition and
repair in all material respects (ordinary wear and tear excepted) and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
(b)    Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate
dated the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the Closing Date having fair market
value of $1,000,000 or more and describes the type of interest therein held by
such Loan Party and whether such owned Real Property is leased to a third party
and (ii) leased, subleased or otherwise occupied or utilized by any Loan Party,
as lessee, sublessee, franchisee or licensee, as of the Closing Date having
annual rental payments of $1,000,000 or more and describes the type of interest
therein held by such Loan Party.
(c)    No Casualty Event. No Company has as of the Effective Date or the Closing
Date received any notice of, nor has any knowledge of, the occurrence or
pendency or contemplation of any Casualty Event affecting all or any material
portion of its property. No Mortgage encumbers improved Real Property located in
the United States that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04.


133
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(d)    Collateral. Each Company owns or has rights to use all of the Collateral
used in, necessary for or material to each Company’s business as currently
conducted, except where the failure to have such ownership or rights of use
could not reasonably be expected to have a Material Adverse Effect. The use by
each Company of such Collateral does not infringe on the rights of any person
other than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any Collateral does or
may violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 3.06    Intellectual Property.
(a)    Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the Effective Date and the Closing Date, no material claim has been asserted and
is pending by any person, challenging or questioning the validity of any Loan
Party’s Intellectual Property or the validity or enforceability of any such
Intellectual Property, nor does any Loan Party know of any valid basis for any
such claim. The use of any Intellectual Property by each Loan Party, and the
conduct of each Loan Party’s business as currently conducted, does not infringe
or otherwise violate the rights of any third party in respect of Intellectual
Property, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, and except as set forth on Schedule 12(c) to the Perfection
Certificate, on and as of the Closing Date each Loan Party owns and possesses
the right to use and has not authorized or enabled any other person to use, any
Intellectual Property listed on any schedule to the relevant Perfection
Certificate or any other Intellectual Property that is material to its business,
except for such authorizations and enablements as could not reasonably be
expected to result in a Material Adverse Effect. All registrations listed on
Schedule 12(a) and 12(b) to the Perfection Certificate are valid and in full
force and effect, in each case, except where the absence of such validity or
full force and effect, individually or collectively, could not reasonably be
expected to have a Material Adverse Effect.
(c)    No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the Effective Date and the Closing Date, (i) there is no material
infringement or other violation by others of any right of such Loan Party with
respect to any Intellectual Property that is subject to a security interest
granted to the Revolving Credit Collateral Agent, or any other Intellectual
Property that is material to its business, except as may be set forth on
Schedule 3.06(c), and (ii) no claims are pending or threatened to such effect
except as set forth on Schedule 3.06(c).

Section 3.07    Equity Interests and Subsidiaries.


134
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(a)    Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate
dated the Closing Date set forth a list of (i) all the Subsidiaries of Holdings
and their jurisdictions of organization as of the Closing Date and (ii) the
number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. As of the Closing Date, all Equity Interests of each
Company held by Holdings or a Subsidiary thereof are duly and validly issued and
are fully paid and non-assessable, and, other than the Equity Interests of
Holdings, are owned by Holdings, directly or indirectly through Wholly Owned
Subsidiaries except as indicated on Schedules 1(a) and 10 to the Perfection
Certificate. At all times prior to a Qualified Borrower IPO, 100% of the Equity
Interests of the Borrower will be owned directly by Holdings (or, following the
consummation of the Permitted Reorganization, will be owned directly or
indirectly by Designated Holdco). At all times after a Qualified Borrower IPO,
more than 50% of the voting power of the total outstanding Voting Stock of the
Borrower will be owned directly or indirectly by Hindalco. As of the Closing
Date, each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by it under the Security
Documents, free of any and all Liens, rights or claims of other persons, except
Permitted Liens, and as of the Closing Date there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests.
(b)    No Consent of Third Parties Required. Except as have previously been
obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority status of the security interest of the Collateral
Agent in any Equity Interests pledged to the Collateral Agent for the benefit of
the Secured Parties under the Security Documents or the exercise by the
Collateral Agent of the voting or other rights provided for in the Security
Documents or the exercise of remedies in respect thereof, other than any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc., 4260856 Canada Inc. and 8018227 Canada Inc., imposed by any
lock-up or listing agreement, rule or regulation in connection with any listing
or offering of Equity Interests in NKL to the extent required by applicable
Requirements of Law or listing or stock exchange requirements.
(c)    Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, the Borrower and each Subsidiary on the Closing
Date is set forth on Schedule 10 to the Perfection Certificate dated the Closing
Date. No Loan Party which is a party to an Irish Security Agreement or has
otherwise created a Lien over any asset situate in Ireland pursuant to the
Security Documents is a Relevant External Company.

Section 3.08    Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted


135
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





violate, any Requirements of Law (including any zoning or building ordinance,
code or approval or any building permits) or any restrictions of record or
agreements affecting any Company’s Real Property or is in default with respect
to any Requirement of Law, where such violation or default, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. The Loan Parties have implemented and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties, their
Subsidiaries, and their respective directors, officers, employees and agents
with applicable Anti-Corruption Laws, and the Loan Parties and their
Subsidiaries are in compliance with applicable Anti-Corruption Laws in all
material respects.

Section 3.09    Agreements. No Company is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
No Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.

Section 3.10    Federal Reserve Regulations. No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Securities Collateral pursuant to the
Security Documents does not violate such regulations.

Section 3.11    Investment Company Act. No Company is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.12    Use of Proceeds. The Co-Borrowers will use the proceeds of (a)
the Loans on the Closing Date for the Transactions, (b) any Incremental Term
Loans after the Closing Date for general corporate purposes (including to effect
Permitted Acquisitions and other Investments and Dividends permitted hereunder)
and (c) any Other Term Loans after the Closing Date to refinance Term Loans and
pay related fees and expenses; provided that in no event shall any proceeds of
any Loans (including any Incremental Term Loans or Other Term Loans) be
remitted, directly or indirectly, to any Swiss tax resident Company or Swiss tax
resident permanent establishment, where this remittance could be viewed as a use
of such proceeds in Switzerland (whether through an intercompany loan or advance
by any other Company or otherwise) as per the practice of the Swiss Federal Tax
Administration, unless the Swiss Federal Tax Administration confirms in a
written advance tax ruling (based on a fair description of the fact pattern in
the tax ruling request made by a Loan Party) that such use of proceeds in
Switzerland does not lead to Swiss Withholding Tax


136
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





becoming due on or in respect any Loans (including any Incremental Term Loans or
Other Term Loans) or parts thereof.

Section 3.13    Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by applicable Requirements of Law to
have been filed by it and (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all material Taxes due
and payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with US GAAP or other applicable accounting rules and
(ii) which could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Company has made adequate provision in
accordance with US GAAP or other applicable accounting rules for all material
Taxes not yet due and payable. No Company has received written notice of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. No Company has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d), or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b), except as
could not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect.

Section 3.14    No Material Misstatements. The written information (including
the Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially misleading in their presentation of Holdings, the
Designated Company and its Subsidiaries taken as a whole as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Loan Party represents only that it
was prepared in good faith and based on assumptions believed by the applicable
Loan Parties to be reasonable.

Section 3.15    Labor Matters. As of the Effective Date and the Closing Date,
there are no material strikes, lockouts or labor slowdowns against any Company
pending or, to the knowledge of any Company, threatened in writing. The hours
worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, provincial, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. All payments due from any Company, or for which any claim may be
made against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any


137
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





collective bargaining agreement to which any Company is bound, except as could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.16    Solvency. At the time of and immediately after the consummation
of the Transactions to occur on the Effective Date and the Closing Date, and at
the time of and immediately following the making of the initial Credit Extension
under any Incremental Term Loan Commitments and after giving effect to the
application of the proceeds of each Loan and the operation of the Contribution,
Intercompany, Contracting and Offset Agreement, (a) the fair value of the assets
of the Designated Company and of the Loan Parties (on a consolidated basis with
their Subsidiaries) will exceed their debts and liabilities, subordinated,
contingent, prospective or otherwise; (b) the present fair saleable value of the
property of the Designated Company and the Loan Parties (on a consolidated basis
with their Subsidiaries) will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent, prospective or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) will be able to pay
their debts and liabilities, subordinated, contingent, prospective or otherwise,
as such debts and liabilities become absolute and matured; (d) the Designated
Company and the Loan Parties (on a consolidated basis with their Subsidiaries)
will not have unreasonably small assets with which to conduct their business in
which they are engaged as such business is now conducted and is proposed to be
conducted following the Effective Date; and (e) the Designated Company and the
Loan Parties (on a consolidated basis with their Subsidiaries) are not
“insolvent” as such term is defined under any bankruptcy, insolvency or similar
laws of any jurisdiction in which any Loan Party is organized or incorporated
(as applicable), or otherwise unable to pay their debts as they fall due.

Section 3.17    Employee Benefit Plans. Each Company and its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder except
for such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all Requirements of Law and
has been maintained, where required, in good standing with applicable
Governmental Authority and Taxing Authority, except for such non-compliance that
in the aggregate would not have a Material Adverse Effect. No Company has
incurred any obligation in connection with the termination of or withdrawal from


138
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





any Foreign Plan, except to the extent of liabilities which could not reasonably
be expected to have a Material Adverse Effect. Each Foreign Plan which is
required to be funded is funded in accordance with Requirements of Law, and for
each Foreign Plan which is not required to be funded, the obligations of such
Foreign Plan are properly accrued in the financial statements of the Designated
Company and its Subsidiaries, in each case in an amount that could not
reasonably be expected to have a Material Adverse Effect.
Except as specified on Schedule 3.17, (i) no Company is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993), and (ii) no Company is or has at
any time been “connected” with or an “associate” of (as those terms are used in
Sections 39 and 43 of the Pensions Act 2004) such an employer.

Section 3.18    Environmental Matters.
(a)    Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
(i)    The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii)    The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
(iii)    There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law;
(iv)    There is no Environmental Claim pending or, to the knowledge of any
Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably be expected to form the
basis of such an Environmental Claim;
(v)    No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;


139
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(vi)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
(vii)    No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
(b)    As of the Effective Date and the Closing Date:
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and
(ii)    No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA, or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean up of
petroleum and is reasonably likely to result in any material liability to a
Company.

Section 3.19    Insurance. Schedule 3.19 sets forth a true and correct
description of all insurance policies maintained by each Company as of the
Effective Date and the Closing Date. All insurance maintained by the Companies
to the extent required by Section 5.04 is in full force and effect, and all
premiums thereon have been duly paid. As of the Effective Date and the Closing
Date, no Company has received notice of violation or cancellation thereof, the
Mortgaged Property, and the use, occupancy and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no material
default under any Insurance Requirement. Each Company has insurance in such
amounts and covering such risks and liabilities as are customary for companies
of a similar size engaged in similar businesses in similar locations.

Section 3.20    Security Documents.


140
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(a)    U.S. Security Agreement. Subject to Section 5.15, each of the U.S.
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, when (i) financing statements and other filings in appropriate form are
filed in the offices specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date and (ii) upon the taking of
possession or control by the Collateral Agent of the Security Agreement
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Liens created by such Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral (other than such Security Agreement
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens.
(b)    Canadian Security Agreement. Subject to Section 5.15, each of the
Canadian Security Agreements is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Security Agreement Collateral referred to
therein and, when PPSA financing statements and other filings in appropriate
form are filed in the offices specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by such Canadian
Security Agreement shall constitute valid, perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under the PPSA as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(c)    U.K. Security Agreement. Subject to Section 5.15, each of the U.K.
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registration specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by such U.K.
Security Agreement shall constitute valid, perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(d)    Swiss Security Agreement. Subject to Section 5.15, each of the Swiss
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties (or in the case of accessory security, in
favor of the Secured Parties), legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date, the Liens created by such Swiss Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right,


141
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





title and interest of the grantors thereunder in the Security Agreement
Collateral referred to therein (other than such Security Agreement Collateral in
which a security interest cannot be perfected under applicable law as in effect
at the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.
(e)    German Security Agreement. Subject to Section 5.15, each of the German
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, or in the case of accessory security, in
favor of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date, the Liens created by such German Security Agreement shall constitute
valid, perfected First Priority Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral referred to therein (other than such Security Agreement Collateral in
which a security interest cannot be perfected under applicable law as in effect
at the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.
(f)    Irish Security Agreement. Subject to Section 5.15, each of the Irish
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of and as trustee for the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Date, the Liens created by such Irish Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral referred to therein (other than such Security
Agreement Collateral in which a security interest cannot be perfected under
applicable law as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.
(g)    Brazilian Security Agreement. Subject to Section 5.15, each of the
Brazilian Security Agreements is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Security Agreement Collateral referred to
therein and, upon the registrations, recordings and other actions specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date, the Liens created by each of such Brazilian Security Agreements shall
constitute valid, perfected First Priority Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Security
Agreement Collateral referred to therein (other than such Security Agreement
Collateral in which a security interest cannot be perfected under applicable law
as in effect at the relevant time in the relevant jurisdiction), in each case
subject to no Liens other than Permitted Liens.
(h)    Dubai Security Agreement. Subject to Section 5.15, each of the Dubai
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closing Date, the
Liens created by such Dubai Security Agreement shall constitute valid, perfected
First Priority Liens on, and


142
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(i)    Other Security Agreements. Subject to Section 5.15, each of the Security
Agreements (other than the Security Agreements described in the other provisions
of this Section 3.20) is effective to create in favor of the Collateral Agent
(or equivalent agent in such jurisdiction) for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by such Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(j)    French Security Agreement. Subject to Section 5.15, each of the French
Security Agreements is effective to create in favor of the French Collateral
Agent for its benefit (as creditor under the Parallel Debt provision set forth
in Section 11.24) and for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Date, the Liens created by such French Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral referred to therein (other than such Security
Agreement Collateral in which a security interest cannot be perfected under
applicable law as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.
(k)    Intellectual Property Filings. When the (i) financing statements and
other filings in appropriate form referred to on Schedule 7 to the relevant
Perfection Certificate have been made, and (ii) U.S. Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Liens created by such Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in such Security Agreement) that are
registered or applied for by any Loan Party with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for by any Loan Party with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.
(l)    Mortgages. Subject to Section 5.15, each Mortgage (other than a Mortgage
granted by a U.K. Guarantor) is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid,
perfected and enforceable First Priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted Liens,
and when such Mortgages


143
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





are filed in the offices specified on Schedule 8(a) to the applicable Perfection
Certificates dated the Closing Date (or, in the case of any Mortgage executed
and delivered after the date thereof in accordance with the provisions of
Sections 5.11 and 5.12, when such Mortgage is filed in the offices specified in
the local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 5.11 and 5.12), the Mortgages shall constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Permitted Liens.
Subject to Section 5.15, the Mortgages granted by each applicable U.K. Guarantor
under the relevant U.K. Security Agreement are effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, legal,
valid and enforceable Liens on all of each such Loan Party’s right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are filed with the Land Registry, the Mortgages shall
constitute fully perfected First Priority Liens on, and security interest in,
all right, title and interest of each applicable U.K. Guarantor in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of Persons
pursuant to Permitted Liens until terminated in accordance with the terms
hereof.
(m)    Valid Liens. Each Security Document delivered pursuant to Sections 5.11,
5.12 and 5.16 will, upon execution and delivery thereof, be effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and (i)
when all appropriate filings, registrations or recordings and other actions set
forth in the relevant Perfection Certificate are made in the appropriate offices
as may be required under applicable law and (ii) upon the taking of possession
or control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Liens.
(n)    German Receivables Purchase Agreement. As of the Closing Date, (i) the
German Receivables Purchase Agreement is in full force and effect, (ii) each
representation and warranty under the Receivables Purchase Agreement of each
Loan Party party thereto is true and correct in all material respects on and as
of the date made thereunder and (iii) no “Termination Event” (as defined
therein) has occurred under the Receivables Purchase Agreement.

Section 3.21    Material Indebtedness Documents. Schedule 3.21 lists, as of the
Effective Date and the Closing Date, (i) each material Senior Note Document,
(ii) each material Revolving Credit Loan Document, and (iii) each material
agreement, certificate, instrument, letter or other document evidencing any
other Material Indebtedness other than, prior to the consummation of the
Transactions that occur on the Closing Date, the Existing Credit Agreement, and
the Lenders have been furnished true and complete copies of each of the
foregoing.


144
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 3.22    Anti-Terrorism Law; Sanctions and Anti-Corruption Law. No Loan
Party is in violation of any Requirement of Law relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, Part II.1 of the Criminal
Code, R.S.C. 1985, c. C-46, as amended, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c.17, as amended, regulations
promulgated pursuant to the Special Economic Measures Act, S.C. 1992 c. 17 and
the United Nations Act, R.S.C. 1985 c. U-2, in each case, as amended
(collectively, the “Anti-Terrorism Laws”).
No Loan Party and to the knowledge of the Loan Parties, no broker or other agent
of any Loan Party acting or benefiting in any capacity in connection with the
Loans is any of the following:
(i)    a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)    a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(w) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (i) through (v) above in a manner violative of the Executive Order, any
applicable Sanctions or Anti-Terrorism Law, (x) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or Anti-Terrorism Laws, (y) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or (z) is in violation of any applicable
Anti-Terrorism Laws.
Neither of the advance of the Term Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended, and any executive order or requirement of applicable law promulgated
thereunder) (the “Trading With the Enemy Act”)


145
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) the Executive Order and (b) the Patriot Act) or any other
applicable Sanctions. Furthermore, none of the Loan Parties or their
Subsidiaries (including Unrestricted Subsidiaries) and, to the Loan Parties’
knowledge, their and their Subsidiaries’ respective directors, officers,
employees, Affiliates or agents (in the case of agents, that will act in any
capacity in connection with or benefit from this Agreement) (a) is or will
become a "blocked person" as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person” or with any Sanctioned Person, in each case, in any manner
violative of any applicable Sanctions or Anti-Terrorism Law or (c) is a
Sanctioned Person. Each Loan Party is in compliance, in all material respects,
with the Patriot Act. Each Loan Party, its Subsidiaries and their respective
officers and employees and to the knowledge of such Loan Party its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Holdings or any of its Subsidiaries being
designated as a Sanctioned Person. No part of the proceeds of the Term Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or any law, rule or regulation of any jurisdiction applicable
to Holdings or any of its Subsidiaries from time to time concerning or relating
to bribery or corruption including the Corruption of Foreign Public Officials
Act (Canada) (collectively, “Anti-Corruption Laws”). “Sanctioned Country” means,
at any time, a country or territory which is itself, or whose government is, the
subject or target of any Sanctions. “Sanctioned Person” means, at any time, (a)
any Person listed in any Sanctions-related list of designated Persons maintained
by OFAC, the U.S. Department of State or by the United Nations Security Council,
the European Union, any EU member state or the Commonwealth of Australia, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons. “Sanctions” means
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, or (b) the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom or the Commonwealth of Australia.
The Designated Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Designated Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 3.23    Location of Material Inventory and Equipment. Schedule 3.24 sets
forth as of the Effective Date all locations where the aggregate value of
Inventory and Equipment (other than mobile Equipment or Inventory in transit)
owned by the Loan Parties at each such location exceeds $1,000,000.


146
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 3.24    Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with Incremental Term Loans). The Commitments and the Loans and
other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with Incremental Term Loans). The
consummation of each of (i) the Transactions, (ii) each incurrence of
Indebtedness hereunder and (iii) the granting of the Liens provided for under
the Security Documents to secure the Secured Obligations is permitted under,
and, in each case, does not require any consent or approval under, the terms of
(A) the Senior Note Documents (and any Permitted Refinancings thereof), the
Revolving Credit Loan Documents (and any Permitted Revolving Credit Facility
Refinancings thereof) or any other Material Indebtedness or (B) any other
material agreement or instrument binding upon any Company or any of its property
except, in the case of this clause (B), as could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.25    Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) (or, after June 26, 2017, Regulation (EU)
2015/848 of the European Parliament and of the Council of May 20, 2015 on
insolvency proceedings (recast) (the “New Regulation”)), (i) the centre of main
interest (as that term is used in Article 3(1) of the Regulation) of each U.K.
Guarantor is situated in England and Wales, (ii) the centre of main interest of
Irish Guarantor is situated in Ireland or Germany, and it has no “establishment”
(as that term is used in Article 2(h) of the Regulation or Article 2(10) of the
New Regulation, as applicable) in any jurisdiction other than Ireland or
Germany, (iii) the centre of main interest of each Swiss Guarantor is situated
in Switzerland, and in each case each has no “establishment” (as that term is
used in Article 2(h) of the Regulation or Article 2(10) of the New Regulation,
as applicable) in any other jurisdiction, (iv) the centre of main interest of
German Seller is situated in Germany, (v) [intentionally omitted], (vi) the
centre of main interest of each French Guarantor is situated in France, and in
each case each has no “establishment” (as that term is used in Article 2(h) of
the Regulation or Article 2(10) of the New Regulation, as applicable) in any
other jurisdiction and (vii) other than as provided in paragraph (ii) above, no
Guarantor (to the extent such Guarantor is subject to the Regulation) shall have
a centre of main interest other than as situated in its jurisdiction of
incorporation.

Section 3.26    Holding and Dormant Companies. Except as may arise under the
Loan Documents, the Revolving Credit Loan Documents, any Third Lien Credit
Agreement, any Permitted Holdings Indebtedness, (in the case of Novelis Europe
Holdings Limited) the Senior Notes, any Permitted First Priority Refinancing
Debt, any Permitted Second Priority Refinancing Debt, any Permitted Unsecured
Refinancing Debt or Indebtedness incurred pursuant to Section 6.01(l) or (u),
neither Holdings nor Novelis Europe Holdings Limited trades or has any
liabilities or commitments (actual or contingent, present or future) other than
liabilities attributable or incidental to acting as a holding company of shares
in the Equity Interests of its Subsidiaries.


147
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 3.27    Excluded Collateral Subsidiaries. The Excluded Collateral
Subsidiaries as of the Effective Date are listed on Schedule 1.01(c).

Section 3.28    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 3.29    Federal Power Act; Etc. No Loan Party nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act or, to the knowledge of such Loan Party, under any other
federal or state statute or regulation, in each case, to the extent such
regulation would prohibit it from incurring the Obligations or which would
otherwise render all or any of the Obligations unenforceable.

ARTICLE IV    

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01    Conditions to the Effective Date. The effectiveness of this
Agreement shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 4.01.
(a)    Credit Agreement; Certain Foreign Guarantees. The Administrative Agent
shall have received executed counterparts of (i) this Agreement, properly
executed by an authorized signatory of each applicable signing Loan Party, and
(ii) Foreign Guarantees from the Loan Parties organized under the laws of
Canada, France, Switzerland, and the Dubai International Financial Centre,
properly executed by an authorized signatory of each such signing Loan Party, in
the case of clauses (i) and (ii), in form and substance reasonably satisfactory
to the Administrative Agent and each of the Lenders.
(b)    Initial Borrowing Request. The Administrative Agent shall have received a
Borrowing Request as required by Section 2.03.
(c)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary, assistant secretary or managing director
(where applicable) of each Loan Party dated the Effective Date, certifying
(A) that attached thereto is a true and complete copy of each Organizational
Document (or its equivalent including the constitutional documents) of such Loan
Party certified (to the extent customary in the applicable jurisdiction) as of a
recent date by the Secretary of State (or equivalent Governmental Authority) of
the jurisdiction of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors and/or
shareholders, as applicable, of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded


148
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and are in full force and effect, (C) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party (together with a
certificate of another officer as to the incumbency and specimen signature of
the secretary, assistant secretary or managing director executing the
certificate in this clause (i) (to the extent customary in the applicable
jurisdiction), and other customary evidence of incumbency) and (D) that the
borrowing, guarantee, or granting of Liens with respect to the Loans or any of
the other Secured Obligations would not cause any borrowing, guarantee, security
or similar limit binding on such Loan Party to be exceeded;
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State (or other applicable Governmental Authority);
(iii)    evidence that the records of the applicable Loan Parties at the United
Kingdom Companies House and each other relevant registrar of companies (or
equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;
(iv)    a copy of the constitutional documents of any Person incorporated in
Ireland whose shares are (or, pursuant to Section 4.02 or Section 5.15, will be)
subject to security under any Security Document, together with any resolutions
of the shareholders of such Person adopting such changes to the constitutional
documents of that Person to remove any restriction on any transfer of shares or
partnership interests (or equivalent) in such Person pursuant to any enforcement
of any such Security Document;
(v)    [intentionally omitted];
(vi)    a written resolution of the shareholders of each Irish Guarantor
authorising and approving the terms of, and the performance by each such Irish
Guarantor of its obligations under, each of the Loan Documents to which each
such Irish Guarantor is to be a party;
(vii)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each German Guarantor; and
(viii)    such other documents as the Lenders or the Administrative Agent may
reasonably request.


149
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(d)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by an authorized signatory of
the Borrower, certifying (i) compliance with the conditions precedent set forth
in this Section 4.01 and Section 4.03(b) and (c), (ii) that no Default has
occurred and is continuing and (iii) that each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document were true and correct in all material respects on and as of
the Effective Date, except to the extent such representations and warranties
expressly related to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
(e)    Financial Statements; Pro Forma Balance Sheet; Projections. The
Administrative Agent shall have received the financial statements described in
Section 3.04(a) and for any prior fiscal years or fiscal quarters requested by
the Mandated Lead Arrangers, and the pro forma capitalization table described in
Section 3.04(c), together with forecasts of the financial performance of the
Companies described in Section 3.04(d).
(f)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable
written opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a
favorable written opinion of each local and foreign counsel of the Loan Parties
from each jurisdiction in which a Loan Party is organized, in each case
(A) dated the Effective Date, (B) addressed to the Agents and the Lenders and
(C) covering such matters relating to the Loan Documents delivered on the
Effective Date as the Administrative Agent shall reasonably request, including,
but not limited to, capacity of each Loan Party to execute, deliver and perform
its obligations under each such Loan Document to which it is a party and
enforceability of each such Loan Document.
(g)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Effective Date and signed by a senior Financial Officer
of each Loan Party or of the Borrower.
(h)    Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and its Subsidiaries shall be in full compliance with all
material Requirements of Law, including Regulations T, U and X of the Board, and
shall have received satisfactory evidence of such compliance reasonably
requested by them.
(i)    Consents. All approvals of Governmental Authorities and third parties
necessary to enter into this Agreement shall have been obtained and shall be in
full force and effect.
(j)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(k)    USA Patriot Act. The Lenders shall have received, at least 5 Business
Days prior to the Closing Date, all documentation and other information that may
be required by the Lenders in order to enable compliance with applicable “know
your customer” and anti-money laundering


150
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





rules and regulations, including the Patriot Act and the information described
in Section 11.13, in each case to the extent requested thereby at least 10
Business Days prior to the Closing Date.
(l)    Process Agent. The Administrative Agent and the Collateral Agent shall
have received evidence of the acceptance by the Process Agent of its appointment
as such by the Loan Parties.
(m)    Permitted Reorganization Disclosure Letter. The Administrative Agent
shall have received an executed copy of the Permitted Reorganization Disclosure
Letter in form and substance reasonably satisfactory to the Administrative Agent
and each of the Lenders.

Section 4.02    Conditions to Initial Credit Extension on the Closing Date. The
obligation of each Lender to fund the initial Credit Extension requested to be
made by it under this Agreement on the Closing Date shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.02.
(a)    The Agreement Termination Date shall not have occurred.
(b)    Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by an authorized
signatory of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
(i)    Each Foreign Guarantee (other than the Foreign Guarantees delivered on
the Effective Date);
(ii)    an Additional Secured Debt (as defined in the Intercreditor Agreement)
designation certificate;
(iii)    the Contribution, Intercompany, Contracting and Offset Agreement;
(iv)    the Subordination Agreement;
(v)    a Note executed by the Borrower in favor of each Lender that has
requested a Note prior to the Closing Date;
(vi)    each U.S. Security Agreement, each Canadian Security Agreement, each
U.K. Security Agreement, each Swiss Security Agreement, each German Security
Agreement, each Irish Security Agreement, each Brazilian Security Agreement,
each Dubai Security Agreement, each French Security Agreement, and each other
Security Document reasonably requested by the Administrative Agent prior to the
Closing Date;
(vii)    the Perfection Certificates; and


151
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(viii)    such amendments to, amendments and restatements of, or confirmations
or reaffirmations of, or supplements to, existing Security Documents or other
Loan Documents, and such additional Security Document, Loan Documents or other
filings or actions, in each case as the Administrative Agent or the Collateral
Agent may require in connection with the Transactions.
(c)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary, assistant secretary or managing director
(where applicable) of each Loan Party dated the Closing Date, certifying
(A) that attached thereto is a true and complete copy of each Organizational
Document (or its equivalent including the constitutional documents) of such Loan
Party certified (to the extent customary in the applicable jurisdiction) as of a
recent date by the Secretary of State (or equivalent Governmental Authority) of
the jurisdiction of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors and/or
shareholders, as applicable, of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded and are in full force and effect, (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary, assistant secretary or managing director
executing the certificate in this clause (i) (to the extent customary in the
applicable jurisdiction), and other customary evidence of incumbency) and
(D) that the borrowing, guarantee, or granting of Liens with respect to the
Loans or any of the other Secured Obligations would not cause any borrowing,
guarantee, security or similar limit binding on any Loan Party to be exceeded;
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State (or other applicable Governmental Authority);
(iii)    evidence that the records of the applicable Loan Parties at the United
Kingdom Companies House and each other relevant registrar of companies (or
equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;
(iv)    a copy of the constitutional documents of any Person incorporated in
Ireland whose shares are (or, pursuant to Section 5.15, will be)


152
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





subject to security under any Security Document, together with any resolutions
of the shareholders of such Person adopting such changes to the constitutional
documents of that Person to remove any restriction on any transfer of shares or
partnership interests (or equivalent) in such Person pursuant to any enforcement
of any such Security Document;
(v)    a written authorization from each Irish Guarantor and each Relevant
External Company, authorizing each solicitor in McCann FitzGerald to sign all
required security related registration forms required to be delivered to the
Companies Registration Office of Ireland in connection with all or any of the
Security Documents;
(vi)    a written resolution of the shareholders of each Irish Guarantor
authorising and approving the terms of, and the performance by each such Irish
Guarantor of its obligations under, each of the Loan Documents to which each
such Irish Guarantor is to be a party;
(vii)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each German Guarantor; and
(viii)    such other documents as the Lenders or the Administrative Agent may
reasonably request.
(d)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by an authorized signatory of the
Borrower, certifying (i) compliance with the conditions precedent set forth in
this Section 4.02 and Section 4.03(b) and (c), (ii) that no Default has occurred
and is continuing and (iii) that each of the representations and warranties made
by any Loan Party set forth in ARTICLE III hereof or in any other Loan Document
were true and correct in all material respects on and as of the Closing Date,
except to the extent such representations and warranties expressly related to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.
(e)    Financings and Other Transactions, etc. The Transactions shall have been
consummated or shall be consummated substantially simultaneously on the Closing
Date, in each case in all material respects in accordance with the terms hereof
and the terms of the Loan Documents, without the waiver or amendment of any such
terms not approved by the Administrative Agent and the Mandated Lead Arrangers
other than any waiver or amendment thereof that is not materially adverse to the
interests of the Lenders.
(f)    Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than (i) the Loans
hereunder, (ii) the Revolving Credit Loans and other extensions of credit under
the Revolving Credit Agreement, (iii) the Senior Notes, (iv) the Indebtedness
listed on Schedule 6.01(b), (v) Indebtedness owed to, and preferred stock held
by, the


153
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Borrower or any Guarantor to the extent permitted hereunder and (vi) other
Indebtedness permitted under Section 6.01.
(g)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable
written opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a
favorable written opinion of each local and foreign counsel of the Loan Parties
listed on Schedule 4.02(g), in each case (A) dated the Closing Date,
(B) addressed to the Agents and the Lenders and (C) covering such matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, including, but not limited to, capacity of each Loan
Party to execute, deliver and perform its obligations under each Loan Document
to which it is a party and enforceability of each Loan Document.
(h)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or of the Borrower.
(i)    Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and its Subsidiaries and the Transactions shall be in
full compliance with all material Requirements of Law, including Regulations T,
U and X of the Board, and shall have received satisfactory evidence of such
compliance reasonably requested by them.
(j)    Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall have been obtained and shall be
in full force and effect.
(k)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(l)    Fees. The Mandated Lead Arrangers and the Agents shall have received all
Fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including the reasonable legal fees and expenses of
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Agents, and the
reasonable fees and expenses of any local counsel, foreign counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document.
(m)    Personal Property Requirements. The Collateral Agent shall have received:
(i)    subject to the terms of the Intercreditor Agreement, all certificates,
agreements or instruments, if any, representing or evidencing the Securities
Collateral accompanied by instruments of transfer and stock powers undated and
endorsed in blank;
(ii)    [intentionally omitted];


154
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(iii)    [intentionally omitted];
(iv)    UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office, PPSA filings, and such other documents under applicable
Requirements of Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of the Collateral Agent, desirable to perfect the Liens created,
or purported to be created, by the Security Documents;
(v)    certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, PPSA, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches (in jurisdictions
where such searches are available), each of a recent date listing all
outstanding financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county (or other
applicable) jurisdictions in which any property of any Loan Party (other than
Inventory in transit) is located and the state and county (or other applicable)
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that the Collateral Agent deems
necessary or appropriate, none of which are effective to encumber the Collateral
covered or intended to be covered by the Security Documents (other than
Permitted Liens);
(vi)    evidence acceptable to the Collateral Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Security
Documents;
(vii)    evidence that all Liens (other than Permitted Liens) affecting the
assets of the Loan Parties have been or will be discharged on or before the
Closing Date (or, in the case of financing statement filings or similar notice
of lien filings that do not evidence security interests (other than security
interests that are discharged on or before the Closing Date), that arrangements
with respect to the release or termination thereof satisfactory to the
Administrative Agent have been made);
(viii)    copies of all notices required to be sent and other documents required
to be executed under the Security Documents;
(ix)    all share certificates, duly executed and stamped stock transfer forms
and other documents of title required to be provided under the Security
Documents; and


155
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(x)    evidence that the records of each U.K. Guarantor at the United Kingdom
Companies House are accurate, complete and up to date and that the latest
relevant accounts have been duly filed.
(n)    Lender FATCA Compliance Certifications. The Administrative Agent shall
have received a U.S. tax withholding certificate (or, alternatively, other
evidence satisfactory to the Administrative Agent) confirming FATCA compliance
from each Lender pursuant to paragraph (v) of Section 2.15(f) (FATCA
Information). For the avoidance of doubt, and pursuant to paragraph (viii) of
Section 2.15(f) (FATCA Information), the Administrative Agent may rely on such
U.S. tax withholding certificate or other evidence from each Lender without
further verification, and the Administrative Agent shall not be liable for any
action taken by it in respect of such U.S. tax withholding certificate or other
evidence under or in connection with paragraph (v), (vi) or (vii) of Section
2.15(f) (FATCA Information).
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.15,
such item shall not be a condition precedent and shall instead be subject to
Section 5.15.

Section 4.03    Conditions to Credit Extensions. The obligation of each Lender
to make the initial Credit Extension on the Closing Date, and the obligation of
any Lenders to make the initial Credit Extension under any Incremental Term Loan
Commitments or Other Term Loan Commitments, and any Credit Extension in
connection with the Permitted Reorganization, shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.
(a)    Notice. The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).
(b)    No Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.
(c)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document (other than Hedging Agreements) shall be true and correct in
all material respects on and as of the date of such Credit Extension with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date.
(d)    No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.


156
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Each of the delivery of a Borrowing Request and the acceptance by the applicable
Co-Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the applicable Co-Borrower and each other Loan
Party that on the date of such Credit Extension (both immediately before and
after giving effect to such Credit Extension and the application of the proceeds
thereof) the conditions contained in Section 4.03(b) through (d) have been
satisfied (which representation and warranty shall be deemed limited to the
knowledge of the Loan Parties in the case of the first sentence of Section
4.03(d)). The Co-Borrowers shall provide such information as the Administrative
Agent may reasonably request to confirm that the conditions in Section 4.03(b)
through (d) have been satisfied.

ARTICLE V    

AFFIRMATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, from and
after the Closing Date, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Restricted Subsidiaries to:

Section 5.01    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (and the Administrative Agent shall make available to the
Lenders, on the Platform or otherwise, in accordance with its customary
procedures):
(a)    Annual Reports. As soon as available and in any event within the earlier
of (i) ninety (90) days and (ii) such shorter period as may be required by the
Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each fiscal
year, beginning with the first fiscal year ending after the Closing Date,
(i) the consolidated balance sheet of the Designated Company as of the end of
such fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, all prepared in accordance with Regulation S-X and accompanied by
an opinion of independent certified public accountants of recognized
international standing (which opinion shall not be qualified as to scope or
contain any going concern qualification, paragraph of emphasis or explanatory
statement), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Designated Company as of the dates and for the periods
specified in accordance with US GAAP, (ii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations of the Designated
Company for such fiscal year, as compared to amounts for the previous fiscal
year (it being understood that the information required by clauses (i) and (ii)
of this Section 5.01(a) may be furnished in the form of a Form 10-K (so long as
the financial statements, narrative report and management’s discussion therein
comply with the requirements set forth above)) and (iii)


157
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





consolidating balance sheets, statements of income and cash flows of the
Designated Company and its Restricted Subsidiaries separating out the results by
region;
(b)    Quarterly Reports. As soon as available and in any event within the
earlier of (i) forty-five (45) days and (ii) such shorter period as may be
required by the Securities and Exchange Commission (including, if applicable,
any extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each of the first three fiscal quarters of each fiscal year (i) the consolidated
balance sheet of the Designated Company as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Designated Company as of the date and for the periods
specified in accordance with US GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, except as otherwise disclosed therein and subject to the absence of
footnote disclosures and to normal year-end audit adjustments, (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year (it
being understood that the information required by clauses (i) and (ii) of this
Section 5.01(b) may be furnished in the form of a Form 10-Q (so long as the
financial statements, management report and management’s discussion therein
comply with the requirements set forth above)) and (iii) consolidating balance
sheets, statements of income and cash flows of the Designated Company and its
Restricted Subsidiaries separating out the results by region;
(c)    [Intentionally Omitted];
(d)    Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate of
the Designated Company (which delivery may, unless the Administrative Agent or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes) (A) certifying that no Default has occurred or, if such a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) concurrently with any
delivery of financial statements under Section 5.01(a) above (commencing with
the financial statements for the first complete fiscal year of the Designated
Company beginning after the Closing Date), setting forth the Designated
Company’s calculation of Excess Cash Flow, (C) showing a reconciliation of
Consolidated EBITDA to the net income set forth on the statement of income, such
reconciliation to be on a quarterly basis, (D) calculating in reasonable detail
the Consolidated Interest Coverage Ratio and the Senior Secured Net Leverage
Ratio for the four fiscal quarter period ended on the last day of the period
covered by such financial statements, and certifying as to the Designated
Company’s compliance (or failure to comply) with the Financial Performance
Covenant for the four fiscal quarter period ended on the last day of the period
covered by such financial statements, and, if such Compliance Certificate
demonstrates an Event of Default of the Financial Performance Covenant, any of
the Specified


158
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Holders may deliver, together with such Compliance Certificate, notice of their
intent to cure (a “Notice of Intent to Cure”) such Event of Default pursuant to,
and to the extent permitted under, Section 8.04; provided that the delivery of a
Notice of Intent to Cure shall in no way affect or alter the occurrence,
existence or continuation of any such Event of Default or the rights, benefits,
powers and remedies of the Administrative Agent and the Lenders under any Loan
Document, and (E)(x) specifying all Investments made during the prior fiscal
quarter in reliance on Section 6.04(r) and specifying which clause of Section
6.04(r) such Investment was made pursuant to and calculating in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Total Net Leverage Ratio and, in the case of Investments made
pursuant to Section 6.04(r)(iii), the amount of Liquidity, (y) specifying all
Dividends made during the prior fiscal quarter in reliance on Section 6.08(d)
and specifying which clause of Section 6.08(d) such Dividend was made pursuant
to and calculating in reasonable detail the amount of the Cumulative Credit or
Annual Credit, as applicable, immediately prior to such election and the amount
thereof elected to be so applied, the Total Net Leverage Ratio and, in the case
of Dividends made pursuant to Section 6.08(d)(ii), the amount of Liquidity, and
(z) specifying all Permitted Prepayments made during the prior fiscal quarter in
reliance on Section 6.11(a) and specifying which clause of Section 6.11(a) such
Permitted Prepayment was made pursuant to and calculating in reasonable detail
the amount of the Cumulative Credit or Annual Credit, as applicable, immediately
prior to such election and the amount thereof elected to be so applied, the
Total Net Leverage Ratio and, in the case of a Permitted Prepayment made
pursuant to Section 6.11(a)(i)(z)(2), the amount of Liquidity, and (ii) to the
extent any Unrestricted Subsidiaries are in existence during the period covered
by such financial statements, consolidating balance sheets, statements of income
and cash flows separating out the results of the Designated Company and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other;
(e)    Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under Section
5.01(a), a certificate of a Responsible Officer of the Designated Company (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes)
attaching an accurate organizational chart (or confirming that there has been no
change in organizational structure) and otherwise setting forth the information
required pursuant to the Perfection Certificate Supplement or confirming that
there has been no change in such information since the date of the Perfection
Certificate or latest Perfection Certificate Supplement;
(f)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date


159
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(i) on which the Designated Company posts such documents, or provides a link
thereto on the Designated Company’s website (or other location specified by the
Designated Company) on the Internet; or (ii) on which such documents are posted
on the Designated Company’s behalf on the Platform; provided that: (i) upon
written request by the Administrative Agent, the Designated Company shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Designated Company
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents;
(g)    Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;
(h)    Projections. Within sixty (60) days of the end of each fiscal year
(beginning with the fiscal year ended March 31, 2017), a copy of the annual
projections for the Designated Company (including balance sheets, statements of
income and sources and uses of cash), for each quarter of the then-current
fiscal year prepared in detail on a consolidated basis, with appropriate
presentation and discussion of the principal assumptions upon which such
forecasts are based, accompanied by the statement of a Financial Officer of the
Designated Company to the effect that such assumptions are believed to be
reasonable;
(i)    Labor Relations. Promptly after becoming aware of the same, written
notice of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such person and (c) any material liability under Requirements of
Law similar to the Worker Adjustment and Retraining Notification Act or
otherwise arising out of plant closings;
(j)    Asset Sales. On or prior to an Asset Sale pursuant to Section 6.06(b)
hereof the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $100,000,000, written notice (a) describing such Asset
Sale or the nature and material terms and conditions of such transaction and (b)
stating the estimated Net Cash Proceeds anticipated to be received by any Loan
Party or any of its Restricted Subsidiaries; and
(k)    Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document,
or matters regarding the Collateral (beyond the requirements contained in
Section 9.03) as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request, including, but not limited to, all
documentation and other information that may be required from time to time by
the Lenders or the Administrative Agent in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13.


160
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 5.02    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly (and, in any event, within ten
(10) Business Days after acquiring knowledge thereof, or, in the case of an
Event of Default under Section 8.01(a), on the Business Day that a Loan Party
acquires knowledge thereof):
(a)    any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against the
Designated Company or other Company that in the reasonable judgment of the
Designated Company could reasonably be expected to result in a Material Adverse
Effect if adversely determined or (ii) with respect to any Loan Document;
(c)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(d)    the occurrence of a Casualty Event involving a Dollar Equivalent amount
in excess of $50,000,000; and
(e)     (i) the incurrence of any Lien (other than Permitted Liens) on the
Collateral or (ii) the occurrence of any other event which could reasonably be
expected to be material with regard to (x) the Revolving Credit Priority
Collateral, taken as a whole, or (y) the Pari Passu Priority Collateral, taken
as a whole.

Section 5.03    Existence; Businesses and Properties.
(a)    Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence, rights and franchises
necessary or desirable in the normal conduct of its business, except (i) other
than with respect to each Co-Borrower’s legal existence, to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect or (ii) pursuant to a transaction permitted by Section 6.05 or Section
6.06.
(b)    Do or cause to be done all things reasonably necessary to obtain,
maintain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, approvals, authorizations, and
Intellectual Property used or necessary to the conduct of its business, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; do or cause to be done all things reasonably necessary
to preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with each Loan Party
or any of its Restricted Subsidiaries, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; comply with
all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property), contractual
obligations, and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and at all times


161
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





maintain, preserve and protect all of its property and keep such property in
good repair, working order and condition (other than wear and tear occurring in
the ordinary course of business) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto reasonably necessary in order that the business carried on
in connection therewith may be properly conducted at all times, except in each
case where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. Maintain in effect and enforce policies and procedures
designed to ensure compliance by Holdings, the Designated Company, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

Section 5.04    Insurance.
(a)    Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis (subject to usual and
customary exclusions), (ii) commercial general liability against claims for
bodily injury, death or property damage covering any and all insurable claims,
(iii) explosion insurance in respect of any boilers, machinery or similar
apparatus constituting Collateral, (iv) business interruption insurance and,
with respect to Mortgaged Properties located in the United States or in any
other jurisdiction requiring such insurance, flood insurance (to the extent such
flood insurance is required under clause (c) below), and (v) worker’s
compensation insurance and such other insurance as may be required by any
Requirement of Law; provided that the Collateral Agent shall be permitted to
control the adjustment of any claim thereunder with respect to Pari Passu
Priority Collateral involving an amount in excess of $30,000,000 thereunder
after the occurrence and during the continuance of an Event of Default.
(b)    Requirements of Insurance. Subject to Section 5.15, all such property and
liability insurance maintained by the Loan Parties shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee, lender’s loss payable or additional insured, as applicable (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance), as applicable, and (iii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause.
(c)    Flood Insurance. Subject to Section 5.15, except to the extent already
obtained in accordance with clause (iv) of Section 5.04(a), with respect to each
Mortgaged Property located in the United States or another jurisdiction which
requires such type of insurance, obtain flood insurance in such total amount as
is from time to time in scope and substance consistent with market practice and
applicable Requirements of Law, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate


162
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Map published by the Federal Emergency Management Agency (or any successor
agency), and such insurance is required to be obtained pursuant to the
requirements of the National Flood Insurance Act of 1968, as amended from time
to time, or the Flood Disaster Protection Act of 1973, as amended from time to
time.
(d)    Broker’s Report. As soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, deliver to the Administrative Agent
and the Collateral Agent (i) a report of a reputable insurance broker with
respect to the insurance maintained pursuant to clauses (i)-(iv) of Section
5.04(a) in form and substance consistent with market practice (together with
such additional reports (provided such reports are readily ascertainable) as the
Administrative Agent or the Collateral Agent may reasonably request), and (ii)
such broker’s statement that all premiums then due and payable with respect to
the coverage maintained pursuant to clauses (i)-(iv) of Section 5.04(a) have
been paid and confirming, with respect to any property, physical hazard or
liability insurance maintained by a Loan Party, that, subject to Section 5.15,
the Collateral Agent has been named as mortgagee, lender’s loss payable or
additional insured, as applicable.
(e)    Mortgaged Properties. Subject to Section 5.15, each Loan Party shall
comply in all material respects with all Insurance Requirements in respect of
each Mortgaged Property; provided, however, that each Loan Party may, at its own
expense and after written notice to the Administrative Agent, (i) contest the
applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under
this Section 5.04 or (ii) cause the Insurance Policy containing any such
Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 5.04.

Section 5.05    Taxes.
(a)    Payment of Taxes. Pay and discharge promptly when due all material Taxes
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with US GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.
(b)    Filing of Tax Returns. Timely file all material Tax Returns required by
applicable Requirements of Law to be filed by it.

Section 5.06    Employee Benefits.


163
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(a)    Comply with the applicable provisions of ERISA and the Code and any
Requirements of Law applicable to any Foreign Plan or Compensation Plan, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
(b)    Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of the Designated Company setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.
(c)    (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance
with the agreed schedule of contributions dated May 16, 2007 and that no action
or omission is taken by any Company in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect; (ii) except for
any existing defined benefit pension schemes as specified on Schedule 3.17
ensure that no Company is or has been at any time an employer (for the purposes
of Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in Sections 39 or 43 of the Pensions Act 2004) such an employer; (iii)
deliver to the Administrative Agent upon request as those reports are prepared
in order to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes), actuarial reports in
relation to all pension schemes mentioned in clause (i) above; (iv) promptly
notify the Administrative Agent of any material change in the agreed rate of
contributions to any pension schemes mentioned in clause (i) above; (v) promptly
notify the Administrative Agent of any investigation or proposed investigation
by the Pensions Regulator which may lead to the issue of a Financial Support
Direction or a Contribution Notice to any member of the Group; and (vi) promptly
notify the Administrative Agent if it receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator.
(d)    Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan) and
Compensation Plans that are required to be funded are funded and contributed to
in accordance with their terms to the extent of all Requirements of Law, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.07    Maintaining Records; Access to Properties and Inspections;
Annual Meetings. Keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with GAAP (or other
applicable accounting standards) and all Requirements of Law of all financial
transactions and the assets and business of each Company and its Restricted
Subsidiaries are made of all dealings and transactions in relation to its
business and activities, including, without limitation, proper records of
intercompany transactions) with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by or
for the account of any Loan Party from deposit accounts of the other Companies).
Each Company will permit any representatives designated by the Administrative
Agent (who may be accompanied


164
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





by any Agent or Lender) to visit and inspect the financial records and the
property of such Company on no more than on two occasions per fiscal year so
long as no Event of Default is continuing (at reasonable intervals, during
normal business hours and within five Business Days after written notification
of the same to the Designated Company, except that, during the continuance of an
Event of Default, none of such restrictions shall be applicable) and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent (who may be accompanied
by any Agent or Lender) to discuss the affairs, finances, accounts and condition
of any Company with the officers and employees thereof and advisors therefor
(including independent accountants).

Section 5.08    Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.

Section 5.09    Compliance with Environmental Laws; Environmental Reports.
(a)    Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
Response, required by, and in accordance with, Environmental Laws, in each case,
to the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect; provided that no Company shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with US GAAP or
other applicable accounting standards.
(b)    If a Default caused by reason of a breach of Section 3.18 or Section
5.09(a) shall have occurred and be continuing for more than thirty (30) days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably practicable after such request, at
the expense of the Co-Borrowers, an environmental assessment report and/or
corrective plan, as applicable, regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them and any other corrective measures necessary to achieve
compliance with Environmental Laws or cure such Default.

Section 5.10    [INTENTIONALLY OMITTED].

Section 5.11    Additional Collateral; Additional Guarantors.
(a)    Subject to the terms of the Intercreditor Agreement and this Section
5.11, with respect to (1) any property acquired after the Closing Date by any
Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, including in connection


165
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





with any step of the Permitted Reorganization, and (2) any property that was
Excluded Property but, as of the end of the most recently ended fiscal quarter
or in connection with any step of the Permitted Reorganization, has ceased to be
Excluded Property, promptly (and in any event (x) within thirty (30) days after
the acquisition thereof or after the date such property ceases to be Excluded
Property; provided that the Administrative Agent may agree to an extension
thereof or (y) immediately in connection with the applicable step(s) of the
Permitted Reorganization) (i) execute and deliver to the Administrative Agent
and the Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall deem necessary or advisable to grant to the Collateral Agent, for
its benefit and for the benefit of the other Secured Parties, a First Priority
Lien on such property subject to no Liens other than Permitted Liens, and
(ii) take all actions necessary to cause such Lien to be duly perfected to the
extent required by such Security Document in accordance with all applicable
Requirements of Law, including the filing of financing statements (or other
applicable filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided that, the actions required by clauses (i) and
(ii) above need not be taken if the costs of doing so are excessive in relation
to the benefits afforded thereby, as determined by the Administrative Agent in
its reasonable discretion. The Designated Company shall otherwise take such
actions and execute and/or deliver to the Administrative Agent and the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired properties.
(b)    With respect to any person that becomes a Restricted Subsidiary after the
Closing Date (other than (x) an Excluded Collateral Subsidiary and (y) a
Securitization Entity) or any Restricted Subsidiary that was an Excluded
Collateral Subsidiary but, as of the end of the most recently ended fiscal
quarter, has ceased to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d) or the
definition of Permitted Reorganization, promptly (and in any event within (x)
thirty (30) days after such person becomes a Restricted Subsidiary or ceases to
be an Excluded Collateral Subsidiary or is required to become a Loan Party by
operation of the provisions of Section 5.11(d); provided that the Administrative
Agent may agree to an extension of such time period or (y) immediately in
connection with the applicable step(s) of the Permitted Reorganization)
(i) pledge and deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Restricted Subsidiary owned by
a Loan Party, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Restricted Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) subject to the Anti-Dilution Requirement
following the consummation of the Permitted Reorganization, cause any such
Restricted Subsidiary that is a Wholly Owned Subsidiary (other than, subject to
the Anti-Dilution Requirement following the consummation of the Permitted
Reorganization, (x) any Restricted Subsidiary prohibited from being a Guarantor
under any applicable Requirement of Law relating to financial assistance,
maintenance of capital or other corporate benefit restrictions and (y) any
Restricted Subsidiaries where providing such guarantee would result in (1)
materially adverse tax consequences, as determined by the Administrative Agent
in its reasonable discretion (after consultation with its counsel) or (2) costs
that are excessive in relation to the benefits afforded thereby, as determined
by the Administrative Agent in its reasonable


166
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





discretion), in each case to the extent not prohibited by applicable
Requirements of Law, (A) to execute a Joinder Agreement or such comparable
documentation to become a Subsidiary Guarantor and joinder agreements to the
applicable Security Documents (in each case, substantially in the form annexed
thereto or in such other form as may be reasonably satisfactory to the
Administrative Agent) or, in the case of a Foreign Subsidiary, subject to the
Anti-Dilution Requirement, execute such other Security Documents (or joinder
agreements) to the extent possible under and compatible with the laws of such
Foreign Subsidiary’s jurisdiction in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions necessary or advisable
in the opinion of the Administrative Agent or the Collateral Agent to cause the
Liens created by the applicable Security Documents to be duly perfected to the
extent required by such agreement in accordance with all applicable Requirements
of Law, including the filing of financing statements (or other applicable
filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing, but
subject to the Anti-Dilution Requirement following the consummation of the
Permitted Reorganization, (1) clause (i) of this paragraph (b) shall not apply
to the Equity Interests of (w) any Company listed on Schedule 5.11(b) to the
extent any applicable Requirement of Law continues to prohibit the pledging of
its Equity Interests to secure the Secured Obligations and any Company acquired
or created after the Effective Date to the extent any applicable Requirement of
Law prohibits the pledging of its Equity Interests to secure the Secured
Obligations, (x) any non-Wholly Owned Subsidiary to the extent that the pledge
or perfection of a Lien on such Equity Interests would violate any
anti-assignment or negative pledge provisions of any contract to which such
non-Wholly Owned Subsidiary is a party or the organizational documents or
shareholders’ agreement of such non-Wholly Owned Subsidiary (but only to the
extent such anti-assignment or negative pledge clause is enforceable under
applicable law), (y) any Joint Venture Subsidiary, to the extent the terms of
any contract to which such Joint Venture Subsidiary is a party or any applicable
joint venture, stockholders’, partnership, limited liability company or similar
agreement (other than any of the foregoing entered into with any Company or
Affiliate of any Company) prohibits or conditions the pledging of its Equity
Interests to secure the Secured Obligations and (z) any Restricted Subsidiary to
the extent such pledge would result in materially adverse tax consequences, as
determined by the Administrative Agent in its reasonable discretion (after
consultation with its counsel) and (2) clause (ii) of this paragraph (b) shall
not apply to any Company listed on Schedule 5.11(b) to the extent any applicable
Requirement of Law prohibits it from becoming a Loan Party.
(c)    Subject to the terms of the Intercreditor Agreement, promptly grant to
the Collateral Agent, within sixty (60) days of the acquisition thereof (or
immediately in connection with the applicable step(s) of the Permitted
Reorganization), a security interest in and Mortgage on each Real Property owned
in fee by such Loan Party as is acquired by such Loan Party after the Closing
Date and that, together with any improvements thereon, individually has a fair
market value the Dollar Equivalent of which is at least $10,000,000 (unless the
subject property is already mortgaged to a third party to the extent permitted
by Section 6.02 hereof or the costs of doing so are excessive in relation to the
benefits afforded thereby, as determined by the Administrative Agent in its
reasonable discretion). Subject to the terms of the Intercreditor Agreement,
such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid, perfected and enforceable First
Priority Liens subject only to Permitted Liens. Subject to the terms of the
Intercreditor


167
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Agreement, the Mortgages or instruments related thereto shall be duly recorded
or filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the First Priority Liens in favor of the
Collateral Agent required to be granted pursuant to the Mortgages and all taxes,
fees and other charges payable in connection therewith shall be paid in full.
Such Loan Party shall otherwise take such actions and execute and/or deliver to
the Administrative Agent and the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property (including a Title Policy
(or title opinion reasonably satisfactory to the Administrative Agent and the
Collateral Agent), a Survey (if applicable in the respective jurisdiction), and
a local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage). For
purposes of this Section 5.11(c) Real Property owned by a Company that becomes a
Loan Party following the Closing Date in accordance with the terms of this
Agreement shall be deemed to have been acquired on the later of (x) the date of
acquisition of such Real Property and (y) the date such Company becomes a Loan
Party.
(d)    If, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Loan Parties because they are Excluded Collateral
Subsidiaries comprise in the aggregate more than 7.5% of the Consolidated Total
Assets of the Designated Company and its Subsidiaries as of the end of the most
recently ended fiscal quarter or more than 7.5% of Consolidated EBITDA of the
Designated Company and its Restricted Subsidiaries as of the end of the most
recently ended fiscal quarter, then the Loan Parties shall, not later than 45
days after the date by which financial statements for such fiscal quarter are
required to be delivered pursuant to this Agreement (or immediately in
connection with the applicable step(s) of the Permitted Reorganization), cause
one or more of such Restricted Subsidiaries to become Loan Parties
(notwithstanding that such Restricted Subsidiaries are, individually, Excluded
Collateral Subsidiaries) such that the foregoing condition ceases to be true.
The Designated Company may designate a Subsidiary Guarantor that was not a
Restricted Subsidiary of the Designated Company on the Closing Date as an
Excluded Collateral Subsidiary subject to the terms of the definition thereof,
in which event the Guarantee by such Restricted Subsidiary shall be released in
accordance with Section 7.09 and the Collateral Agent shall release the
Collateral pledged by such Person.
(e)    Any Foreign Subsidiary that is a Loan Party that has in the United States
at any time (i) a deposit account that is part of the Cash Pooling Arrangements
or (ii) property (other than Excluded Property) having an aggregate fair market
value in excess of $5,000,000 for any such foreign Loan Party, shall execute a
joinder agreement to the U.S. Security Agreement reasonably satisfactory to the
Administrative Agent.
(f)    Notwithstanding any other provision of this Section 5.11 to the contrary,
in no event shall this Section 5.11 obligate any Loan Party to grant a Lien to
the Collateral Agent on any Excluded Property.

Section 5.12    Security Interests; Further Assurances. Subject to the terms of
the Intercreditor Agreement, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at the Co-Borrowers’ expense,
execute, acknowledge and deliver, or cause the execution,


168
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except Permitted Liens, or use commercially reasonable efforts to obtain
any consents or waivers as may be reasonably required in connection therewith.
Deliver or cause to be delivered (using commercially reasonable efforts with
respect to delivery of items from Persons who are not in the control of any Loan
Party) to the Administrative Agent and the Collateral Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent, the Collateral Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document that requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may reasonably require in connection therewith. If the Administrative
Agent, the Collateral Agent or the Required Lenders determine that they are
required by a Requirement of Law to have appraisals prepared in respect of the
Real Property of any Loan Party constituting Collateral, the Designated Company
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA (or other
applicable requirements) and are otherwise in form reasonably satisfactory to
the Administrative Agent and the Collateral Agent.

Section 5.13    Information Regarding Collateral. Not effect any change (i) in
any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which any material Pari
Passu Priority Collateral owned by it is located (including the establishment of
any such new office or facility) other than changes in location to a property
identified on Schedule 3.24, another property location previously identified on
a Perfection Certificate Supplement or otherwise by notice to the Administrative
Agent and the Collateral Agent, as to which the steps required by clause (B)
below have been completed or to a Mortgaged Property or a leased property
subject to a Landlord Access Agreement, (iii) in any Loan Party’s identity or
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than ten (10)
Business Days’ prior written notice (in the form of an Officers’ Certificate) of
its intention to do so, or such lesser notice period agreed to by the
Administrative Agent and the Collateral Agent, clearly describing such change
and providing such other information in connection therewith as the Collateral
Agent or the Administrative Agent may reasonably request and (B) it shall have
taken all action reasonably satisfactory to the Administrative Agent and the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the


169
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Collateral, if applicable. Each Loan Party agrees to promptly provide the
Administrative Agent and the Collateral Agent, upon request therefor, with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence. For the purposes of the Regulation, (i) no U.K.
Guarantor shall change its centre of main interest (as that term is used in
Article 3(1) of the Regulation) from England and Wales, (ii) nor shall any Irish
Guarantor change its centre of main interest from Ireland or Germany, nor shall
Irish Guarantor have an “establishment” (as that term is used in Article 2(h) of
the Regulation) in any jurisdiction other than Ireland or Germany, (iii) nor
shall any Swiss Guarantor change its centre of main interest from Switzerland,
nor shall any Swiss Guarantor have an “establishment” in any other jurisdiction,
(iv) nor shall German Seller change its centre of main interest from Germany,
(v) [intentionally omitted], (vi) nor shall any French Guarantor change its
centre of main interest from France, nor shall any French Guarantor have an
“establishment” in any other jurisdiction and (vii) other than as provided in
paragraph (ii) above, no Guarantor (to the extent such Guarantor is subject to
the Regulation) shall have a centre of main interest other than as situated in
its jurisdiction of incorporation.

Section 5.14    Affirmative Covenants with Respect to Leases. With respect to
each Lease to which a Loan Party is party as landlord or lessor, the respective
Loan Party shall perform all the obligations imposed upon the landlord under
such Lease and enforce all of the tenant’s obligations thereunder, except where
the failure to so perform or enforce could not reasonably be expected to result
in a Property Material Adverse Effect.

Section 5.15    Post-Closing Covenants. Execute and deliver the documents and
complete the tasks and take the other actions set forth on Schedule 5.15, in
each case within the time limits specified on such Schedule.

Section 5.16    Designation of Subsidiaries. The Designated Company may at any
time after the Closing Date designate any Restricted Subsidiary of the
Designated Company as an Unrestricted Subsidiary or any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Designated Company shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenant (it
being understood that, as a condition precedent to the effectiveness of any such
designation, the Designated Company shall deliver to the Administrative Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) the Consolidated Interest
Coverage Ratio for the most recently ended four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
shall be greater than 2.00 to 1.00 on a Pro Forma Basis (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Designated Company shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such Consolidated Interest Coverage Ratio), (iv) no Subsidiary may
be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any of the
Senior Notes, the Revolving Credit Agreement, any Additional Senior Secured
Indebtedness, any Junior Secured Indebtedness or any other Indebtedness, as
applicable, constituting Material Indebtedness, (v) no Restricted Subsidiary may
be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (vi) if a Restricted Subsidiary is being designated as
an Unrestricted


170
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Subsidiary hereunder, the sum of (A) the fair market value of assets of such
Subsidiary as of such date of designation (the “Designation Date”), plus (B) the
aggregate fair market value of assets of all Unrestricted Subsidiaries
designated as Unrestricted Subsidiaries pursuant to this Section 5.16 prior to
the Designation Date (in each case measured as of the date of each such
Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary) shall not
exceed $500,000,000 in the aggregate as of such Designation Date pro forma for
such designation, and (vii) no Restricted Subsidiary shall be a Subsidiary of an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the
Designated Company or its applicable Restricted Subsidiary therein at the date
of designation in an amount equal to the fair market value of the Designated
Company’s or such Restricted Subsidiary’s (as applicable) investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Designated Company or any of its Restricted
Subsidiaries in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the lesser of (x) the fair market value at the date of such
designation of the Designated Company’s or its Restricted Subsidiary’s (as
applicable) Investment in such Subsidiary and (y) the amount of Investments made
by the Designated Company or its Restricted Subsidiaries in such Unrestricted
Subsidiary from and after the date of such Subsidiary was designated as an
Unrestricted Subsidiary.

ARTICLE VI    

NEGATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, from and
after the Closing Date, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full, unless the Required Lenders (and such other
Lenders whose consent may be required under Section 11.02) shall otherwise
consent in writing, no Loan Party will, nor will they cause or permit any
Restricted Subsidiaries to:

Section 6.01    Indebtedness. Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except
(a)    Indebtedness incurred under this Agreement and the other Loan Documents;
(b)    (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b) and Permitted Refinancings thereof, and (ii) Indebtedness of
Loan Parties under the Revolving Credit Loan Documents and Permitted Revolving
Credit Facility Refinancings thereof in an aggregate principal amount at any
time outstanding not to exceed the Maximum Revolving Credit Facility Amount;
(c)    Indebtedness of any Company under Hedging Agreements (including
Contingent Obligations of any Company with respect to Hedging Agreements of any
other Company); provided that if such Hedging Obligations relate to interest
rates, (i) such Hedging Agreements relate to


171
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





payment obligations on Indebtedness otherwise permitted to be incurred by the
Loan Documents and (ii) the notional principal amount of such Hedging Agreements
at the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Agreements relate;
(d)    Indebtedness permitted by Section 6.04(i) or (s) and any other
Indebtedness of a Restricted Subsidiary permitted by Section 6.04;
(e)    Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings) and (ii) that are negotiated
in good faith at arm’s length; provided that no Default shall be outstanding
after giving effect thereto, and (A) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, Permitted Customer
Account Financing or a Permitted Novelis Switzerland Financing, (B) with respect
to any such Indebtedness of a Securitization Entity that is organized in a
Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under this Section 6.01(e), plus (x) the aggregate amount of Indebtedness
incurred by a Subsidiary that is organized in a Non-Principal Jurisdiction then
outstanding under Section 6.01(m), plus (y) the aggregate book value at the time
of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing, any
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of
(x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(f)    Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of


172
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Indebtedness incurred under this clause (f) shall not exceed the greater of (x)
10% of Consolidated Net Tangible Assets and (y) $500,000,000;
(g)    Sale and Leaseback Transactions permitted under Section 6.03;
(h)    Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Designated Company or any Restricted Subsidiary, in each case, incurred in the
ordinary course of business (including guarantees or obligations of the
Designated Company or any Restricted Subsidiary with respect to letters of
credit supporting such bid, performance or surety bonds or obligations, workers’
compensation claims, self-insurance obligations and bankers acceptances) (in
each case other than Indebtedness for borrowed money);
(i)    Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding $75,000,000 at any one time outstanding less all amounts paid with
regard to Contingent Obligations permitted pursuant to Section 6.04(a), and
(iii) of any Company that is not a Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Company under this Section 6.01;
(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
(k)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(l)    unsecured Indebtedness and Junior Secured Indebtedness not otherwise
permitted under this Section 6.01; provided, that (i) such Indebtedness has a
final maturity date no earlier than 180 days after the Latest Maturity Date,
(ii) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of the Term Loans with the
Latest Maturity Date, (iii) no Default is then continuing or would result
therefrom, (iv) such Indebtedness is incurred by a Loan Party and the persons
that are (or are required to be) guarantors under such Indebtedness do not
consist of any persons other than those persons that are (or are required to be)
Loan Parties under and with respect to the Term Loans, (v) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than customary offers
to purchase upon a change of control or asset sale) earlier than 180 days after
the Latest Maturity Date, (vi) such Indebtedness has terms and conditions
(excluding pricing, premiums and subordination terms), when taken as a whole,
are not materially more restrictive or less favorable to the Companies and are
not materially less favorable to the Lenders, than the terms of the Loan
Documents (except with respect to terms and conditions that are applicable only
after the then Latest Maturity Date), (vii) in the case of any such secured
Indebtedness, the Liens securing such Indebtedness, if any, shall be
subordinated to the Liens securing the Secured Obligations on a junior “silent”
basis in a manner satisfactory to the


173
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Administrative Agent (provided that the terms of the Intercreditor Agreement as
they relate to subordination are hereby acknowledged as being satisfactory) (and
the holders of such Indebtedness shall not have any rights with respect to
exercising remedies pursuant to such Liens) and such Liens shall only be on
assets that constitute Collateral, (viii) in the case of any such secured
Indebtedness, the security agreements relating to such Indebtedness (together
with the Intercreditor Agreement) reflect the Junior Lien nature of the security
interests and are otherwise substantially the same as the applicable Security
Documents (with differences as are reasonably satisfactory to the Administrative
Agent), (ix) in the case of any such secured Indebtedness, such Indebtedness and
the holders thereof or the Senior Representative thereunder shall be subject to
the Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement, and (x) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis, (A) the Consolidated Interest Coverage
Ratio at such date shall be greater than 2.0 to 1.0; and (B) with respect to any
such Junior Secured Indebtedness, the Secured Net Leverage Ratio, determined on
a Pro Forma Basis, shall be no greater than 5.00 to 1.00 (which shall be
evidenced by a certificate from the chief financial officer of the Designated
Company demonstrating such compliance calculation in reasonable detail);
provided, further that delivery to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness of an Officers’
Certificate of a Responsible Officer of the Designated Company (together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Designated Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(m)    Indebtedness consisting of working capital facilities, lines of credit or
cash management arrangements for Restricted Subsidiaries and Contingent
Obligations of Restricted Subsidiaries in respect thereof; provided that no
Default shall be outstanding, on a Pro Forma Basis, after giving effect thereto
and (A) with respect to any such Indebtedness of a Restricted Subsidiary that is
organized in a Principal Jurisdiction, such transaction is a Permitted German
Alternative Financing, (B) with respect to any such Indebtedness of a Company
that is organized in a Non-Principal Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under this Section 6.01(m), plus (y) the aggregate
book value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, (C) with respect to any
such Indebtedness of a Company that is organized in a Non-


174
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Loan Party Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Loan Party Jurisdiction under all Qualified Securitization Transactions
under Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by
a Subsidiary that is organized in a Non-Loan Party Jurisdiction then outstanding
under this Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Loan Party Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Loan Party Jurisdiction for
Asset Sales permitted under Section 6.06(r) (net of amounts paid by such Company
to repurchase the Inventory subject to such Asset Sales) (but in each case
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000, and (D) with respect to such Indebtedness (x) of a Restricted
Subsidiary organized under the laws of Germany, Contingent Obligations with
respect thereto shall be limited to other Restricted Subsidiaries organized
under the laws of Germany, Switzerland (if such Indebtedness is incurred
together with a Permitted Novelis Switzerland Financing) or any Non-Principal
Jurisdiction, (y) of a Restricted Subsidiary organized in a Non-Principal
Jurisdiction, Contingent Obligations with respect thereto shall be limited to
other Restricted Subsidiaries organized in a Non-Principal Jurisdiction and (z)
of a Restricted Subsidiary organized in a Non-Loan Party Jurisdiction,
Contingent Obligations with respect thereto shall be limited to other Restricted
Subsidiaries organized in a Non-Loan Party Jurisdiction;
(n)    Indebtedness in respect of indemnification obligations or obligations in
respect of purchase price adjustments or similar obligations incurred or assumed
by the Loan Parties and their Subsidiaries in connection with (i) an Asset Sale
or sale of Equity Interests otherwise permitted under this Agreement and (ii)
Permitted Acquisitions or other Investments permitted under this Section 6.04;
(o)    unsecured guaranties in the ordinary course of business of any person of
the obligations of suppliers, customers, lessors or licensees;
(p)    Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business;
(q)    (i) Indebtedness of any person existing at the time such person is
acquired in connection with a Permitted Acquisition or any other Investment
permitted under Section 6.04; provided that such Indebtedness is not incurred in
connection with or in contemplation of such Permitted Acquisition or other
Investment and is not secured by Accounts or Inventory of any Company organized
in a Principal Jurisdiction or the proceeds thereof, and at the time of such
Permitted Acquisition or other Investment, no Event of Default shall have
occurred and be continuing, and (ii) Permitted Refinancings of such
Indebtedness, in an aggregate amount, for all such Indebtedness permitted under
this clause (q), not to exceed at any time outstanding an amount equal to the
sum of (x) the greater of (1) $200,000,000 and (2) 4% of Consolidated Net
Tangible Assets and (y) an additional unlimited amount so long as, on a Pro
Forma Basis after giving effect


175
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





to the incurrence of such Indebtedness, the Consolidated Interest Coverage Ratio
shall be greater than 2.0 to 1.0;
(r)    Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including the Cash
Pooling Arrangements and other pooled account arrangements and netting
arrangements and commercial credit card and merchant card services and other
bank products or services) in the ordinary course of business, in each case,
arising under the terms of customary agreements with any bank;
(s)    Permitted Holdings Indebtedness;
(t)    Indebtedness constituting the Senior Notes in an aggregate principal
amount not to exceed $2,650,000,000, and Permitted Refinancings thereof
(including successive Permitted Refinancings of Indebtedness incurred as a
Permitted Refinancing under this clause (t));
(u)    Indebtedness of any Loan Party under one or more series of senior secured
notes under one or more indentures, provided that (i) such Indebtedness has a
final maturity date that is no earlier than the Latest Maturity Date, (ii) such
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Term Loans with the Latest Maturity
Date, (iii) no Default is then continuing or would result therefrom, (iv) such
Indebtedness is incurred by a Loan Party and the persons that are (or are
required to be) guarantors under such Indebtedness do not consist of any persons
other than those persons that are (or are required to be) Loan Parties under or
in respect to the Term Loans, (v) the terms of such Indebtedness do not require
any amortization, mandatory prepayment or redemption or repurchase at the option
of the holders thereof (other than customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive with those set forth in Section
2.10(c) or (e), as applicable, to make mandatory prepayments or prepayment
offers out of such proceeds on a pari passu basis with the Secured Obligations,
all Permitted First Priority Refinancing Debt and all other Additional Senior
Secured Indebtedness) earlier than the Latest Maturity Date, (vi) such
Indebtedness has terms and conditions (excluding pricing and premiums), when
taken as a whole, that are not materially more restrictive or less favorable to
the Companies and the Lenders than the terms of the Loan Documents (except with
respect to terms and conditions that are applicable only after the then Latest
Maturity Date), (vii) the Liens securing such Indebtedness shall be pari passu
with the Liens securing the Secured Obligations (other than with respect to
control of remedies) and such Liens shall only be on assets that constitute
Collateral, (viii) the security agreements relating to such Indebtedness shall
be substantially the same as the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent), (ix) such Indebtedness
and the holders thereof or the Senior Representative thereunder shall be subject
to the Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement, and (x) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis, the Senior Secured Net Leverage Ratio
at such date shall be not greater than 3.0 to 1.0 (provided that in calculating
the Senior Secured Net Leverage Ratio, the proceeds of the incurrence of such
Indebtedness shall be excluded from Unrestricted Cash); provided, further that


176
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





delivery to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness of an Officers’ Certificate of a Responsible
Officer of the Designated Company (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) certifying that the Designated Company
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Designated Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees);
(v)    Permitted Unsecured Refinancing Debt and any Permitted Refinancing
thereof (including successive Permitted Refinancings of Indebtedness incurred as
a Permitted Refinancing under this clause (v));
(w)    Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof (including successive
Permitted Refinancings of Indebtedness incurred as a Permitted Refinancing under
this clause (w));
(x)    obligations of the Designated Company or any of its Restricted
Subsidiaries to reimburse or refund deposits posted by customers pursuant to
forward sale agreements entered into by the Designated Company or such
Restricted Subsidiary in the ordinary course of business;
(y)    unsecured Indebtedness not otherwise permitted under this Section 6.01 in
an aggregate principal amount not to exceed the greater of (x) $500,000,000 and
(y) 10% of Consolidated Net Tangible Assets at any time outstanding;
(z)    (i) unsecured Indebtedness in respect of obligations of the Designated
Company or any Restricted Subsidiary to pay the deferred purchase price of goods
or services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or any Hedge
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Designated Company or any Restricted Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;
(aa)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Designated Company
(or its direct or indirect parent) and its Restricted Subsidiaries incurred in
the ordinary course of business or otherwise incurred in connection with the
Transactions or any Permitted Acquisition or other Investment permitted under
Section 6.04; and
(bb)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of


177
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





capital stock of the Designated Company or any of its direct or indirect parent
companies permitted by Section 6.08(j);
(cc)    Indebtedness pursuant to industrial revenue bond, direct government loan
or similar programs in an aggregate principal amount not to exceed the greater
of (x) $150,000,000 and (y) 3% of Consolidated Net Tangible Assets at any time
outstanding; and
(dd)    Indebtedness of Loan Parties under any Third Lien Credit Agreement and
any Permitted Refinancing thereof (including successive Permitted Refinancings
of Indebtedness incurred as a Permitted Refinancing under this clause (dd)).
Notwithstanding anything to the contrary contained in this Section 6.01, accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant (but shall, for
the avoidance of doubt, be deemed to be Indebtedness for the purposes of
calculating any financial ratio, including the Consolidated Interest Coverage
Ratio, the Total Net Leverage Ratio, the Secured Net Leverage Ratio or the
Senior Secured Net Leverage Ratio, whether calculated under this Section 6.01 or
elsewhere in this Agreement).

Section 6.02    Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
(a)    (i) inchoate Liens for Taxes not yet due and payable or delinquent and
(ii) Liens for Taxes which are due and payable and are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided on the books of the appropriate Company in
accordance with US GAAP;
(b)    Liens in respect of property of any Company imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with US GAAP;
(c)    any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) that does not attach to the Accounts and Inventory of any
Co-Borrower and any Lien granted as a replacement, renewal or substitution
therefor; provided that any such replacement, renewal or substitute Lien (i)
does not secure an aggregate amount of Indebtedness, if any, greater than that
secured on the Closing Date (including undrawn commitments thereunder in effect
on the Closing Date, accrued and unpaid interest thereon and fees and premiums
payable in connection with a Permitted Refinancing of the Indebtedness secured
by such Lien) and (ii) does not encumber any


178
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





property other than the property subject thereto on the Closing Date (any such
Lien, an “Existing Lien”);
(d)    easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;
(e)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with US GAAP;
(f)    Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements
of Law or deposits made in connection therewith in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation, (y) incurred in the ordinary course
of business to secure the performance of tenders, statutory obligations (other
than excise taxes), surety, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money) or (z) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers; provided that (i) with respect to clauses (x), (y) and (z) of this
paragraph (f), such Liens are for amounts not yet due and payable or delinquent
or, to the extent such amounts are so due and payable, such amounts are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established on the books of the appropriate
Company in accordance with US GAAP, and (ii) to the extent such Liens are not
imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents and, with respect to clause (y),
property relating to the performance of obligations secured by such bonds or
instruments;
(g)    (i) Leases, subleases or licenses of the properties of any Company
granted to other persons which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company and (ii) interests or title of a lessor, sublessor, licensor or
sublicensor or Lien securing a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest in any lease or license not prohibited by this Agreement;
(h)    Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business;
(i)    Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and any proceeds of such property and do
not encumber any other property of any Company (other


179
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





than pursuant to customary cross-collateralization provisions with respect to
other property of a Company that also secure Indebtedness owed to the same
financing party or its Affiliates that is permitted under Section 6.01(f),
Section 6.01(g) or Section 6.01(cc));
(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to treasury, depositary and
cash management services or automated clearinghouse transfer of funds (including
pooled account arrangements and netting arrangements or claims against any
clearing agent or custodian with respect thereto); provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any other
Indebtedness;
(k)    (i) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations, (ii) pursuant to the Revolving Credit Security Documents to secure
the “Secured Obligations” (as defined in the Revolving Credit Agreement) and any
Permitted Revolving Credit Facility Refinancings thereof, (iii) pursuant to the
Third Lien Security Documents to secure the “Secured Obligations” (as defined in
the Third Lien Credit Agreement) and any Permitted Refinancing thereof, (iv)
Liens securing Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, (v) Liens securing Additional Senior Secured
Indebtedness that are pari passu with the Liens securing the Secured Obligations
and subject to the terms of the Intercreditor Agreement and (vi) Liens securing
Junior Secured Indebtedness that are subordinated to the Liens securing the
Secured Obligations and subject to the terms of the Intercreditor Agreement;
(l)    licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
(m)    the filing of UCC or PPSA financing statements (or the equivalent in
other jurisdictions) solely as a precautionary measure in connection with
operating leases or consignment of goods;
(n)    (x) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m), (y) Liens on property of
Restricted Subsidiaries that are organized in a Principal Jurisdiction
consisting of Revolving Credit Priority Collateral and Hedging Agreements
related to the value of such Revolving Credit Priority Collateral securing
Indebtedness of such Restricted Subsidiaries permitted by Section 6.01(m) and
(z) Liens on property of NKL securing Indebtedness permitted by Section 6.01(p);
(o)    Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
(p)    to the extent constituting a Lien, the existence of an “equal and
ratable” clause in the Senior Note Documents (and any Permitted Refinancings
thereof) and other debt securities


180
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





issued by a Loan Party that are permitted under Section 6.01 (but, in each case,
not any security interests granted pursuant thereto);
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(r)    Liens on assets acquired in a Permitted Acquisition or other Acquisitions
permitted under Section 6.04 or on property of a person existing at the time
such person is acquired or merged with or into or amalgamated or consolidated
with any Company to the extent permitted hereunder or such assets are acquired
(and not created in anticipation or contemplation thereof); provided that (i)
such Liens do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereon and proceeds thereof) and are no
more favorable to the lienholders than such existing Lien and (ii) the aggregate
principal amount of Indebtedness secured by such Liens does not exceed
$200,000,000 at any time outstanding;
(s)    any encumbrance or restriction (including put and call agreements) solely
in respect of the Equity Interests of any Joint Venture or Joint Venture
Subsidiary that is not a Loan Party, contained in such Joint Venture’s or Joint
Venture Subsidiary’s Organizational Documents or the joint venture agreement or
stockholders agreement in respect of such Joint Venture or Joint Venture
Subsidiary;
(t)     (A) Liens granted in connection with Indebtedness permitted under
Section 6.01(e) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Qualified Securitization
Transaction and (B) Liens granted in connection with a Permitted Factoring
Facility pursuant to Section 6.06(e) that are limited in each case to
precautionary Liens on the Receivables sold, transferred or disposed of pursuant
to such transaction, and Liens on the other Factoring Assets with respect
thereto;
(u)    Liens not otherwise permitted by this Section 6.02 securing liabilities
not in excess of the greater of (x) $100,000,000 and (y) 2% of Consolidated Net
Tangible Assets in the aggregate at any time outstanding;
(v)    to the extent constituting Liens, rights under purchase and sale
agreements with respect to Equity Interests or other assets permitted to be sold
in Asset Sales permitted under Section 6.06;
(w)    Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Secured Obligations and to the Secured Parties’ Liens on the
Collateral in a manner satisfactory to the Administrative Agent;
(x)    Liens created, arising or securing obligations under the Receivables
Purchase Agreements;


181
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(y)    Liens on deposits provided by customers or suppliers in favor of such
customers or suppliers securing the obligations of the Designated Company or its
Restricted Subsidiaries to refund deposits posted by customers or suppliers
pursuant to forward sale agreements entered into by the Designated Company or
its Restricted Subsidiaries in the ordinary course of business;
(z)    Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment;
(aa)    the pledge of Qualified Capital Stock of any Unrestricted Subsidiary;
(bb)    Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc. and any securities accounts in which such
Equity Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by applicable Requirements of Law or
stock exchange requirements (and not securing Indebtedness);
(cc)    (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks, (B) relating to pooled deposit
or sweep accounts of any Company to permit satisfaction of overdraft or similar
obligations and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
similar agreements entered into with customers of the Companies in the ordinary
course of business, (ii) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
applicable law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness;
(dd)    Cash collateral securing Indebtedness incurred pursuant to Section
6.01(h); and
(ee)    Liens securing Indebtedness incurred pursuant to Section 6.01(cc);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and any proceeds of such property and do not encumber any
other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g), or Section 6.01(cc));
provided, however, that notwithstanding any of the foregoing, no consensual
Liens (other than Liens permitted under clauses (s), (v) and (bb) above, in the
case of Securities Collateral or Chinese Subsidiary Equity Interests) shall be
permitted to exist, directly or indirectly, on any Securities Collateral or any
Chinese Subsidiary Equity Interests, other than Liens granted pursuant to the
applicable Security Documents and, so long as such Lien is also granted pursuant
to the applicable Security Documents, the Revolving Credit Security Documents or
any agreement, document or instrument pursuant to which any Lien is granted
securing any Additional Secured Indebtedness,


182
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Permitted First Priority Refinancing Debt, Permitted Second Priority Refinancing
Debt or Junior Secured Indebtedness.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as any agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Lien permitted hereunder.

Section 6.03    Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted by Section
6.02 and (iii) after giving effect to such Sale and Leaseback Transaction, the
aggregate fair market value of all properties covered by Sale and Leaseback
Transactions entered into would not exceed (A) in the case of a Sale and
Leaseback Transaction constituting Indebtedness incurred pursuant to Section
6.01(cc), the greater of (x) $150,000,000 and (y) 3% of Consolidated Net
Tangible Assets at any time and (B) in the case of all other Sale and Leaseback
Transactions, the greater of (x) $250,000,000 and (y) 5% of Consolidated Net
Tangible Assets.

Section 6.04    Investments, Loan and Advances. Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other ownership interest in, or make any
capital contribution to, any other person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of being designated an Unrestricted Subsidiary, the Designated Company will be
deemed to have made an Investment in such Unrestricted Subsidiary as of the date
of such designation, as provided in Section 5.16 and (z) in the event a
Restricted Subsidiary ceases to be a Restricted Subsidiary as a result of an
Asset Sale or similar transaction, and the Designated Company and its Restricted
Subsidiaries continue to own Equity Interests in such Restricted Subsidiary, the
Designated Company will be deemed, at the time of such transaction and after
giving effect thereto, to have made an Investment in such Person equal to the
fair market value of the Designated Company’s and its Restricted Subsidiaries’
Investments in such Person at such time), except that the following shall be
permitted:




183
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(a)    Investments consisting of unsecured guaranties by Loan Parties of, or
other unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to the greater of (x) $100,000,000 and (y) 2%
of Consolidated Net Tangible Assets less the amount of Contingent Obligations by
Loan Parties in respect of Companies that are not Loan Parties or that are
Restricted Grantors permitted pursuant to Section 6.01(i)(ii);
(b)    Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);
(c)    the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business or in
connection with a Permitted Acquisition or other Acquisition permitted under
Section 6.04, (ii) invest in, acquire and hold cash and Cash Equivalents,
(iii) endorse negotiable instruments held for collection in the ordinary course
of business or (iv) make lease, utility and other similar deposits in the
ordinary course of business;
(d)    Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e);
(e)    the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;
(f)    any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
(g)    Investments made by any Company as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.06;
(h)    loans and advances to directors, employees and officers of the Loan
Parties and their Restricted Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed (when aggregated with loans and advances
outstanding pursuant to clause (e) above) $15,000,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;
(i)    Investments (i) by any Company in any other Company outstanding on the
Closing Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any
Restricted Grantor in any other Restricted Grantor, (iv) by an Unrestricted
Grantor in any Restricted Grantor so long as, on a Pro Forma Basis after giving
effect to and at the time of such Investment, the Consolidated Interest Coverage
Ratio shall be greater than 2.0 to 1.0, (v) by any Loan Party in any Company
that is not


184
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





a Loan Party in an aggregate amount not to exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, and (vi) by any Company
that is not a Loan Party in any other Company; provided that any such Investment
in the form of a loan or advance to any Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative Agent
and, in the case of a loan or advance by a Loan Party, evidenced by an
Intercompany Note and pledged by such Loan Party as Collateral pursuant to the
Security Documents;
(j)    Investments in securities or other obligations received upon foreclosure
or pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers or in
connection with the settlement of delinquent accounts in the ordinary course of
business, and Investments received in good faith in settlement of disputes or
litigation;
(k)    Investments in Joint Ventures in which the Loan Parties hold at least 50%
of the outstanding Equity Interests or Joint Venture Subsidiaries made with the
Net Cash Proceeds of (x) arm’s length sales or dispositions for cash of Equity
Interests in a Joint Venture Subsidiary for fair market value or (y) the
issuance of Equity Interests in a Joint Venture Subsidiary, in each case as
permitted by Section 6.06 hereof;
(l)    Investments in Norf GmbH in an aggregate amount not to exceed
€100,000,000 at any time outstanding;
(m)    Permitted Acquisitions;
(n)    Investments consisting of Standard Factoring Undertakings in respect of
Permitted Factoring Facilities pursuant to Section 6.06(e);
(o)    Mergers, amalgamations and consolidations in compliance with Section
6.05; provided that the Lien on and security interest in such Investment granted
or to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable;
(p)    Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;
(q)    Investments consisting of guarantees of Indebtedness referred to in
clauses (i) (to the extent such guarantee is in effect on the Closing Date or
permitted as part of a Permitted Refinancing) and (ii) of Section 6.01(b) and
Contingent Obligations permitted by Section 6.01(c) or (i);
(r)    other Investments in an aggregate amount not to exceed:
(i)    so long as the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under


185
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Investments and any related Indebtedness, would not exceed 3.50 to 1.00,
$75,000,000 during any fiscal year of the Designated Company;
(ii)    so long as (A) the Consolidated Interest Coverage Ratio as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would
exceed 2.0 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would not
exceed 3.50 to 1.00, the then available Cumulative Credit;
(iii)     so long as (A) the Total Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
4.0 to 1.0, (B) Liquidity after giving effect to such Investment shall be
greater than or equal to $750,000,000 and (C) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Annual Credit;
(iv)    so long as (A) the Total Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
3.5 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
3.50 to 1.00, such additional amounts as the Designated Company may determine
(the cumulative amount of Investments made after the Closing Date under this
clause (iv) at any time that the Total Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would exceed 2.0
to 1.0, referred to as the “Investment Recapture Amount”); and


186
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(v)    so long as the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
3.50 to 1.00, $75,000,000 over the term of this Agreement minus the aggregate
amount of Dividends made pursuant to Section 6.08(g);
(s)    Investments consisting of unsecured guaranties permitted pursuant to
Section 6.01(o); and
(t)    Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
provided that (x) any such Investment in the form of a loan or advance to any
Loan Party shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent and, in the case of a loan or advance
by a Loan Party, evidenced by an Intercompany Note and pledged by such Loan
Party as Collateral pursuant to the Security Documents and (y) with respect to
any Investment in an aggregate amount in excess of $50,000,000, on or prior to
the date of any Investment pursuant to Section 6.04(r)(ii), (iii) or (iv), the
Designated Company shall deliver to the Administrative Agent an Officer’s
Certificate specifying which clause of Section 6.04(r) such Investment is being
made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and Consolidated Interest Coverage
Ratio referred to above and, in the case of Investments pursuant to clause (iii)
above, the amount of Liquidity referred to therein.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such Contingent
Obligation; and the outstanding amount of other Investments shall be reduced by
the amount of cash or Cash Equivalents received with respect to such Investment
upon the sale or disposition thereof, or constituting a return of capital with
respect thereto or, repayment of the principal amount thereof, in the case of a
loan or advance.



Section 6.05    Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
(a)    Asset Sales in compliance with Section 6.06;
(b)    Permitted Acquisitions in compliance with Section 6.04;
(c)    (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that in the case of any merger, amalgamation or
consolidation involving (w)


187
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Designated Holdco, Designated Holdco is the surviving or resulting person,
(x) except as provided in clause (w) or in the definition of Permitted Holdings
Amalgamation, the Borrower, the Borrower is the surviving or resulting person,
(y) except as provided in clauses (w) and (x), a Co-Borrower, a Co-Borrower is
the surviving or resulting person, and (z) in any other case, an Unrestricted
Grantor is the surviving or resulting person, (ii) any Restricted Grantor may
merge, amalgamate or consolidate with or into any other Restricted Grantor
(provided that (x) a Subsidiary Guarantor is the surviving or resulting person
or (y) in the case of any merger, amalgamation or consolidation involving a
Co-Borrower (other than the Borrower or Designated Holdco), a Co-Borrower is the
surviving or resulting person), (iii) Novelis Aluminum Holding Company and
Novelis Deutschland GmbH may merge provided Novelis Deutschland GmbH is the
surviving or resulting person, and (iv) any Company that is not a Loan Party may
merge, amalgamate or consolidate with or into any Restricted Grantor (provided
that a Subsidiary Guarantor or a Co-Borrower is the surviving or resulting
person); provided that, in the case of each of the foregoing clauses (i) through
(iv), (1) the surviving or resulting person is a Wholly Owned Subsidiary of
Holdings (or the Borrower or a Wholly Owned Subsidiary of the Borrower following
a Qualified Borrower IPO), (2) the Lien on and security interest in such
property granted or to be granted in favor of the Collateral Agent under the
Security Documents shall be maintained in full force and effect and perfected
and enforceable (to at least the same extent as in effect immediately prior to
such transfer) or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable (for purposes of the Permitted Reorganization,
without regard to any grace periods provided for in such Sections) and (3) no
Default is then continuing or would result therefrom; provided that in the case
of any amalgamation or consolidation involving a Loan Party, at the request of
the Administrative Agent, such Loan Party and each other Loan Party shall
confirm its respective Secured Obligations and Liens under the Loan Documents in
a manner reasonably satisfactory to the Administrative Agent;
(d)    any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party;
(e)    Holdings and the Borrower may consummate the Permitted Holdings
Amalgamation;
(f)    any Restricted Subsidiary of the Designated Company may dissolve,
liquidate or wind up its affairs at any time; provided that such dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect; and
(g)    any Unrestricted Grantor (other than Holdings, Designated Holdco or the
Co-Borrowers) may dissolve, liquidate or wind-up its affairs (collectively,
“Wind-Up”), so long as all of its assets are distributed or otherwise
transferred to any other Unrestricted Grantor and any Restricted Grantor may
Wind-Up so long as all of its assets are distributed or otherwise transferred to
a Restricted Grantor or an Unrestricted Grantor; provided that (1) the Lien on
and security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained in full force
and effect and perfected and enforceable (to at least the same extent as in
effect immediately prior to such transfer) or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable and (2) no Default is
then continuing or would result therefrom.


188
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 6.06    Asset Sales. Effect any Asset Sale except that the following
shall be permitted:
(a)    disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of the
Designated Company, no longer economically practicable to maintain or useful in
the conduct of the business of the Companies taken as a whole;
(b)    so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of any Wholly Owned Subsidiary
that is a Restricted Subsidiary unless, after giving effect to any such Asset
Sale, such person either ceases to be a Restricted Subsidiary or, in the case of
an Excluded Collateral Subsidiary, becomes a Joint Venture Subsidiary) for fair
market value, with at least 75% of the consideration received for all such Asset
Sales or related Asset Sales in which the consideration received exceeds
$50,000,000 payable in cash upon such sale (provided, however, that for the
purposes of this clause (b), the following shall be deemed to be cash: (i) any
liabilities (as shown on the Designated Company’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Designated Company or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which Holdings, the
Designated Company and all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (ii) any securities
received by the Designated Company or the applicable Restricted Subsidiary from
such transferee that are converted by the Designated Company or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable Asset Sale, and (iii) aggregate non-cash
consideration received by the Designated Company or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Asset Sale for which such non-cash consideration is received)
not to exceed $75,000,000 at any time (net of any non-cash consideration
converted into cash));
(c)    leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;
(d)    mergers and consolidations, and liquidations and dissolutions in
compliance with Section 6.05;
(e)    sales, transfers and other dispositions of Receivables for the fair
market value thereof in connection with a Permitted Factoring Facility; provided
that no Default shall be outstanding after giving effect thereto and (A) with
respect to any such sale, transfer or disposition of Receivables incurred by a
Company that is organized in a Principal Jurisdiction, such transaction is a
Permitted German Alternative Financing, Permitted Customer Account Financing or
Permitted Novelis Switzerland Financing, (B) with respect to any such sale,
transfer of disposition of Receivables incurred by a Company that is organized
in a Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Principal Jurisdiction under all Qualified Securitization
Transactions under Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book


189
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to this Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, Permitted Novelis Switzerland Financing and any Permitted Customer
Account Financing), shall not exceed the greater of (x) 15% of Consolidated Net
Tangible Assets and (y) $750,000,000, and (C) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Loan Party Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Loan Party Jurisdiction under all Qualified Securitization
Transactions under Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Loan Party
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Loan Party Jurisdiction subject to a
Permitted Factoring Facility pursuant to this Section 6.06(e) at such time, plus
(z) the aggregate consideration received by a Company that is organized in a
Non-Loan Party Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000;
(f)    the sale or disposition of cash and Cash Equivalents in connection with a
transaction otherwise permitted under the terms of this Agreement;
(g)    assignments and licenses of Intellectual Property of any Loan Party and
its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company;
(h)    Asset Sales (i) by and among Unrestricted Grantors (other than Holdings),
(ii) by any Restricted Grantor to any other Restricted Grantor, (iii) by any
Restricted Grantor to any Unrestricted Grantor so long as the consideration paid
by the Unrestricted Grantor in such Asset Sale does not exceed the fair market
value of the property transferred, (iv) by (x) any Unrestricted Grantor to any
Restricted Grantor for fair market value and (y) by any Loan Party to any
Restricted Subsidiary that is not a Loan Party for fair market value provided
that the fair market value of such Asset Sales under this clause (iv) does not
exceed the greater of (1) $200,000,000 and (2) 4% of Consolidated Net Tangible
Assets in the aggregate for all such Asset Sales since the Closing Date, (v) by
any Company that is not a Loan Party to any Loan Party so long as the
consideration paid by the Loan Party in such Asset Sale does not exceed the fair
market value of the property transferred, and (vi) by and among Companies that
are not Loan Parties; provided that (A) in the case of any transfer from one
Loan Party to another Loan Party, any security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the relevant
Security Documents in the assets so transferred shall (1) remain in full force
and effect and perfected and enforceable (to at least the same extent as in
effect immediately prior to such transfer) or (2) be replaced by security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to the relevant


190
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Security Documents, which new security interests shall be in full force and
effect and perfected and enforceable (to at least the same extent as in effect
immediately prior to such transfer) and (B) no Default is then continuing or
would result therefrom;
(i)    the Companies may consummate Asset Swaps so long as (x) each such sale is
in an arm’s-length transaction and the applicable Company receives at least fair
market value consideration (as determined in good faith by such Company), (y)
the Collateral Agent shall have a First Priority perfected Lien on the assets
acquired pursuant to such Asset Swap at least to the same extent as the assets
sold pursuant to such Asset Swap (immediately prior to giving effect thereto)
and (z) the aggregate fair market value of all assets sold pursuant to this
clause (i) shall not exceed the greater of (1) 2% of Consolidated Net Tangible
Assets and (2) $100,000,000 in the aggregate since the Closing Date; provided
that so long as the assets acquired by any Company pursuant to the respective
Asset Swap are located in the same country as the assets sold by such Company,
such aggregate cap will not apply to such Asset Swap;
(j)    sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e);
(k)    to the extent constituting an Asset Sale, the Permitted Holdings
Amalgamation;
(l)    issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Collateral Subsidiaries;
(m)    Asset Sales among Companies of promissory notes or Equity Interests or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;
(n)    the sale of Receivables made pursuant to the Receivables Purchase
Agreement;
(o)    to the extent constituting an Asset Sale, Investments permitted by
Section 6.04(i);
(p)    issuances of Qualified Capital Stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Qualified Capital Stock (A) for stock splits, stock
dividends and additional issuances of Qualified Capital Stock which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interests of such issuing Company and (B) by Subsidiaries of the Designated
Company formed after the Closing Date to the Designated Company or the
Subsidiary of the Designated Company which is to own such Qualified Capital
Stock. All Equity Interests issued in accordance with this Section 6.06(p)
shall, to the extent required by Section 5.11 or any Security Document or if
such Equity Interests are issued by any Loan Party (other than Holdings), be
delivered to the Collateral Agent;
(q)    transfers of 100% of the Equity Interests of any Chinese Subsidiary or
Korean Subsidiary of the Designated Company to a wholly-owned U.S. Loan Party;
provided that (i) subject


191
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





to the Anti-Dilution Requirement following the consummation of the Permitted
Reorganization, any security interests granted to the Collateral Agent for the
benefit of any Secured Parties pursuant to the relevant Security Documents in
the Equity Interests so transferred shall be replaced by security interests
granted to the Collateral Agent for the benefit of the relevant Secured Parties
pursuant to the relevant Security Documents in 100% of the Equity Interests of
such U.S. Loan Party and 65% of the Equity Interests of such Chinese Subsidiary
if held directly by such U.S. Loan Party, which new security interests shall be
in full force and effect and perfected and enforceable (to at least the same
extent as the security interests in such transferred Subsidiary in effect
immediately prior to such transfer (it being understood that registration of
such pledge may take place following such transfer to the extent required by
applicable law)) and (ii) no Default is then continuing or would result
therefrom;
(r)    sales, transfers and other dispositions of Inventory in order to finance
working capital; provided that no Default shall be outstanding after giving
effect thereto and (A) with respect to any such sale, transfer of disposition by
a Company that is organized in a Principal Jurisdiction, such transaction is a
Permitted German Alternative Financing, (B) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Principal Jurisdiction under all Qualified Securitization
Transactions under this Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under this Section 6.06(r)
(net of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, and (C) with respect to
any such sale, transfer or disposition of Receivables incurred by a Company that
is organized in a Non-Loan Party Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Loan Party Jurisdiction under all Qualified
Securitization Transactions under this Section 6.01(e), plus (x) the aggregate
amount of Indebtedness incurred by a Subsidiary that is organized in a Non-Loan
Party Jurisdiction then outstanding under Section 6.01(m), plus (y) the
aggregate book value at the time of determination of the then outstanding
Receivables of a Company that is organized in a Non-Loan Party Jurisdiction
subject to a Permitted Factoring Facility pursuant to Section 6.06(e) at such
time, plus (z) the aggregate consideration received by a Company that is
organized in a Non-Loan Party Jurisdiction for Asset Sales permitted under this
Section 6.06(r) (net of amounts paid by such Company to repurchase the Inventory
subject to such Asset Sales) (but in each case excluding any Permitted German
Alternative Financing, any Permitted Novelis Switzerland Financing and any
Permitted Customer Account Financing), shall not exceed the greater of (x) 15%
of Consolidated Net Tangible Assets and (y) $750,000,000;


192
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(s)    Asset Sales of 100% of the Equity Interests of any Chinese Subsidiary of
the Designated Company to a Chinese holding company that is a wholly-owned
direct Subsidiary of the Designated Company; provided that (i) any security
interests granted to the Collateral Agent for the benefit of any Secured Parties
pursuant to the relevant Security Documents in the Equity Interests so
transferred shall be replaced by security interests granted to the Collateral
Agent for the benefit of the relevant Secured Parties pursuant to the relevant
Security Documents in 100% of the Equity Interests of such holding company
Subsidiary, which new security interests shall be in full force and effect and
perfected and enforceable (to at least the same extent as the security interests
in such transferred Subsidiary in effect immediately prior to such transfer (it
being understood that registration of such pledge may take place following such
transfer to the extent required by applicable law)) and (ii) no Default is then
continuing or would result therefrom; and
(t)    any sale, lease transfer or other disposition in connection with any
industrial revenue bond or similar program that does not result in the
recognition of the sale or the asset transfer in accordance with GAAP, or any
similar transaction.

Section 6.07    Cash Pooling Arrangements. Amend, vary or waive any term of the
Cash Pooling Arrangements or enter into any new pooled account or netting
agreement with any Affiliate in a manner materially adverse to the Lenders or
which adversely affects the security interests in such accounts. Without the
consent of the Administrative Agent under the Revolving Credit Agreement, permit
the aggregate amount owed pursuant to the Cash Pooling Arrangements by all
Companies who are not Loan Parties (other than any Company (x) that has pledged
assets to secure the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and the Collateral Agent and (y) the accounts of which
included in such Cash Pooling Arrangements are limited to zero balance
disbursement accounts that forward daily all amounts to an account of a Loan
Party (subject to customary payments with respect to overdrafts)) minus the
aggregate amount on deposit pursuant to the Cash Pooling Arrangements from such
Persons to exceed $50,000,000.

Section 6.08    Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
(a)    (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Borrower or a Wholly Owned Subsidiary of the
Borrower following a Qualified Borrower IPO), (ii) Dividends by Holdings (or the
Borrower following a Qualified Borrower IPO) payable solely in Qualified Capital
Stock and (iii) Dividends by Holdings payable with the proceeds of Permitted
Holdings Indebtedness;
(b)    (i) Dividends by any Company that is not a Loan Party to any other
Company that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings
(or the Borrower or a Wholly Owned Subsidiary of the Borrower following a
Qualified Borrower IPO) and (ii) cash Dividends by any Company that is not a
Loan Party to the holders of its Equity Interests on a pro rata basis;
(c)    (A) to the extent actually used by Holdings to pay such franchise taxes,
costs and expenses, fees, payments by the Designated Company to or on behalf of
Holdings in an amount sufficient to pay franchise taxes and other fees solely
required to maintain the legal existence of Holdings, (B) payments by the
Designated Company to or on behalf of Holdings in an amount


193
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





sufficient to pay out-of-pocket legal, accounting and filing costs and other
expenses in the nature of overhead in the ordinary course of business of
Holdings, and (C) management, consulting, monitoring and advisory fees and
related expenses and termination fees pursuant to a management agreement with
one or more Specified Holders relating to the Designated Company (collectively,
the “Management Fees”), in the case of clauses (A), (B) and (C) in an aggregate
amount not to exceed in any calendar year the greater of (i) $20,000,000 and
(ii) 1.5% of the Designated Company’s Consolidated EBITDA in the prior calendar
year;
(d)    the Designated Company may pay cash Dividends to the holders of its
Equity Interests and, if Holdings is a holder of such Equity Interests, the
proceeds thereof may be utilized by Holdings to pay cash Dividends to the
holders of its Equity Interests in an amount not to exceed:
(i)    so long as (A) the Consolidated Interest Coverage Ratio, as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends and any related Indebtedness, would exceed
2.0 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, the then available Cumulative Credit;
(ii)    so long as (A) the Total Net Leverage Ratio, as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends, would not exceed 4.0 to 1.0, (B) Liquidity
after giving effect to such Dividend shall be greater than or equal to
$750,000,000, and (C) the Senior Secured Net Leverage Ratio as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends and any related Indebtedness, would not
exceed 3.50 to 1.00, the then available Annual Credit; and
(iii)    so long as (A) the Total Net Leverage Ratio, as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.5 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, such additional amounts as the Designated Company may determine
(the


194
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





cumulative amount of Dividends made after the Closing Date under this clause
(iii) at any time that the Total Net Leverage Ratio, as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends, would exceed 2.0 to 1.0, referred to as the
“Dividend Recapture Amount”);
provided that (x) the Dividends described in this clause (d) shall not be
permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom and (y) with respect to any Dividend in an
aggregate amount in excess of $50,000,000, on or prior to the date of any such
Dividend pursuant to this Section 6.08(d), the Designated Company shall deliver
to the Administrative Agent an Officer’s Certificate specifying which clause of
this Section 6.08(d) such Dividend is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied (in the case of Dividends pursuant to clause (i) and (ii) above)
and the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Consolidated Interest Coverage Ratio referred to above and, in the case of
Dividends pursuant to clause (ii) above, the amount of Liquidity referred to
therein;
(e)    to the extent constituting a Dividend, payments permitted by Section
6.09(d) that do not relate to Equity Interests;
(f)    [intentionally omitted];
(g)    so long as the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, the Designated Company may pay additional cash Dividends to
Holdings the proceeds of which may be utilized by Holdings to pay cash Dividends
to the holders of its Equity Interests in an aggregate amount not to exceed
$75,000,000 after the Closing Date minus the amount of Investments made in
reliance on Section 6.04(r)(v); provided that the Dividends described in this
clause (g) shall not be permitted if a Default is continuing at the date of
declaration or payment thereof or would result therefrom;
(h)    Dividends by any Company to any other Company that are part of a Series
of Cash Neutral Transactions; provided no Default has occurred and is
continuing;
(i)    following a Qualified IPO, Dividends paid to Holdings (which may pay the
proceeds thereof to the holders of its Equity Interests) or, in the case of a
Qualified Borrower IPO, its other equity holders, of up to 10% of the net cash
proceeds received by (or contributed to the capital of) the Designated Company
in or from such Qualified IPO or Qualified Borrower IPO in any fiscal year; and
(j)    Dividends to repurchase Equity Interests of Holdings (or, following the
consummation of the Permitted Reorganization, Designated Holdco) or any direct
or indirect parent


195
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





entity (or following a Qualified Borrower IPO, Equity Interests of the Borrower)
from current or former officers, directors or employees of the Designated
Company or any of its Restricted Subsidiaries or any direct or indirect parent
entity (or permitted transferees of such current or former officers, directors
or employees); provided, however, that the aggregate amount of such repurchases
shall not exceed (i) $20,000,000 in any calendar year prior to completion of a
Qualified IPO or Qualified Borrower IPO, or (ii) $30,000,000 in any calendar
year in which a Qualified IPO or Qualified Borrower IPO occurs or any calendar
year commencing following completion of a Qualified IPO or Qualified Borrower
IPO (with unused amounts in any calendar year being permitted to be carried over
for the next two succeeding calendar years); provided, further, that such amount
in any calendar year may be increased by an amount not to exceed (x) the cash
proceeds received by the Designated Company or any of its Restricted
Subsidiaries from the sale of Equity Interests of the Borrower, Holdings (or,
following the consummation of the Permitted Reorganization, Designated Holdco)
or any parent entity to officers, directors or employees (to the extent
contributed to the Designated Company (excluding any portion thereof included in
the Cumulative Credit)), plus (y) the cash proceeds of key man life insurance
policies in such calendar year.

Section 6.09    Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
(a)    Dividends permitted by Section 6.08;
(b)    Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p), or (s)
and other Investments permitted under Section 6.04 in Restricted Subsidiaries
and joint ventures; provided that any such joint venture is not owned by any
Affiliate of Holdings except through the ownership of the Companies;
(c)    mergers, amalgamations and consolidations permitted by Section 6.05(c),
(d), (e), (f) or (g), and Asset Sales permitted by Section 6.06(h)(iv) and (v),
or (m);
(d)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Designated Company;
(e)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business on terms not materially less favorable as might reasonably
have been obtained at such time from a Person that is not an Affiliate of the
Designated Company, as determined in good faith by the Designated Company, and
otherwise not prohibited by the Loan Documents;
(f)    the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or


196
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Closing Date
and which has been disclosed in writing to the Administrative Agent as in effect
on the Closing Date, and similar agreements that it may enter into thereafter,
to the extent not more adverse to the interests of the Lenders in any material
respect, when taken as a whole, than any of such documents and agreements as in
effect on the Closing Date;
(g)    the Transactions as contemplated by the Loan Documents;
(h)    Qualified Securitization Transactions permitted under Section 6.01(e) and
transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
(i)    cash management netting and pooled account arrangements permitted under
Section 6.01(r);
(j)    transactions between or among any Companies that are not Loan Parties;
(k)    transactions pursuant to a management agreement with the Specified
Holders so long as the aggregate payment of Management Fees thereunder are
permitted under Section 6.08(c);
(l)    transactions between Loan Parties and Companies that are not Loan Parties
that are at least as favorable to each such Loan Party as would reasonably be
obtained by such Loan Party in a comparable arm’s-length transaction with a
person other than an Affiliate; and
(m)    transactions contemplated by the Receivables Purchase Agreements;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland or Germany shall be on fair
market terms.

Section 6.10    Most Favored Nation. If at any time, any Loan Party is a party
to or shall enter into any Third Lien Credit Agreement which includes covenants
(whether affirmative or negative, and whether maintenance or incurrence) or
events of default that are more restrictive than those contained in this
Agreement or are not provided for in this Agreement (each such covenant,
condition, requirement and default or event of default herein referred to as a
“More Favorable Provision”), then the Designated Company shall promptly so
advise and notify the Administrative Agent in writing.  Such writing shall
include a verbatim statement of such More Favorable Provision.  Such More
Favorable Provision shall be automatically incorporated by reference into this
Agreement as if set forth fully herein, mutatis mutandis, effective as of the
date when such More Favorable Provision became effective under such Third Lien
Credit Agreement (each such More Favorable Provision as incorporated herein is
herein referred to as an “Incorporated Provision”).  Thereafter, upon the
request of the Administrative Agent, the Designated Company and the
Administrative Agent shall enter into an additional agreement or an amendment to
this Agreement (as the Administrative Agent may request), evidencing the
incorporation of such Incorporated Provision.


197
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 6.11    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc. Directly or indirectly:
(a)    (i) make any voluntary or optional payment of principal on or prepayment
on or redemption or acquisition for value of, or complete any mandatory
prepayment, redemption or purchase offer in respect of, or otherwise voluntarily
or optionally defease or segregate funds with respect to, any Indebtedness
incurred under Section 6.01(l), Permitted Second Priority Refinancing Debt and
Permitted Unsecured Refinancing Debt or any Indebtedness under the Senior Note
Documents or any Subordinated Indebtedness or any Permitted Refinancings of any
of such Indebtedness, except (x) any such Indebtedness may be prepaid or
redeemed with the proceeds of a Permitted Refinancing, (y) so long as no Default
is continuing or would result therefrom, Indebtedness under any Third Lien
Credit Agreement may be prepaid, and (z) so long as no Default is continuing or
would result therefrom, repayments or redemptions of Indebtedness under the
Senior Notes Documents, Indebtedness incurred under Section 6.01(l), Permitted
Second Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or
Subordinated Indebtedness (or any Permitted Refinancings (other than a
refinancing with Incremental Term Loans) of any of such Indebtedness)
(“Permitted Prepayments”) in an amount not to exceed:
(1)     so long as (A) the Consolidated Interest Coverage Ratio, as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Permitted Prepayments and any related Indebtedness,
would exceed 2.0 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the
last day of the four consecutive fiscal quarter period of the Designated Company
then last ended for which financial statements have been (and are required to
have been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma
Basis after giving effect to such Permitted Prepayments and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Cumulative
Credit;
(2)     so long as (A) the Total Net Leverage Ratio, as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Permitted Prepayments and any related Indebtedness, would
not exceed 4.0 to 1.0, (B) Liquidity after giving effect to such Permitted
Prepayments shall be greater than or equal to $750,000,000 and (C) the Senior
Secured Net Leverage Ratio as of the last day of the four consecutive fiscal
quarter period of the Designated Company then last ended for which financial
statements have been (and are required to have been) delivered under Section
5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to such
Permitted Prepayments and any related Indebtedness, would not exceed 3.50 to
1.00, the then available Annual Credit; and
(3)    so long as (A) the Total Net Leverage Ratio, as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended


198
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b) calculated on a Pro Forma Basis after
giving effect to such Permitted Prepayments and any related Indebtedness, would
not exceed 3.5 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the
last day of the four consecutive fiscal quarter period of the Designated Company
then last ended for which financial statements have been (and are required to
have been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma
Basis after giving effect to such Permitted Prepayments and any related
Indebtedness, would not exceed 3.50 to 1.00, such additional amounts as the
Designated Company may determine (the cumulative amount of Permitted Prepayments
made after the Closing Date under this clause (3) at any time that the Total Net
Leverage Ratio, as of the last day of the four consecutive fiscal quarter period
of the Designated Company then last ended for which financial statements have
been (and are required to have been) delivered under Section 5.01(a) or (b),
calculated on a Pro Forma Basis after giving effect to such Permitted
Prepayments and any related Indebtedness , would exceed 2.0 to 1.0, referred to
as the “Prepayments Recapture Amount”); or
(ii) make any payment on or with respect to any Subordinated Indebtedness wholly
among Loan Parties in violation of the subordination provisions thereof or (iii)
make any payment (whether, voluntary, mandatory, scheduled or otherwise) on or
with respect to any Subordinated Indebtedness (including payments of principal
and interest thereon, but excluding the discharge by Novelis AG (as
consideration for the purchase of Accounts under the Receivables Purchase
Agreement) of loans or advances made by Novelis AG to German Seller), if an
Event of Default is continuing or would result therefrom;
provided that with respect to any Permitted Prepayment in an aggregate amount in
excess of $50,000,000, on or prior to the date of any such payment or redemption
pursuant to this Section 6.11(a)(i)(z), the Designated Company shall deliver to
the Administrative Agent an Officer’s Certificate specifying which clause of
this Section 6.11(a)(i)(z) such payment or redemption is being made pursuant to
and calculating in reasonable detail the amount of the Cumulative Credit or
Annual Credit, as applicable, immediately prior to such election and the amount
thereof elected to be so applied, the Total Net Leverage Ratio, Senior Secured
Net Leverage Ratio and Consolidated Interest Coverage Ratio referred to above
and, in the case of reliance on clause (2) above, the amount of Liquidity
referred to therein.
(b)    [intentionally omitted];
(c)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents or Revolving Credit Loan Documents (or any
Permitted Revolving Credit Facility Refinancings thereof)) in any manner that,
taken as a whole, is adverse in any material respect to the interests of the
Lenders;
(d)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Indebtedness under the Revolving Credit
Loan Documents (or any Permitted Revolving Credit Facility Refinancings thereof)
if such amendment or modification would


199
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(i) cause the aggregate principal amount (or accreted value, if applicable) of
all such Indebtedness, after giving effect to such amendment or modification, to
at any time exceed the Maximum Revolving Credit Facility Amount, (ii) cause such
Indebtedness to have a final maturity date earlier than the final maturity date
of such Indebtedness immediately prior to such amendment or modification or
(iii) result in the persons that are (or are required to be) obligors under such
Indebtedness to be different from the persons that are (or are required to be)
obligors under such Indebtedness being so amended or modified (unless such
persons required to be obligors under such Indebtedness are or are required to
be or become obligors under the Loan Documents); or
(e)    terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders.

Section 6.12    Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Designated Company to (a) pay dividends or make any other
distributions on its Equity Interests or any other interest or participation in
its profits owned by the Designated Company or any Restricted Subsidiary of the
Designated Company, or pay any Indebtedness owed to the Designated Company or a
Restricted Subsidiary of the Designated Company, (b) make loans or advances to
the Designated Company or any Restricted Subsidiary of the Designated Company or
(c) transfer any of its properties to the Designated Company or any Restricted
Subsidiary of the Designated Company, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Note
Documents and the Revolving Credit Loan Documents or other Material
Indebtedness; provided that in the case of such other Material Indebtedness,
such encumbrances and restrictions are, taken as a whole, no more restrictive
than such encumbrances and restrictions in the Loan Documents in existence on
the Closing Date; (iv) any agreement or instrument evidencing or governing any
Indebtedness permitted pursuant to Sections 6.01(e), (m) or (to the extent used
to finance working capital) (y), in each case to the extent, in the good faith
judgment of the Designated Company, such restrictions and conditions are on
customary market terms for Indebtedness of such type and so long as the
Designated Company has determined in good faith that such restrictions would not
reasonably be expected to impair in any material respect the ability of the Loan
Parties to meet their obligations under the Loan Documents; (v) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Company; (vi) customary provisions restricting
assignment of any agreement entered into by a Restricted Subsidiary of the
Designated Company; (vii) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (viii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(ix) any agreement in effect at the time such Restricted Subsidiary of the
Designated Company becomes a Restricted Subsidiary of the


200
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Designated Company, so long as such agreement was not entered into in connection
with or in contemplation of such person becoming a Restricted Subsidiary of the
Designated Company; (x) without affecting the Loan Parties’ obligations under
Section 5.11, customary provisions in partnership agreements, shareholders’
agreements, joint venture agreements, limited liability company organizational
governance documents and other Organizational Documents, entered into in the
ordinary course of business (or in connection with the formation of such
partnership, joint venture, limited liability company or similar person) that
(A) restrict the transfer of Equity Interests in such partnership, joint
venture, limited liability company or similar person or (B) the case of any
Joint Venture or Joint Venture Subsidiary that is not a Loan Party, provide for
other restrictions of the type described in clauses (a), (b) and (c) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (xi) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition or other
Acquisition permitted pursuant to Section 6.04 hereof, which encumbrance or
restriction is not applicable to any person, or the properties or assets of any
person, other than the person or the properties or assets of the person so
acquired; (xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise not prohibited by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iii), (ix) or (x)
above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing; (xiv) any restrictions on transfer of the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc., imposed by any lock-up or listing
agreement, rule or regulation in connection with any listing or offering of
Equity Interests in NKL to the extent required by applicable Requirements of Law
or listing or stock exchange requirements; or (xv) customary credit event upon
merger provisions in Hedging Agreements.

Section 6.13    Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Collateral
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.

Section 6.14    Senior Secured Net Leverage Ratio. Permit the Senior Secured Net
Leverage Ratio as of the last day of the four consecutive fiscal quarter period
of the Designated Company then last ended (in each case taken as one accounting
period), beginning with the four fiscal quarter period ending September 30,
2016, to be greater than 3.50 to 1.00.

Section 6.15    Business.
(a)    Each of Holdings and Novelis Europe Holdings Limited shall not engage in
any business or activity other than (i) holding shares in the Equity Interests
of its Subsidiaries (which, in the case of Holdings, shall be limited to the
Designated Company), (ii) holding intercompany loans made to the Borrower or,
following the consummation of the Permitted Reorganization,


201
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Designated Holdco, (iii) other activities attributable to or ancillary to its
role as a holding company for its Subsidiaries, (iv) compliance with its
obligations under the Loan Documents, the Revolving Loan Documents (and any
Permitted Revolving Credit Refinancings thereof), and the Senior Note Documents
(and any Permitted Refinancings thereof), the Additional Senior Secured
Indebtedness Documents and documents relating to Permitted First Priority
Refinancing Indebtedness, Permitted Second Priority Refinancing Indebtedness,
Permitted Unsecured Refinancing Indebtedness and Indebtedness under Section
6.01(l), and (v) in the case of Holdings, issuing its Equity Interests pursuant
to transactions that (x) do not violate any Requirement of Law or the
Organizational Documents of Holdings, (y) do not result in a Change of Control,
and (z) are not otherwise prohibited by this Agreement.
(b)    The Designated Company and its Restricted Subsidiaries will not engage
(directly or indirectly) in any business other than those businesses in which
the Designated Company and its Restricted Subsidiaries are engaged on the
Closing Date as described in the Confidential Information Memorandum (or, in the
good faith judgment of the Board of Directors, which are substantially related
thereto or are reasonable extensions thereof).
(c)    The Designated Company will not permit any Securitization Entity that it
controls to engage in any business or activity other than performing its
obligations under the related Qualified Securitization Transaction and will not
permit any Securitization Entity that it controls to hold any assets other than
the Securitization Assets.

Section 6.16    Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any Requirement of Law and disclosed to
the Administrative Agent and changes described in Section 1.04.

Section 6.17    Fiscal Year. Change its fiscal year-end to a date other than
March 31.

Section 6.18    Margin Rules. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

Section 6.19    No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the
Revolving Credit Loan Documents, (4) the Additional Senior Secured Indebtedness
Documents, and documents relating to any Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt and Junior Secured Indebtedness
(so long as such documents permit Liens to secure the Secured Obligations); and
(5) Standard Factoring Undertakings and Standard Securitization Undertakings in
connection with transactions otherwise permitted


202
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





hereunder and (6) any prohibition or limitation that (a) exists pursuant to
applicable Requirements of Law, (b) consists of customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of a Loan Party or a Subsidiary or restricts assignment, pursuant to
customary provisions, of any other agreement entered into in the ordinary course
of business, (d) is permitted under Section 6.02(s), (e) exists in any agreement
or other instrument of a person acquired in an Investment permitted hereunder in
existence at the time of such Investment (but not created in connection
therewith or in contemplation thereof), which prohibition or limitation is not
applicable to any person, or the properties or assets of any person, other than
the person, or the property or assets of the person so acquired, (f) is
contained in any joint venture, shareholders agreement, limited liability
operating agreement or other Organizational Document governing a Joint Venture
or Joint Venture Subsidiary which limits the ability of an owner of an interest
in a Joint Venture or Joint Venture Subsidiary from encumbering its ownership
interest therein or (g) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (3), (4), (5) or (6)(e); provided that such
amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or
refinancing.

Section 6.20    Anti-Terrorism Law; Anti-Money Laundering.
(a)    Directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in any of clauses (i), (ii), (iii), (iv) or (v) of the
second paragraph of Section 3.22 in a manner violative of any applicable
Sanctions or Anti-Terrorism Law, (ii) knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (iii)
knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties
shall deliver to the Lenders any certification or other evidence requested from
time to time by any Lender in its reasonable discretion, confirming the Loan
Parties’ compliance with this Section 6.20).
(b)    Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.

Section 6.21    Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)


203
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

ARTICLE VII    

GUARANTEE

Section 7.01    The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue after the
commencement of a case under Title 11 of the United States Code or any other
Debtor Relief Law or after any bankruptcy or insolvency petition is filed under
Title 11 of the United States Code (or any other Debtor Relief Law) but for the
provisions of the Title 11 of the United States Code (or other Debtor Relief
Law) or that accrues after the commencement of a case under Title 11 of the
United States Code or any other Debtor Relief Law or after any bankruptcy or
insolvency petition is filed under Title 11 of the United States Code (or any
other Debtor Relief Law), whether or not allowed) on the Loans made by the
Lenders to, and the Notes held by each Lender of, each Co-Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document (including any Hedging Agreement entered into
with a counterparty that is a Secured Party), and the performance of all
obligations under any of the foregoing, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). In addition to the guarantee contained herein, each
Guarantor that is a Foreign Subsidiary, as well as Holdings, shall execute a
Guarantee governed by the applicable law of such Person’s jurisdiction of
organization (each such Guarantee, a “Foreign Guarantee”) and to the extent that
the provisions of this Article VII shall duplicate or conflict with the
provisions thereof, the terms of the Foreign Guarantees shall govern the
obligations of such Guarantors. The Guarantors hereby jointly and severally
agree that if any Co-Borrower or other Guarantor shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever as if it was the principal obligor, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. The Borrower hereby guarantees, as a primary
obligor and not as a surety to each Secured Party and their respective
successors and permitted assigns, the payment and performance of all obligations
of any other Loan Party under any Hedging Agreement entered into with a
counterparty that is a Secured Party and agrees if any such Loan Party shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any amount due under such Hedging Agreement, the Borrower will
promptly pay the same in cash, without any demand or


204
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





notice whatsoever as if it was the principal obligor, and that in the case of
any extension of time of payment or renewal of any obligation of such Loan
Party, the same will be promptly paid in full when due (whether at extended
maturity, by acceleration or otherwise) in accordance with the terms of such
extension or renewal. Without prejudice to the generality of Section 7.01 and
Section 7.02, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental and of
whatsoever nature and whether or not more onerous) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions or Dividends to be made;
carrying out restructurings; refinancing existing facilities; refinancing any
other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.

Section 7.02    Obligations Unconditional. The obligations of the Guarantors and
the Co-Borrowers under Section 7.01 shall constitute a guaranty of payment and
not of collection and to the fullest extent permitted by applicable Requirements
of Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Co-Borrowers or any other Loan Party under
this Agreement, the Notes, if any, or any other agreement or instrument referred
to herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor or
Co-Borrower (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:
(i)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived or the
Maturity Date shall be extended with respect to all or a portion of the
Guaranteed Obligations;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;


205
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(iv)    any Lien or security interest granted to, or in favor of, any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or
(v)    the release of any other Guarantor pursuant to Section 7.09.
The Guarantors and the Co-Borrowers hereby expressly waive diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against any Co-Borrower or any other Loan Party under this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors and the Co-Borrowers
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Co-Borrowers and the Secured Parties
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors and the Co-Borrowers hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against any Co-Borrower or any other Loan Party, or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the Co-Borrowers and the respective
successors and assigns thereof, and shall inure to the benefit of the Lenders
and the other Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

Section 7.03    Reinstatement. The obligations of the Guarantors under this
ARTICLE VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Co-Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization pursuant to any Debtor Relief Law or
otherwise. The Guarantors and the Co-Borrowers jointly and severally agree that
they will indemnify each Secured Party on demand for all reasonable costs and
expenses (including reasonable fees of counsel) incurred by such Secured Party
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law, other than any costs or expenses resulting from the bad faith
or willful misconduct of such Secured Party.


206
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 7.04    Subrogation; Subordination. Each Guarantor and each Co-Borrower
hereby agrees that until the indefeasible and irrevocable payment and
satisfaction in full in cash of all Guaranteed Obligations and the expiration
and termination of the Commitments of the Lenders under this Agreement it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against any other Co-Borrower or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. Any Indebtedness of any Loan Party permitted pursuant to
Section 6.01(d) shall be subordinated to such Loan Party’s Secured Obligations
in a manner reasonably satisfactory to the Administrative Agent.

Section 7.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Co-Borrowers
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Co-Borrowers and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Co-Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 7.01.

Section 7.06    Instrument for the Payment of Money. Each Guarantor and each
Co-Borrower hereby acknowledges that the guarantee in this ARTICLE VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 7.07    Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 7.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any Debtor Relief Law, if the obligations of any
Guarantor or any Co-Borrower under Section 7.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the rights of contribution
established in the Contribution, Intercompany, Contracting and Offset Agreement)
that are valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

Section 7.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred (including pursuant to a merger,
consolidation or amalgamation) such that it ceases to be a Restricted Subsidiary
(a “Transferred Guarantor”) to a person or persons, none of which is a Loan
Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the


207
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Loan Documents, (c) a Restricted Subsidiary that becomes a Loan Party after the
Closing Date is subsequently designated as an Excluded Collateral Subsidiary in
accordance with the definition thereof, (d) a Qualified Borrower IPO, or (e) a
Qualified IPO by Designated Holdco shall occur, then, such Transferred Guarantor
(in the case of clause (a)), such Unrestricted Subsidiary (in the case of clause
(b)), such Restricted Subsidiary (in the case of clause (c)), Holdings (in the
case of clause (d)), or, following the consummation of the Permitted
Reorganization, Holdings (in the case of clause (e)), shall, upon the
consummation of such issuance, sale or transfer or upon such designation as an
Unrestricted Subsidiary or Excluded Collateral Subsidiary or upon the
consummation of the Qualified Borrower IPO or a Qualified IPO by Designated
Holdco, be released from its obligations under this Agreement (including under
Section 11.03 hereof) and any other Loan Documents to which it is a party and,
except with respect to Holdings in the case of clauses (d) and (e) above, its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document, and the Collateral Agent shall take such actions as are
within its powers to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents and the
Intercreditor Agreement; provided that such Guarantor is also released from its
obligations, if any, under the Revolving Credit Loan Documents, the Senior Note
Documents, the Additional Senior Secured Indebtedness Documents and other
Material Indebtedness guaranteed by such Person on the same terms.

Section 7.10    Certain Tax Matters. Notwithstanding the provisions of Section
2.15 if a Loan Party (other than a Co-Borrower) makes a payment hereunder that
is subject to withholding tax in excess of the highest withholding tax that
would have been imposed on payments made by any of the Co-Borrowers with respect
to whose obligation it is making a payment, the relevant Loan Party shall
increase the amount of such payment such that, after deduction and payment of
all such withholding taxes (including withholding taxes applicable to additional
sums payable under this Section), the payee receives an amount equal to the
amount it would have received if no such excess withholding tax had been
imposed; provided that the Administrative Agent or Lender provides, as
reasonably requested by the relevant Loan Party and as required under
Sections 2.15(e) or 2.15(h), as the case may be, such forms, certificates and
documentation that would be required to reduce or eliminate withholding and,
with respect to non-U.S. withholding taxes, would not, in the Administrative
Agent’s or the relevant Lender’s reasonable judgment, subject it to any material
unreimbursed costs or materially prejudice its legal or commercial position;
provided, however, that no payment shall be made under this Section 7.10 with
respect to any withholding tax that is not an Indemnified Tax.

Section 7.11    German Guarantor.
(a)    Subject to Section 7.11(b) through Section 7.11(e) below, the Secured
Parties shall not enforce the guarantee obligations of a German Guarantor
existing in the form of a German limited liability company (Gesellschaft mit
beschränkter Haftung; GmbH) or limited partnership with a limited liability
company as partner (GmbH or GmbH & Co. KG) under this Article VII to the extent
(i) such German Guarantor guarantees obligations of one of its shareholders or
of an affiliated company (verbundenes Unternehmen) of a shareholder within the
meaning of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other
than a Subsidiary of that German Guarantor or the German Guarantor itself), and
(ii) the enforcement of such guarantee for shareholder


208
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung – “GmbHG”), the net assets (assets minus liabilities minus provisions
and liability reserves (Reinvermögen), in each case as calculated in accordance
with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied by such German Guarantor in
preparing its unconsolidated balance sheets (Jahresabschluss gem. section 42
GmbHG, sections 242, 264 German Commercial Code (Handelsgesetzbuch – HGB)) of
the German Guarantor (or in the case of a GmbH & Co. KG, its general partner) to
an amount that is insufficient to maintain its (or in the case of a GmbH & Co.
KG, its general partner’s) registered share capital (Stammkapital) (or would
increase an existing shortage in its net assets below its registered share
capital); provided that for the purpose of determining the relevant registered
share capital and the net assets, as the case may be:
(i)    The amount of any increase of registered share capital (Stammkapital) of
such German Guarantor (or its general partner in the form of a GmbH) implemented
after the Closing Date that is effected without the prior written consent of the
Administrative Agent shall be deducted from the registered share capital of the
German Guarantor (or its general partner in the form of a GmbH);
(ii)    any loans provided to the German Guarantor by a direct or indirect
shareholder or an affiliate thereof (other than a Subsidiary of such German
Guarantor) shall be disregarded and not accounted for as a liability to the
extent that such loans are subordinated pursuant to Section 39(1) no. 1 through
no. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated in any
other way by law or contract;
(iii)    any shareholder loans, other loans and contractual obligations and
liabilities incurred by the German Guarantor in violation of the provisions of
any of the Loan Documents shall be disregarded and not accounted for as
liabilities;
(iv)    any assets that are shown in the balance sheet with a book value that,
in the opinion of the Administrative Agent, is significantly lower than their
market value and that are not necessary for the business of the German Guarantor
(nicht betriebsnotwendig) shall be accounted for with their market value; and
(v)    the assets of the German Guarantor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.
(b)    The limitations set out in Section 7.11(a) only apply:


209
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(i)    if and to the extent that the managing directors of the German Guarantor
(or in the case of a GmbH Co. KG, its general partner) have confirmed in writing
to the Administrative Agent within ten (10) Business Days of a demand for
payment under this Article VII the amount of the obligations under this Article
VII which cannot be paid without causing the net assets of such German Guarantor
(or in the case of a GmbH Co. KG, its general partner) to fall below its
registered share capital, or increase an existing shortage in net assets below
its registered share capital (taking into account the adjustments set out above)
and such confirmation is supported by a current balance sheet and other evidence
satisfactory to the Administrative Agent and neither the Administrative Agent
nor any Lender raises any objections against that confirmation within five
Business Days after its receipt; or
(ii)    if, within twenty Business Days after an objection under clause (i) has
been raised by the Administrative Agent or a Lender, the Administrative Agent
receives a written audit report (“Auditor’s Determination”) prepared at the
expense of the relevant German Guarantor by a firm of auditors of international
standing and reputation that is appointed by the German Guarantor and reasonably
acceptable to the Administrative Agent, to the extent such report identifies the
amount by which the net assets of that German Guarantor (or in the case of a
GmbH & Co. KG, its general partner in the form of a GmbH) are necessary to
maintain its registered share capital as at the date of the demand under this
Article VII (taking into account the adjustments set out above). The Auditor’s
Determination shall be prepared in accordance with generally accepted accounting
principles applicable in Germany (Grundsätze ordnungsgemäßer Buchführung) as
consistently applied by the German Guarantor in the preparation of its most
recent annual balance sheet. The Auditor’s Determination shall be binding for
all Parties except for manifest error.
(c)    In any event, the Secured Parties shall be entitled to enforce the
guarantee up to those amounts that are undisputed between them and the relevant
German Guarantor or determined in accordance with Section 7.11(a) and Section
7.11(b). In respect of the exceeding amounts, the Secured Parties shall be
entitled to further pursue their claims (if any) and the German Guarantor shall
be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of demand under
this Article VII and taking into account the adjustments set out above). The
Secured Parties are entitled to pursue those parts of the guarantee obligations
of the German Guarantor that are not enforced by operation of Section 7.11(a)
above at any subsequent point in time. This Section 7.11 shall apply again as of
the time such additional demands are made.
(d)    Section 7.11(a) shall not apply as to the amount of Loans borrowed under
this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.


210
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(e)    Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set forth in Section
7.11(a) above, such less stringent limitations shall apply. Otherwise, Section
7.11(a) shall remain unaffected by changes in applicable law.
(f)    The limitations provided for in paragraph (a) above shall not apply where
(i) the relevant German Guarantor has a fully valuable (vollwertig) recourse
claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Ergebnisabführungsvertrag) is or will be in
existence with the relevant German Guarantor (or the relevant general partner),
unless section 30 GmbHG is violated despite of the existence of such agreement.

Section 7.12    Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply:
(a)    The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).
(b)    Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the Administrative Agent, within thirty (30) Business Days from being requested
to make the Guarantee Payment, with (1) an interim audited balance sheet
prepared by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment in full
(less, if required, any Swiss Withholding Tax).
(c)    If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide evidence to the
Administrative Agent that the Swiss


211
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Withholding Tax has been paid to the Swiss Federal Tax Administration. To the
extent the Guarantee Payment due is less than the Available Amount, the
applicable Swiss Guarantor shall be required to make a gross-up, indemnify or
otherwise hold harmless the Secured Parties for the deduction of the Swiss
Withholding Tax, it being understood that at no time shall the Guarantee Payment
(including any gross-up or indemnification payment pursuant to this paragraph
(c) and including any Swiss Withholding Tax levied thereon) exceed the Available
Amount. The applicable Swiss Guarantor shall use its best efforts to ensure that
any person which is, as a result of a payment under this ARTICLE VII, entitled
to a full or partial refund of the Swiss Withholding Tax, shall as soon as
possible after the deduction of the Swiss Withholding Tax (i) request a refund
of the Swiss Withholding Tax under any applicable law (including double tax
treaties) and (ii) pay to the Administrative Agent for distribution to the
applicable Secured Parties upon receipt any amount so refunded. The Secured
Obligations will only be considered as discharged to the extent of the effective
payment received by the Secured Parties under this ARTICLE VII. This subsection
(c) is without prejudice to the gross-up or indemnification obligations of any
Guarantor other that the Swiss Guarantors.
(d)    The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.

Section 7.13    Irish Guarantor. This Guarantee does not apply to any liability
to the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 82 of the Irish Companies Act 2014 of Ireland.

Section 7.14    Brazilian Guarantor. The Brazilian Guarantor waives and shall
not exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 794 of the Brazilian Civil
Procedure Code.

Section 7.15    French Guarantor.
(a)    The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.
(b)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any time to an amount equal


212
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





to the aggregate of all amounts borrowed under this Agreement by such other
Guarantor as a Co-Borrower to the extent directly or indirectly on-lent to the
French Guarantor under inter-company loan agreements and outstanding at the date
a payment is to be made by such French Guarantor under Article VII (Guarantee)
of this Agreement, it being specified that any payment made by a French
Guarantor under Article VII (Guarantee) of the Credit Agreement in respect of
the obligations of such Guarantor as a Co-Borrower shall reduce pro tanto the
outstanding amount of the inter-company loans due by the French Guarantor under
the inter-company loan arrangements referred to above.
(c)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as a Co-Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as a Co-Borrower and/or Guarantor, shall be
limited as set out in paragraph (b) above.

Section 7.16    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.16, or
otherwise under this Article VII, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the termination of all Commitments and the
repayment in full of all outstanding Obligations. Each Qualified ECP Guarantor
intends that this Section 7.16 constitute, and this Section 7.16 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE VIII    

EVENTS OF DEFAULT

Section 8.01    Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
(a)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof
(including a Term Loan Repayment Date) or at a date fixed for prepayment
(whether voluntary or mandatory) thereof or by acceleration thereof or
otherwise;
(b)    default shall be made in the payment, when and as the same shall become
due and payable, of (i) any interest on any Loan and, if such default is caused
by a technical or administrative


213
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





delay, such default shall continue unremedied for a period of five (5) Business
Days, or (ii) any Fee or any other amount (other than an amount referred to in
paragraph (a) or (b)(i) above) due under any Loan Document and such default
shall continue unremedied for a period of five (5) Business Days;
(c)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings hereunder, or which is contained in any
certificate furnished by or on behalf of a Loan Party pursuant to this Agreement
or any other Loan Document, shall prove to have been false or misleading (in
full or in part) in any material respect when so made or deemed made;
(d)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in (x) Section 5.02(a),
Section 5.03(a), Section 5.08, Section 5.15, Section 5.16, or ARTICLE VI or (y)
Section 5.04(a) or Section 5.04(b) (provided that in the case of defaults under
Sections 5.04(a) or (b) which do not impair in any material respect the
insurance coverage maintained on the Collateral or the Companies’ assets taken
as a whole, then such default will not constitute an Event of Default unless
such default has continued unremedied for a period of three (3) Business Days;
(e)    (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), and such default shall continue unremedied or shall not
be waived for a period of five (5) Business Days after written notice thereof
from the Administrative Agent or any Lender to the Designated Company, or (ii)
default shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b), (d) or (e)(i) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
thirty (30) days after written notice thereof from the Administrative Agent or
any Lender to the Designated Company;
(f)    any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
(ii) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee or
other representative on its or their behalf to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that, other than in the case of the Revolving
Credit Agreement, it shall not constitute an Event of Default pursuant to this
paragraph (f) unless the aggregate Dollar Equivalent amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $100,000,000 at any one
time (provided that, in the case of Hedging Obligations, the amount counted for
this purpose shall be the net amount payable by all Companies if such Hedging
Obligations were terminated at such time); provided, further that this clause
(f)(ii) shall not apply to (x) a failure to comply with a financial maintenance
covenant under the Revolving Credit Agreement in the form of an asset based loan
facility, (y) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if


214
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





such sale or transfer is permitted hereunder and under the documents providing
for such Indebtedness and such Indebtedness is repaid or discharged to the
extent required under the terms governing such Indebtedness or (z) Indebtedness
that becomes due as a result of a notice of voluntary refinancing, exchange, or
conversion thereof that is permitted thereunder, so long as such refinancing,
exchange or conversion is consummated, or such notice duly withdrawn, in
accordance with the terms of such Indebtedness, or (iii) fail to observe or
perform any financial maintenance covenant under a Revolving Credit Agreement
which is an asset based loan facility and such failure results in the
Indebtedness under such Revolving Credit Agreement becoming due prior to its
stated maturity;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the winding-up, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(h)    any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due; (vii) take any action for the purpose of effecting any of
the foregoing; (viii) wind up or liquidate (except in accordance with Section
6.05) or put into examination, or (ix) take any step with a view to a moratorium
or a composition or similar arrangement with any creditors of any Loan Party or
Material Subsidiary, or a moratorium is declared or instituted in respect of the
indebtedness of any Loan Party or Material Subsidiary;
(i)    one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;


215
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(j)    one or more ERISA Events or noncompliance with respect to Foreign Plans
or Compensation Plans shall have occurred that, when taken together with all
other such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;
(k)    any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
First Priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document) in favor of
the Collateral Agent, or shall be asserted by the Designated Company or any
other Loan Party not to be a valid, perfected, First Priority (except as
otherwise expressly provided in this Agreement, the Intercreditor Agreement or
such Security Document) security interest in or Lien on the Collateral covered
thereby;
(l)    any Loan Document or any material provision thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;
(m)    there shall have occurred a Change in Control;
(n)    the Intercreditor Agreement or any material provision thereof shall cease
to be in full force or effect other than (i) as expressly permitted hereunder or
thereunder, (ii) by a consensual termination or modification thereof agreed to
by the Agent party thereto, the Revolving Credit Agents party thereto and all
other creditors of the Designated Company and its Restricted Subsidiaries (or
any trustee, agent or representative acting on their behalf) that is a party
thereto, or (iii) as a result of satisfaction in full of the obligations under
the Revolving Credit Loan Documents, the Additional Senior Secured Indebtedness
Documents (if any), the Junior Secured Indebtedness (if any) and any other
Material Indebtedness subject to the terms of the Intercreditor Agreement; or
(o)    any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Designated Company, take
either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other


216
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Obligations of the Loan Parties accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each of the Loan Parties, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event, with respect to
any Loan Party described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees, costs,
charges and all other Obligations of the Loan Parties accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by each of the Loan Parties, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 8.02    Rescission. If at any time after termination of the Commitments
or acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans owing
by them that shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified herein) and all Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant Section 11.02, then upon the
written consent of the Required Lenders and written notice to the Designated
Company, the termination of the Commitments or the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders to
a decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit any Loan Party and do not give any Loan
Party the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.

Section 8.03    Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, the proceeds received by any of the Agents in respect
of any sale of, collection from or other realization upon all or any part of the
Collateral, whether pursuant to the exercise by the Collateral Agent of its
remedies or otherwise (including any payments received with respect to adequate
protection payments or other distributions relating to the Obligations during
the pendency of any reorganization or proceeding under any Debtor Relief Law)
after an Event of Default has occurred and is continuing or after the
acceleration of the Obligations, shall be applied, in full or in part, together
with any other sums then held by the Agents or any Receiver pursuant to this
Agreement, promptly by the Agents or any Receiver as follows:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Agents or any Receiver and their agents and counsel, and all
expenses, liabilities and advances made or incurred by the Agents or any
Receiver in connection therewith, and all amounts for which the Agents or any
Receiver are entitled to indemnification or reimbursement pursuant to the
provisions of any Loan Document, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;


217
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including any compensation payable to the
other Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;
(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations which are then due and owing (other
than principal) and any fees, premiums and scheduled periodic payments due under
Hedging Agreements constituting Secured Obligations and any interest accrued
thereon, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing with respect to such Obligations;
(d)    Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations and any premium thereon and any breakage,
termination or other payments under Hedging Agreements constituting Secured
Obligations and any interest accrued thereon and any remaining Secured
Obligations, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing; and
(e)    Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
Notwithstanding the foregoing, Obligations arising under Hedging Agreements
constituting Secured Obligations shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Secured Hedge Provider. Each Secured Hedge
Provider not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent and the
Collateral Agent pursuant to the terms of Article X hereof for itself and its
Affiliates as if a "Lender" party hereto.



Section 8.04    Designated Company’s Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 8.01, in
the event the Designated Company fails to comply with the Financial Performance
Covenant with respect to a period of four consecutive fiscal quarters, then at
any time after the end of the last fiscal quarter of such period of four
consecutive fiscal quarters until the expiration of the tenth (10th) day after
the date on which financial statements are required to be delivered with respect
to such fiscal quarter hereunder, any Specified Holder may make a Specified
Equity Contribution to Holdings, and Holdings shall immediately make a cash
contribution to the common equity of the Designated


218
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Company and/or purchase Equity Interests of the Designated Company (other than
Disqualified Capital Stock), in the amount of such Specified Equity
Contribution. The Designated Company may apply the amount of the Net Cash
Proceeds thereof received by it to increase Consolidated EBITDA with respect to
such applicable quarter; provided that such Net Cash Proceeds (i) are actually
received by the Designated Company (including through capital contribution of
such Net Cash Proceeds by Holdings to the Designated Company) no later than ten
(10) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder and (ii) do not exceed
the aggregate amount necessary for purposes of complying (by addition to
Consolidated EBITDA) with the Financial Performance Covenant for such period.
The parties hereby acknowledge and agree that notwithstanding anything to the
contrary contained elsewhere in this Agreement, this Section 8.04(a) (and any
Specified Equity Contribution or the proceeds thereof) may not be relied on for
purposes of calculating any financial ratios (other than as applicable to the
Financial Performance Covenant for purposes of increasing Consolidated EBITDA as
provided herein) or any available basket or thresholds under this Agreement and
shall not result in any adjustment to any amounts or calculations other than the
amount of the Consolidated EBITDA referred to in the immediately preceding
sentence.
(b)    The parties hereto agree that (i) in each period of four consecutive
fiscal quarters, there shall be at least two (2) fiscal quarters in which no
Specified Equity Contribution is made, (ii) during the term of this Agreement,
no more than four Specified Equity Contributions will be made, and (iii) the
cash contributed or received pursuant to such Specified Equity Contribution (A)
shall be disregarded for any purpose other than increasing Consolidated EBITDA
solely for the purposes of measuring the Financial Performance Covenant (and,
for the avoidance of doubt, such cash shall not constitute “cash and Cash
Equivalents” or Unrestricted Cash for purposes of the definition of
“Consolidated Total Net Debt” and shall not increase Consolidated EBITDA for the
purpose of determining compliance with the Financial Performance Covenant on a
Pro Forma Basis in determining whether another transaction will be permitted)
and (B) for purposes of calculating the Total Net Leverage Ratio, the
Consolidated Interest Coverage Ratio, the Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Financial Performance Covenant, shall not be
deemed to reduce any Indebtedness or other obligations of the Loan Parties that
would otherwise be included in the definition of “Consolidated Total Net Debt”
(except, with respect to periods after the fiscal quarter with respect to which
such Equity Issuance is made, to the extent such Specified Equity Contribution
is applied to repay Indebtedness).

ARTICLE IX    

[INTENTIONALLY OMITTED]

ARTICLE X    

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 10.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints SCB to act on its behalf as the Administrative Agent and
the Collateral Agent hereunder and under


219
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





the other Loan Documents and authorizes each Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Pursuant to article 1161 of the French code civil, the
Lenders hereby expressly authorize the French Collateral Agent to act on the
behalf and for the account of the Lenders and in its own name and for its own
account as creditor under the Parallel Debt provision set forth in Section
11.24, in connection with the performance of the Loan Documents. The provisions
of this Article are solely for the benefit of the Agents and the Lenders and
neither the Designated Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

Section 10.02    Rights as a Lender. Each person serving an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each person serving as an Agent hereunder in
its individual capacity. Such person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Designated
Company or other Loan Party, or any Subsidiary or other Affiliate thereof, as if
such person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

Section 10.03    Exculpatory Provisions.
(a)    No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:
(i)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that in each case such Agent
is expressly required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that such Agent
shall not be required to take any action that, in its judgment or the judgment
of its counsel, may expose such Agent to liability or that is contrary to any
Loan Document or applicable Requirements of Law; and
(iii)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Designated Company or other Loan Party
or any of its Affiliates that is communicated to or obtained by the person
serving as such Agent or any of its Affiliates in any capacity.
(b)    Notwithstanding anything to the contrary in any Loan Document, no Agent
shall be liable for any action taken or not taken by it (x) with the consent or
at the request of the Required


220
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 8.01 and 11.02) or (y) in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of, or be required to take any action in connection
with, any Default unless and until notice describing such Default is given to
such Agent by the Designated Company or a Lender.
(c)    No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(d)    No Agent shall be responsible or have any liability for, or have any duty
to ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Agents shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.‎
(e)    Notwithstanding anything to the contrary in any Loan Document, without
limiting any Agent’s rights hereunder to exercise discretion in taking any
action in connection with the Loan Documents or any transaction permitted
hereunder or thereunder (it being understood and agreed by the Lenders that such
Agent may elect to act promptly and without seeking express approval from any
Lender prior to taking such action), any Agent may:
(i)    require the express written approval of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) prior to taking any action in connection
with the Loan Documents or any transaction permitted hereunder or thereunder,
including, without limitation, the Permitted Reorganization; or
(ii)    upon at least two (2) Business Days’ prior written notice to the Lenders
(such period, the “Specified Notice Period”), require the express written
approval of the Representative Lenders prior to taking any


221
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





action in connection with the Loan Documents or any transaction permitted
hereunder or thereunder; provided that this clause (ii) shall not apply with
respect to any action in connection with the Permitted Reorganization or that
would otherwise require the consent of such other number or percentage of the
Lenders as expressly provided for in Section 11.02.
On and after the date that the requisite written approval, if any, is provided
to such Agent by such Lenders in accordance with the immediately preceding
sentence, such Agent shall be authorized to take such action for all purposes
under the Loan Documents without the consent of any other Lender. For purposes
of this clause (e), “Representative Lenders” shall mean, with respect to any
action under clause (ii) above, Lenders holding more than 50% of the sum of all
Loans outstanding and unused Commitments (if any) of all Lenders that have
provided written notice of their approval or disapproval of such action or
omission to take an action within the Specified Notice Period.

Section 10.04    Reliance by the Administrative Agent. Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon or
acting or failing to act upon (including in connection with such Agent’s
execution, delivery or filing of any Loan Document or other agreement, document,
certificate or filing in connection therewith), any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. In determining whether the
conditions to taking any action under or in connection with any Loan Document
are satisfied, each Agent shall be entitled to rely upon any certificates
delivered to such Agent by any Loan Party. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. The
Agents are further authorized to rely upon and to comply with any written, oral
or telephonic statements made or purported to be made by any Loan Party. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Designated Company or
other Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 10.05    Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent, including a sub-agent which is a
non-U.S. affiliate of such Agent. Each Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.


222
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 10.06    Resignation of Agent.
(a)    Each Agent may at any time give notice of its resignation to the Lenders
and the Designated Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Designated
Company, to appoint a successor, which (i) shall be a bank with an office in the
United States or England and Wales, or an Affiliate of any such bank with an
office in the United States or England and Wales and (ii) for the Administrative
Agent, shall be a commercial bank or other financial institution having assets
in excess of $1,000,000,000. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above, provided that if the Agent shall notify the
Designated Company and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through an Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Co-Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Co-Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this ARTICLE X and Section 11.03 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.
(b)    The Administrative Agent shall resign in accordance with paragraph (a)
above if on or after the date which is three months before the earliest FATCA
Application Date relating to any payment to the Administrative Agent under the
Loan Documents, either:
(i)    the Administrative Agent fails to respond to a request under Section
2.15(f) (FATCA Information) and a Lender reasonably believes that the
Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;
(ii)    the information supplied by the Administrative Agent pursuant to
Section 2.15(f) (FATCA Information) indicates that the Administrative Agent will
not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or


223
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(iii)    the Administrative Agent notifies the Designated Company and the
Lenders that the Administrative Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date;
and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Administrative Agent
were a FATCA Exempt Party, and that Lender, by notice to the Administrative
Agent, requires it to resign.

Section 10.07    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent,
syndication agent, documentation agent, arranger or bookrunner listed on the
cover page hereto or acting in such capacity in connection with any amendment or
in connection with any Incremental Term Loans made hereunder, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, syndication agent, documentation agent, arranger or
bookrunner listed on the cover page hereto or acting in such capacity in
connection with any amendment or in connection with any Incremental Term Loans
made hereunder, or any other Lender, and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

Section 10.08    No Other Duties, etc. Notwithstanding anything to the contrary
contained herein, the Mandated Lead Arrangers listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent or as a Lender hereunder.

Section 10.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agents (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on any Co-Borrower or any Guarantor) shall be entitled and empowered,
by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Agents and the other
Secured Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Secured Parties and the Agents
hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


224
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Agents hereunder. Nothing contained herein shall be deemed to authorize any
Agent to authorize or consent to or accept or adopt on behalf of any Secured
Party any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Secured Party to
authorize any Agent to vote in respect of the claim of any Secured Party in any
such proceeding.



Section 10.10    Concerning the Collateral and the Related Loan Documents. Each
Lender authorizes and directs the Agents to enter into this Agreement and the
other Loan Documents, including the Intercreditor Agreement and to perform their
obligations thereunder. Each Lender agrees that any action taken by the Agents
or Required Lenders in accordance with the terms of this Agreement or the other
Loan Documents, including the Intercreditor Agreement, and the exercise by the
Agents or Required Lenders of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.

Section 10.11    Release. Each Lender and each Issuer hereby releases each Agent
acting on its behalf pursuant to the terms of this Agreement or any other Loan
Document from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (restriction on self-dealing).

Section 10.12    Acknowledgment of Security Trust Deed. Each Secured Party
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.

Section 10.13    Secured Hedging Agreements. Except as otherwise expressly set
forth herein or in any Guarantee or any Security Document, no Secured Hedge
Provider that obtains the benefits of Section 8.03, any Guarantee or any
Collateral by virtue of the provisions hereof or of any Guarantee or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, no Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Hedging Obligations owing to Secured Hedge Providers unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as such Agent may request, from the applicable Secured
Hedge Provider.


225
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






ARTICLE XI    

MISCELLANEOUS

Section 11.01    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to the Borrower at:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.adityabirla.com
with a copy to:


Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.adityabirla.com
and


Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Jonathan B. Wiener
Telecopier No.: 212-682-0200
Email: jwiener@torys.com


(ii)    if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Designated Company); and


226
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(iii)    if to the Administrative Agent or the Collateral Agent, to it at:
Standard Chartered Bank
5th Floor 1 Basinghall Avenue
London, England, EC2V 5DD
Attention: Asset Servicing - Manager
Fax:  +44207 885 9728
Email: loansagencyuk@sc.com
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: David C. Reamer
Telecopier No.: (917) 777-2850
Phone No.: (212) 735-2850
Email: david.reamer@skadden.com
Notices and other communication sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to Section 11.01(d)) be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Designated
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it (including as set forth in Section 11.01(d)); provided that approval of such
procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing


227
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto (other than a Lender) may change
its address or telecopier number for notices and other communications hereunder
by notice to the other parties hereto. Each Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Designated Company and the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.
(d)    Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
loansagencyuk@sc.com or at such other e-mail address(es) provided to the
Designated Company from time to time or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably require. Nothing
in this Section 11.01(d) shall prejudice the right of the Agents, any Lender or
any Loan Party to give any notice or other communication pursuant to this
Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.
To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Designated Company shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses (i)
through (iv) of paragraph (d) above required to be delivered hereunder.
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS (AS DEFINED BELOW) OR THE ADEQUACY OF THE
PLATFORM, AND


228
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Designated
Company, any other Loan Party, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Designated Company’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Designated Company, any other Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
Each Loan Party further agrees and acknowledges that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Designated Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Designated Company and each other Loan Party hereby agree that
it will use commercially reasonable efforts to identify that portion of the
materials and/or information provided by or on behalf of the Designated Company
hereunder (the “Borrower Materials”) that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials hereunder “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Mandated Lead Arrangers, the Agents and the Lenders to treat such
materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Designated Company, the other
Loan Parties or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
materials constitute Information, they shall be treated as set forth in Section
11.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Agents and the Mandated Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Each Public Lender agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Designated


229
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Company, the other Loan Parties or their respective securities for purposes of
United States Federal or state securities laws.
(e)    Reliance by the Administrative Agent, the Collateral Agent and Lenders.
The Administrative Agent, the Collateral Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Designated Company even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Co-Borrowers shall
indemnify the Administrative Agent, the Collateral Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such person on each notice purportedly given by
or on behalf of the Designated Company. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.02    Waivers; Cumulative Remedies; Amendment.
(a)    Waivers; Cumulative Remedies. No failure or delay by the Administrative
Agent, the Collateral Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by this Section
11.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
(b)    Required Consents. Subject to the terms of the Intercreditor Agreement
and to Section 11.02(c) and (d), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Designated Company and
the Required Lenders (or by the Administrative Agent with the written consent of
the Required Lenders) or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent (or,
in the case of any applicable Security Document, the Collateral Agent) and the
Loan Party or Loan Parties that are party thereto, in each case with the written
consent of the Required Lenders; provided that no such agreement shall be
effective if the effect thereof would:
(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment,


230
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default shall constitute an increase in the Commitment of
any Lender);
(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than interest pursuant to Section 2.06(c)), or reduce any Fees
payable hereunder, or change the form or currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby;
(iii)    (A) change the scheduled final maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Loan under Section 2.09, (B) postpone the date for payment of any interest
or fees payable hereunder, (C) change the amount of, waive or excuse any such
payment (other than waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or (D) postpone the scheduled date of expiration of any
Commitment without the written consent of each Lender directly affected thereby;
(iv)    increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;
(v)    permit the assignment or delegation by any Co-Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each Lender (provided that neither the Permitted Holdings Amalgamation nor the
Permitted Reorganization shall constitute an assignment or delegation by the
Borrower of its rights or obligations under the Loan Documents);
(vi)    except pursuant to the Intercreditor Agreement, release Holdings or all
or substantially all of the Subsidiary Guarantors from their Guarantees (except
as expressly provided in this Agreement or as otherwise expressly provided by
any such Guarantee), or limit their liability in respect of such Guarantees,
without the written consent of each Lender;
(vii)    except pursuant to the Intercreditor Agreement or the express terms
hereof, release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of a material portion of
the Secured Obligations entitled to the Liens of the Security Documents, in each
case without the written consent of each Lender (it being understood that
additional Indebtedness consented to by the Required Lenders and additional
Loans pursuant to Section 2.23 or Section 2.24 and Additional Senior Secured
Indebtedness or Permitted First Priority Refinancing Debt may be equally and
ratably secured by the Collateral with the then existing Secured Obligations
under the Security Documents);


231
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(viii)    change Section 2.14(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Section 2.02(a), without the
written consent of each Lender directly affected thereby (it being understood
that additional Indebtedness consented to by the Required Lenders and additional
Loans pursuant to Section 2.23 and Section 2.24 may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents and may share payments and setoffs ratably with other Loans);
(ix)    change any provision of this Section 11.02(b), (c), or (d), without the
written consent of each Lender directly affected thereby (except for additional
restrictions on amendments or waivers for the benefit of Lenders of additional
Indebtedness consented to by the Required Lenders and additional Loans pursuant
to Section 2.23 and Section 2.24);
(x)    change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document (including this Section) specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, other than to increase such
percentage or number or to give any additional Lender or group of Lenders such
right to waive, amend or modify or make any such determination or grant any such
consent;
(xi)    amend, modify or waive any provision of: (A) Section 2.1 of the
Intercreditor Agreement to the extent such amendment, modification or waiver
would adversely affect the priority of the Liens on the Collateral held by the
Collateral Agent for the benefit of the Secured Parties or (B) Section 6.3 of
the Intercreditor Agreement in a manner that adversely affects the priority of
payments of Collateral proceeds, in each case without the written consent of
each affected Lender; provided that this clause (xi) shall not apply to
amending, modifying or waiving any provision of Section 2.1 or 6.3 of the
Intercreditor Agreement in order to (1) give effect to any additional
Indebtedness, including the designation of any such Indebtedness as Pari Passu
Debt (as defined in the Intercreditor Agreement), Subordinated Lien Debt (as
defined in the Intercreditor Agreement) or Indebtedness under any Revolving
Credit Loan Document and the granting of security interests to the holders of
such Pari Passu Debt, Subordinated Lien Debt or Indebtedness under any Revolving
Credit Loan Document in the Collateral to secure the obligations under such Pari
Passu Debt, Subordinated Lien Debt or Indebtedness under any Revolving Credit
Loan Document that is permitted pursuant to Section 6.01 hereof (or would be
permitted pursuant to an amendment, modification or waiver of this Agreement
that is otherwise permitted by this Section 11.02)


232
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





or (2) to enable any other Indebtedness to constitute Pari Passu Debt,
Subordinated Lien Debt or Indebtedness under any Revolving Credit Loan Document
to the extent not prohibited by this Agreement; and
(xii)    change or waive any provision of ARTICLE X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
provided, further, that
(1)    any waiver, amendment or modification of the Intercreditor Agreement (and
any related definitions) may be effected by an agreement or agreements in
writing entered into among the Collateral Agent, the Administrative Agent, the
Revolving Credit Collateral Agent and the Revolving Credit Administrative Agent
(in each case, with the consent of the Required Lenders but without the consent
of any Loan Party, so long as such amendment, waiver or modification does not
impose any additional duties or obligations on the Loan Parties or alter or
impair any right of any Loan Party under the Loan Documents); and
(2)    upon the effectiveness of any Refinancing Amendment or any Incremental
Term Loan Commitment or any Incremental Term Loan, the Administrative Agent, the
Designated Company and the Lenders providing the relevant Credit Agreement
Refinancing Indebtedness or Incremental Term Loan Commitment may amend this
Agreement to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness or
Incremental Term Loans incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term Loans
and/or Other Term Loan Commitments and any Incremental Term Loan Commitments or
Incremental Term Loans, as applicable). The Administrative Agent and the
Designated Company may effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Designated Company, to effect the terms of any
Refinancing Amendment;
provided, further, that, notwithstanding anything to the contrary contained
herein, each Agent is hereby authorized by each Lender to enter into any
amendment to or modification of the Intercreditor Agreement or the Security
Documents in connection with the issuance or incurrence of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations (each as defined under the
Intercreditor Agreement) or any Permitted Revolving Credit Facility
Refinancings, solely to the extent necessary to effect such amendments as may be
necessary or appropriate, in the reasonable opinion of such Agent, in connection
with any such issuance or incurrence expressly permitted hereunder, so long as
such amendment or modification does not adversely affect the rights of any
Lender (it being understood that allowing Pari Passu Secured Obligations,
Subordinated Lien Secured Obligations and Permitted Revolving Credit Facility
Refinancings to be secured by Collateral on the terms set forth in the
Intercreditor Agreement will not be deemed to adversely affect the rights of any
Lender);


233
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and provided, further, that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased or extended,
the principal owed to such Lender reduced or this proviso amended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(c)    Collateral. Without the consent of any other person, the Administrative
Agent and/or Collateral Agent may (or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Security Document (subject
to the consent of the Loan Parties party thereto except as otherwise provided in
such Security Document) or enter into any new agreement or instrument, to (i)
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, (ii) as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable Requirements of Law or (iii) to cure any inconsistency with this
Agreement (other than, solely in the case of clause (iii), amendments or waivers
to provisions in such Security Documents that are required to create or perfect
the security interests created thereby or cause such Security Document or
security interest to be enforceable).
(d)    Dissenting Lenders. If, in connection with any proposed change, waiver,
consent, discharge or termination of the provisions of this Agreement as
contemplated by Section 11.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Designated Company shall have the right, upon
notice by the Designated Company to such Lender and the Administrative Agent, to
replace all, but not less than all, of such non-consenting Lender or Lenders (so
long as all non-consenting Lenders are so replaced) with one or more persons
pursuant to Section 2.16 so long as at the time of such replacement each such
new Lender consents to the proposed change, waiver, consent, discharge or
termination. Each Lender agrees that, if the Designated Company elects to
replace such Lender in accordance with this Section, it shall promptly execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such non-consenting
Lender to execute an Assignment and Assumption shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register.
(e)    Holdings Amalgamation; Permitted Reorganization and Increased
Commitments. Notwithstanding the foregoing, the Administrative Agent, the
Collateral Agent and the Designated Company (without the consent of any Lenders)
may amend, amend and restate, supplement or otherwise modify this Agreement and
the other Loan Documents if necessary or advisable in connection with or to
effectuate (i) the Permitted Holdings Amalgamation, (ii) the Permitted
Reorganization (to the extent set forth in the definitions of “Permitted
Reorganization” and “Permitted Reorganization Disclosure Letter”) and (iii) any
additional Loans contemplated by Section 2.23 and Section 2.24.


234
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(f)    Loan Modification Offers.
(i)    The Designated Company may, by written notice to the Administrative Agent
from time to time, make one or more offers (each, a “Loan Modification Offer”)
to all the Lenders of one or more Classes of Loans (each Class subject to such a
Loan Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Designated Company. Such
notice shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice) (or such shorter periods as are
acceptable to the Administrative Agent). Permitted Amendments shall become
effective only with respect to the Loans of the Lenders of the Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans of such Affected Class as to which such Lender’s acceptance has
been made. Each Lender of each Affected Class may elect or decline, in its sole
discretion, to participate in such Loan Modification Offer.
(ii)    The Designated Company and each Accepting Lender shall execute and
deliver to the Administrative Agent an agreement in form and substance
satisfactory to the Administrative Agent giving effect to the Permitted
Amendment (a “Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class. Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this Section 11.02 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
corporate documents, officers’ certificates and legal opinions consistent with
those delivered on the Closing Date under Section 4.02.
(iii)    “Permitted Amendments” shall be (A) an extension of the final maturity
date of the applicable Loans of the Accepting Lenders (provided that such
extensions may not result in having more than two additional final maturity
dates in any year, or more than three additional final maturity dates at any
time, under this Agreement without the consent of the


235
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Administrative Agent), (B) a reduction, elimination or extension, of the
scheduled amortization of the applicable Loans of the Accepting Lenders, (C) a
change in rate of interest (including a change to the Applicable Margin and any
provision establishing a minimum rate), premium, or other amount with respect to
the applicable Loans of the Accepting Lenders and/or a change in the payment of
fees to the Accepting Lenders (such change and/or payments to be in the form of
cash, Equity Interests or other property to the extent not prohibited by this
Agreement), and (D) any other amendment to a Loan Document required to give
effect to the Permitted Amendments described in clauses (A) to (C) of this
Section 11.02(g).
(g)    Most Favored Nation Provision. The Administrative Agent is authorized to
enter into any amendment to this Agreement contemplated under Section 6.10 with
the Designated Company, and without the approval of any other Person,
notwithstanding anything in this Agreement to the contrary.

Section 11.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Co-Borrowers shall jointly and severally pay or
cause the applicable Loan Party to pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Mandated Lead
Arrangers, and their respective Affiliates (including the reasonable fees,
charges and disbursements of one primary transaction counsel (plus local counsel
in each applicable jurisdiction) for the Administrative Agent and/or the
Collateral Agent, all fees and time charges for attorneys who may be employees
of the Administrative Agent and/or Collateral Agent, expenses incurred in
connection with due diligence, inventory appraisal and collateral audit and
reporting fees, travel, courier, reproduction, printing and delivery expenses,
and the obtaining and maintaining of CUSIP numbers for the Loans) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or in connection with the Permitted
Reorganization or Permitted Holdings Amalgamation and any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including in connection with post-closing searches to confirm that
security filings and recordations have been properly made, (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or any Receiver (including the fees, charges and disbursements
of one primary counsel (plus local or special counsel in each applicable
jurisdiction) for the Administrative Agent and/or the Collateral Agent (and all
fees and time charges for attorneys who may be employees of the Administrative
Agent and/or the Collateral Agent) and one primary counsel (plus local or
special counsel in each applicable jurisdiction) for the Lenders, and one
primary counsel (plus local or special counsel in each applicable jurisdiction)
for any Receiver), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.03, (B) in enforcing, preserving and
protecting, or attempting to enforce, preserve or protect its interests in the
Collateral or (C) in connection with the Loans issued hereunder, including all
such out-of-pocket expenses incurred during any workout,


236
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





restructuring or negotiations in respect of such Loans and (iv) all documentary
and similar taxes and charges in respect of the Loan Documents.
(b)    Indemnification. Each Loan Party shall indemnify each Agent (and any
sub-agent thereof), each Lender and Receiver, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all reasonable out-of-pocket
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Designated Company or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including in connection with
the Permitted Reorganization and any Permitted Holdings Amalgamation), (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any property owned, leased or operated by any Company at any time,
or any Environmental Claim related in any way to any Company, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Designated Company or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Designated Company or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Designated
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES,
AND THE LOAN PARTIES AGREE, THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNITEE.
(c)    Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section 11.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof) or any
Receiver or any Related Party thereof, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
such sub-agent)such Receiver or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid


237
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any such sub-agent) or the Receiver, in each case, in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any such sub-agent)or the Receiver in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14(g). For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total outstanding
Term Loans and unused Commitments of all Lenders at the time (or if the Term
Loans have been repaid in full and the Commitments have been terminated, based
upon its share of the Term Loans immediately prior to such repayment).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than three (3) Business Days after demand therefore accompanied by reasonable
particulars of amounts due.
(f)    Survival. The agreements in this Section shall survive the resignation of
either or both of the Administrative Agent or the Collateral Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Obligations

Section 11.04    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Designated Company nor any other Loan Party may (except as a result of a
transaction expressly permitted by Section 6.05(c) or 6.05(e)) assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 11.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 11.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by the Designated Company, any other Loan Party or any
Lender shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the


238
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that
(i)    except in the case of any assignment made on or prior to the Syndication
Termination Date or an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall be an integral multiple of
$1,000,000, unless, so long as no Event of Default has occurred and is
continuing, the Designated Company otherwise consents (each such consent not to
be unreasonably withheld or delayed) and, with respect to the Borrower, such
consent shall be deemed given if no objection is made by the Designated Company
within five Business Days after notice of the proposed assignment; provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (except (x) in
the case of any such assignments by the Mandated Lead Arrangers or their
respective Affiliates and (y) on or prior to the Syndication Termination Date) a
processing and recordation fee of $3,500 (provided that only one such fee shall
be imposed in the case of simultaneous assignments by related Approved Funds or
Affiliates of the assigning Lender), and the Eligible Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire
(iv)    the Administrative Agent shall have received a U.S. tax withholding
certificate (or, alternatively, other evidence satisfactory to the


239
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Administrative Agent) confirming FATCA compliance of the Eligible Assignee
pursuant to paragraph (v) of Section 2.15(f) (FATCA Information). For the
avoidance of doubt, and pursuant to paragraph (viii) of Section 2.15(f) (FATCA
Information), the Administrative Agent may rely on such U.S. tax withholding
certificate or other evidence from each Lender without further verification, and
the Administrative Agent shall not be liable for any action taken by it in
respect of such U.S. tax withholding certificate or other evidence under or in
connection with paragraph (v), (vi) or (vii) of Section 2.15(f) (FATCA
Information); and
(v)    Discounted Purchases. Each Lender acknowledges that, commencing with the
date that is three months after the Syndication Termination Date, each
Co-Borrower is an Eligible Assignee hereunder and may purchase Term Loans
hereunder from Lenders from time to time pursuant to a Discounted Purchase in
accordance with the terms of this Agreement (including, without limitation,
Section 11.04 hereof), subject to the restrictions set forth in the definitions
of “Discounted Purchase” and “Eligible Assignee” and the following limitations:
(A)    each Co-Borrower agrees that, notwithstanding anything herein or in any
of the other Loan Documents to the contrary, (1) under no circumstances, whether
or not any Loan Party is subject to a bankruptcy or other insolvency proceeding,
shall any Co-Borrower be permitted to exercise any voting rights or other
privileges with respect to any Term Loans and any Term Loans that are assigned
to any Co-Borrower shall have no voting rights or other privileges under this
Agreement and the other Loan Documents and shall not be taken into account in
determining any required vote or consent and (2) the Co-Borrowers shall not
receive information provided solely to Lenders by the Administrative Agent or
any Lender and shall not be permitted to attend or participate in meetings
attended solely by Lenders and the Administrative Agent and their advisors;
rather, all Loans held by each Co-Borrower shall be automatically cancelled
immediately upon the purchase or acquisition thereof in accordance with the
terms of this Agreement (including, without limitation, Section 11.04 hereof);
(B)    at the time any Co-Borrower is making Discounted Purchases of Loans it
shall enter into an agreement with the Administrative Agent for the benefit of
the Administrative Agent and Lenders setting forth the agreements,
representations and warranties set forth in this paragraph (iv) that are
applicable to it, in a manner reasonably satisfactory to the Administrative
Agent and in any case identifying such Co-Borrower as the purchaser;
(C)    immediately upon the effectiveness of each Discounted Purchase, a
Cancellation (it being understood that such cancellation shall not constitute a
voluntary repayment of Loans for purposes of this Agreement) shall be
automatically irrevocably effected with respect to all of the Loans and related
Obligations subject to such Discounted Purchase for no consideration, with the
effect that such Loans and related Obligations shall


240
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





for all purposes of this Agreement and the other Loan Documents no longer be
outstanding, and the Co-Borrowers and the Guarantors shall no longer have any
Obligations relating thereto, it being understood that such forgiveness and
cancellation shall result in the Co-Borrowers and the Guarantors being
irrevocably and unconditionally released from all claims and liabilities
relating to such Obligations which have been so cancelled and forgiven, and the
Collateral shall cease to secure any such Obligations which have been so
cancelled and forgiven; and
(D)    at the time of such Purchase Notice and Discounted Purchase, (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (y) no proceeds of Revolving Credit Loans are used to
consummate the Discounted Purchase.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15,
Section 2.16, Section 7.10 and Section 11.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 11.04. In the event
of a transfer by novation of all or part of its rights and obligations under
this Agreement by a Lender, such Lender expressly reserves the rights, powers,
privileges and actions that it enjoys under any Security Documents governed by
French law in favor of its Eligible Assignee, in accordance with the provisions
of article 1334 et seq. of the French Code civil.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Co-Borrowers (and such agency being solely for tax purposes),
shall, at all times at the Administrative Agent’s Office, while any Loans are
outstanding, maintain a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Co-Borrowers, the Administrative Agent
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain in the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Collateral Agent,
the Co-Borrowers and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. The


241
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





requirements of this Section 11.04(c) are intended to result in any and all
Loans being in “registered form” for purposes of Section 871, Section 881 and
any other applicable provision of the Code, and shall be interpreted and applied
in a manner consistent therewith. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of each Co-Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Commitments and Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Co-Borrower or the Administrative Agent sell participations to
any person (other than a natural person, a Defaulting Lender or a Co-Borrower,
any Co-Borrowers’ or any other Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) each Loan Party, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Co-Borrowers agree
that each Participant shall be entitled to the benefits of Section 2.12, Section
2.13, Section 2.15, Section 2.16 and Section 7.10 (subject to the requirements
of those Sections) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided,
that such Participant shall not be entitled to receive any greater payment under
Section 2.12, Section 2.15, or Section 7.10 with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to such Section 2.14 as though it were a Lender.


242
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(e)    Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 and Section 7.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Designated Company’s prior written consent.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or to any other central bank with
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Designated Company has consented to such assignment in writing in
its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Designated Company of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.
(ii)    If any assignment (but not participation) is made to any Disqualified
Institution without the Designated Company’s prior written consent in violation
of clause (i) above, or any Person (other than a Participant) becomes a
Disqualified Institution after the applicable Trade Date, the Designated Company
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) purchase or prepay such Term Loan
by paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder (and, in the case of a purchase, effect an
immediate Cancellation) and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and


243
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





subject to the restrictions contained in this Section 11.04), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
if any assignment (but not participation) is made to any Disqualified
Institution without the Designated Company’s prior written consent in violation
of clause (i) above, then such Disqualified Institution (A) will not (x) have
the right to receive information, reports or other materials provided to Lenders
by the Loan Parties, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, such
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Reorganization Plan”), such
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Reorganization Plan, (2) if such Disqualified Institution does vote on such
Reorganization Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code of the United States (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Reorganization Plan in accordance with Section 1126(c) of the Bankruptcy
Code of the United States (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Designated
Company hereby expressly authorizes the Administrative Agent, to (A) post the
list of Disqualified Institutions provided by the Designated Company and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.


244
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 11.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Commitments have not expired or terminated. The provisions of Section 2.12,
Section 2.14, Section 2.15, Section 2.16, Section 7.10, ARTICLE X and Section
11.03 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

Section 11.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent or the Mandated Lead Arrangers constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 11.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 11.08    Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Requirements of Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Designated Company or any
other Loan Party against any and all of the obligations of the Designated
Company or such Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of


245
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





the Designated Company or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its respective Affiliates may have. Each Lender agrees to notify the Designated
Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 11.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(C)    WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B). EACH FRENCH
GUARANTOR AND EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE
PROVISIONS OF ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE


246
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





REQUIREMENTS OF LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(D)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC TRANSMISSION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CORPORATION SERVICE COMPANY, 1180
AVE OF THE AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO:
800-927-9801, X52067) (TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS:
MWIENER@CSCINFO.COM) (THE “PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.

Section 11.10    WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 11.12    Treatment of Certain Information; Confidentiality. Each Agent
and each Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
(including its head office, branch or representative offices) and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors


247
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and other representatives (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.12, to (i) any
assignee of or Participant in, or any prospective Lender, or prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Loan Party and its obligations or
(iii) any rating agency for the purpose of obtaining a credit rating applicable
to any Lender, (g) with the consent of the Designated Company or the applicable
Loan Party, (h) to any Federal Reserve Bank or any other central bank with
jurisdiction over such Person in connection with a pledge or assignment in
accordance with Section 11.04(f) or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Loan Parties. For purposes of this Section, “Information” shall mean
all written information received from a Loan Party or any of its Subsidiaries
relating to the Loan Parties or any of their Subsidiaries or any of their
respective businesses, other than any such information that is available to any
Agent or any Lender on a nonconfidential basis prior to disclosure by any Loan
Party or any of their Subsidiaries, provided that, in the case of information
received from any Loan Party or any of their Subsidiaries after the Closing
Date, such information is clearly identified at the time of delivery as
confidential. Any person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

Section 11.13    USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Designated Company and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Designated Company and the other Loan Parties, which information includes
the name, address and tax identification number of the Designated Company and
the other Loan Parties and other information regarding the Designated Company
and the other Loan Parties that will allow such Lender or the Administrative
Agent, as applicable, to identify the Designated Company and the other Loan
Parties in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to the Lenders and
the Administrative Agent. Where a Lender has received soft copies of the
documents provided pursuant to Section 4.01, the definition of Permitted
Reorganization or this Section 11.13, within a reasonable period of time
following the written request therefor by such Lender, the Designated Company
shall deliver paper copies to such Lender, it being understood that the Lenders
have a right to seek paper copies of all such documentation as may be


248
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





required in order to enable compliance with applicable “know your customer” and
anti-money laundering rules and regulations.

Section 11.14    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Co-Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 11.15    Singapore Personal Data Protection Act. If a Loan Party
provides a Secured Party with personal data of any individuals (including, where
applicable, a Loan Party’s directors, officers, employees, shareholders,
beneficial owners, representatives, agents and principals (if acting on behalf
of another)), that Loan Party represents and warrants that it:
(a)    has obtained (and shall maintain) the consent from such individual; and
(b)    is authorized to deliver such personal data to that Secured Party for
collection, use, disclosure, transfer and retention of personal data for such
purposes as set out in that Secured Party’s personal data protection policy or
as permitted by applicable laws or regulations.

Section 11.16    Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or


249
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
Notwithstanding anything herein to the contrary, each party hereby acknowledges
that the provisions of article 1195 of the French code civil shall not apply to
it with respect to its obligations under the French Security Agreements and that
it shall not be entitled to make any claim under article 1195 of the French code
civil.

Section 11.17    Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, each Lender acknowledges that the Lien and security
interest granted to the Collateral Agent pursuant to the Security Documents and
the exercise of any right or remedy by such Collateral Agent thereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement, on the one hand, and
the Security Documents, on the other hand, the terms of the Intercreditor
Agreement shall govern and control.

Section 11.18    Judgment Currency.
(a)    Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or the respective Lender of the full amount
of the Obligation Currency expressed to be payable to the Administrative Agent
or such Lender under this Agreement or the other Loan Documents. If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the spot selling rate at
which the Administrative Agent (or if the Administrative Agent does not quote a
rate of exchange on such currency, by a known dealer in such currency designated
by the Administrative Agent) offers to sell such Judgment Currency for the
Obligation Currency in the London foreign exchange market at approximately 11:00
a.m. London time on such date for delivery two (2) Business Days later (such
date of determination of such spot selling rate, being hereinafter referred to
as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Co-Borrowers covenant and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining any rate of exchange for this Section 11.18,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.


250
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 11.19    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, any of the Administrative Agent and the Collateral Agent, as the
relevant Loan Document may provide, in accordance with the terms of the Loan
Documents; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent or the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent and the Collateral Agent, as the case may be) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with the terms hereof (subject to Section 2.14), (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
bankruptcy, insolvency or Debtor Relief Law or (d) any Person authorized under
the Intercreditor Agreement to exercise rights and remedies with respect to the
Collateral; and provided, further, that if at any time there is no person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent regarding the enforcement of rights and remedies under to
the Loan Documents and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.14, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 11.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Designated Company and each other Loan Party acknowledges and
agrees that: (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Collateral Agent and the Mandated Lead
Arrangers are arm’s-length commercial transactions between the Designated
Company and each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Collateral Agent and the Mandated Lead
Arrangers, on the other hand, (B) each of the Designated Company and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Designated Company
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Collateral
Agent, and the Mandated Lead Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Designated Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Collateral Agent nor the Mandated Lead Arrangers has any obligation to the
Designated Company, any other Loan Party or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Collateral Agent and the Mandated Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Designated Company, the other
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, the Collateral Agent nor any of the Mandated Lead Arrangers has any
obligation to disclose any of such interests to the Designated


251
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Designated Company and the other
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent and the Mandated Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 11.21    Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such Loan Party to each of the
Secured Parties under each of the Loan Documents relating to any Secured
Obligations, as and when that amount falls due for payment under the relevant
Secured Debt Agreement or would have fallen due but for any discharge resulting
from failure of another Secured Party to take appropriate steps, in insolvency
proceedings affecting such Loan Party, to preserve its entitlement to be paid
that amount.
(b)    Each Loan Party undertakes to pay to the Collateral Agent upon first
written demand the amount payable by such Loan Party to each of the Secured
Parties under each of the Secured Debt Agreements as such amount has become due
and payable.
(c)    The Collateral Agent has the independent right to demand and receive full
or partial payment of the amounts payable by each Loan Party under this Section
11.21, irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting such Loan Party, to
preserve their entitlement to be paid those amounts.
(d)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.21 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Secured Debt Agreements
and any amount due and payable by a Loan Party to the other Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Secured Party to be so discharged by virtue of any
set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent.
(e)    The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Loan Party under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.21.
(f)    In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Parties) of all
obligations of each Loan Party towards each of the Secured Parties under the
Secured Debt Agreements.


252
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------






Section 11.22    Special Appointment of Collateral Agent for German Security and
other German Matters.
(a)    (i) Each Secured Party that is or will become party to this Agreement
hereby appoints the Collateral Agent as trustee (Treuhaender) and administrator
for the purpose of holding on trust (Treuhand), administering, enforcing and
releasing the German Security (as defined below) for the Secured Parties, (ii)
the Collateral Agent accepts its appointment as a trustee and administrator of
the German Security on the terms and subject to the conditions set out in this
Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto.
(b)    To the extent possible, the Collateral Agent shall hold and administer
any German Security which is security assigned, transferred or pledged under
German law to it as a trustee for the benefit of the Secured Parties, where
“German Security” shall mean the assets which are the subject of a security
document which is governed by German law.
(c)    Each Secured Party hereby authorizes and instructs the Collateral Agent
(with the right of sub delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions as it
considers necessary or useful in connection with any German Security on behalf
of the Secured Parties. The Collateral Agent shall further be entitled to
rescind, release, amend and/or execute new and different documents securing the
German Security.
(d)    The Secured Parties and the Collateral Agent agree that all rights and
claims constituted by the abstract acknowledgment of indebtedness pursuant to
this Section 11.22 and all proceeds held by the Collateral Agent pursuant to or
in connection with such abstract acknowledgment of indebtedness are held by the
Collateral Agent with effect from the date of such abstract acknowledgment of
indebtedness in trust for the Secured Parties and will be administered in
accordance with the Loan Documents. The Secured Parties and the Collateral Agent
agree further that the respective Loan Party’s obligations under such abstract
acknowledgment of indebtedness shall not increase the total amount of the
Secured Obligations (as defined in the respective agreement governing German
Security) and shall not result in any additional liability of any of the Loan
Parties or otherwise prejudice the rights of any of the Loan Parties.
Accordingly, payment of the obligations under such abstract acknowledgment of
indebtedness shall, to the same extent, discharge the corresponding Secured
Obligations and vice versa.
(e)    Each Secured Party hereby ratifies and approves all acts and declarations
previously done by the Collateral Agent on such Secured Party’s behalf
(including, for the avoidance of doubt the declarations made by the Collateral
Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party as future pledgee or otherwise).
(f)    The representations and warranties in Section 3.22 and the covenants in
Section 6.21, in each case, given by any Loan Party resident in Germany
(Inländer) within the meaning of Section


253
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





2 para. 15 of the German Foreign Trade Act (Auβenwirtschaftsgesetz) (or any Loan
Party in relation to a Loan Party so resident in Germany) are made only to the
extent that they do not result in a violation of or conflict with Section 7 of
the German Foreign Trade and Payments Regulation (Auβenwirtschaftsverordnung).

Section 11.23    Special Appointment of Collateral Agent in Relation to South
Korea.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Collateral
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps, in insolvency proceedings affecting
that Loan Party, to preserve its entitlement to be paid that amount.
(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.23,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the Secured Parties resulting from failure by them to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve their entitlement to be paid those amounts.
(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.23 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.23.
(d)    Subject to paragraph (c) above, the rights of the Secured Parties (in
each case, other than the Collateral Agent) to receive payment of amounts
payable by each Loan Party under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Collateral
Agent to receive payment under this Section 11.23.
(e)    The Administrative Agent and the Collateral Agent are authorized to enter
into consents to any lock-up or listing agreement required by any applicable
rule or regulation in connection with any listing or offering of Equity
Interests in NKL and may consent to such Equity Interests being held by a
depositary or securities intermediary; provided, that the Collateral Agent’s
Liens in the Equity Interests of NKL or its direct parents, 4260848 Canada Inc.,
4260856 Canada Inc. and 8018227 Canada Inc., are not impaired.

Section 11.24    Special Appointment of Collateral Agent in Relation to France.
For
the purpose of any French Security Agreements and all security interests created
thereunder:


254
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes insofar as necessary, in
advance, to pay to the Collateral Agent, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by such Loan Party to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document or would have fallen due but for any discharge
resulting from failure of another Secured Party to take appropriate steps to
preserve its entitlement to be paid that amount (such payment undertakings,
obligations and liabilities which are the result thereof, hereinafter referred
to as the “Parallel Debt”).
(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.24,
irrespective of any discharge of such Loan Party's obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts.
(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.24 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.24.
(d)    The Collateral Agent shall apply any amounts received in payment of any
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.
The rights of the Secured Parties (other than any Parallel Debt) to receive
payment of amounts payable by each Loan Party under the Loan Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 11.24.

Section 11.25    Swiss Tax Ruling. The Borrower shall obtain subsequent to the
Closing Date, and each other Co-Borrower shall obtain subsequent to the date
that the Permitted Reorganization is consummated (but, in each case, within a
reasonable time frame) (a) a ruling from the Wallis cantonal tax authority
confirming that the payment of Interests under this Agreement shall not be
subject to federal, cantonal, and municipal direct taxes levied at source in
Switzerland as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal
Direct Tax Act of December 14, 1990 and as per Article 21 § 2 lit. a and Article
35 § lit. e of the Swiss Federal Harmonization Direct Tax Act of December 14,
1990, and (b) a ruling from the Zurich cantonal tax authority confirming that
the aforesaid direct taxes levied at source may be solely ruled with the Canton
where the Swiss real estate is located. In the event that the aforementioned
confirmation is not granted, the Borrower and such Co-Borrowers further
acknowledge that the gross-up mechanism provided for under Section 2.15 shall
apply with respect to any such direct taxes levied at source.

Section 11.26    Designation of Collateral Agent under Civil Code of Quebec.
Each of the parties hereto (including each Lender, acting for itself and on
behalf of each of its Affiliates which are or


255
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





become Secured Parties from time to time) confirms that the Collateral Agent (or
any successor thereto) is the hypothecary representative (within the meaning of
Article 2692 of the Civil Code of Québec) of the Secured Parties from time to
time for the purposes of the hypothecary security granted or to be granted by
the Loan Parties or any one of them under the laws of the Province of Québec.
The execution by the Collateral Agent in its capacity as fondé de pouvoir or
hypothecary representative prior to the Closing Date of any document creating or
evidencing any such hypothecs is hereby ratified and confirmed. Notwithstanding
the provisions of Section 32 of the Act respecting the special powers of legal
persons (Québec), the Collateral Agent may acquire and be the holder of any of
the bonds secured by any such hypothec.

Section 11.27    Maximum Liability. Subject to Section 7.08 and Sections 7.11
through 7.16, it is the desire and intent of (i) each Loan Party and the
Lenders, that, in each case, the liability of such Loan Party shall be enforced
against such Loan Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. If, however, and to the extent that, the
obligations of any Loan Party under any Loan Document shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state, provincial or federal law relating to fraudulent
conveyances or transfers), then the amount of such Loan Party’s obligations (in
the case of any invalidity or unenforceability with respect such Loan Party’s
obligations) under the Loan Documents shall be deemed to be reduced and such
Loan Party shall pay the maximum amount of the Secured Obligations which would
be permissible under applicable law; provided that any guarantees of any such
obligations that are subject to deemed reduction pursuant to this Section 11.27
shall, to the fullest extent permitted by applicable Requirements of Law, be
absolute and unconditional in respect of the full amount of such obligations
without giving effect to any such deemed reduction.

Section 11.28    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

Section 11.29    Collateral Matters. The Lenders irrevocably agree:
(a) that the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document, (i) at the
time the property subject to such Lien is pledged pursuant to Section 6.02(n)(x)
or Section 6.02(n)(y) (but solely to the extent such property consists of
Revolving Credit Priority Collateral and Hedging Agreements related to the value
of such Revolving Credit Priority Collateral) or sold, leased, licensed,
consigned, transferred or otherwise disposed of as part of or in connection with
any Asset Sale permitted under Section 6.06 to any Person other than a Loan
Party (provided that no Lien shall be released in any Series of Cash Neutral
Transactions) (or, if such transferee is a Loan Party, the Collateral Agent is
authorized to release such Lien on such asset in connection with the transfer so
long as (w) except


256
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





as permitted by Section 6.06(q) or Section 6.06(s), the transferee grants a new
Lien to the Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (x) the transfer is between parties organized under the
laws of different countries, (y) the priority of the new Lien is the same as
that of the original Lien and (z) the Liens on such property held by or on
behalf of the holders of Indebtedness under the Revolving Credit Loan Documents
or any Permitted Revolving Credit Facility Refinancing, Permitted First Priority
Refinancing Debt, Permitted Secured Priority Refinancing Debt, Additional Senior
Secured Indebtedness and Junior Secured Indebtedness are also released), (ii)
subject to Section 11.02, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders (or such other number of Lenders
whose consent is required under Section 11.02), (iii) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guarantee pursuant to Section 7.09(a), (b) and (c), (iv)
upon termination of all Commitments and the repayment in full of all outstanding
principal and accrued interest with respect to the Loans, all Fees and other
Obligations, (v) in connection with the grant of Liens permitted hereunder under
Section 6.02(k) and subject to the Intercreditor Agreement, if the applicable
Loan Party grants a Lien to the Collateral Agent or for the benefit of the
Collateral Agent in a manner reasonably satisfactory to the Collateral Agent,
substantially concurrently with the release of such asset, to the extent such
release or termination and re-grant is necessary or advisable under applicable
law, and (vi) to the extent such property is Excluded Property.
(b) to release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i), to the extent required by the
terms of the obligations secured by such Liens;
Each Lender irrevocably authorizes the Collateral Agent to, at each
Co-Borrower’s expense, execute and deliver documents to authorize the release or
subordination of such items of Collateral from the Liens granted under the
Security Documents, in each case in accordance with the terms of the Loan
Documents and this Section 11.29.

Section 11.30    Electronic Execution of Assignments and Certain other
Documents. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Requirements of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

Section 11.31    Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff,


257
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Agents upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agents, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 11.32    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Solely to the extent any Lender or any Agent that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any Agent that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any Agent that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 11.33    Lender Consents and Acknowledgements.
(a)    On the Closing Date, the Designated Company hereby represents and
warrants to the Secured Parties that the value of the property granted in favor
of the Revolving Credit Agent, on behalf of the Revolving Credit Claimholders
(as defined in the Intercreditor Agreement) and the “Secured Parties” under and
as defined in the Existing Credit Agreement, pursuant to (i) that certain


258
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





Pledge Agreement Over Account, dated December 17, 2010, by and between Novelis
Italia S.p.A., as pledgor, Deutsche Bank S.p.A., as depository bank, and the
Revolving Credit Collateral Agent and (ii) that certain Pledge of Receivables
(acte de nantissement de créances), dated December 17, 2010, by and among
Novelis PAE S.A.S., as pledgor, and the Revolving Collateral Agent as the French
Collateral Agent and beneficiary, does not, and would not, if pledged, represent
a material portion of the Collateral (such property, the “Specified Immaterial
Property”). In reliance upon the foregoing representation, each Secured Party,
by becoming a Party or by receiving the benefit of the terms hereof or of the
other Loan Documents, hereby agrees that, except as provided in clause (d) of
the definition of Excluded Property and Section 5.11, (x) the Specified
Immaterial Property shall constitute Excluded Property, (y) the Loan Documents
shall not grant Liens over the Specified Immaterial Property, and (z) the Liens
granted pursuant to the documents described in clauses (i) and (ii) above shall
not secure the Secured Obligations. The Administrative Agent and the Collateral
Agent are authorized and are hereby directed by the Lenders to take all actions
necessary to acknowledge or otherwise implement the foregoing.
(b)    On the Closing Date, the Designated Company has determined in its
reasonable discretion that (i) the restrictions under Korean law applicable to
providing upstream guarantees, including those laws that would potentially
subject the directors of NKL to civil and criminal liability for acting to
benefit a third party, constitute the equivalent of a prohibition under
Requirements of Law of NKL becoming a Subsidiary Guarantor and executing any
Security Documents creating and granting a pledge over its property pursuant to
Section 5.11(b)(ii) and (ii) the costs associated with causing Novelis Vietnam
Company Limited to become a Subsidiary Guarantor and to execute any Security
Documents creating and granting a pledge over its property pursuant to Section
5.11(b)(ii), are, in each case, in light of the restrictions on, and cost of,
creating and enforcing such guarantees under the applicable Requirements of Law,
excessive in relation to the benefits that the Secured Parties would obtain. In
reliance upon the foregoing, each Secured Party, by becoming a Party or by
receiving the benefit of the terms hereof or of the other Loan Documents, hereby
acknowledges that, as of the Closing Date, NKL and Novelis Vietnam Company
Limited shall not be required to become a Subsidiary Guarantor or execute any
Security Documents creating or granting a pledge over their respective property
in favor of the Collateral Agent; provided that, if at any time after the
Closing Date the Administrative Agent, in its reasonable discretion, determines
that (x) in the case of NKL, the applicable legal restrictions no longer
prohibit NKL from providing such guarantee and pledge and (y) in the case of
Novelis Vietnam Company Limited, the costs of Novelis Vietnam Company Limited
providing such guarantee and pledge are no longer excessive in relation to the
benefits afforded thereby, then following written notice from the Administrative
Agent, the Designated Company shall have 30 days (or such longer period as
agreed to by the Administrative Agent) to satisfy the terms of Section
5.11(b)(ii) relating to NKL or Novelis Vietnam Company Limited, as applicable;
provided, further that the Administrative Agent shall not make such
determination (solely with respect to NKL) prior to NKL becoming a Wholly Owned
Subsidiary of the Designated Company.
(c)    Novelis do Brasil Ltda. (“NDB”) is a Loan Party and the owner of certain
hydropower assets in Guaraciaba, State of Minas Gerais, Brazil (the “Hydropower
Assets”). NDB intends to dispose of the Hydropower Assets and, for that purpose,
has formed Brecha Energetica Ltda., a special purpose limited liability company
in the City of Guaraciaba, State of Minas Gerais, Brazil


259
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





(each, a “Brecha Energetica”), and upon receipt of regulatory approvals from
Administrative Council for Economic Defense (“CADE”) and National Agency for
Energy (“Aneel”) and conclusion of other measures agreed upon contractually, (i)
shall transfer the Hydropower Assets to Brecha Energetica (the “Corporate
Reorganization”) and (ii) shall sell the quotas in Brecha Energetica (the “Quota
Sale”) to a third-party purchaser (the “Purchaser”) pursuant to a Quota Purchase
and Sale Agreement, dated April 3, 2014 (as amended, restated, supplemented, or
otherwise modified, the “Purchase Agreement”). The Designated Company hereby
represents and warrants to the Secured Parties that the Corporate Reorganization
and the Quota Sale are permitted under this Agreement.
(d)    The Designated Company has determined in its reasonable discretion that
the costs associated with causing Brecha Energetica to become a Subsidiary
Guarantor and to execute any Security Documents creating and granting a pledge
over its property pursuant to Section 5.11(b)(ii) are, in light of the binding
commitment to effect the Quota Sale pursuant to the terms of the Purchase
Agreement, excessive in relation to the benefits that the Secured Parties would
obtain. In reliance upon the foregoing, each Secured Party, by becoming a Party
or by receiving the benefit of the terms hereof or of the other Loan Documents,
hereby acknowledges that, as of the Closing Date, Brecha Energetica shall not be
required to become a Subsidiary Guarantor or execute any Security Documents
creating or granting a pledge over its respective property in favor of the
Collateral Agent; provided that, if at any time after the Closing Date, the
Administrative Agent, in its reasonable discretion, determines that the costs of
either such guarantee and pledge are no longer excessive in relation to the
benefits afforded thereby, then following written notice from the Administrative
Agent, the Designated Company shall have 30 days (or such longer period as
agreed to by the Administrative Agent) to satisfy the terms of Section
5.11(b)(ii). The Designated Company shall provide the Administrative Agent with
prompt written notice of (i) termination of the Purchase Agreement, (ii) the
occurrence of any event which, in the Administrative Agent’s reasonable
judgment, would make the Purchaser or NDB, as applicable, unable to satisfy any
of the conditions precedent to closing set forth in the Purchase Agreement and
(iii) a final and non-appealable refusal of the CADE and Aneel to grant any
regulatory consent relating to the Corporate Reorganization or the Quota Sale,
in order to assist the Administrative Agent in making the determination
described above.

Section 11.34    Termination. All agreements, covenants, representations,
warranties, rights, duties and obligations of each Party set forth in this
Agreement and each other Loan Document shall terminate in all respects at 5:00
p.m., New York City time on the Agreement Termination Date if the Closing Date
has not occurred on or prior to such time. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, the
provisions of Section 2.12, Section 2.14, Section 2.15, Section 2.16, Section
7.10, ARTICLE X, Section 11.03, Section 11.09, Section 11.10, Section 11.18, and
Section 11.19 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
[Signature Pages Follow]


260
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------








NOVELIS INC., as the Borrower
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory
AV METALS INC., as Holdings
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory
NOVELIS CORPORATION, as a U.S. Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory
NOVELIS GLOBAL EMPLOYMENT ORGANIZATION, INC., as a U.S. Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory


261
972172.01-CHISR01A - MSW

--------------------------------------------------------------------------------





NOVELIS SOUTH AMERICA HOLDINGS LLC, as a U.S. Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory
NOVELIS ACQUISITIONS LLC,
as a U.S. Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory
NOVELIS HOLDINGS INC., as a U.S. Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







NOVELIS UK LTD, as a U.K. Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Attorney
NOVELIS EUROPE HOLDINGS LIMITED.,
as a U.K. Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Attorney
NOVELIS SERVICES LIMITED,
as a U.K. Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Attorney




[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







NOVELIS AG, as a Swiss Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory
NOVELIS SWITZERLAND SA,
as a Swiss Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





4260848 CANADA INC., as a Canadian Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory
4260856 CANADA INC., as a Canadian Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory
8018227 CANADA INC., as a Canadian Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM HOLDING UNLIMITED COMPANY
by its lawfully appointed attorney,
as Irish Guarantor
in the presence of:
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Attorney
witness:
By:    /s/ Shannon Curran    
Name:    Shannon Curran
Title:    Sr. Legal Manager

Address:

3560 Lenox Road, Suite 2000, Atlanta, GA 30326

Occupation: Paralegal


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





NOVELIS DEUTSCHLAND GMBH,
as a German Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Person Authorized by virtue of Power of Attorney
NOVELIS SHEET INGOT GMBH,
as a German Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Person Authorized by virtue of Power of Attorney


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







NOVELIS DO BRASIL LTDA.,
as Brazilian Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Attorney-in-Fact




[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





NOVELIS PAE S.A.S., as French Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Attorney-in-Fact






[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







NOVELIS MEA LTD, a Company Limited by Shares under the Companies Law of the
Dubai International Financial Centre,
as Dubai Guarantor
By: /s/ Chirag Shah__________
Name: Chirag Shah
Title: Authorized Signatory










[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





STANDARD CHARTERED BANK, as Administrative Agent and Collateral Agent
By:    /s/ Valdeep Singh    
Name:    Valdeep Singh
Title:    Legal Counsel


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender
By:    /s/ Carl Roberts    
Name:    Carl Roberts
Title:    Head of Loan Syndications – South and Southeast Asia


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





AXIS BANK LIMITED, as a Lender
By:    /s/ Rachit Bhatia    
Name:    Rachit Bhatia
Title:    Chief Executive, Axis Bank, Hong Kong Branch
By:    /s/ Sandeep Patnaik    
Name:    Sandeep Patnaik (26372)
Title:    Head - CBO, Axis Bank, Hong Kong Branch


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







BANK OF BARODA, as a Lender
By:    /s/ Sudip Kumar Ghatak    
Name:    Sudip Kumar Ghatak
Title:    Chief Manager, Syndication Center, Zonal office, Dubai UAE


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as a Lender
By:    /s/ Mark Pope    
Name:    Mark Pope
Title:    Assistant Vice President


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







CITIBANK, N.A., as a Lender
By:    /s/ Siddarth Bansal    
Name:    Siddarth Bansal
Title:    Director


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





ICICI Bank Limited acting through its branch at IFSC Banking Unit,
as a Lender
By:    /s/ Sanjay Jha    
Name:    Sanjay Jha
Title:    Assistant General Manager


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







ICICI BANK UK PLC, as a Lender
By:    /s/ Vikashh Mehta    
Name:    Vikashh Mehta
Title:    Head- Corporate & Investment Banking


By:    /s/ Nishant Kumar            Name:    Nishant
Kumar            Title:    Senior RM – Trade & Export Finance


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







ING BANK N.V., SINGAPORE BRANCH,
as a Lender
By:    /s/ Lisa Kwok    
Name:    Lisa Kwok
Title:    Director, Credit Risk Management, Asia
By:    /s/ Richard Cox    
Name:    Richard Cox
Title:    Managing Director, Head of Credit and Trading Risk, Asia


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





CREDIT AGREEMENT


This CREDIT AGREEMENT (as amended, restated, amended and restated, supplemented
or
modified, the "Agreement"), dated as of January 10, 2017, is among NOVELIS INC.,
a
corporation amalgamated under the Canada Business Corporations Act and having
its corporate
office at Two Alliance Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326,
USA, as
borrower (in such capacity, and together with its successors in such capacity,
the "Borrower"),
AV METALS INC., a corporation formed under the Canada Business Corporations Act
and
having its corporate office at Two Alliance Center, 3560 Lenox Road, Suite 2000,
Atlanta, GA
30326, USA, the Subsidiary Guarantors (such term and each other capitalized term
used but not
defined herein having the meaning given to it in Article I), the Lenders, and
Standard Chartered
Bank, being a company incorporated in England by Royal Charter, with reference
number ZC18
and whose registered office is 1 Basinghall Avenue, London EC2V 5DD, as
administrative agent
(in such capacity, and together with its successors in such capacity,
"Administrative Agent")
for the Lenders and as collateral agent (in such capacity, and together with its
successors in such capacity, "Collateral Agent") for the Lenders.
KOTAK MAHINDRA BANK LIMITED, IFSC Banking Unit (IBU), Gift City Branch, as a
Lender
By:    /s/ Rajeev Mohan    
Name:    Rajeev Mohan
Title:    Senior Executive Vice President
By:    /s/ Dipak Gupta    
Name:    Dipak Gupta
Title:    Joint Managing Director


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







STANDARD CHARTERED BANK, as a Lender
By:    /s/ James Perkins    
Name:    James Perkins A2525
Title:    Manager, CRC, Europe


STANDARD CHARTERED BANK, as a Lender
By:    /s/ Simon Williams    
Name:    Simon Williams A2019
Title:    Head CRC, Europe


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------





STATE BANK OF INDIA, SINGAPORE BRANCH, as a Lender
By:    /s/ R. Srinivasa Sekaran    
Name:    R. Srinivasa Sekaran
Title:    SVP (Credit Administration)


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., LABUAN BRANCH
as a Lender
By:    /s/ Suguru Hattori    
Name:    Suguru Hattori
Title:    General Manager


[Signature Page to Credit Agreement Term Loan]



--------------------------------------------------------------------------------






Annex I
Amortization Table
Date
Term Loan Amount
March 31, 2017
$4,500,000
June 30, 2017
$4,500,000
September 30, 2017
$4,500,000
December 31, 2017
$4,500,000
March 31, 2018
$4,500,000
June 30, 2018
$4,500,000
September 30, 2018
$4,500,000
December 31, 2018
$4,500,000
March 31, 2019
$4,500,000
June 30, 2019
$4,500,000
September 30, 2019
$4,500,000
December 31, 2019
$4,500,000
March 31, 2020
$4,500,000
June 30, 2020
$4,500,000
September 30, 2020
$4,500,000
December 31, 2020
$4,500,000
March 31, 2021
$4,500,000
June 30, 2021
$4,500,000
September 30, 2021
$4,500,000
December 31, 2021
$4,500,000
March 31, 2022
$4,500,000
Initial Maturity Date
Remaining outstanding principal















967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT A
Form of
ADMINISTRATIVE QUESTIONNAIRE


[See Attached]


967770.02F-CHISR01A - MSW
EXHIBIT A-1



--------------------------------------------------------------------------------









Administrative Details Form


To:         Standard Chartered Bank
Attn:         Giuseppe Tocco -     Giuseppe.Tocco@sc.com
Matthew Mason -     Matthew.Mason@sc.com
Samantha Ehren -     Samantha.Ehren@sc.com


Deal Name:    Novelis Inc., $1,800,000,000 Term Loan Facility


LENDER DETAILS :


Exact Legal Name of Institution
(as it is to appear in the Facility Agreement 
(with preferred punctuation / abbreviation /
Only include branch if part of Exact Legal name)
 
 Exact Name of Institution for Signature Page
 
Exact Name of Institution for Publicity (tombstone, press release, etc)
 
Facility Office Address of Lending Institution:










MEI (optional):


 



CONTACT DETAILS:


 
Credit
Documentation
Operational/Servicing
Name


 
 
 
Address








 
 
Telephone number


 
 
 
Fax number


 
 
 
Group email Address (optional)
 
 
 
Individual email address
 
 
 













Contact details for Standard Settlement Instruction call-back (the individual or
team responsible for authenticating the Lender’s SSI)


967770.02F-CHISR01A - MSW
EXHIBIT A-2



--------------------------------------------------------------------------------





Name
 
Address
 
Telephone number
 
Fax number
 
Group email address (optional)
 
Individual email address
 



Withholding Tax / FATCA reporting for lender


Country of tax residence
 
Country of incorporation
 
Country of lending office
 
Identification of Entity (GIIN)
 
US Tax form attached








W-8BEN-E


W-8IMY


W-9


W-8ECI


W-8EXP


Other


UK Treaty Passport Number
(if applicable and if lender wishes scheme to be used)
 





PAYMENT DETAILS:
Details of bank account for payment of fees, interest, principal payments, etc
in
 
[CURRENCY] (Specify and repeat as necessary for tranasaction)
Intermediary (if applicable):




 
Account with Institution:




 
Beneficiary (Institution)
Account Number or IBAN (if applicable):




 
Account Name:




 
Sender to Receiver / Remittance Information:
  


 











967770.02F-CHISR01A - MSW
EXHIBIT A-3



--------------------------------------------------------------------------------






EXHIBIT B
Form of
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:        ______________________________________________

2. Assignee:
______________________________________________ [and is a Lender][and is an
Affiliate/Approved Fund of [identify Lender][and is [a Co-Borrower]]1 

3.
Borrower:        Novelis Inc.

4.
Administrative Agent:    Standard Chartered Bank, as administrative agent under
the Credit Agreement.

5. Credit Agreement:
The Credit Agreement, dated as of January 10, 2017 (as amended, restated,
supplemented, extended, renewed, refunded, replaced, refinanced or otherwise
modified from time to time in one or more agreements, the “Credit Agreement”),
by and among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, AV METALS

________________________
1 Select as applicable.


967770.02F-CHISR01A - MSW
EXHIBIT B-1



--------------------------------------------------------------------------------





INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, Standard
Chartered Bank, as Administrative Agent and as Collateral Agent, and the other
parties party thereto.
6.
Assigned Interest:

Facility Assigned
Aggregate Amount of [Term Loan Commitment] [Term Loans] for all Lenders
Amount of [Term Loan Commitment] [Term Loans] Assigned
Percentage Assigned of [Term Loan Commitment] [Term Loans]2
Term Loans


$
$
%



[7.    Trade Date: ____________ ]3     


























________________________
2 Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.






967770.02F-CHISR01A - MSW
EXHIBIT B-2



--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]    This date may not be fewer than 5 Business days after the date of
assignment unless the Administrative Agent otherwise agrees.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:        
Title:    
ASSIGNEE
[NAME OF ASSIGNEE]
By:        
Title:    


Consented to and Accepted:
[_________, as Designated Company] To be added only if the approval of such
person is required by the terms of the Credit Agreement.
By:            
Name:
Title:
[_______],
as Administrative Agent
By:            


967770.02F-CHISR01A - MSW
EXHIBIT B-3



--------------------------------------------------------------------------------





Name:    
Title:




967770.02F-CHISR01A - MSW
EXHIBIT B-4



--------------------------------------------------------------------------------






ANNEX 1 to Assignment and Assumption
NOVELIS INC.
CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties, any of their Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Loan Parties, any of their Subsidiaries or Affiliates or any other person
of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A to the Credit Agreement, (vii) to the extent required by
the Credit Agreement, the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (viii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
any Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (ii)
it will perform in accordance with their terms all of the obligations that by
the terms of the Loan Documents are required to be performed by it as a Lender
and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments and Loans within the meaning of the Securities Act or the Exchange
Act, or other federal securities laws (it being understood that, subject to the
provisions of Sections 2.16(c), 11.02(d) and 11.04 of the Credit Agreement, the
disposition


EXHIBIT B-ANNEX 1-1
967770.02F-CHISR01A - MSW





--------------------------------------------------------------------------------





of such Commitments and Loans or any interests therein shall at all times remain
within its exclusive control); and (c) hereby confirms that it has provided the
Administrative Agent with a U.S. tax withholding certificate (or, alternatively,
other evidence satisfactory to the Administrative Agent) confirming FATCA
compliance of the Assignee pursuant to paragraph (v) of Section 2.15(f) (FATCA
Information) of the Credit Agreement (for the avoidance of doubt, and pursuant
to paragraph (viii) of Section 2.15(f) (FATCA Information) of the Credit
Agreement, the Administrative Agent may rely on such U.S. tax withholding
certificate or other evidence from each Lender without further verification, and
the Administrative Agent shall not be liable for any action taken by it in
respect of such U.S. tax withholding certificate or other evidence under or in
connection with paragraph (v), (vi) or (vii) of Section 2.15(f) (FATCA
Information) of the Credit Agreement); and (d) hereby expressly consents to,
ratifies (genehmigt) and confirms the declarations and acts made by the
Collateral Agent on behalf and in the name of the Assignee as Future Pledgee (as
defined in the relevant German Security Agreement) in the German Security
Agreements. The Assignee confirms that it is aware of the contents of the German
Security Agreements. [If the Designated Company is party hereto, the Assignee
hereby notifies and directs the Designated Company to cause its affiliates to
take all actions necessary to ensure that the Assignee will benefit from the
security granted pursuant to that certain Italian law Pledge Agreement Over
Shares of Novelis Italia S.p.A., dated on or about [_______, 2017]] [If the
Designated Company is not party hereto, the Assignee may provide written notice
to the Designated Company directing it to cause its affiliates to take all
actions necessary to ensure that the Assignee will benefit from the secured
granted pursuant to that certain Italian law Pledge Agreement Over Shares of
Novelis Italia S.p.A., dated on or about [________, 2017]].
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed by one or more of
the parties hereto on any number of separate counterparts, each of which shall
be an original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Assignment and Assumption
by facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof. This Assignment and Assumption shall
be construed in accordance with and governed by, the law of the State of New
York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.






EXHIBIT B-ANNEX 1-2
967770.02F-CHISR01A - MSW





--------------------------------------------------------------------------------








EXHIBIT C
Form of
BORROWING REQUEST
Standard Chartered Bank,
as Administrative Agent
5th Floor 1 Basinghall Avenue, London, EC2V 5DD
Fax: +44207 885 9728




Attention: Manager Asset Servicing
Re: NOVELIS
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 10, 2017 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, Standard Chartered Bank, as
Administrative Agent and as Collateral Agent, and the other parties party
thereto. The Designated Company hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:
(A)Names of the Co-Borrower(s):
 
(B)Principal amount of
Borrowing(s)Loans must be in an amount that is at least $5,000,000 and an
integral multiple of $1,000,000 or, if less, equal to the remaining available
balance of the applicable Commitments.
 
(C)Date of Borrowing
(which is a Business Day)
 
(D)Interest Period and the last day thereofShall be subject to the definition of
“Interest Period” in the Credit Agreement.
 
(F)Funds are requested to be disbursed to Co-Borrowers’ account(s) with
[_________] (Account No.                ).
 





EXHIBIT C-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





The Borrower hereby represents and warrants that the conditions to lending
specified in Sections 4.02(b), (c) and (d) of the Credit Agreement are satisfied
as of the date hereof.
[Signature Page Follows]
[____________], as Designated Company
By:            
Name:    
Title:    






EXHIBIT C-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT D
Form of
COMPLIANCE CERTIFICATE




I, [_________], the [Financial Officer] of [_____________] (in such capacity and
not in my individual capacity), hereby certify that, with respect to that
certain Credit Agreement, dated as of January 10, 2017 (as amended, restated,
supplemented, extended, renewed, refunded, replaced, refinanced or otherwise
modified from time to time in one or more agreements, the “Credit Agreement”),
by and among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, Standard Chartered Bank, as Administrative Agent and as
Collateral Agent, and the other parties party thereto:


(a)
No Default has occurred under the Credit Agreement which has not been previously
disclosed, in writing, to the Administrative Agent pursuant to a Compliance
Certificate.     If a Default shall have occurred, an explanation specifying the
nature and extent of such Default shall be provided on a separate page together
with an explanation of the corrective action taken or proposed to be taken with
respect thereto (include, as applicable, information regarding actions, if any,
taken since prior certificate).



(b)
[Attached hereto as Schedule 1 are detailed calculations setting forth the
Designated Company’s Excess Cash Flow.]     To accompany annual financial
statements only.



(c)
Attached hereto as Schedule 2 is the report of [accounting firm].     To
accompany annual financial statements only, to the extent permitted under
applicable accounting guidelines. The report must opine or certify that, with
respect to its regular audit of such financial statements, which audit was
conducted in accordance with GAAP.



(d)
Attached hereto as Schedule 3 are detailed calculations showing a reconciliation
of Consolidated EBITDA to the net income set forth on the statement of income,
on a quarterly basis.



(e)
Attached hereto as Schedule 4 is a detailed account of all Investments made in
reliance on Section 6.04(r) of the Credit Agreement     Specify which clause of
Section 6.04(r) such Investment was made pursuant to and calculate in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio,
the Consolidated Interest Coverage Ratio, and, in the case of Investments made
pursuant to Section 6.08(r)(iii), the amount of Liquidity.



(f)
Attached hereto as Schedule 5 is a detailed account of all Dividends made in
reliance on Section 6.08(d) of the Credit Agreement.     Specify which clause of
Section 6.08(d) such Dividend was made pursuant to and calculate in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Senior Secured Net Leverage Ratio, the Consolidated Interest
Coverage Ratio, the Total Net Leverage Ratio and, in the case of Dividends made
pursuant to Section 6.04(d)(ii), the amount of Liquidity.





EXHIBIT D-3
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





(g)
Attached hereto as Schedule 6 is a detailed account of all Permitted Prepayments
made in reliance on Section 6.11(a) of the Credit Agreement.     Specify which
clause of Section 6.11(a) such Permitted Prepayment was made pursuant to and
calculate in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, the Senior Secured Net Leverage Ratio, the
Consolidated Interest Coverage Ratio, the Total Net Leverage Ratio and, in the
case of a Permitted Prepayment made pursuant to Section 6.11(a)(i)(z)(2), the
amount of Liquidity.



(h)
Attached hereto as Schedule 7 are detailed calculations showing the Senior
Secured Net Leverage Ratio and the Consolidated Interest Coverage Ratio, in each
case as of the last day of the applicable Test Period.





[Signature Page Follows]Dated this [    ] day of [                 ], 20[  ].
[ ]
By:                
Name:    
Title:
[Financial Officer]











EXHIBIT D-4
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






SCHEDULE 1


Excess Cash Flow
[See attached]








EXHIBIT D-SCHEDULE 1-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







SCHEDULE 2


Report of Accounting Firm
[See attached]








EXHIBIT D-SCHEDULE 2-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SCHEDULE 3


Reconciliation of Consolidated EBITDA to Net Income
[See attached]


EXHIBIT D-SCHEDULE 3-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SCHEDULE 4


Investments
[See attached]






EXHIBIT D-SCHEDULE 4-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SCHEDULE 5


Dividends
[See attached]




EXHIBIT D-SCHEDULE 5-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SCHEDULE 6


Permitted Prepayments
[See attached]




EXHIBIT D-SCHEDULE 6-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SCHEDULE 7


Senior Secured Net Leverage Ratio and Consolidated Interest Coverage Ratio
[See attached]




EXHIBIT D-SCHEDULE 7-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT E
Form of
INTEREST ELECTION REQUEST
Standard Chartered Bank,
as Administrative Agent
5th Floor 1 Basinghall Avenue, London, EC2V 5DD
Fax: +44207 885 9728




Attention: Manager Asset Servicing
[Date]
Re: Novelis
Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Credit Agreement, dated as of January 10, 2017 (as amended, restated,
supplemented, extended, renewed, refunded, replaced, refinanced or otherwise
modified from time to time in one or more agreements, the “Credit Agreement”),
by and among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, Standard Chartered Bank, as Administrative Agent and as
Collateral Agent, and the other parties party thereto.
The Designated Company, hereby requests that on [__________]1    (the “Interest
Election Date”),
1.    $[__________] of the presently outstanding principal amount of the Term
Loans [available/originally made on [__________]],
2.    [and all presently being maintained as/be issued as] Eurodollar Rate
Loans,
3.    be [established as] [continued as],
4.    Eurodollar Rate Loans having an Interest Period of [three/six] months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the foregoing continuation complies with the terms and conditions of the
Credit Agreement (including, without limitation, Section 2.08 of the Credit
Agreement);
___________________________
1 Shall be a Business Day that is four Business Days following the date of this
Interest Election Request in the case of conversion into/continuation of
Eurodollar Rate Loans to the extent this Interest Election Request is delivered
to the Administrative Agent not later than 10:00 a.m., London time on the date
hereof, otherwise the fifth Business Day following the date of delivery hereof.




EXHIBIT E-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------











(b)    no Default has occurred and is continuing, or would result from such
proposed continuation.
[Signature Page Follows]


EXHIBIT E-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





The Designated Company has caused this Interest Election Request to be executed
and delivered by its duly authorized officer as of the date first written above.


[_____________], as Designated Company
By:
______________________________     Name: Title:





EXHIBIT E-3
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT F
Form of JOINDER AGREEMENT
Reference is made to the Credit Agreement, dated as of January 10, 2017 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, Standard Chartered Bank, as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the Credit Agreement and the
applicable Security Documents in order to induce the Lenders to make the Loans
to or for the benefit of the Borrower;
WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, certain
Subsidiaries are required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement and as consideration for the Loans previously made by the Lenders and
as consideration for the other agreements of the Lenders and the Agents under
the Loan Documents and as consideration for other good and valid consideration
the receipt and sufficiency of which is hereby acknowledged.
NOW, THEREFORE, the Administrative Agent, the Collateral Agent and the New
Guarantor hereby agree as follows:
1.    Guarantee. In accordance with Section 5.11(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2.    Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect”, true and correct in
all respects) as of such earlier date. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement and
the Perfection Certificates applicable to it.
3.    Severability. Any provision of this Joinder Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


EXHIBIT E-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





4.    Counterparts. This Joinder Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Joinder Agreement by
facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart of this Joinder Agreement.
5.    No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6.    Notices. All notices, requests and demands to or upon the New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
7.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]


EXHIBIT E-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
[NEW GUARANTOR]
By: __________________________
Name:     Title:    



Address for Notices:




Standard Chartered Bank,
as Administrative Agent and as Collateral Agent
By: ________________________
Name:     Title:    

Standard Chartered Bank,
as Administrative Agent
5th Floor 1 Basinghall Avenue, London, EC2V 5DD
Fax: +44207 885 9728




Attention: Manager Asset Servicing




EXHIBIT E-3
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





[Note: Schedules to be attached.]






EXHIBIT E-4
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT G
Form of LANDLORD ACCESS AGREEMENT
THIS LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT (the “Agreement”) is
made and entered into as of [________________,201__] by and between
________________________, having an office at
___________________________________ (“Landlord”) and STANDARD CHARTERED BANK,
being a company incorporated in England by Royal Charter, with reference number
ZC18 and whose registered office is 1 Basinghall Avenue, London EC2V 5DD, as
collateral agent, (in such capacity, “Collateral Agent”), for the benefit of the
Secured Parties under the Credit Agreement (as hereinafter defined).
R E C I T A L S:
Article I.Landlord is the record title holder and owner of the real property
described in Schedule A attached hereto (the “Real Property”).


Article II.Landlord has leased all or a portion of the Real Property (the
“Leased Premises”) to [________________] (“Lessee”) pursuant to a certain lease
agreement or agreements described in Schedule B attached hereto (collectively,
and as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Lease”).


Article III.[Lessee]1 has entered into (i) that certain Credit Agreement, dated
as of January 10, 2017 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act (“Novelis”),
AV METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors from time to time party thereto (such term and each
other capitalized term used but not defined herein having the meaning given to
it in the Credit Agreement), the Lenders from time to time party thereto,
STANDARD CHARTERED BANK., as Administrative Agent and as Collateral Agent, and
the other parties party thereto pursuant to which the Lenders have agreed to
make certain loans to, among others, [Lessee]2 (collectively, the “Loans”), and
(ii) that certain Security Agreement, dated as of January 10, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), made by Novelis, and the Guarantors from to time to time
party thereto, in favor of Collateral Agent.






__________________________
1 Insert name of applicable borrower entities if Lessee is not the borrower
under the Credit Agreement and create a defined term "Borrower".


2 Insert "Borrower" if Lessee is not the borrower under the Credit Agreement.










EXHIBIT G-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







Article IV.[Lessee is a subsidiary of Borrower]3


Article V.[Lessee has, pursuant to the Credit Agreement among other things
guaranteed the obligations of Borrower under the Credit Agreement and the other
Documents evidencing and securing the Loans.]


Article VI.As security for the payment and performance of Lessee’s Obligations
under the Credit Agreement and the other Loan Documents, Collateral Agent (for
its benefit and the benefit of the Secured Parties) has or will acquire a
security interest in and lien upon all of Lessee’s personal property, inventory,
accounts, goods, machinery, equipment, furniture and fixtures (together with all
additions, substitutions, replacements and improvements to, and proceeds of, the
foregoing, collectively, the “Personal Property”) [and a mortgage lien on
Lessee's leasehold interest in the Leased Premises.]


Article VII.Collateral Agent has requested, pursuant to its rights under the
Credit Agreement and the Security Agreement, that Landlord execute this
Agreement.


A G R E E M E N T:
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of
Collateral Agent, as follows:
Landlord hereby waives and releases unto Collateral Agent (i) any contractual
landlord’s lien and any other landlord’s lien which it may be entitled to at law
or in equity against any Personal Property, (ii) any and all rights granted by
or under any present or future laws to levy or distrain for rent or any other
charges which may be due to the Landlord against the Personal Property and
(iii) any and all claims, liens and demands of every kind which it has or may
hereafter have against the Personal Property (including, without limitation, any
right to include the Personal Property in any secured financing Landlord may
become party to). Landlord acknowledges that the Personal Property is and will
remain personal property and not fixtures even though it may be affixed to or
placed on the Real Property.
Landlord certifies that (i) Landlord is the landlord under the Lease described
in Schedule B attached hereto, (ii) the Lease is in full force and effect and
has not been amended, restated, supplemented, extended, renewed or otherwise
modified except as set forth in Schedule B hereto, (iii) there is no defense,
offset, claim or counterclaim by or in favor of Landlord against Lessee under
the Lease or against the obligations of Landlord under the Lease and (iv) no
notice of default has been given under or in connection


________________________
3 Delete this recital if Lessee is a borrower under the Credit Agreement.


4 Delete this recital if Lessee is a borrower under the Credit Agreement.


5 Include bracketed language if Leased Premises are to be mortgaged.








EXHIBIT G-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







with the Lease which has not been cured, and Landlord has no knowledge of any
occurrence of any other default under or in connection with the Lease,
(v) Lessee is in possession of the Leased Premises, (vi) the current monthly
base rent under the Lease is $_______ per month, such monthly base rent due
under the Lease has been paid through __________, (vii) additional rent is
$________ and has been paid through ________, (viii) common area charges are
$________ and have been paid through ________, (ix) there are no other
agreements, whether oral or written, between Lessee and Lessor concerning the
Real Property or the Leased Premises, (x) any improvements required by the terms
of the Lease to be made by lessee have been completed to the satisfaction of
Landlord, and Lessee's current use and operating of the Leased Premises complies
with any use covenants or operating requirements contained in the Lease, (xi)
Landlord is the record and beneficial owner of the Leased Premises, and the
Lease is not subordinate, and has not been subordinated by Landlord, to any
mortgage, lien or other encumbrance, (xii) Landlord has not assigned, conveyed,
transferred, sold, encumbered or mortgaged its interest in the Lease or the Real
Property, and there are no mortgages, deeds of trust or other security interests
encumbering Landlord's fee interest in the Leased Premises, (xiii) Landlord has
not received written notice of any pending eminent domain proceedings or other
governmental actions or any judicial actions of any kind against Landlord's
interest in the Real Property, and (xiv) Landlord, and the person or persons
executing this certificate on behalf of Landlord, have the power and authority
to execute this Agreement.
Landlord agrees that Collateral Agent has the right to remove the Personal
Property from the Leased Premises at any time prior to the occurrence of a
default under the Lease and, after the occurrence of such a default, during the
Standstill Period (as hereinafter defined) provided that Collateral Agent shall
repair any damage arising from such removal. Landlord further agrees that,
during the foregoing periods, Landlord will not (i) remove any of the Personal
Property from the Leased Premises or (ii) hinder Collateral Agent’s actions in
removing Personal Property from the Leased Premises or Collateral Agent’s
actions in otherwise enforcing its security interest in the Personal Property.
Collateral Agent shall not be liable for any diminution in value of the Leased
Premises caused by the absence of Personal Property actually removed or by the
need to replace the Personal Property after such removal. Landlord acknowledges
that Collateral Agent shall have no obligation to remove the Personal Property
from the Leased Premises.
Landlord acknowledges and agrees that Lessee’s granting of a security interest
in the Personal Property [and the granting of a mortgage lien in and upon
Lessee's interest in the Leased Premises, in each case,]6 in favor of Collateral
Agent (for its benefit and the benefit of the Secured Parties) shall not
constitute a default under the Lease nor permit Landlord to terminate the Lease
or re-enter or repossess the Leased Premises or otherwise be the basis for the
exercise of any remedy by Landlord and Landlord hereby expressly consents to the
granting of such security interest [and mortgage lien.]


_________________________
6 Include bracketed language if Leased Premises are to be mortgaged.
7 Include bracketed language if Leased Premises are to be mortgaged.






EXHIBIT G-3
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in this Agreement or the
Lease, in the event of a default by Lessee under the Lease, Landlord agrees that
(i) it shall provide to Collateral Agent at the address set forth in the
introductory paragraph hereof a copy of any notice of default delivered to
Lessee under the Lease and (ii) it shall not exercise any of its remedies
against Lessee provided in favor of Landlord under the Lease or at law or in
equity until, in the case of a monetary default, the date which is 45 days after
the date Landlord delivers written notice of such monetary default to Collateral
Agent, and in the case of a non-monetary default, the date which is 60 days
after the date Landlord delivers written notice of such non-monetary default to
Collateral Agent (such 45-day period for monetary defaults and such 60 day
period for non-monetary defaults, as applicable, being referred to as the
“Standstill Period”), provided, however, if such non-monetary default by its
nature cannot reasonably be cured by Collateral Agent within such 60 day period,
Collateral Agent shall have such additional period of time as may be reasonably
necessary to cure such non-monetary default, so long as Lessee commences such
curative measures within such 60 day period and thereafter proceeds diligently
to complete such curative measures. In the event that any such non-monetary
default by its nature cannot reasonably be cured by Collateral Agent, Landlord
shall, provided Collateral Agent has theretofore cured all monetary defaults (if
any), upon the request of Collateral Agent enter into a new lease with
Collateral Agent (or its nominee) on the same terms and conditions as the Lease.
Collateral Agent shall have the right, but not the obligation, during the
Standstill Period, to cure any such default and Landlord shall accept any such
cure by Collateral Agent or Lessee. If, during the Standstill Period, Collateral
Agent or Lessee or any other Person cures any such default, then Landlord shall
rescind the notice of default.
In the event of a termination, disaffirmance or rejection of the Lease for any
reason, including, without limitation, pursuant to any laws (including any
bankruptcy or other insolvency laws) by Lessee or the termination of the Lease
for any reason by Landlord, Landlord will give Collateral Agent the right,
within sixty (60) days of such event, provided all monetary defaults under the
Lease have been cured, to enter into a new lease of the Leased Premises, in the
name of Collateral Agent (or a designee to be named by Collateral Agent at the
time), for the remainder of the term of the Lease and upon all of the terms and
conditions thereof, or, if Collateral Agent shall elect not to exercise such
right (such election to be made by Collateral Agent at its sole discretion),
Landlord will give Collateral Agent the right to enter upon the Leased Premises
during such sixty (60) day period for the purpose of removing Tenant’s personal
property therefrom.
Notwithstanding any provision to the contrary contained in the Lease, any
acquisition of Lessee’s interest by Collateral Agent, its nominee, shall not
create a default under, or require Landlord’s consent under, the Lease.
The terms and provisions of this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of Landlord (including, without
limitation, any successor owner of the Real Property) and Collateral Agent.
Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in the Leased Premises.
Notwithstanding that the provisions of this Agreement are self-executing,
Landlord agrees, upon request by Collateral Agent, to execute and deliver a
written acknowledgment confirming the provisions of this Agreement in form and
substance satisfactory to Collateral Agent.
All notices to any party hereto under this Agreement shall be in writing and
sent to such party at its respective address set forth above (or at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 9) by certified
mail, postage prepaid, return receipt requested or by overnight delivery
service.


EXHIBIT G-4
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





The provisions of this Agreement shall continue in effect until Landlord shall
have received Collateral Agent’s written certification that the Loans have been
paid in full and all of Lessee’s other Obligations under the Credit Agreement
and the other Loan Documents have been satisfied.
THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
Landlord agrees to execute, acknowledge and deliver such further instruments as
Collateral Agent may request to allow for the proper recording of this Agreement
(including, without limitation, a revised landlord’s waiver in form and
substance sufficient for recording) or to otherwise accomplish the purposes of
this Agreement.
Landlord agrees that, so long as the Loans and Lessee’s Obligations under the
Credit Agreement remain outstanding and Collateral Agent retains an interest in
the Personal Property [and/or Lessee's interest in the Leased Premises]8, no
modification, alteration or amendment shall be made to the Lease without the
prior written consent of Collateral Agent if such modification, alteration or
amendment could have a material adverse effect on the value or use of the Leased
Premises or Lessee’s obligations or rights under the Lease.
[Signature Page Follows.]     














































______________________________
8 Include bracketed language if Leased Premises are to be mortgaged.


EXHIBIT G-5
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Collateral Agent have caused this Agreement to
be duly executed and delivered by their duly authorized officers as of the date
first above written.


_________________________________, as Landlord


By: ____________________________
Name: Title:

STANDARD CHARTERED BANK, as Collateral Agent


By: ____________________________ Name: Title:


EXHIBIT G-6
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule A
Description of Real Property


EXHIBIT G-7
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule B
Description of Leases
Lessor
Lessee
Dated
Modification
Location/
Property Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





EXHIBIT G-8
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT H-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of January 10, 2017 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, Standard Chartered Bank, as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By: ____________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]




EXHIBIT H-1-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT H-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of January 10, 2017 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, Standard Chartered Bank, as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By: __________________________________
 
Name:
 
Title:







EXHIBIT H-2-10
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT H-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of January 10, 2017 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, Standard Chartered Bank, as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






EXHIBIT H-3-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]
By: __________________________
 
Name:
 
Title:











EXHIBIT H-3-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT H-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement, dated as of January 10, 2017 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, Standard Chartered Bank, as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




EXHIBIT H-4-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





[NAME OF LENDER]
By: ________________________________
 
Name:
 
Title:







EXHIBIT H-4-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT I
[INTENTIONALLY OMITTED]




EXHIBIT I-3
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT J
Form of MORTGAGE
[See attached]






EXHIBIT J-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
BY
NOVELIS CORPORATION,


as Mortgagor,
TO
STANDARD CHARTERED BANK


as Collateral Agent,


as Mortgagee
Dated as of ___, 2017
Relating to Premises located at:
_____________

--------------------------------------------------------------------------------





________________________________


23 Entire form to be revised and updated for the specific property and local
law.




EXHIBIT J-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------










This instrument was prepared in consultation with counsel in the state in which
the Mortgaged Property is located by the attorney named below and after
recording please return to:
Catherine Danz, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 2700
Chicago, Illinois 60606
_____________________________
Catherine Danz
Counsel in the state of _________:
__________






967770.02F-CHISR01A - MSW





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 
 
PREAMBLE
1
 
 
RECITALS
1
 
 
AGREEMENT
1
 
 
ARTICLE I. DEFINITIONS AND INTERPRETATION
2
SECTION 1.1 Definitions
2
SECTION 1.2 Interpretations
6
 
 
ARTICLE II. GRANTS AND SECURED OBLIGATIONS
6
SECTION 2.1 Grant of Mortgaged Property
6
SECTION 2.2 Assignment of Leases and Rents
7
SECTION 2.3 Secured Obligations
7
SECTION 2.4 Future Advances
8
SECTION 2.5 Secured Amount
8
SECTION 2.6 Last Dollar Secured
8
SECTION 2.7 No Release
9
 
 
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF MORTGAGOR
9
SECTION 3.1 Warranty of Title
9
SECTION 3.2 Condition of Mortgaged Property
9
SECTION 3.3 Property Charges
10
 
 
ARTICLE IV. CERTAIN COVENANTS OF MORTGAGOR
11
SECTION 4.1 Payment and Performance
11
SECTION 4.2 Title
11
SECTION 4.3 Inspection
12
SECTION 4.4 Limitation on Liens; Transfer Restrictions
12
SECTION 4.5 Insurance
12
 
 
ARTICLE V. CONCERNING ASSIGNMENT OF LEASES AND RENTS
12
SECTION 5.1 Present Assignment; License to the Mortgagor
12
SECTION 5.2 Collection of Rents by the Mortgagee
13
SECTION 5.3 Irrevocable Interest
14
 
 
ARTICLE VI. TAXES AND CERTAIN STATUTORY LIENS
14
SECTION 6.1 Payment of Property Charges
14
SECTION 6.2 Stamp and Other Taxes
14



i


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SECTION 6.3 Certain Tax Law Changes
14
SECTION 6.4 Proceeds of Tax Claim
15
 
 
ARTICLE VII. CASUALTY EVENTS AND RESTORATION
15
SECTION 7.1 Intentionally Deleted
15
SECTION 7.2 Condemnation
15
SECTION 7.3 Restoration
15
 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
15
SECTION 8.1 Remedies in Case of an Event of Default    
15
SECTION 8.2 Sale of Mortgaged Property if Event of Default Occurs; Proceeds of
Sale    
16
SECTION 8.3 Additional Remedies in Case of an Event of Default
18
SECTION 8.4 Legal Proceedings After an Event of Default
18
SECTION 8.5 Remedies Not Exclusive
20
 
 
ARTICLE IX. SECURITY AGREEMENT AND FIXTURE FILING
20
SECTION 9.1 Security Agreement    
20
SECTION 9.2 Fixture Filing    
20
 
 
ARTICLE X. FURTHER ASSURANCES
21
SECTION 10.1 Recording Documentation To Assure Security    
21
SECTION 10.2 Further Acts    
22
SECTION 10.3 Additional Security
22
 
 
ARTICLE XI. MISCELLANEOUS
22
SECTION 11.1 Covenants To Run with the Land    
22
SECTION 11.2 No Merger    
22
SECTION 11.3 Concerning Mortgagee
23
SECTION 11.4 Mortgagee May Perform
24
SECTION 11.5 Continuing Security Interest; Assignment
24
SECTION 11.6 Termination; Release
24
SECTION 11.7 Modification in Writing
25
SECTION 11.8 Notices
25
SECTION 11.9 GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
25
SECTION 11.10 Severability of Provisions
26
SECTION 11.11 Relationship
26
SECTION 11.12 No Credit for Payment of Taxes or Impositions
26
SECTION 11.13 No Claims Against the Mortgagee
26
SECTION 11.14 Mortgagee’s Right To Sever Indebtedness
26
 
 
ARTICLE XII. INTERCREDITOR AGREEMENT
28
SECTION 12.1 Intercreditor Agreement    
28
SECTION 12.2 Credit Agreement    
28
 
 
ARTICLE XIII. LEASES
29
SECTION 13.1 Mortgagor’s Affirmative Covenants with Respect to Leases
29
SECTION 13.2 Mortgagor’s Negative Covenants with Respect to Leases    
29
 
 
ARTICLE XIV. LOCAL LAW PROVISIONS
30
SECTION 14.1 Local Law Provisions
30
 
 





ii


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SIGNATURE
ACKNOWLEDGMENT
SCHEDULE A     Legal Description




iii


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
This MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”), dated as of ___, 2017, is made by [NOVELIS
CORPORATION, a Texas corporation, whose principal place of business is at Two
Alliance Center, 3560 Lenox Road, Suite 1800, Atlanta, Georgia 30326], as
mortgagor, assignor and debtor (in such capacities and together with any
successors in such capacities, the “Mortgagor”), in favor of STANDARD CHARTERED
BANK, 5th Floor 1 Basinghall Avenue, London, EC2V 5DD, Attention: Manager Asset
Servicing, in its capacity as Collateral Agent for the Secured Parties, as
mortgagee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Mortgagee”).
RECITALS:
A.Reference is made to that certain Credit Agreement, dated as of January 10,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Novelis Inc.
(“Borrower”), AV Metals Inc., Mortgagor, as a Subsidiary Guarantor, the other
Subsidiary Guarantors party thereto, the Lenders party thereto, and Mortgagee,
as Administrative Agent and Collateral Agent for the Lenders and as Sole Lead
Arranger and Sole Bookrunner. Pursuant to the Credit Agreement, the Lenders have
agreed to make available to or for the account of Borrower certain credit
facilities.


B.The Mortgagor will receive substantial benefits from the execution, delivery
and performance of the Loan Documents and is, therefore, willing to enter into
this Mortgage.


C.It is a condition to (i) the obligations of the Lenders to make the Loans and
other Credit Extensions under the Credit Agreement, and (ii) the performance of
the obligations of the Secured Parties under the Loan Documents that the
Mortgagor execute and deliver the applicable Loan Documents, including this
Mortgage.


D.This Mortgage is given by the Mortgagor in favor of the Mortgagee for its
benefit and the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations pursuant to the Loan Documents.


AGREEMENT:


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants as follows:


1


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







ARTICLE I


DEFINITIONS AND INTERPRETATION


SECTION 1.1.        Definitions.


(a)Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.


(b)The following terms in this Mortgage shall have the following meanings:
“Allocated Indebtedness” shall have the meaning assigned to such term in Section
11.14(i) hereof.
“Allocation Notice” shall have the meaning assigned to such term in Section
11.14(i) hereof.
“Bankruptcy Code” shall have the meaning assigned to such term in Section
5.1(ii) hereof.
“Collateral” shall have the meaning assigned to such term in Section 11.14(i)
hereof.
“Contracts” shall mean, collectively, any and all right, title and interest of
the Mortgagor in and to any and all contracts and other general intangibles
relating to the Mortgaged Property and all reserves, deferred payments,
deposits, refunds and claims of every kind, nature or character relating
thereto.
“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
“Default Rate” shall mean the rate of interest payable during a default pursuant
to the provisions of Section 2.06(c) of the Credit Agreement.
“Fixtures” shall mean all machinery, apparatus, equipment, fittings, fixtures,
improvements and articles of personal property of every kind, description and
nature whatsoever now or hereafter attached or affixed to the Land or any other
Improvement used in connection with the use and enjoyment of the Land or any
other Improvement or the maintenance or preservation thereof, which by the
nature of their location thereon or attachment thereto are real property or
fixtures under the UCC or any other applicable law including, without
limitation, all HVAC equipment, boilers, electronic data processing,
telecommunications or computer equipment, refrigeration, electronic monitoring,
power, waste removal, elevators, maintenance or other systems or equipment,
utility systems, fire sprinkler and security systems, drainage facilities,
lighting facilities, all water, sanitary and storm sewer, drainage, electricity,
steam, gas, telephone and other


2


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





utility equipment and facilities, pipes, fittings and other items of every kind
and description now or hereafter attached to or located on the Land.
“Improvements” shall mean all buildings, structures and other improvements of
every kind or description and any and all alterations now or hereafter located,
attached or erected on the Land, including, without limitation, (i) all
attachments, railroad tracks, foundations, sidewalks, drives, roads, curbs,
streets, ways, alleys, passages, passageways, sewer rights, parking areas,
driveways, fences and walls and (ii) all materials now or hereafter located on
the Land intended for the construction, reconstruction, repair, replacement,
alteration, addition or improvement of or to such buildings, structures and
improvements, all of which materials shall be deemed to be part of the
Improvements immediately upon delivery thereof on the Land and to be part of the
Improvements immediately upon their incorporation therein.
“Insurance Policies” means the insurance policies and coverages required to be
maintained by the Mortgagor with respect to the Mortgaged Property pursuant to
the Credit Agreement.
“Land” shall mean the land described in Schedule A annexed to this Mortgage,
together with all of the Mortgagor’s reversionary rights in and to any and all
easements, rights-of-way, strips and gores of land, waters, water courses, water
rights, mineral, gas and oil rights and all power, air, light and other rights,
estates, titles, interests, privileges, liberties, servitudes, licenses,
tenements, hereditaments and appurtenances whatsoever, in any way belonging,
relating or appertaining thereto, or any part thereof, or which hereafter shall
in any way belong, relate or be appurtenant thereto and together with any
greater or additional estate therein as may be acquired by Mortgagor.
“Landlord” shall mean any landlord, lessor, franchisor, licensor or grantor, as
applicable.
“Leases” shall mean, collectively, any and all interests of the Mortgagor, as
Landlord, in all leases and subleases of space, tenancies, franchise agreements,
licenses, occupancy or concession agreements now existing or hereafter entered
into, whether or not of record, relating in any manner to the Premises and any
and all amendments, modifications, supplements, replacements, extensions and
renewals of any thereof, whether now in effect or hereafter coming into effect.
“Mortgage” shall have the meaning assigned to such term in the Preamble hereof.
“Mortgaged Property” shall have the meaning assigned to such term in Section 2.1
hereof.
“Mortgagee” shall have the meaning assigned to such term in the Preamble hereof.
“Mortgagor” shall have the meaning assigned to such term in the Preamble hereof.
“Mortgagor’s Interest” shall have the meaning assigned to such term in Section
2.2 hereof.


3


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





“Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Mortgaged Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation.
“Premises” shall mean, collectively, the Land, the Fixtures and the
Improvements.
“Proceeds” shall mean, collectively, any and all cash proceeds and noncash
proceeds and shall include all (i) proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property or any portion thereof into cash
or liquidated claims, (ii) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Mortgaged Property, (iii) payments (in any form
whatsoever) made or due and payable to the Mortgagor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any portion of the Mortgaged Property by any Governmental
Authority (or any person acting on behalf of a Governmental Authority), (iv)
products of the Mortgaged Property and (v) other amounts from time to time paid
or payable under or in connection with any of the Mortgaged Property including,
without limitation, refunds of real estate taxes and assessments, including
interest thereon.
“Property Charges” shall mean any and all real estate, property and other taxes,
assessments and special assessments, levies, fees, all water and sewer rents and
charges and all other governmental charges imposed upon or assessed against, and
all claims (including, without limitation, claims for landlords’, carriers’,
mechanics’, workmens’, repairmens’, laborers’, materialmens’, suppliers’ and
warehousemens’ Liens and other claims arising by operation of law), judgments or
demands against, all or any portion of the Mortgaged Property or other amounts
of any nature which, if unpaid, might result in or permit the creation of, a
Lien on the Mortgaged Property or which might result in foreclosure of all or
any portion of the Mortgaged Property.
“Property Material Adverse Effect” shall mean, as of any date of determination
and whether individually or in the aggregate, any event, circumstance,
occurrence or condition which has caused or resulted in (or would reasonably be
expected to cause or result in) a material adverse effect on (a) the business or
operations of the Mortgagor as presently conducted at the Mortgaged Property;
(b) the value or utility of the Mortgaged Property; or (c) the legality,
priority or enforceability of the Lien created by this Mortgage or the rights
and remedies of the Mortgagee hereunder.
“Prudent Operator” shall mean a prudent operator of property similar in use and
configuration to the Premises and located in the locality where the Premises are
located.
“Records” shall mean, collectively, any and all right, title and interest of the
Mortgagor in and to any and all drawings, plans, specifications, file materials,
operating and maintenance records, catalogues, tenant lists, correspondence,
advertising materials, operating


4


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





manuals, warranties, guarantees, appraisals, studies and data relating to the
Mortgaged Property or the construction of any alteration relating to the
Premises or the maintenance of any Permit.
“Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,
with respect to any Lease, any indemnification against, or reimbursement for,
sums paid and costs and expenses incurred by the Mortgagor under any Lease or
otherwise, and any award in the event of the bankruptcy of any Tenant under or
guarantor of a Lease.
“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.
“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the state in which the Premises are located; provided, however, that if the
creation, perfection or enforcement of any security interest herein granted is
governed by the laws of any other state as to the matter in question, “UCC”
shall mean the Uniform Commercial Code in effect in such state.
Section 1.Interpretation
. The rules of construction set forth in Section 1.03 of the Credit Agreement
shall be applicable to this Mortgage mutatis mutandis.




ARTICLE II.


GRANTS AND SECURED OBLIGATIONS


SECTION 2.1.        Grant of Mortgaged Property. The Mortgagor hereby grants,
mortgages, bargains, sells, assigns, transfers and conveys to the Mortgagee, its
successors and assigns, and hereby grants to the Mortgagee, a security interest
in and upon, all of the Mortgagor’s estate, right, title and interest in, to and
under the following property, whether now owned or held or hereafter acquired
from time to time (collectively, the “Mortgaged Property”):


(i)Land;


(ii)Improvements;


(iii)Fixtures;


(iv)Leases;


(v)Rents;




5


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





(vi)Permits;


(vii) Contracts;


(viii) Records; and


(ix) Proceeds.
Notwithstanding the foregoing provisions of this Section 2.1, Mortgaged Property
shall not include a grant of any of the Mortgagor’s right, title or interest in
any Contract or Permit (x) that validly prohibits the creation by the Mortgagor
of a security interest therein and (y) to the extent, but only to the extent
that, any Requirement of Law applicable thereto prohibits the creation of a
security interest therein; provided, however, that the right to receive any
payment of money or any other right referred to in Sections 9-406(d), 9-407(a)
or 9-408(a) of the UCC to the extent that such Sections are effective to limit
the prohibitions described in clauses (x) and (y) of this Section 2.1 shall
constitute Mortgaged Property hereunder, and provided further, that at such time
as any Contract or Permit described in clauses (x) and (y) of this Section 2.1
is no longer subject to such prohibition, such applicable Contract or Permit
shall (without any act or delivery by any person) constitute Mortgaged Property
hereunder.
TO HAVE AND TO HOLD the Mortgaged Property, together with all estate, right,
title and interest of the Mortgagor and anyone claiming by, through or under the
Mortgagor in and to the Mortgaged Property and all rights and appurtenances
relating thereto, unto the Mortgagee, its successors and assigns, for the
purpose of securing the payment and performance in full of all the Secured
Obligations.
SECTION 2.2. Assignment of Leases and Rents. As additional security for the
payment and performance in full of the Secured Obligations and subject to the
provisions of Article V hereof, the Mortgagor absolutely, presently,
unconditionally and irrevocably assigns, transfers and sets over to the
Mortgagee, and grants to the Mortgagee, all of the Mortgagor’s estate, right,
title, interest, claim and demand, as Landlord, under any and all of the Leases
including, without limitation, the following (such assigned rights, the
“Mortgagor’s Interest”):


(i)    the immediate and continuing right to receive and collect Rents payable
by the Tenants pursuant to the Leases;
        
(ii)    all claims, rights, powers, privileges and remedies of the Mortgagor,
whether provided for in the Leases or arising by statute or at law or in equity
or otherwise, consequent on any failure on the part of the Tenants to perform or
comply with any term of the Leases;


(iii)    all rights to take all actions upon the happening of a default under
the Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and




6


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





(iv)    the full power and authority, in the name of the Mortgagor or otherwise,
to enforce, collect, receive and receipt for any and all of the foregoing and to
take all other actions whatsoever which the Mortgagor, as Landlord, is or may be
entitled to take under the Leases.


SECTION 2.3.     Secured Obligations. [This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Secured Obligations. The latest to mature of the Secured Obligations
hereby shall mature on or before June 2, 2022.]24 


SECTION 2.4. Future Advances. [This Mortgage shall secure all Secured
Obligations including, without limitation, and as contemplated by KRS 382.520,
future advances whenever hereafter made with respect to or under the Credit
Agreement or the other Loan Documents and shall secure not only Secured
Obligations with respect to presently existing indebtedness under the Credit
Agreement or the other Loan Documents, but also any and all other indebtedness
which may hereafter be owing by the Mortgagor or any Borrower to the Secured
Parties under the Credit Agreement or the other Loan Documents (to the extent of
not more than the Secured Amount), however incurred, whether interest, discount
or otherwise, and whether the same shall be deferred, accrued or capitalized,
including future advances and re-advances, pursuant to the Credit Agreement or
the other Loan Documents, whether such advances are obligatory or to be made at
the option of the Secured Parties, or otherwise, and any extensions,
refinancings, modifications or renewals of all such Secured Obligations whether
or not Mortgagor or any Borrower executes any extension agreement or renewal
instrument and, in each case, to the same extent as if such future advances were
made on the date of the execution of this Mortgage. This Mortgage secures a line
of credit or revolving credit facility pursuant to KRS 382.385 which allows
extensions of credit up to the Secured Amount (as hereinafter defined).]25    
The Credit Agreement contains a revolving credit facility that permits the
Borrowers to borrow certain principal amounts, repay all or a portion of such
principal amounts, and reborrow the amounts previously paid to the Lenders, all
upon satisfaction of certain conditions stated in the Credit Agreement. This
Mortgage secures all advances and re-advances under the revolving credit feature
of the Credit Agreement. Mortgagor hereby agrees and acknowledges that the
Secured Obligations secured by this Mortgage include a revolving loan and is
intended to secure future advances; accordingly, this Mortgage shall not be
cancelled by the full and complete repayment of the Loans, so long as the Credit
Agreement remains in force and effect.




_______________________________
24 To be revised based on local law.
25 Concept to be revised based on local law.




7


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







SECTION 2.5. Secured Amount. [The maximum aggregate amount of all indebtedness
that is, or under any contingency may be secured at the date hereof or at any
time hereafter by this Mortgage is $1,825,000,000 (the “Secured Amount”), plus,
to the extent permitted by applicable law, collection costs, sums advanced for
the payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.]26     


SECTION 2.6. Last Dollar Secured. So long as the aggregate amount of the Secured
Obligations exceeds the Secured Amount, any payments and repayments of the
Secured Obligations shall not be deemed to be applied against or to reduce the
Secured Amount.


SECTION 2.7. No Release. Nothing set forth in this Mortgage shall relieve the
Mortgagor from the performance of any term, covenant, condition or agreement on
the Mortgagor’s part to be performed or observed under or in respect of any of
the Mortgaged Property or from any liability to any person under or in respect
of any of the Mortgaged Property or shall impose any obligation on the Mortgagee
or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on the Mortgagor’s part to be so performed or observed or
shall impose any liability on the Mortgagee or any other Secured Party for any
act or omission on the part of the Mortgagor relating thereto or for any breach
of any representation or warranty on the part of the Mortgagor contained in this
Mortgage or any other Loan Document, or under or in respect of the Mortgaged
Property or made in connection herewith or therewith. The obligations of the
Mortgagor contained in this Section 2.7 shall survive the termination hereof and
the discharge of the Mortgagor’s other obligations under this Mortgage and the
other Loan Documents.


ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF MORTGAGOR


SECTION 3.1. Warranty of Title. The Mortgagor represents and warrants that:


(i)    it has good title to the interest it purports to own or hold in and to
all rights and appurtenances to or that constitute a portion of the Mortgaged
Property;






____________________________
26 To be revised based on local law.








8


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







(ii)    it has good and marketable fee simple title to the Premises and the
Landlord’s interest and estate under or in respect of the Leases and good title
to the interest it purports to own or hold in and to each of the Permits, the
Contracts and the Records, in each case subject to no Liens, except for (x) as
of the date hereof, Permitted Liens and Liens in favor of the Mortgagee pursuant
to the Security Documents and (y) hereafter, Permitted Liens; and


(iii)    upon recordation in the official records in the county (or other
applicable jurisdiction) in which the Premises are located this Mortgage will
create and constitute a valid and enforceable Lien on the Mortgaged Property in
favor of the Mortgagee for the benefit of the Secured Parties, and, to the
extent any of the Mortgaged Property shall consist of Fixtures, a security
interest in the Fixtures, which Lien and security interest shall be, as of the
date hereof and hereafter, subject only to Permitted Liens.


SECTION 3.2. Condition of Mortgaged Property. The Mortgagor represents and
warrants that:


(i)    the Premises and the present and contemplated use and occupancy thereof
comply with all applicable zoning ordinances, building codes, land use and
subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting the Mortgaged Property whether or not recorded, except where the
failure so to comply could not result in a Property Material Adverse Effect;


(ii)    as of the date hereof, Mortgagor has neither received any notice of nor
has any knowledge of any disputes regarding boundary lines, location,
encroachments or possession of any portions of the Mortgaged Property and has no
knowledge of any state of facts that may exist which could give rise to any such
claims;


(iii)    no portion of the Premises is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts promulgated by the
Federal Emergency Management Agency or any successor thereto or, if any portion
of the Premises is located within such area as evidenced by the Federal
Emergency Management Agency Standard Flood Hazard Determination provided to the
Mortgagee by the Mortgagor pursuant to Section 4.01(o)(ix) of the Credit
Agreement, the Mortgagor has obtained the flood insurance prescribed in Section
5.04(c) of the Credit Agreement;


(iv)    the Premises are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or


9


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





improvement is assessed and taxed together with the Premises or any portion
thereof; and


(v)    there are no options or rights of first refusal to purchase or acquire
all or any portion of the Mortgaged Property.


SECTION 3.3.        Property Charges. The Mortgagor represents and warrants that
all Property Charges imposed upon or assessed against the Mortgaged Property
have been paid (or will be paid in Mortgagor’s ordinary course of business) and
discharged except to the extent such Property Charges constitute, as of the date
hereof and hereafter, a Permitted Lien.


ARTICLE IV.


CERTAIN COVENANTS OF MORTGAGOR


SECTION 4.1.        Payment and Performance. The Mortgagor shall pay and perform
the Secured Obligations in full as and when the same shall become due under the
Loan Documents and when they are required to be performed thereunder.


SECTION 4.2.        Title. The Mortgagor shall


(i)    (A) keep in effect all rights and appurtenances to or that constitute a
part of the Mortgaged Property except where the failure to keep in effect the
same could not result in a Property Material Adverse Effect and (B) protect,
preserve and defend its interest in the Mortgaged Property and title thereto;


(ii)    (A) comply with each of the terms, conditions and provisions of any
obligation of the Mortgagor which is secured by the Mortgaged Property or the
noncompliance with which may result in the imposition of a Lien on the Mortgaged
Property, subject to Permitted Liens, (B) forever warrant and defend to the
Mortgagee the Lien and security interests created and evidenced hereby and the
validity and priority hereof in any action or proceeding against the claims of
any and all persons whomsoever affecting or purporting to affect the Mortgaged
Property or any of the rights of the Mortgagee hereunder and (C) maintain this
Mortgage as a valid and enforceable Lien on the Mortgaged Property and, to the
extent any of the Mortgaged Property shall consist of Fixtures, a security
interest in the Mortgaged Property, which Lien and security interest shall be
subject only to Permitted Liens;


(iii)    promptly upon obtaining knowledge of the pendency of any proceedings
for the eviction of the Mortgagor from the Mortgaged Property or any part
thereof by paramount title or otherwise questioning the Mortgagor’s right, title
and interest in, to and under the Mortgaged Property as warranted in this
Mortgage, or of any condition that could give rise to any such


10


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





proceedings, notify the Mortgagee thereof in writing. The Mortgagee may
participate in such proceedings and the Mortgagor will deliver or cause to be
delivered to the Mortgagee all instruments requested by the Mortgagee to permit
such participation. In any such proceedings, the Mortgagee may be represented by
counsel satisfactory to the Mortgagee at the reasonable expense of the
Mortgagor. If, upon the resolution of such proceedings, the Mortgagor shall
suffer a loss of the Mortgaged Property or any part thereof or interest therein
and title insurance proceeds shall be payable in connection therewith, such
proceeds are hereby assigned to and shall be paid to the Mortgagee to be applied
as Net Cash Proceeds to the payment of the Secured Obligations or otherwise in
accordance with the provisions of Section 2.10 of the Credit Agreement; and


(iv)    not initiate, join in or consent to any change in the zoning or any
other permitted use classification of the Premises which would have a Property
Material Adverse Effect without the prior written consent of the Mortgagee.


SECTION 4.3.        Inspection. Mortgagor shall permit Mortgagee, and its
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, to inspect the Mortgaged Property and all books and records located
thereon; provided, that such inspections shall not materially interfere with the
use and operation of the Mortgaged Property.


SECTION 4.4.        Limitation on Liens; Transfer Restrictions.


(i)    Except for the Permitted Liens and the Lien of this Mortgage, the
Mortgagor may not, without the prior written consent of the Mortgagee, permit to
exist or grant any Lien on all or any part of the Mortgaged Property or suffer
or allow any of the foregoing to occur by operation of law or otherwise.


(ii)    Except to the extent permitted by the Credit Agreement, the Mortgagor
may not, without the prior written consent of the Mortgagee, sell, convey,
assign, lease or otherwise transfer all or any part of the Mortgaged Property.


SECTION 4.5.        Insurance. The Mortgagor shall obtain and keep in full force
and effect the Insurance Policies required by the Credit Agreement pursuant to
the terms thereof.
















11


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





ARTICLE V.


CONCERNING ASSIGNMENT OF LEASES AND RENTS


SECTION 5.1.        Present Assignment; License to the Mortgagor.27  


(i)    Section 2.2 of this Mortgage constitutes a present, absolute, effective,
irrevocable and complete assignment by Mortgagor to Mortgagee of the Leases and
Rents and the right, subject to applicable law, to collect all sums payable to
Mortgagor thereunder and apply the same as Mortgagee may, in its sole
discretion, determine to be appropriate to protect the security afforded by this
Mortgage (including the payment of reasonable costs and expenses in connection
with the maintenance, operation, improvement, insurance, taxes and upkeep of the
Mortgaged Property), which is not conditioned upon Mortgagee being in possession
of the Premises. This assignment is an absolute assignment and not an assignment
for additional security only. The Mortgagee hereby grants to the Mortgagor,
however, a license to collect and apply the Rents and to enforce the obligations
of Tenants under the Leases. Immediately upon the occurrence of and during the
continuance of any Event of Default, whether or not legal proceedings have
commenced and without regard to waste, adequacy of security for the Secured
Obligations or solvency of Mortgagor, the license granted in the immediately
preceding sentence shall automatically cease and terminate without any notice by
Mortgagee (such notice being hereby expressly waived by Mortgagor to the extent
permitted by applicable law), or any action or proceeding or the intervention of
a receiver appointed by a court.


(ii)    Mortgagor acknowledges that Mortgagee has taken all reasonable actions
necessary to obtain, and that upon recordation of this Mortgage, Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
present assignment of the Rents arising out of the Leases and all security for
such Leases subject only to the Permitted Liens and in the case of security
deposits, rights of depositors and Requirements of Law. Mortgagor acknowledges
and agrees that upon recordation of this Mortgage, Mortgagee’s interest in the
Rents shall be deemed to be fully perfected, “choate” and enforced as to
Mortgagor and all third parties, including, without limitation, any subsequently
appointed trustee in any case under Title 11 of the United States Code (the
“Bankruptcy Code”), without the necessity of commencing a foreclosure action
with respect to this Mortgage, making formal demand for the Rents, obtaining the
appointment of a receiver or taking any other affirmative action.




________________________________
27 To be revised based on local law.






12


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------









(iii)    Without limitation of the absolute nature of the assignment of the
Rents hereunder, Mortgagor and Mortgagee agree that (a) this Mortgage shall
constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Mortgage extends to
property of Mortgagor acquired before the commencement of a case in bankruptcy
and to all amounts paid as Rents, and (c) such security interest shall extend to
all Rents acquired by the estate after the commencement of any case in
bankruptcy.


SECTION 5.2.     Collection of Rents by the Mortgagee.


(i)    Any Rents receivable by the Mortgagee hereunder, after payment of all
proper costs and expenses as Mortgagee may, in its sole discretion, determine to
be appropriate (including the payment of reasonable costs and expenses in
connection with the maintenance, operation, improvement, insurance, taxes and
upkeep of the Mortgaged Property), shall be applied in accordance with the
provisions of Section 8.03 of the Credit Agreement. The Mortgagee shall be
accountable to the Mortgagor only for Rents actually received by the Mortgagee.
The collection of such Rents and the application thereof shall not cure or waive
any Event of Default or waive, modify or affect notice of any Event of Default
or invalidate any act done pursuant to such notice.


(ii)    The Mortgagor hereby irrevocably authorizes and directs Tenant under
each Lease to rely upon and comply with any and all notices or demands from the
Mortgagee for payment of Rents to the Mortgagee and the Mortgagor shall have no
claim against Tenant for Rents paid by Tenant to the Mortgagee pursuant to such
notice or demand.


SECTION 5.3.     Irrevocable Interest. All rights, powers and privileges of the
Mortgagee herein set forth are coupled with an interest and are irrevocable,
subject to the terms and conditions hereof, and the Mortgagor shall not take any
action under the Leases or otherwise which is inconsistent with this Mortgage or
any of the terms hereof and any such action inconsistent herewith or therewith
shall be void.


ARTICLE VI.


TAXES AND CERTAIN STATUTORY LIENS


SECTION 6.1.         Payment of Property Charges. Unless and to the extent
contested by the Mortgagor in accordance with the provisions of the Credit
Agreement, the Mortgagor shall pay and discharge, or cause to be paid and
discharged, from time to time prior to same becoming delinquent, all Property
Charges. The Mortgagor shall, upon the Mortgagee’s request, deliver to the
Mortgagee receipts evidencing the payment of all such Property Charges.




13


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SECTION 6.2.     Stamp and Other Taxes. The Mortgagor shall pay any United
States documentary stamp taxes, with interest and fines and penalties, and any
mortgage recording taxes, with interest and fines and penalties, that may
hereafter be levied, imposed or assessed under or upon this Mortgage or the
Secured Obligations or any instrument or transaction affecting or relating to
the same and in default thereof, the Mortgagee may advance the same and the
amount so advanced shall be payable by the Mortgagor to the Mortgagee in
accordance with the provisions of Section 2.15(c) of the Credit Agreement.


SECTION 6.3.     Certain Tax Law Changes. In the event of the passage after the
date hereof of any law deducting from the value of real property, for the
purpose of taxation, amounts in respect of any Lien thereon or changing in any
way the laws for the taxation of mortgages or debts secured by mortgages for
state or local purposes or the manner of the collection of any taxes, and
imposing any taxes, either directly or indirectly, on this Mortgage or any other
Loan Document which are payable by or assessed on the Mortgagee, the Mortgagor
shall promptly pay to the Mortgagee or the appropriate tax authority such amount
or amounts as may be necessary from time to time to pay any such taxes,
assessments or other charges resulting therefrom; provided, that if any such
payment or reimbursement to the Mortgagee shall be unlawful or taxable, or would
constitute usury or render the indebtedness wholly or partially usurious under
applicable law, the Mortgagor shall pay or reimburse Mortgagee for payment of
the lawful and non-usurious portion thereof.


SECTION 6.4.     Proceeds of Tax Claim. In the event that the proceeds of any
tax claim are paid after the Mortgagee has exercised its right to foreclose the
Lien hereof, such proceeds shall be paid to the Mortgagee to satisfy any
deficiency remaining after such foreclosure. The Mortgagee shall retain its
interest in the proceeds of any tax claim during any redemption period. The
amount of any such proceeds in excess of any deficiency claim of the Mortgagee
shall in a reasonably prompt manner be released to the Mortgagor.


ARTICLE VII.


CASUALTY EVENTS AND RESTORATION


SECTION 7.1.     Intentionally Deleted.


SECTION 7.2.         Condemnation. In the case of any taking, condemnation or
other proceeding in the nature thereof, the Mortgagee may, at its option,
participate in any proceedings or negotiations which might result in any taking
or condemnation and the Mortgagor shall deliver or cause to be delivered to the
Mortgagee all instruments reasonably requested by it to permit such
participation. The Mortgagee may be represented by counsel satisfactory to it at
the reasonable expense of the Mortgagor in connection with any such
participation. The Mortgagor shall pay all reasonable fees, costs and expenses
incurred by the Mortgagee in connection therewith and in seeking and obtaining
any award or payment on account thereof. The Mortgagor shall take all steps
necessary to notify the condemning authority of such participation.




14


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SECTION 7.3.        Restoration. In the event the Mortgagor is permitted or
required to perform any repairs or restoration to the Premises in accordance
with the provisions of the Credit Agreement, the Mortgagor shall complete such
repairs or restoration in accordance with provisions thereof.


ARTICLE VIII.


EVENTS OF DEFAULT AND REMEDIES


SECTION 8.1.        Remedies in Case of an Event of Default. If any Event of
Default shall have occurred and be continuing, the Mortgagee may at its option,
in addition to any other action permitted under this Mortgage or the Credit
Agreement or by law, statute or in equity, take one or more of the following
actions to the greatest extent permitted by local law:


(i)    personally, or by its agents or attorneys, (A) enter into and upon and
take possession of all or any part of the Premises together with the books,
records and accounts of the Mortgagor relating thereto and, exclude the
Mortgagor, its agents and servants wholly therefrom, (B) use, operate, manage
and control the Premises and conduct the business thereof, (C) maintain and
restore the Premises, (D) make all necessary or proper repairs, renewals and
replacements and such useful alterations thereto and thereon as the Mortgagee
may deem advisable, (E) manage, lease and operate the Premises and carry on the
business thereof and exercise all rights and powers of the Mortgagor with
respect thereto either in the name of the Mortgagor or otherwise or (F) collect
and receive all Rents. The Mortgagee shall be under no liability for or by
reason of any such taking of possession, entry, removal or holding, operation or
management except that any amounts so received by the Mortgagee shall be applied
in accordance with the provisions of Section 8.03 of the Credit Agreement.


(ii)    with or without entry, personally or by its agents or attorneys (A) sell
the Mortgaged Property and all estate, right, title and interest, claim and
demand therein at one or more sales in one or more parcels, in accordance with
the provisions of Section 8.2 hereof or (B) institute and prosecute proceedings
for the complete or partial foreclosure of the Lien and security interests
created and evidenced hereby; or


(iii)    take such steps to protect and enforce its rights whether by action,
suit or proceeding at law or in equity for the specific performance of any
covenant, condition or agreement in the Credit Agreement and the other Loan
Documents, or in aid of the execution of any power granted in this Mortgage, or
for any foreclosure hereunder, or for the enforcement of any other appropriate
legal or equitable remedy or otherwise as the Mortgagee shall elect.


SECTION 8.2.        Sale of Mortgaged Property if Event of Default Occurs;
Proceeds of Sale.


15


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





(i)    If any Event of Default shall have occurred and be continuing, the
Mortgagee may institute an action to foreclose this Mortgage or take such other
action as may be permitted and available to the Mortgagee at law or in equity
for the enforcement of the Credit Agreement and realization on the Mortgaged
Property and proceeds thereon through power of sale (if then available under
applicable law) or to final judgment and execution thereof for the Secured
Obligations, and in furtherance thereof the Mortgagee may sell the Mortgaged
Property at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law or statute or in equity. The Mortgagee may execute and deliver
to the purchaser at such sale a conveyance of the Mortgaged Property in fee
simple and an assignment or conveyance of all the Mortgagor’s Interest in the
Leases and the Mortgaged Property, each of which conveyances and assignments
shall contain recitals as to the Event of Default upon which the execution of
the power of sale herein granted depends, and the Mortgagor hereby constitutes
and appoints the Mortgagee the true and lawful attorney(s) in fact of the
Mortgagor to make any such recitals, sale, assignment and conveyance, and all of
the acts of the Mortgagee as such attorney in fact are hereby ratified and
confirmed. The Mortgagor agrees that such recitals shall be binding and
conclusive upon the Mortgagor and that any assignment or conveyance to be made
by the Mortgagee shall divest the Mortgagor of all right, title, interest,
equity and right of redemption, including any statutory redemption, in and to
the Mortgaged Property. The power and agency hereby granted are coupled with an
interest and are irrevocable by death or dissolution, or otherwise, and are in
addition to any and all other remedies which the Mortgagee may have hereunder,
at law or in equity. So long as the Secured Obligations, or any part thereof,
remain unpaid, the Mortgagor agrees that possession of the Mortgaged Property by
the Mortgagor, or any person claiming under the Mortgagor, shall be as tenant,
and, in case of a sale under power or upon foreclosure as provided in this
Mortgage, the Mortgagor and any person in possession under the Mortgagor, as to
whose interest such sale was not made subject, shall, at the option of the
purchaser at such sale, then become and be tenants holding over, and shall
forthwith deliver possession to such purchaser, or be summarily dispossessed in
accordance with the laws applicable to tenants holding over. In case of any sale
under this Mortgage by virtue of the exercise of the powers herein granted, or
pursuant to any order in any judicial proceeding or otherwise, the Mortgaged
Property may be sold as an entirety or in separate parcels in such manner or
order as the Mortgagee in its sole discretion may elect. One or more exercises
of powers herein granted shall not extinguish or exhaust such powers, until the
entire Mortgaged Property is sold or all amounts secured hereby are paid in
full.


(ii)    The proceeds of any sale made under or by virtue of this Article VIII,
together with any other sums which then may be held by the Mortgagee under this
Mortgage, whether under the provisions of this Article VIII or otherwise, shall
be applied in accordance with the provisions of Section 8.03 of the Credit
Agreement.


16


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







(iii)    The Mortgagee (on behalf of any Secured Party or on its own behalf) or
any Lender or any of their respective Affiliates may bid for and acquire the
Mortgaged Property or any part thereof at any sale made under or by virtue of
this Article VIII and, in lieu of paying cash therefor, may make settlement for
the purchase price by crediting against the purchase price the unpaid amounts
(whether or not then due) owing to the Mortgagee, or such Lender in respect of
the Secured Obligations, after deducting from the sales price the expense of the
sale and the costs of the action or proceedings and any other sums that the
Mortgagee or such Lender is authorized to deduct under this Mortgage.


(iv)    The Mortgagee may adjourn from time to time any sale by it to be made
under or by virtue hereof by announcement at the time and place appointed for
such sale or for such adjourned sale or sales, and, the Mortgagee, without
further notice or publication, may make such sale at the time and place to which
the same shall be so adjourned.


(v)    If the Premises are comprised of more than one parcel of land, the
Mortgagee may take any of the actions authorized by this Section 8.2 in respect
of any or a number of individual parcels.


SECTION 8.3.        Additional Remedies in Case of an Event of Default.


(i)    The Mortgagee shall be entitled to recover judgment as aforesaid either
before, after or during the pendency of any proceedings for the enforcement of
the provisions hereof and, to the extent permitted by applicable law, the right
of the Mortgagee to recover such judgment shall not be affected by any entry or
sale hereunder, or by the exercise of any other right, power or remedy for the
enforcement of the provisions hereof, or the foreclosure of, or absolute
conveyance pursuant to, this Mortgage. In case of proceedings against the
Mortgagor in insolvency or bankruptcy or any proceedings for its reorganization
or involving the liquidation of its assets, the Mortgagee shall be entitled to
prove the whole amount of principal and interest and other payments, charges and
costs due in respect of the Secured Obligations to the full amount thereof
without deducting therefrom any proceeds obtained from the sale of the whole or
any part of the Mortgaged Property; provided, however, that in no case shall the
Mortgagee receive a greater amount than the aggregate of such principal,
interest and such other payments, charges and costs (with interest at the
Default Rate) from the proceeds of the sale of the Mortgaged Property and the
distribution from the estate of the Mortgagor.


(ii)    Any recovery of any judgment by the Mortgagee and any levy of any
execution under any judgment upon the Mortgaged Property shall not affect in any
manner or to any extent the Lien and security interests created and evidenced
hereby upon the Mortgaged Property or any part thereof, or any


17


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





conveyances, powers, rights and remedies of the Mortgagee hereunder, but such
conveyances, powers, rights and remedies shall continue unimpaired as before.


(iii)    Any monies collected by the Mortgagee under this Section 8.3 shall be
applied in accordance with the provisions of Section 8.2(ii).


SECTION 8.4.     Legal Proceedings After an Event of Default.


(i)    After the occurrence of any Event of Default and immediately upon the
commencement of any action, suit or legal proceedings to obtain judgment for the
Secured Obligations or any part thereof, or of any proceedings to foreclose the
Lien and security interest created and evidenced hereby or otherwise to enforce
the provisions hereof or of any other proceedings in aid of the enforcement
hereof, the Mortgagor shall enter its voluntary appearance in such action, suit
or proceeding.


(ii)    Upon the occurrence and during the continuance of an Event of Default,
the Mortgagee shall be entitled forthwith as a matter of right, concurrently or
independently of any other right or remedy hereunder either before or after
declaring the Secured Obligations or any part thereof to be due and payable, to
the appointment of a receiver without giving notice to any party and without
regard to the adequacy or inadequacy of any security for the Secured Obligations
or the solvency or insolvency of any person or entity then legally or equitably
liable for the Secured Obligations or any portion thereof. The Mortgagor hereby
consents to the appointment of such receiver. Notwithstanding the appointment of
any receiver, the Mortgagee shall be entitled as pledgee to the possession and
control of any cash, deposits or instruments at the time held by or payable or
deliverable under the terms of the Credit Agreement to the Mortgagee.


(iii)    The Mortgagor shall not (A) at any time insist upon, or plead, or in
any manner whatsoever claim or take any benefit or advantage of any stay or
extension or moratorium law, any exemption from execution or sale of the
Mortgaged Property or any part thereof, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance
hereof, (B) claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction or (C) after any such
sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold or any part thereof. To the
extent permitted by applicable law, the Mortgagor hereby expressly (X) waives
all benefit or advantage of any such law or laws, including, without limitation,
any statute of limitations applicable to this Mortgage, (Y) waives any objection
which it may now or hereafter have to the laying of venue of any action, suit or
proceeding brought in connection with this Mortgage and further


18


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





waives and agrees not to plead that any such action, suit or proceeding brought
in any such court has been brought in an inconvenient forum and (Z) covenants
not to hinder, delay or impede the execution of any power granted or delegated
to the Mortgagee by this Mortgage but to suffer and permit the execution of
every such power as though no such law or laws had been made or enacted. The
Mortgagee shall not be liable for any incorrect or improper payment made
pursuant to this Article VIII in the absence of gross negligence or willful
misconduct.


SECTION 8.5.     Remedies Not Exclusive. No remedy conferred upon or reserved to
the Mortgagee by this Mortgage is intended to be exclusive of any other remedy
or remedies, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Mortgage or now or hereafter
existing at law or in equity. Any delay or omission of the Mortgagee to exercise
any right or power accruing on any Event of Default shall not impair any such
right or power and shall not be construed to be a waiver of or acquiescence in
any such Event of Default. Every power and remedy given by this Mortgage may be
exercised from time to time concurrently or independently, when and as often as
may be deemed expedient by the Mortgagee in such order and manner as the
Mortgagee, in its sole discretion, may elect. If the Mortgagee or any Lender
accepts any monies required to be paid by the Mortgagor under this Mortgage or
any other Loan Document after the same become due, such acceptance shall not
constitute a waiver of the right either to require prompt payment, when due, of
all other sums secured by this Mortgage or to declare an Event of Default with
regard to subsequent defaults. If the Mortgagee or any Lender accepts any monies
required to be paid by the Mortgagor under this Mortgage or any other Loan
Document in an amount less than the sum then due, such acceptance shall be
deemed an acceptance on account only and on the condition that it shall not
constitute a waiver of the obligation of the Mortgagor to pay the entire sum
then due, and the Mortgagor’s failure to pay the entire sum then due shall be
and continue to be a default hereunder notwithstanding acceptance of such amount
on account.




ARTICLE IX.


SECURITY AGREEMENT AND FIXTURE FILING


SECTION 9.1.     Security Agreement. To the extent that the Mortgaged Property
includes personal property or items of personal property which are or are to
become fixtures under applicable law, this Mortgage shall also be construed as a
security agreement under the UCC; and, upon and during the continuance of an
Event of Default, the Mortgagee shall be entitled with respect to such personal
property to exercise all remedies hereunder, all remedies available under the
UCC with respect to fixtures and all other remedies available under applicable
law. Without limiting the foregoing, such personal property may, at the
Mortgagee’s option, (i) be sold hereunder together with any sale of any portion
of the Mortgaged Property or otherwise, (ii) be sold pursuant to the UCC, or
(iii) be dealt with by the Mortgagee in any other manner permitted under
applicable law. The Mortgagee may require the Mortgagor to assemble such
personal property and make it available to the Mortgagee at a place to be
designated by the Mortgagee. The Mortgagor acknowledges and agrees that a
disposition of the personal property in accordance with the Mortgagee’s rights
and


19


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





remedies in respect to the Mortgaged Property as heretofore provided is a
commercially reasonable disposition thereof; provided, however, that the
Mortgagee shall give the Mortgagor not less than ten (10) days’ prior notice of
the time and place of any intended disposition.


SECTION 9.2.     Fixture Filing. To the extent that the Mortgaged Property
includes items of personal property which are or are to become fixtures under
applicable law, and to the extent permitted under applicable law, the filing
hereof in the real estate records of the county in which such Mortgaged Property
is located shall also operate from the time of filing as a fixture filing with
respect to such Mortgaged Property, and the following information is applicable
for the purpose of such fixture filing, to wit:


Name and Address of the debtor:
The Mortgagor having the address described in the Preamble hereof.


The Mortgagor is a corporation organized under the laws of the State of Texas
whose Organization Number is 0800204347, and whose Taxpayer Identification
Number is 41-2098321.
Name and Address of the secured party:
The Mortgagee having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.
This Financing Statement covers the following types or items of property:
The Mortgaged Property.
This instrument covers goods or items of personal property which are or are to
become fixtures upon the Premises.
The name of the record owner of the Premises on which such fixtures are or are
to be located is the Mortgagor.

In addition, Mortgagor authorizes the Mortgagee to file appropriate financing
and continuation statements under the UCC in effect in the jurisdiction in which
the Mortgaged Property is located as may be required by law in order to
establish, preserve and protect the liens and security interests intended to be
granted to the Mortgagee pursuant to this Mortgage in the Mortgaged Property.


ARTICLE X.


FURTHER ASSURANCES


SECTION 10.1.    Recording Documentation To Assure Security. The Mortgagor
shall, forthwith after the execution and delivery hereof and thereafter, from
time to time, cause this Mortgage and any financing statement, continuation
statement or similar instrument relating to any thereof or to any property
intended to be subject to the Lien hereof to be filed, registered and recorded
in such manner and in such places as may be required by any present or


20


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





future law in order to publish notice of and fully to protect the validity and
priority thereof or the Lien hereof purported to be created upon the Mortgaged
Property and the interest and rights of the Mortgagee therein. The Mortgagor
shall pay or cause to be paid all taxes and fees incident to such filing,
registration and recording, and all expenses incident to the preparation,
execution and acknowledgment thereof, and of any instrument of further
assurance, and all federal or state stamp taxes or other taxes, duties and
charges arising out of or in connection with the execution and delivery of such
instruments.


SECTION 10.2.    Further Acts. The Mortgagor shall, at the sole cost and expense
of the Mortgagor, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers, financing statements, continuation statements, instruments and
assurances as the Mortgagee shall from time to time request, which may be
necessary in the judgment of the Mortgagee from time to time to assure, perfect,
convey, assign, pledge, transfer and confirm unto the Mortgagee, the property
and rights hereby conveyed or assigned or which the Mortgagor may be or may
hereafter become bound to convey or assign to the Mortgagee or for carrying out
the intention or facilitating the performance of the terms hereof or the filing,
registering or recording hereof. Without limiting the generality of the
foregoing, in the event that the Mortgagee desires to exercise any remedies,
consensual rights or attorney-in-fact powers set forth in this Mortgage and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other person therefor, then, upon the reasonable request of the
Mortgagee, the Mortgagor agrees to use its best efforts to assist and aid the
Mortgagee to obtain as soon as practicable any necessary approvals or consents
for the exercise of any such remedies, rights and powers. In the event the
Mortgagor shall fail after demand to execute any instrument or take any action
required to be executed or taken by the Mortgagor under this Section 10.2, the
Mortgagee may execute or take the same as the attorney-in-fact for the
Mortgagor, such power of attorney being coupled with an interest and is
irrevocable.


SECTION 10.3.    Additional Security. Without notice to or consent of the
Mortgagor and without impairment of the Lien and rights created by this
Mortgage, the Mortgagee may accept (but the Mortgagor shall not be obligated to
furnish) from the Mortgagor or from any other person, additional security for
the Secured Obligations. Neither the giving hereof nor the acceptance of any
such additional security shall prevent the Mortgagee from resorting, first, to
such additional security, and, second, to the security created by this Mortgage
without affecting the Mortgagee’s Lien and rights under this Mortgage.




ARTICLE XI.


MISCELLANEOUS


SECTION 11.1.    Covenants To Run with the Land. All of the grants, covenants,
terms, provisions and conditions in this Mortgage shall run with the Land and
shall apply to, and bind the successors and assigns of, the Mortgagor. If there
shall be more than one mortgagor with respect to the Mortgaged Property, the
covenants and warranties hereof shall be joint and several.




21


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SECTION 11.2.    No Merger. The rights and estate created by this Mortgage shall
not, under any circumstances, be held to have merged into any other estate or
interest now owned or hereafter acquired by the Mortgagee unless the Mortgagee
shall have consented to such merger in writing.


SECTION 11.3.    Concerning Mortgagee.


(i)    The Mortgagee has been appointed as Collateral Agent pursuant to the
Credit Agreement. The actions of the Mortgagee hereunder are subject to the
provisions of the Credit Agreement. The Mortgagee shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including, without
limitation, the release or substitution of the Mortgaged Property), in
accordance with this Mortgage and the Credit Agreement. The Mortgagee may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Mortgagee may resign and a successor Mortgagee may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Mortgagee by a successor Mortgagee, that successor
Mortgagee shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Mortgagee under this Mortgage, and
the retiring Mortgagee shall thereupon be discharged from its duties and
obligations under this Mortgage. After any retiring Mortgagee’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Mortgage while it was the Mortgagee.


(ii)    The Mortgagee shall be deemed to have exercised reasonable care in the
custody and preservation of the Mortgaged Property in its possession if such
Mortgaged Property is accorded treatment substantially equivalent to that which
the Mortgagee, in its individual capacity, accords its own property consisting
of similar instruments or interests, it being understood that neither the
Mortgagee nor any of the Secured Parties shall have responsibility for taking
any necessary steps to preserve rights against any person with respect to any
Mortgaged Property.


(iii)    The Mortgagee shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Mortgage and its duties hereunder, upon advice of counsel selected by it.


(iv)    With respect to any of its rights and obligations as a Lender, the
Mortgagee shall have and may exercise the same rights and powers hereunder. The
term “Lenders,” “Lender” or any similar terms shall, unless the context clearly
otherwise indicates, include the Mortgagee in its individual capacity


22


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





as a Lender, if the Mortgagee shall be a Lender. The Mortgagee may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with the Mortgagor or any Affiliate of the Mortgagor to the
same extent as if the Mortgagee were not acting as Collateral Agent.


(v)    If any portion of the Mortgaged Property also constitutes collateral
granted by Mortgagor to the Mortgagee to secure the Secured Obligations under
any other deed of trust, mortgage, security agreement, pledge or instrument of
any type, in the event of any conflict between the provisions hereof and the
provisions of such other deed of trust, mortgage, security agreement, pledge or
instrument of any type in respect of such collateral, the Mortgagee, in its sole
discretion, shall select which provision or provisions shall control.


SECTION 11.4.    Mortgagee May Perform. If the Mortgagor shall fail to perform
any covenants contained in this Mortgage (including, without limitation, the
Mortgagor’s covenants to (i) pay the premiums in respect of all required
insurance policies hereunder or under the Credit Agreement, (ii) pay Property
Charges, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of the Mortgagor under any Mortgaged Property) or if any warranty on
the part of the Mortgagor contained herein shall be breached, the Mortgagee may
(but shall not be obligated to), after five (5) Business Days’ notice to
Mortgagor, do the same or cause it to be done or remedy any such breach, and may
expend funds for such purpose; provided, however, that the Mortgagee shall in no
event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which the Mortgagor fails to pay or perform as and when
required hereby and which the Mortgagor does not contest in accordance with the
provisions of the Credit Agreement. Any and all amounts so expended by the
Mortgagee shall be paid by the Mortgagor in accordance with the provisions of
Section 11.03 of the Credit Agreement. Neither the provisions of this Section
11.4 nor any action taken by the Mortgagee pursuant to the provisions of this
Section 11.4 shall prevent any such failure to observe any covenant contained in
this Mortgage nor any breach of warranty from constituting an Event of Default.


SECTION 11.5.    Continuing Security Interest; Assignment. This Mortgage shall
create a continuing Lien on and security interest in the Mortgaged Property and
shall (i) be binding upon the Mortgagor, its successors and assigns, (ii) inure,
together with the rights and remedies of the Mortgagee hereunder, to the benefit
of the Mortgagee for the benefit of the Secured Parties and each of their
respective successors, transferees and assigns and (iii) in the event there is
more than one mortgagor party hereto, all undertakings hereunder shall be deemed
joint and several. No other persons (including, without limitation, any other
creditor of any Loan Party) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), but subject, however, to the provisions of the Credit Agreement,
any Lender may assign or otherwise transfer any indebtedness held by it secured
by this Mortgage to any other person, and such other person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender,
herein or otherwise.


SECTION 11.6.    Termination; Release. When all the Secured Obligations have
been paid in full and the Commitments of the Lenders to make any Loan or to
issue any Letter of


23


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Credit under the Credit Agreement shall have expired or been sooner terminated
and all Letters of Credit have been terminated or cash collateralized in
accordance with the provisions of the Credit Agreement, this Mortgage shall
terminate. Upon termination hereof or any release of the Mortgaged Property or
any portion thereof in accordance with the provisions of the Credit Agreement,
the Mortgagee shall, upon the request and at the sole cost and expense of the
Mortgagor, forthwith assign, transfer and deliver to the Mortgagor, against
receipt and without recourse to or warranty by the Mortgagee, such of the
Mortgaged Property to be released (in the case of a release) as may be in
possession of the Mortgagee and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Mortgaged Property,
proper documents and instruments (including UCC-3 termination statements or
releases) acknowledging the termination hereof or the release of such Mortgaged
Property, as the case may be.


SECTION 11.7.    Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by the Mortgagor therefrom, shall be effective unless the same
shall be done in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Mortgagee. Any amendment, modification or supplement
of or to any provision hereof, any waiver of any provision hereof and any
consent to any departure by the Mortgagor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Mortgage or any other Loan Document, no notice to or demand on the Mortgagor in
any case shall entitle the Mortgagor to any other or further notice or demand in
similar or other circumstances.


SECTION 11.8.    Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, if to the Mortgagor or the Mortgagee, addressed to it at the
address set forth in the Credit Agreement, or in each case at such other address
as shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 11.8.


SECTION 11.9.    GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THIS
MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN SUCH STATE. MORTGAGOR AGREES THAT SERVICE OF PROCESS
IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER
ADDRESS OF WHICH THE MORTGAGEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF ANY
AGENT APPOINTED BY MORTGAGOR REFUSES TO ACCEPT SERVICE, MORTGAGOR HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE.


24


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF MORTGAGEE TO BRING PROCEEDINGS
AGAINST MORTGAGOR IN THE COURTS OF ANY OTHER JURISDICTION. THE MORTGAGOR HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS MORTGAGE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


SECTION 11.10.    Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


SECTION 11.11.    Relationship. The relationship of the Mortgagee to the
Mortgagor hereunder is strictly and solely that of lender and borrower and
mortgagor and mortgagee and nothing contained in the Credit Agreement, this
Mortgage or any other document or instrument now existing and delivered in
connection therewith or otherwise in connection with the Secured Obligations is
intended to create, or shall in any event or under any circumstance be construed
as creating a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between the Mortgagee and the
Mortgagor other than as lender and borrower and mortgagor and mortgagee.


SECTION 11.12.    No Credit for Payment of Taxes or Impositions. The Mortgagor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Mortgagor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Property Charges on the
Mortgaged Property or any part thereof.


SECTION 11.13.    No Claims Against the Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by the Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Premises or any part thereof, nor
as giving the Mortgagor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Mortgagee in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof.


SECTION 11.14.    Mortgagee’s Right To Sever Indebtedness.


(i)    The Mortgagor acknowledges that (A) the Mortgaged Property does not
constitute the sole source of security for the payment and performance of the
Secured Obligations and that the Secured Obligations are also secured by
property of the Mortgagor and its Affiliates in other jurisdictions (all such
property, collectively, the “Collateral”), (B) the number of such jurisdictions
and the nature of the transaction of which this instrument is a part are such
that it would


25


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





have been impracticable for the parties to allocate to each item of Collateral a
specific loan amount and to execute in respect of such item a separate credit
agreement and (C) the Mortgagor intends that the Mortgagee have the same rights
with respect to the Mortgaged Property, in foreclosure or otherwise, that the
Mortgagee would have had if each item of Collateral had been secured, mortgaged
or pledged pursuant to a separate credit agreement, mortgage or security
instrument. In furtherance of such intent, the Mortgagor agrees that the
Mortgagee may at any time by notice (an “Allocation Notice”) to the Mortgagor
allocate a portion (the “Allocated Indebtedness”) of the Secured Obligations to
the Mortgaged Property and sever from the remaining Secured Obligations the
Allocated Indebtedness. From and after the giving of an Allocation Notice with
respect to the Mortgaged Property, the Secured Obligations hereunder shall be
limited to the extent set forth in the Allocation Notice and (as so limited)
shall, for all purposes, be construed as a separate loan obligation of the
Mortgagor unrelated to the other transactions contemplated by the Credit
Agreement, any other Loan Document or any document related to any thereof. To
the extent that the proceeds on any foreclosure of the Mortgaged Property shall
exceed the Allocated Indebtedness, such proceeds shall belong to the Mortgagor
and shall not be available hereunder to satisfy any Secured Obligations of the
Mortgagor other than the Allocated Indebtedness. In any action or proceeding to
foreclose the Lien hereof or in connection with any power of sale, foreclosure
or other remedy exercised under this Mortgage commenced after the giving by the
Mortgagee of an Allocation Notice, the Allocation Notice shall be conclusive
proof of the limits of the Secured Obligations hereby secured, and the Mortgagor
may introduce, by way of defense or counterclaim, evidence thereof in any such
action or proceeding. Notwithstanding any provision of this Section 11.14, the
proceeds received by the Mortgagee pursuant to this Mortgage shall be applied by
the Mortgagee in accordance with the provisions of Section 8.03 of the Credit
Agreement.


(ii)    The Mortgagor hereby waives to the greatest extent permitted under law
the right to a discharge of any of the Secured Obligations under any statute or
rule of law now or hereafter in effect which provides that foreclosure of the
Lien hereof or other remedy exercised under this Mortgage constitutes the
exclusive means for satisfaction of the Secured Obligations or which makes
unavailable a deficiency judgment or any subsequent remedy because the Mortgagee
elected to proceed with a power of sale, foreclosure or such other remedy or
because of any failure by the Mortgagee to comply with laws that prescribe
conditions to the entitlement to a deficiency judgment. In the event that,
notwithstanding the foregoing waiver, any court shall for any reason hold that
the Mortgagee is not entitled to a deficiency judgment, the Mortgagor shall not
(A) introduce in any other jurisdiction such judgment as a defense to
enforcement against the Mortgagor of any remedy in the Credit Agreement or any
other Loan Document or (B) seek to have such judgment recognized or entered in
any other jurisdiction, and any such judgment shall in all events be limited in
application only to the state or jurisdiction where rendered.




26


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





(iii)    In the event any instrument in addition to the Allocation Notice is
necessary to effectuate the provisions of this Section 11.14, including, without
limitation, any amendment to this Mortgage, any substitute promissory note or
affidavit or certificate of any kind, the Mortgagee may execute, deliver or
record such instrument as the attorney-in-fact of the Mortgagor. Such power of
attorney is coupled with an interest and is irrevocable.


(iv)    Notwithstanding anything set forth herein to the contrary, the
provisions of this Section 11.14 shall be effective only to the maximum extent
permitted by law.




ARTICLE XII.


INTERCREDITOR AGREEMENT


SECTION 12.1.    Intercreditor Agreement. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND SECURITY INTERESTS GRANTED TO MORTGAGEE FOR THE BENEFIT
OF THE SECURED PARTIES, PURSUANT TO THIS MORTGAGE AND THE EXERCISE OF ANY RIGHT
OR REMEDY BY THE MORTGAGEE HEREUNDER ARE SUBJECT TO THAT CERTAIN INTERCREDITOR
AGREEMENT, DATED AS OF DECEMBER 17, 2010 (AS AMENDED, RESTATED, AMENDED AND
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC., AV METALS INC. (“HOLDINGS”), THE
OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY THERETO, WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT
LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) (AS SUCCESSOR TO BANK OF
AMERICA, N.A. PURSUANT TO THAT CERTAIN INTERCREDITOR JOINDER AGREEMENT DATED AS
OF MAY 13, 2013), WELLS FARGO BANK, NATIONAL ASSOCIATION, AS COLLATERAL AGENT
FOR THE REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT) (AS SUCCESSOR TO BANK OF AMERICA, N.A. AND PURSUANT TO THAT CERTAIN
INTERCREDITOR JOINDER AGREEMENT DATED AS OF THE DATE HEREOF), MORTGAGEE, AS
ADMINISTRATIVE AGENT FOR THE PARI PASSU SECURED PARTIES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) (PURSUANT TO A JOINDER AGREEMENT DATED AS OF JANUARY
13, 2017), MORTGAGEE, AS COLLATERAL AGENT FOR THE PARI PASSU SECURED PARTIES (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) (PURSUANT TO A JOINDER AGREEMENT DATED
AS OF JANUARY 13, 2017), AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME
PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS MORTGAGE, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL.






27


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





SECTION 12.2.    Credit Agreement. In the event of any conflict between the
Credit Agreement and this Mortgage, the provisions of the Credit Agreement shall
govern and control.


ARTICLE XIII.


LEASES


SECTION 13.1.    Mortgagor’s Affirmative Covenants with Respect to Leases. With
respect to each Lease, the Mortgagor shall:


(i)    observe and perform in all material respects all the obligations imposed
upon the Landlord under such Lease;


(ii)    promptly send copies to the Mortgagee of all notices of default which
the Mortgagor shall send or receive thereunder; and


(iii)    enforce all of the material terms, covenants and conditions contained
in such Lease upon the part of the Tenant thereunder to be observed or
performed.


SECTION 13.2.    Mortgagor’s Negative Covenants with Respect to Leases. With
respect to each Lease, the Mortgagor shall not, without the prior written
consent of the Mortgagee:


(i)    receive or collect, or permit the receipt or collection of, any Rent
under such Lease more than three (3) months in advance of the respective period
in respect of which such Rent is to accrue, except:


(A)in connection with the execution and delivery of such Lease (or of any
amendment to such Lease), Rent thereunder may be collected and received in
advance in an amount not in excess of three (3) months’ Rent;


(B)the amount held by Landlord as a reasonable security deposit thereunder; and


(C)any amount received and collected for escalation and other charges in
accordance with the terms of such Lease;


(ii)    assign, transfer or hypothecate (other than to the Mortgagee, and
subject to the terms of the Intercreditor Agreement) any Rent under such Lease
whether then due or to accrue in the future or the interest of the Mortgagor as
Landlord under such Lease;


28


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







(iii)    enter into any amendment or modification of any Lease if the same would
not comply with the definition of Permitted Liens or could reasonably be
expected to result in a Property Material Adverse Effect;


(iv)    (a) terminate (whether by exercising any contractual right of the
Mortgagor to recapture leased space or otherwise) or (b) permit the termination
of such Lease or (c) accept surrender of all or any portion of the space demised
under such Lease prior to the end of the term thereof or (d) accept assignment
of such Lease to the Mortgagor unless the same would not cause a Property
Material Adverse Effect (but with respect to clauses (b) and (c) hereof,
Mortgagor shall not be required to obtain Mortgagee’s prior written consent if
the tenant under any such Lease possesses such rights as of the date hereof);


(v)    waive, excuse, condone or in any manner discharge or release any Tenants
of or from the obligations of such Tenants under their respective Leases or
guarantors of Tenants from obligations under any guarantees of the Leases unless
the same would not cause a Property Material Adverse Effect.






ARTICLE XIV.


LOCAL LAW PROVISIONS


Section 2.Local Law Provisions.28     
(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)


























______________________________
28 To be revised based on local law.




29


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered the day and year first above written.
NOVELIS CORPORATION,
a Texas corporation
By: ___________________________    
Name:
Title:
ACKNOWLEDGMENT
State of     )
) ss.:
County of     )
Before me, a Notary Public in and for the State and County aforesaid, personally
appeared ______________________, known to me or proven by satisfactory evidence
to be the ___________________ of Novelis Corporation, a Texas corporation, who
executed and acknowledged the foregoing instrument as his free act and deed and
the free act and deed of such corporation.
IN WITNESS WHEREOF, I have set my hand and seal this ___ day of January, 2017.
_________________________________________
Notary Public
SEAL                            My commission expires: _______________






Kentucky Term Loan Mortgage Signature Page
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------








SCHEDULE A


Legal Description




EXHIBIT K-1


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT K
Form of TERM LOAN NOTE
$_______________                                 New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, [________], a [_________________]
(the“Co-Borrower”), hereby promises to pay to [_____________________] (the
“Lender”) or its registered assigns on the Maturity Date (as defined in the
Credit Agreement referred to below) in lawful money of the United States and in
immediately available funds, the principal amount of ____________ DOLLARS
($____________), or, if less, the aggregate unpaid principal amount of the Term
Loans (as defined in the Credit Agreement) of the Lender made to the Co-Borrower
and outstanding under the Credit Agreement referred to below, which sum shall be
due and payable in such amounts and on such dates as are set forth in the Credit
Agreement. Co-Borrower further agrees to pay interest in like money at such
office specified in Section 2.14 of the Credit Agreement on the unpaid principal
amount hereof from time to time from the date hereof at the rates specified in
Section 2.06 of such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender owing by the Co-Borrower
outstanding under the Credit Agreement, the date and amount of each payment or
prepayment of principal hereof, and the date of each interest rate conversion or
continuation pursuant to Section 2.08 of the Credit Agreement and the principal
amount subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Co-Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
January 10, 2017 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, Standard
Chartered Bank, as Administrative Agent and as Collateral Agent, and the other
parties party thereto, is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.
No failure in exercising any rights hereunder or under the other Loan Documents
on the part of the Lender shall operate as a waiver of such rights.
Time is of the essence in respect of this Note.


EXHIBIT K-1


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]
                        


EXHIBIT K-2


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





[__________],
as Co-Borrower
By: _____________________________ Name:
Title:    





EXHIBIT K-3


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT L-1
Form of
PERFECTION CERTIFICATE




[See attached]






EXHIBIT L-1-1


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





PERFECTION CERTIFICATE
This Perfection Certificate, dated as of January 10, 2017 is delivered pursuant
to Section 4.01(a)(viii) of the Credit Agreement, dated as of the date hereof
(the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act (the “Borrower”), certain affiliates
of the Borrower as guarantors from time to time party thereto, the Lenders from
time to time party thereto, Standard Chartered Bank, as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”), and the other parties party
thereto. Each capitalized term used but not defined herein shall have the
meaning given to it in the Credit Agreement.
The undersigned hereby certify to each of the ABL Agent, the Term Agent, the
Subordinated Lien Agent and the other Secured Parties, as of the date hereof, as
follows:
1.    Names. a)(x) Schedule 1(a) attached hereto and made a part hereof, sets
forth the exact legal name of the New Guarantor, as such name appears in its
respective certificate or articles of incorporation, memorandum or articles of
association, or any other organizational document; (y) the New Guarantor is
(i) the type of entity disclosed next to its name in Schedule 1(a) hereto, (ii)
organized under the laws of the jurisdiction disclosed next to its name in
Schedule 1(a) hereto and (iii) a registered organization in such jurisdiction
except to the extent disclosed in Schedule 1(a) hereto; and (z) set forth in
Schedule 1(a) hereto is the organizational identification number, if any, of the
New Guarantor that is a registered organization and the United States Federal
Employer Identification Number (or equivalent under the laws of the relevant
jurisdiction of organization of the New Guarantor) of the New Guarantor.


Set forth in Schedule 1(b) attached hereto and made a part hereof, is any other
corporate or organizational name the New Guarantor has had in the past five
years, if any, together with the date of the relevant change.


Set forth in Schedule 1(c) attached hereto and made a part hereof, is (i) a list
of all other names (including trade names or similar appellations), if any, used
by the New Guarantor, or any other business or organization to which the New
Guarantor became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, at any time in the
past five years and (ii) the information required by Section 1 of this
certificate for any other business or organization to which the New Guarantor
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years. Except as set forth in Schedule 1(c) attached hereto and made a part
hereof, the New Guarantor has not changed its jurisdiction of organization at
any time during the past four months.


2.    Current Locations. b) The chief executive office of the New Guarantor is
located at the address set forth in Schedule 2(a) attached hereto and made a
part hereof.




EXHIBIT L-1-2


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Set forth in Schedule 2(b) attached hereto and made a part hereof, are all
locations where the New Guarantor maintains any books or records relating to any
Collateral.


Set forth in Schedule 2(c) attached hereto and made a part hereof, are all the
other places of business of the New Guarantor.


Set forth in Schedule 2(d) attached hereto and made a part hereof, are all other
locations where the New Guarantor maintains any of the Collateral consisting of
inventory or equipment not identified above where such Collateral owned by the
Loan Parties at each such location exceeds $500,000, provided that the aggregate
value of such Collateral owned by the Loan Parties at each such location does
not exceed $2,500,000 in the aggregate.


Set forth in Schedule 2(e) attached hereto and made a part hereof, are the names
and addresses of all persons or entities other than the New Guarantor, such as
lessees, consignees, warehousemen or purchasers of chattel paper, which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment where the value
of such Collateral in the possession of each person or such entity exceeds
$500,000, provided that the aggregate value of such Collateral in the possession
of each person or such entity does not exceed $2,500,000 in the aggregate.


3.    Prior Locations. Set forth in Schedule 3 is the information required by
Schedule 2(a), Schedule 2(b), Schedule 2(c), Schedule 2(d) and Schedule 2(e)
with respect to each location or place of business previously maintained by each
Loan Party at any time during the past four months.


4.    Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and made a part
hereof, all of the Collateral has been originated by the New Guarantor in the
ordinary course of business or consists of goods which have been acquired by the
New Guarantor in the ordinary course of business from a person in the business
of selling goods of that kind.


5.    File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of file search reports (or equivalent reports under the laws of each
relevant jurisdiction) from the Uniform Commercial Code filing offices, Personal
Property Security Act filings offices or Registrar of Companies (or equivalent
filing offices or registrars under the laws of each relevant jurisdiction)
(collectively, “Filing Offices”) (i) in each jurisdiction identified in
Section 1(a), Section 2 or Section 3 with respect to each legal name and entity
set forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c)
or Schedule 4 relating to any of the transactions described in Schedule (1)(c)
or Schedule 4 with respect to each legal name of the person or entity (or with
respect to each such person or entity, as applicable) from which each Loan Party
purchased or otherwise acquired any of the Collateral.


6.    Collateral Filings. The financing statements, mortgages, charges and other
filings (collectively, “Collateral Filings”), in each case, duly authorized by
the New Guarantor constituting the debtor (or the equivalent thereof under the
laws of the relevant jurisdiction), including the


EXHIBIT L-1-3


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





indications of the collateral relating to the applicable Security Agreement or
the applicable Mortgage or other applicable Security Document, are set forth in
Schedule 6 attached hereto and made a part hereof, and are in the appropriate
forms for filing in the filing offices in the jurisdictions identified in
Schedule 7 hereto and thereto.


7.    Schedule of Filings. Attached as Schedule 7 attached hereto and made a
part hereof, is a schedule of (i) the appropriate filing offices for the
Collateral Filings attached hereto and thereto as Schedule 6 and (ii) the
appropriate filing offices for the filings described in Schedule 12 hereto and
thereto and (iii) any other actions required to create, preserve, protect and
perfect the security interests in the Collateral granted to the Collateral Agent
and/or the Lenders and other Secured Parties under the Security Documents (other
than the Mortgages) (the “Pledged Collateral”). No other filings or actions are
required to create, preserve, protect and perfect such security interests in the
Pledged Collateral.


8.    Real Property. As set forth in Schedule 8(a) attached hereto and made a
part hereof, is a list of all real property owned or leased by the New Guarantor
noting Mortgaged Property as of the Closing Date and filing offices for
Mortgages as of the Closing Date. Except as described on Schedule 8(b) attached
hereto and made a part hereof, the New Guarantor has not entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 8(a), and the New
Guarantor has no Leases which require the consent of the landlord, tenant or
other party thereto to the Transactions.


9.    [Reserved].


10.    Equity Ownership and Other Equity Investments. Set forth in Schedule 10
attached hereto and made a part hereof, is a true and correct list of all of the
authorized, and the issued and outstanding, stock, shares, partnership
interests, limited liability company membership interests or other equity
interests of the New Guarantor and its Subsidiaries (if any) and the record and
beneficial owners of such stock, shares, partnership interests, limited
liability company membership interests or other equity interests, the number of
shares or other equity interests owned by the New Guarantor or its Subsidiaries
and its percentage ownership, the number of shares or other equity interests
outstanding, the numbers of any certificate representing such stock, shares,
partnership interests, limited liability company membership interests or other
equity interests, and the number of shares or other equity interests covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights in respect of any such stock, shares, partnership interests, limited
liability company membership interests or other equity interests. Also set forth
in Schedule 10 is each equity investment of the New Guarantor that represents
50% or less of the equity of the entity in which such investment was made and a
true and correct organizational structure chart with respect to the New
Guarantor and its respective Subsidiaries as of the date hereof.


11.    Instruments and Tangible Chattel Paper; Advances. c) Schedule 11(a)
attached hereto and made a part hereof, is a true and correct list of all
promissory notes (other than notes set forth in Schedule 11(b)), instruments
(other than checks to be deposited in the ordinary


EXHIBIT L-1-4


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by the New Guarantor in excess of $100,000 in
aggregate principal amount.


Schedule 11(b) attached hereto and made a part hereof, is a true and correct
list of all loans and advances made by any Company to any Company as of the date
hereof, which advances will be on and after the date hereof evidenced by one or
more Intercompany Notes and, in the case of a loan or advance by the New
Guarantor, pledged by such New Guarantor as Collateral pursuant to the Security
Documents.


12.    Intellectual Property. d)Schedule 12(a) attached hereto and made a part
hereof, is a schedule setting forth all of the New Guarantor’s currently active
applications and registrations for Patents and Trademarks (each as defined in
the U.S. Security Agreement) and all licenses with respect to Patents and
Trademarks of (or licensed by) the New Guarantor, including the name of the
registered owner and the registration number, or their equivalents in non-U.S.
jurisdictions, if any, of each such Patent, Trademark and license with respect
to Patents and Trademarks of (or licensed by) the New Guarantor. Schedule 12(b)
attached hereto and made a part hereof, is a schedule setting forth all of the
New Guarantor's currently active applications and registrations for Copyrights
(as defined in the U.S. Security Agreement) and licenses with respect to
Copyrights of (or licensed by) the New Guarantor, except for licenses relating
to commercially available software used by the New Guarantor having a
replacement value of less than $100,000, including the name of the registered
owner and the registration number, or their equivalents in non-U.S.
jurisdictions, if any, of each such Copyright or license with respect to
Copyrights of (or licensed by) the New Guarantor.


Schedule 12(c) attached hereto and made a part hereof, sets forth in proper form
for filing with the United States Patent and Trademark Office and United States
Copyright Office, or their equivalents in non-U.S. jurisdictions, if any, the
filings necessary to preserve, protect, perfect and record the security
interests in the currently active applications and registrations for Trademarks,
Patents and Copyrights and licenses with respect to Trademarks, Patents and
Copyrights set forth on Schedule 12(a) and Schedule 12(b) hereto and thereto for
which the New Guarantor is a registered owner, including duly signed copies of
each of the Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement, or their equivalents in non-U.S. jurisdictions, as
applicable.


13.    [Reserved]
14.    Deposit Accounts, Securities Accounts and Commodity Accounts. As listed
on Schedule 14 attached hereto and made a part hereof, is a true and complete
list of all Deposit Accounts (other than Excluded Deposit Accounts), Securities
Accounts (other than Excluded Securities Accounts) and Commodity Accounts (other
than Excluded Commodities Accounts) (each as defined in the U.S. Security
Agreement) maintained by the New Guarantor, including the name of each
institution where each such account is held, the name and account number of each
such account and the name of each entity that holds each account.
15.    [Reserved]


EXHIBIT L-1-5


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





16.    No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate except as set forth on Schedule 16
hereto.
[The remainder of this page has been intentionally left blank]


EXHIBIT L-1-6


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.
 
 
[GUARANTOR]
By:
 
 
Name:
 
Title:
 
 
 
 



EXHIBIT L-1-7


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization (Yes/No)
Federal Employee Identification Number (or equivalent)
Jurisdiction of Organization
 
 
 
 
 
 







EXHIBIT L-1-8


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 1(b)
Prior Organizational Names




EXHIBIT L-1-9


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 1(c)
Changes in Identity; Other Names






EXHIBIT L-1-10


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(b)
Chief Executive Office
Loan Party
Address
County
Country
 
 
 
 
 







EXHIBIT L-1-11


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(b)
Location of Books
Loan Party
Address
County
Country
 
 
 
 
 





EXHIBIT L-1-12


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(c)
Other Places of Business






EXHIBIT L-1-13


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(d)
Additional Locations of Equipment and Inventory






EXHIBIT L-1-14


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(e)
Locations of Collateral in Possession of Persons Other Than The New Guarantor






EXHIBIT L-1-15


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 3
Prior Locations






EXHIBIT L-1-16


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 4
Transactions Other Than in the Ordinary Course of Business






EXHIBIT L-1-17


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 5
File Search Reports
Loan Party
Search Report(s) dated
Type of Search
 
 
 
 









EXHIBIT L-1-18


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





LIEN SEARCH RESULTS




Debtor
Secured Party
Jurisdiction/
Office
Type of UCC
Description of Collateral
Disposition
 
 
 
 
 
 
 



























EXHIBIT L-1-19


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 6
Copy of Collateral Filings To Be Filed






EXHIBIT L-1-20


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 7
Filings/Filing Offices
Type of Filings
Entity
Applicable Security Document, Mortgage, Security Agreement or Other
 
 
 
 









EXHIBIT L-1-21


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 8(a)
Real Property


 






EXHIBIT L-1-22


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 8(b)
Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements






EXHIBIT L-1-23


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 10
Equity Ownership and Other Equity Investments
1. Equity Ownership and other Equity Investments:


Issuer
Type of Organization
Record Owner
(Beneficial Owner, if different)
No. of Shares or Interests
Owned
No. of Shares or Interests Outstanding
Percentage Ownership
No. Shares Covered by Warrants; Options
 
 
 
 
 
 
 
 





2. Organizational Structure Chart:


EXHIBIT L-1-24


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 11(a)
Instruments and Tangible Chattel Paper




EXHIBIT L-1-25


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 11(b)
Advances




EXHIBIT L-1-26


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 12(a)
Patents and Trademarks




EXHIBIT L-1-27


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 12(b)
Copyrights






EXHIBIT L-1-28


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 12(c)
Intellectual Property Filings


    


EXHIBIT L-1-29


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts
OWNER
TYPE OF ACCOUNT
JURISDICTION
ACCOUNT NUMBERS
 
 
 
 
 





EXHIBIT L-1-30


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 16
Changes from Circumstances Described in Perfection Certificate










EXHIBIT L-1-31


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT L-2
Form of
PERFECTION CERTIFICATE SUPPLEMENT




[See attached]




EXHIBIT L-2-1


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






PERFECTION CERTIFICATE
This Perfection Certificate, dated as of _______, ____ is delivered pursuant to
Section 5.01(e) of the Credit Agreement, dated as of January 10, 2017 (the
“Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated under
the Canada Business Corporations Act (the “Borrower”), certain affiliates of the
Borrower as guarantors from time to time party thereto, the Lenders from time to
time party thereto, Standard Chartered Bank, as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”), and the other parties party
thereto. Each capitalized term used but not defined herein shall have the
meaning given to it in the Credit Agreement.
The undersigned hereby certify to each of the ABL Agent, the Term Agent, the
Subordinated Lien Agent and the other Secured Parties, as of the date hereof, as
follows:
1.    Names. a)(x) Schedule 1(a) attached hereto and made a part hereof, sets
forth the exact legal name of the Loan Party, as such name appears in its
respective certificate or articles of incorporation, memorandum or articles of
association, or any other organizational document; (y) the Loan Party is (i) the
type of entity disclosed next to its name in Schedule 1(a) hereto, (ii)
organized under the laws of the jurisdiction disclosed next to its name in
Schedule 1(a) hereto and (iii) a registered organization in such jurisdiction
except to the extent disclosed in Schedule 1(a) hereto; and (z) set forth in
Schedule 1(a) hereto is the organizational identification number, if any, of the
Loan Party that is a registered organization and the United States Federal
Employer Identification Number (or equivalent under the laws of the relevant
jurisdiction of organization of the Loan Party) of the Loan Party.


Set forth in Schedule 1(b) attached hereto and made a part hereof, is any other
corporate or organizational name the Loan Party has had in the past five years,
if any, together with the date of the relevant change.


Set forth in Schedule 1(c) attached hereto and made a part hereof, is (i) a list
of all other names (including trade names or similar appellations), if any, used
by the Loan Party, or any other business or organization to which the Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years and (ii) the information required by Section 1 of this certificate
for any other business or organization to which the Loan Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time in the past five years.
Except as set forth in Schedule 1(c) attached hereto and made a part hereof, the
Loan Party has not changed its jurisdiction of organization at any time during
the past four months.


2.    Current Locations. b) The chief executive office of the Loan Party is
located at the address set forth in Schedule 2(a) attached hereto and made a
part hereof.


Set forth in Schedule 2(b) attached hereto and made a part hereof, are all
locations where the Loan Party maintains any books or records relating to any
Collateral.


EXHIBIT L-2-2


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Set forth in Schedule 2(c) attached hereto and made a part hereof, are all the
other places of business of the Loan Party.


Set forth in Schedule 2(d) attached hereto and made a part hereof, are all other
locations where the Loan Party maintains any of the Collateral consisting of
inventory or equipment not identified above where such Collateral owned by the
Loan Parties at each such location exceeds $500,000, provided that the aggregate
value of such Collateral owned by the Loan Parties at each such location does
not exceed $2,500,000 in the aggregate.


Set forth in Schedule 2(e) attached hereto and made a part hereof, are the names
and addresses of all persons or entities other than the Loan Party, such as
lessees, consignees, warehousemen or purchasers of chattel paper, which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment where the value
of such Collateral in the possession of each person or such entity exceeds
$500,000, provided that the aggregate value of such Collateral in the possession
of each person or such entity does not exceed $2,500,000 in the aggregate.


3.    Prior Locations. Set forth in Schedule 3 is the information required by
Schedule 2(a), Schedule 2(b), Schedule 2(c), Schedule 2(d) and Schedule 2(e)
with respect to each location or place of business previously maintained by each
Loan Party at any time during the past four months.


4.    Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and made a part
hereof, all of the Collateral has been originated by the Loan Party in the
ordinary course of business or consists of goods which have been acquired by the
Loan Party in the ordinary course of business from a person in the business of
selling goods of that kind.


5.    File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of file search reports (or equivalent reports under the laws of each
relevant jurisdiction) from the Uniform Commercial Code filing offices, Personal
Property Security Act filings offices or Registrar of Companies (or equivalent
filing offices or registrars under the laws of each relevant jurisdiction)
(collectively, “Filing Offices”) (i) in each jurisdiction identified in
Section 1(a), Section 2 or Section 3 with respect to each legal name and entity
set forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c)
or Schedule 4 relating to any of the transactions described in Schedule (1)(c)
or Schedule 4 with respect to each legal name of the person or entity (or with
respect to each such person or entity, as applicable) from which each Loan Party
purchased or otherwise acquired any of the Collateral.


6.    Collateral Filings. The financing statements, mortgages, charges and other
filings (collectively, “Collateral Filings”), in each case, duly authorized by
the Loan Party constituting the debtor (or the equivalent thereof under the laws
of the relevant jurisdiction), including the indications of the collateral
relating to the applicable Security Agreement or the applicable Mortgage or
other applicable Security Document, are set forth in Schedule 6 attached hereto
and made a part


EXHIBIT L-2-3


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





hereof, and are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 7 hereto and thereto.


7.    Schedule of Filings. Attached as Schedule 7 attached hereto and made a
part hereof, is a schedule of (i) the appropriate filing offices for the
Collateral Filings attached hereto and thereto as Schedule 6 and (ii) the
appropriate filing offices for the filings described in Schedule 12 hereto and
thereto and (iii) any other actions required to create, preserve, protect and
perfect the security interests in the Collateral granted to the Collateral Agent
and/or the Lenders and other Secured Parties under the Security Documents (other
than the Mortgages) (the “Pledged Collateral”). No other filings or actions are
required to create, preserve, protect and perfect such security interests in the
Pledged Collateral.


8.    Real Property. As set forth in Schedule 8(a) attached hereto and made a
part hereof, is a list of all real property owned or leased by the Loan Party
noting Mortgaged Property as of the Closing Date and filing offices for
Mortgages as of the Closing Date. Except as described on Schedule 8(b) attached
hereto and made a part hereof, the Loan Party has not entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 8(a), and the Loan
Party has no Leases which require the consent of the landlord, tenant or other
party thereto to the Transactions.


9.    [Reserved].


10.    Equity Ownership and Other Equity Investments. Set forth in Schedule 10
attached hereto and made a part hereof, is a true and correct list of all of the
authorized, and the issued and outstanding, stock, shares, partnership
interests, limited liability company membership interests or other equity
interests of the Loan Party and its Subsidiaries (if any) and the record and
beneficial owners of such stock, shares, partnership interests, limited
liability company membership interests or other equity interests, the number of
shares or other equity interests owned by the Loan Party or its Subsidiaries and
its percentage ownership, the number of shares or other equity interests
outstanding, the numbers of any certificate representing such stock, shares,
partnership interests, limited liability company membership interests or other
equity interests, and the number of shares or other equity interests covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights in respect of any such stock, shares, partnership interests, limited
liability company membership interests or other equity interests. Also set forth
in Schedule 10 is each equity investment of the Loan Party that represents 50%
or less of the equity of the entity in which such investment was made and a true
and correct organizational structure chart with respect to the Loan Party and
its respective Subsidiaries as of the date hereof.


11.    Instruments and Tangible Chattel Paper; Advances. c) Schedule 11(a)
attached hereto and made a part hereof, is a true and correct list of all
promissory notes (other than notes set forth in Schedule 11(b)), instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by the Loan Party in excess of $100,000 in aggregate principal amount.


EXHIBIT L-2-4


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 11(b) attached hereto and made a part hereof, is a true and correct
list of all loans and advances made by any Company to any Company as of the date
hereof, which advances will be on and after the date hereof evidenced by one or
more Intercompany Notes and, in the case of a loan or advance by the Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents.


12.    Intellectual Property. d)Schedule 12(a) attached hereto and made a part
hereof, is a schedule setting forth all of the Loan Party’s currently active
applications and registrations for Patents and Trademarks (each as defined in
the U.S. Security Agreement) and all licenses with respect to Patents and
Trademarks of (or licensed by) the Loan Party, including the name of the
registered owner and the registration number, or their equivalents in non-U.S.
jurisdictions, if any, of each such Patent, Trademark and license with respect
to Patents and Trademarks of (or licensed by) the Loan Party. Schedule 12(b)
attached hereto and made a part hereof, is a schedule setting forth all of the
Loan Party's currently active applications and registrations for Copyrights (as
defined in the U.S. Security Agreement) and licenses with respect to Copyrights
of (or licensed by) the Loan Party, except for licenses relating to commercially
available software used by the Loan Party having a replacement value of less
than $100,000, including the name of the registered owner and the registration
number, or their equivalents in non-U.S. jurisdictions, if any, of each such
Copyright or license with respect to Copyrights of (or licensed by) the Loan
Party.


Schedule 12(c) attached hereto and made a part hereof, sets forth in proper form
for filing with the United States Patent and Trademark Office and United States
Copyright Office, or their equivalents in non-U.S. jurisdictions, if any, the
filings necessary to preserve, protect, perfect and record the security
interests in the currently active applications and registrations for Trademarks,
Patents and Copyrights and licenses with respect to Trademarks, Patents and
Copyrights set forth on Schedule 12(a) and Schedule 12(b) hereto and thereto for
which the Loan Party is a registered owner, including duly signed copies of each
of the Patent Security Agreement, Trademark Security Agreement and the Copyright
Security Agreement, or their equivalents in non-U.S. jurisdictions, as
applicable.


13.    [Reserved]
14.    Deposit Accounts, Securities Accounts and Commodity Accounts. As listed
on Schedule 14 attached hereto and made a part hereof, is a true and complete
list of all Deposit Accounts (other than Excluded Deposit Accounts), Securities
Accounts (other than Excluded Securities Accounts) and Commodity Accounts (other
than Excluded Commodities Accounts) (each as defined in the U.S. Security
Agreement) maintained by the Loan Party, including the name of each institution
where each such account is held, the name and account number of each such
account and the name of each entity that holds each account.
15.    [Reserved]
16.    No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate except as set forth on Schedule 16
hereto.


EXHIBIT L-2-5


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





[The remainder of this page has been intentionally left blank]


EXHIBIT L-2-6


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.
 
 
[LOAN PARTY]
By:
 
 
Name:
 
Title:
 
 
 
 



EXHIBIT L-2-7


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization (Yes/No)
Federal Employee Identification Number (or equivalent)
Jurisdiction of Organization
 
 
 
 
 
 







EXHIBIT L-2-8


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 1(b)
Prior Organizational Names




EXHIBIT L-2-9


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 1(c)
Changes in Identity; Other Names






EXHIBIT L-2-10


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(b)
Chief Executive Office
Loan Party
Address
County
Country
 
 
 
 
 







EXHIBIT L-2-11


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(b)
Location of Books
Loan Party
Address
County
Country
 
 
 
 
 





EXHIBIT L-2-12


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(c)
Other Places of Business






EXHIBIT L-2-13


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(d)
Additional Locations of Equipment and Inventory






EXHIBIT L-2-14


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 2(e)
Locations of Collateral in Possession of Persons Other Than The Loan Party






EXHIBIT L-2-15


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 3
Prior Locations






EXHIBIT L-2-16


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 4
Transactions Other Than in the Ordinary Course of Business






EXHIBIT L-2-17


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 5
File Search Reports
Loan Party
Search Report(s) dated
Type of Search
 
 
 
 









EXHIBIT L-2-18


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





LIEN SEARCH RESULTS




Debtor
Secured Party
Jurisdiction/
Office
Type of UCC
Description of Collateral
Disposition
 
 
 
 
 
 
 



























EXHIBIT L-2-19


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 6
Copy of Collateral Filings To Be Filed






EXHIBIT L-2-20


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 7
Filings/Filing Offices
Type of Filings
Entity
Applicable Security Document, Mortgage, Security Agreement or Other
 
 
 
 









EXHIBIT L-2-21


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 8(a)
Real Property








EXHIBIT L-2-22


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 8(b)
Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements




EXHIBIT L-2-23


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 10
Equity Ownership and Other Equity Investments
1. Equity Ownership and other Equity Investments:


Issuer
Type of Organization
Record Owner
(Beneficial Owner, if different)
No. of Shares or Interests
Owned
No. of Shares or Interests Outstanding
Percentage Ownership
No. Shares Covered by Warrants; Options
 
 
 
 
 
 
 
 



2. Organizational Structure Chart:


EXHIBIT L-2-24


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 11(a)
Instruments and Tangible Chattel Paper


EXHIBIT L-2-25


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 11(b)
Advances




EXHIBIT L-2-26


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 12(a)
Patents and Trademarks




EXHIBIT L-2-27


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 12(b)
Copyrights






EXHIBIT L-2-28


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 12(c)
Intellectual Property Filings


    


EXHIBIT L-2-29


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts
OWNER
TYPE OF ACCOUNT
JURISDICTION
ACCOUNT NUMBERS
 
 
 
 
 





EXHIBIT L-2-30


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Schedule 16
Changes from Circumstances Described in Perfection Certificate






EXHIBIT L-2-31


967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT M
[INTENTIONALLY OMITTED]






EXHIBIT M-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT N
[INTENTIONALLY OMITTED]




EXHIBIT N-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT O


Form of
Solvency Certificate


______________ ___, 2017
The undersigned, the [Financial Officer] of [each Loan Party][the Borrower],
hereby certifies on behalf of the Loan Parties and for the benefit of the
Lenders and the Administrative Agent that:
1.    This Certificate is provided pursuant to Section 4.01(h) of, and in
connection with the consummation of the transactions contemplated by, the Credit
Agreement, dated as of January 10, 2017 (as amended, restated, supplemented,
extended, renewed, refunded, replaced, refinanced or otherwise modified from
time to time in one or more agreements, the “Credit Agreement”), by and among
NOVELIS INC., a corporation amalgamated under the Canada Business Corporations
Act (the “Borrower”), AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors from time to time party
thereto (such term and each other capitalized term used but not defined herein
having the meaning given to it in the Credit Agreement), the Lenders from time
to time party thereto, Standard Chartered Bank, as Administrative Agent and as
Collateral Agent, and the other parties party thereto.
2.    At the time of and immediately after the consummation of the Transactions
to occur on the Closing Date, and at the time of and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of each Loan and the operation of the Contribution, Intercompany, Contracting
and Offset Agreement, (a) the fair value of the assets of the Designated Company
and of the Loan Parties (on a consolidated basis with their Subsidiaries) will
exceed their debts and liabilities, subordinated, contingent, prospective or
otherwise; (b) the present fair saleable value of the property of the Designated
Company and the Loan Parties (on a consolidated basis with their Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) the Designated Company and the Loan Parties (on a consolidated
basis with their Subsidiaries) will be able to pay their debts and liabilities,
subordinated, contingent, prospective or otherwise, as such debts and
liabilities become absolute and matured; (d) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) will not have
unreasonably small assets with which to conduct their business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and (e) the Designated Company and the Loan Parties
(on a consolidated basis with their Subsidiaries) are not “insolvent” as such
term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay their debts as they fall due.
[Signature Page Follows]


EXHIBIT O-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.
[Novelis Inc.]
By: ______________________
Name:     Title:







EXHIBIT O-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT P
Form of INTERCOMPANY NOTE
[See attached]




EXHIBIT P-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------






EXHIBIT Q
Form of
SECURED HEDGE PROVIDER JOINDER


[See attached]






EXHIBIT Q-1
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------









Standard Chartered Bank,
as Administrative Agent and
as Collateral Agent
5th Floor 1 Basinghall Avenue
London, England, EC2V 5DD
Attention: Asset Servicing - Manager
Fax:  +44207 885 9728
Email: loansagencyuk@sc.com


Re: NOVELIS - Secured Hedge Provider Joinder
[Date]
Ladies and Gentlemen:
Reference is made to:
(i)
the Credit Agreement, dated as of January 10, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
one or more agreements, the "Credit Agreement"), by and among Novelis Inc., a
corporation amalgamated under the Canada Business Corporations Act (the
"Borrower"), AV Metals Inc., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, Standard Chartered Bank, as Administrative Agent and as
Collateral Agent, and the other parties party thereto; and



(ii)
the Intercreditor Agreement, dated as of December 17, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Intercreditor Agreement"), by and among, inter alios, the Borrower,
AV Metals Inc., the other affiliates of Novelis Inc. from time to time party
thereto, Wells Fargo Bank, National Association, as administrative agent for the
Revolving Credit Lenders (as successor to Bank of America, N.A. pursuant to that
certain Intercreditor Joinder Agreement dated as of May 13, 2013), Wells Fargo
Bank, National Association, as collateral agent for the Revolving Credit
Claimholders (as successor to Bank of America, N.A. pursuant to that certain
Intercreditor Joinder Agreement dated as of May 13, 2013), Standard Chartered
Bank, as administrative agent for the Pari Passu Secured Parties (pursuant to
that certain Intercreditor Joinder Agreement, dated as of January 13, 2017),
Standard Chartered Bank, as collateral agent for the Pari Passu Secured Parties
(pursuant to that certain Intercreditor Joinder Agreement, dated as of January
13, 2017) (as each of these capitalized terms is defined therein), and such
other persons which may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.



Appointment. The undersigned, ____________________, a __________________, in its
capacity as a Secured Hedge Provider, hereby (i) appoints, pursuant to the
Credit Agreement, each of the Administrative


EXHIBIT Q-2
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Agent and the Collateral Agent as its agent under the applicable Loan Documents
with respect to Collateral and (ii) agrees to be bound by the provisions of
Section 10.03 of the Credit Agreement, Section 10.09 of the Credit Agreement,
the Intercreditor Agreement and the Security Documents (collectively, the
"Applicable Loan Documents"), as if it were a Lender.
Joinder. The Secured Hedge Provider under that certain [describe applicable
Hedging Agreement] (the "Hedge Agreement") hereby agrees to become party as a
Secured Hedge Provider under, and to be bound by the terms of, each of the
Applicable Loan Documents, in each case for all purposes thereof and on the
terms set forth therein as fully as if the undersigned had executed and
delivered each Applicable Loan Document as of the date thereof.
Ratification. The Secured Hedge Provider hereby expressly consents to, ratifies
(genehmigt) and confirms the declarations and acts made by the Collateral Agent
on behalf and in the name of the Secured Hedge Provider as Future Pledgee (as
defined in the relevant German Security Agreement) in the German Security
Agreements.
The undersigned Secured Hedge Provider, agrees, for the enforceable benefit of
all holders of Pari Passu Debt, each existing and future Subordinated Lien
Representative, each existing and future Pari Passu Representative and as a
condition to obtaining the benefit of the Collateral and Guarantees and to the
obligations of the Loan Parties under the Hedge Agreement being treated as Pari
Passu Debt under the Intercreditor Agreement:
(a)    that the obligations of the Loan Parties under the Hedge Agreement
constitute Pari Passu Secured Obligations under the Intercreditor Agreement;
(b)    that such Secured Hedge Provider is bound by the provisions of the
Intercreditor Agreement, including the provisions relating to the ranking of
Pari Passu Liens and the order of application of proceeds from the enforcement
of Pari Passu Liens; and
(c)    to the terms of the Applicable Loan Documents and the Administrative
Agent's and the Collateral Agent's performance of their respective obligations
under the Applicable Loan Documents.
Severability. Any provision of this Secured Hedge Provider Joinder which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Counterparts. This Secured Hedge Provider Joinder may be executed by one or more
of the parties hereto on any number of separate counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one
original agreement. Delivery of an executed counterpart of this Secured Hedge
Provider Joinder by facsimile, email or other electronic transmission (including
in portable document format ("pdf") or other similar format) shall be effective
as delivery of a manually executed counterpart of this Secured Hedge Provider
Joinder.
Notices. All notices, requests and demands to or upon the Secured Hedge
Provider, the Administrative Agent or the Collateral Agent shall be governed by
the terms of Section 11.01 of the Credit Agreement.


EXHIBIT Q-3
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





Governing Law. THIS SECURED HEDGE PROVIDER JOINDER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
[Signature Pages Follow]


EXHIBIT Q-4
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------







[INSERT NAME OF NEW SECURED HEDGE PROVIDER]


By: _____________________________
Name:
Title:










EXHIBIT Q-5
967770.02F-CHISR01A - MSW



--------------------------------------------------------------------------------





The Administrative Agent and the Collateral Agent hereby acknowledge receipt of
this Secured Hedge Provider Joinder and agree to act as agent for the
undersigned Secured Hedge Provider and the holders of the Obligations
represented thereby:


STANDARD CHARTERED BANK, as Administrative Agent and as Collateral Agent


By: _____________________________
Name:
Title:






EXHIBIT Q-6
967770.02F-CHISR01A - MSW

